Exhibit 10.1

 

 

PURCHASE AGREEMENT

Dated as of the 15th day of March, 2008,

Between

WEYERHAEUSER COMPANY

and

INTERNATIONAL PAPER COMPANY

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE I Purchase and Sale of Transferred Equity Interests and
Transferred Assets SECTION 1.01.  

Purchase and Sale

   1 SECTION 1.02.  

Transferred Assets and Excluded Assets

   1 SECTION 1.03.  

Consents to Certain Assignments

   6 SECTION 1.04.  

Assumption of Liabilities

   8 SECTION 1.05.  

Risk of Loss

   10 SECTION 1.06.  

Disclaimer of Representations and Warranties

   11 SECTION 1.07.  

Employees

   11 ARTICLE II Closing and Post-Closing Purchase Price Adjustments
SECTION 2.01.  

Closing

   13 SECTION 2.02.  

Transactions To Be Effected at the Closing

   14 SECTION 2.03.  

Post-Closing Purchase Price Adjustments

   15 ARTICLE III Representations and Warranties of Purchaser SECTION 3.01.  

Organization, Standing and Power

   19 SECTION 3.02.  

Authority; Execution and Delivery; Enforceability

   19 SECTION 3.03.  

No Conflicts; Governmental Approvals

   19 SECTION 3.04.  

Financing

   20 ARTICLE IV Representations and Warranties of Seller SECTION 4.01.  

Organization, Standing and Power; Capital Structure of the Transferred Entity

   21 SECTION 4.02.  

Authority; Execution and Delivery; Enforceability

   22 SECTION 4.03.  

No Conflicts; Governmental Approvals

   23 SECTION 4.04.  

SEC Documents; Financial Statements; Undisclosed Liabilities

   23 SECTION 4.05.  

Absence of Certain Changes or Events

   24 SECTION 4.06.  

Taxes

   24 SECTION 4.07.  

Employment Agreements; ERISA Compliance; Excess Parachute Payments

   26 SECTION 4.08.  

Litigation

   27 SECTION 4.09.  

Compliance with Applicable Laws

   27

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page SECTION 4.10.  

Environmental Matters

   28 SECTION 4.11.  

Real Property; Other Assets

   29 SECTION 4.12.  

Intellectual Property

   30 SECTION 4.13.  

Material Agreements

   31 SECTION 4.14.  

Sufficiency of Assets; Transfers

   34 SECTION 4.15.  

Labor Matters

   34 SECTION 4.16.  

Permits

   35 SECTION 4.17.  

Shared Business Arrangements

   35 SECTION 4.18.  

Asbestos

   35 ARTICLE V Covenants Relating to Conduct of Business SECTION 5.01.  

Conduct of Business

   36 SECTION 5.02.  

Notice of Certain Events

   39 ARTICLE VI Additional Agreements SECTION 6.01.  

No Use of Certain Retained Names

   39 SECTION 6.02.  

Access to Information; Confidentiality

   39 SECTION 6.03.  

Commercially Reasonable Efforts

   41 SECTION 6.04.  

Antitrust Notification and Other Regulatory Filings

   42 SECTION 6.05.  

Notices

   44 SECTION 6.06.  

Benefit Plans

   44 SECTION 6.07.  

Fees and Expenses

   49 SECTION 6.08.  

Public Announcements

   49 SECTION 6.09.  

Site Separation; Transition Services

   49 SECTION 6.10.  

Termination Fee

   51 SECTION 6.11.  

Bulk Transfer Laws

   53 SECTION 6.12.  

Refunds and Remittances

   53 SECTION 6.13.  

Audited Financial Statements

   53 SECTION 6.14.  

Quarterly Financial Statements

   54 SECTION 6.15.  

Monthly Financial Information

   54 SECTION 6.16.  

Financing Cooperation

   54 SECTION 6.17.  

Seller’s Covenant Not to Solicit for Employment

   56 SECTION 6.18.  

Insurance Matters

   56 SECTION 6.19.  

Further Assurances

   57 SECTION 6.20.  

Seller Covenants Regarding Campti Project

   57

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE VII Conditions Precedent SECTION 7.01.  

Conditions to Each Party’s Obligations

   57 SECTION 7.02.  

Conditions to Obligations of Seller

   58 SECTION 7.03.  

Conditions to Obligations of Purchaser

   59 SECTION 7.04.  

Frustration of Closing Conditions

   59 ARTICLE VIII Termination, Amendment and Waiver SECTION 8.01.  

Termination

   60 SECTION 8.02.  

Effect of Termination

   60 SECTION 8.03.  

Amendment

   61 SECTION 8.04.  

Extension; Waiver

   61 SECTION 8.05.  

Procedure for Termination, Amendment, Extension or Waiver

   61 ARTICLE IX Tax Matters SECTION 9.01.  

Purchase Price Allocations

   61 SECTION 9.02.  

Research and Development

   64 SECTION 9.03.  

Tax Abatement

   64 ARTICLE X Indemnification SECTION 10.01.  

Indemnification by Seller

   64 SECTION 10.02.  

Indemnification by Purchaser

   65 SECTION 10.03.  

Indemnification Procedures

   66 SECTION 10.04.  

Indemnification as Sole and Exclusive Remedy

   69 SECTION 10.05.  

Calculation of Indemnity Payments

   69 SECTION 10.06.  

Additional Matters

   69 SECTION 10.07.  

Environmental Access, Control and Cooperation

   70 ARTICLE XI General Provisions SECTION 11.01.  

Survival of Representations and Warranties and Agreements

   71 SECTION 11.02.  

Notices

   72 SECTION 11.03.  

Definitions

   73

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page SECTION 11.04.  

Interpretation; Disclosure Letters

   80 SECTION 11.05.  

Severability

   80 SECTION 11.06.  

Counterparts

   81 SECTION 11.07.  

Entire Agreement; No Third-Party Beneficiaries

   81 SECTION 11.08.  

Governing Law

   81 SECTION 11.09.  

Assignment

   81 SECTION 11.10.  

Enforcement

   81

 

Annex 1    Index of Defined Terms Exhibit A    Form of Intellectual Property
License Agreement Exhibit B    Knowledge of Purchaser Exhibit C    Knowledge of
Seller Exhibit D    Form of Site Services Agreement Exhibit E-1    Form of
Taxable IDB Lease Assignment and Assumption Agreement Exhibit E-2    Form of
Tax-Exempt IDB Lease Assignment and Assumption Agreement Exhibit F    Form of
Transition Services Agreement Exhibit G-1    Form of Pulpwood Supply Agreement
Exhibit G-2    Form of Residual Chip Purchase Agreement

 

iv



--------------------------------------------------------------------------------

THIS PURCHASE AGREEMENT, dated this 15th day of March, 2008, between
WEYERHAEUSER COMPANY, a Washington corporation (“Seller”), and INTERNATIONAL
PAPER COMPANY, a New York corporation (“Purchaser”).

WHEREAS, Purchaser wishes to purchase from Seller or the other applicable
members of the Seller Group, and Seller wishes to sell, or cause the other
applicable members of the Seller Group to sell, to Purchaser, the Transferred
Assets, upon the terms and subject to the conditions of this Agreement;

WHEREAS, Purchaser wishes to purchase, or to cause one or more of its
subsidiaries designated by Purchaser (each, a “Purchaser Sub”) to purchase, from
Seller or the other applicable members of the Seller Group, and Seller wishes to
sell, or cause the other applicable members of the Seller Group to sell, to
Purchaser or one or more Purchaser Subs the Transferred Equity Interests, upon
the terms and subject to the conditions of this Agreement; and

WHEREAS capitalized terms used but not defined elsewhere in this Agreement shall
have the meanings set forth in Section 11.03.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

Purchase and Sale of Transferred Equity Interests and Transferred Assets

SECTION 1.01. Purchase and Sale. Upon the terms and subject to the conditions of
this Agreement, at the Closing, (a) Seller shall, and shall cause all other
applicable members of the Seller Group to, sell, transfer, assign and deliver to
Purchaser, and Purchaser shall purchase, acquire and accept from Seller and any
such member of the Seller Group, all of Seller’s and such member’s right, title
and interest in, to and under all of the Transferred Assets (other than the
assets of the Transferred Entity) and (b) Seller shall, and shall cause all
other applicable members of the Seller Group to, sell, transfer, assign and
deliver to Purchaser or, if requested by Purchaser, one or more Purchaser Subs,
and Purchaser shall, or shall cause one or more Purchaser Subs to, purchase,
acquire and accept from Seller and any such member of the Seller Group, all of
Seller’s and such member’s right, title and interest in, to and under all of the
Transferred Equity Interests, together for (i) an aggregate purchase price of
$6,000,000,000 in cash (the “Purchase Price”), payable as set forth in
Section 2.02(b) and subject to adjustments as set forth in Section 2.03, and
(ii) the assumption (including through the Transferred Entity) of the Assumed
Liabilities. The purchase and sale of the Transferred Assets and the Transferred
Equity Interests and the assumption of the Assumed Liabilities are collectively
referred to in this Agreement as the “Acquisition”.

SECTION 1.02. Transferred Assets and Excluded Assets. (a) For purposes of this
Agreement, “Transferred Assets” means all of the properties, assets, goodwill
and rights (including lease, license and other contractual rights) of whatever
kind and nature, real or personal, tangible or intangible, that are owned by
Seller or any other member of the Seller Group immediately prior to the Closing
and used or held for use primarily in, or arise primarily



--------------------------------------------------------------------------------

out of or relate primarily to, the Business or the operation or conduct of the
Business (except that, with respect to accounts receivable, Intellectual
Property, Technology and Records that are owned by Seller or any other member of
the Seller Group, such assets shall constitute Transferred Assets only to the
extent specified in clauses (iv), (v), (vi) and (xii) of this Section 1.02(a),
as applicable), other than the Excluded Assets, including (in each case, other
than the Excluded Assets):

(i) all owned real property, leaseholds and other interests in real property of
Seller or any other member of the Seller Group used or held for use primarily in
the operation or conduct of the Business, including the owned real property,
leaseholds and other interests in real property set forth in
Sections 1.02(a)(i)(A) and 1.02(a)(i)(B) of the Seller Disclosure Letter, in
each case together with Seller’s and any other member of the Seller Group’s
right, title and interest in, to and under all plants, facilities, buildings,
structures, improvements and fixtures thereon, all easements and rights of way
pertaining thereto or accruing to the benefit thereof and all other
appurtenances and real property rights pertaining thereto (the “Transferred Real
Property”);

(ii) all raw materials, works-in-process, finished goods and products, supplies,
parts and other inventories owned by Seller or any other member of the Seller
Group (“Inventory”) that as of the close of business on the Closing Date are
located at the Transferred Real Property and all other Inventory as of the close
of business on the Closing Date, in each case that are used or held for use
primarily in the operation or conduct of the Business or produced by the
Business for use in or sale by the Business (the “Transferred Inventory”);

(iii) all other tangible personal property and interests therein owned by Seller
or any other member of the Seller Group (including all machinery, equipment,
furniture, furnishings, tools and vehicles owned by Seller or any other member
of the Seller Group) that are used or held for use primarily in the operation or
conduct of the Business, including all personal property used primarily by
Business Employees and all decommissioned machinery and equipment that,
immediately prior to decommission, were used in the operation or conduct of the
Business and located on the Transferred Real Property (the “Transferred
Equipment”);

(iv) all accounts receivable of Seller or any other member of the Seller Group
to the extent arising out of the operation or conduct of the Business;

(v) all patents (including all provisionals, reissues, divisions, continuations,
continuations-in-part and extensions thereof), patent applications, patent
rights, trademarks, trademark registrations, trademark applications,
servicemarks, trade names, business names, brand names, domain names, trade
dress, logos, copyright registrations, designs, design registrations, all
applications, registrations and renewals in connection therewith, and all rights
to any of the foregoing (collectively, “Intellectual Property”), in each case,
that are owned by Seller or any other member of the Seller Group and used or
held for use solely in the operation or conduct of the Business, including the
Intellectual Property set forth in Section 1.02(a)(v) of the Seller Disclosure
Letter (the “Transferred Intellectual Property”);

 

2



--------------------------------------------------------------------------------

(vi) all trade secrets, patent disclosures, unregistered copyrights, inventions
(whether patentable or not and whether or not reduced to practice),
improvements, copyrightable works, software (including the underlying source
code), confidential business information, processes, procedures, compositions,
technical data and know-how (“Technology”), in each case that are owned by
Seller or any other member of the Seller Group and used or held for use solely
in the operation or conduct of the Business (the “Transferred Technology”);

(vii) all permits, licenses, franchises, approvals, consents, authorizations,
waivers, grants, concessions, exemptions or orders of, or registrations,
certificates or declarations with, any Governmental Entity (“Permits”) set forth
in Section 1.02(a)(vii) of the Seller Disclosure Letter, and all other Permits
(including any pending applications therefor) that are held by Seller or any
other member of the Seller Group and used or held for use primarily in the
operation or conduct of the Business, in each case to the extent such Permits
are transferable (the “Transferred Permits”);

(viii) all contracts, leases, subleases, licenses, notes, bonds, debentures,
indentures, guarantees, agreements, commitments and all other legally binding
instruments, arrangements and understandings, whether or not in writing
(“Contracts”), to which Seller or any other member of the Seller Group is a
party or by which Seller or any other member of the Seller Group is bound and
which are set forth as Business Material Agreements in Section 1.02(a)(viii) of
the Seller Disclosure Letter, and all other Contracts to which Seller or any
other member of the Seller Group is a party or by which Seller or any other
member of the Seller Group is bound that are used or held for use primarily in,
or that arise primarily out of, the operation or conduct of the Business (the
foregoing collectively, the “Transferred Contracts”);

(ix) all rights of Seller or any other member of the Seller Group in and to
products sold or leased (including products returned after the Closing and
rights of Seller or any other member of the Seller Group of rescission,
replevin, set-off and reclamation) primarily in the operation or conduct of the
Business;

(x) all credits, prepaid expenses, deferred charges, advance payments, security
deposits and prepaid items (except for those related to Taxes for the
Pre-Closing Tax Period, but specifically including those related to Taxes for
the Post-Closing Tax Period) that are used or held for use primarily in, or that
arise primarily out of, the operation or conduct of the Business or that are
otherwise allocable to any Transferred Asset or any Assumed Liability;

(xi) all rights, claims, causes of action and credits owned by Seller or any
other member of the Seller Group to the extent relating to any Transferred Asset
or any Assumed Liability, including any such item arising under any guarantee,
warranty, indemnity, right of recovery, right of set-off or similar right in
favor of Seller or any other member of the Seller Group in respect of any
Transferred Asset or any Assumed Liability;

 

3



--------------------------------------------------------------------------------

(xii) all books, records and other documents (including all books of account,
ledgers, general, financial, accounting and personnel records, Tax Returns and
other Tax records related to the Transferred Entity (including work papers and
supporting documentation), files, invoices, customers’ and suppliers’ lists,
other distribution lists, operating, production and other manuals, manufacturing
and quality control records and procedures, billing records, sales and
promotional literature) (in all cases, in any form or medium) (“Records”) of
Seller or any other member of the Seller Group that (A) are located on the
Transferred Real Property on the Closing Date or (B) are used or held for use
solely in, relate solely to or arise solely out of, the conduct or operation of
the Business (collectively, the “Transferred Records”);

(xiii) all nondisclosure, confidentiality or similar agreements entered into
with bidders or other third parties in connection with the disposition of the
Business;

(xiv) all goodwill of Seller or any other member of the Seller Group generated
by or associated with the Business or the Transferred Assets;

(xv) all assets of Seller or any other member of the Seller Group set forth in
Section 1.02(a)(xv) of the Seller Disclosure Letter (the “Benefit Plan Assets”);

(xvi) all rights to make claims under “occurrence based” insurance policies
issued by third-party insurers in respect of any of the Transferred Assets or
the Assumed Liabilities and all proceeds thereof, other than any rights to make
claims in respect of any Retained Liabilities;

(xvii) all cash and cash equivalents (x) of the Transferred Entity or
(y) generated since January 1, 2008 from the sale of any asset that, if held by
Seller or any other member of the Seller Group on the Closing Date, would
constitute a Transferred Asset, other than (1) dispositions of Inventory or
obsolete assets in the ordinary course of business consistent with past
practice, (2) sales of assets located at Seller’s Honolulu, Hawaii and
Baltimore, Maryland facilities and (3) sales of notes receivable; and

(xviii) all other assets, properties, goodwill and rights of Seller or any other
member of the Seller Group reflected on the Balance Sheet, other than such
assets, properties, goodwill and rights that have been sold, disposed or
otherwise transferred after the date of the Balance Sheet.

(b) For the purposes of this Agreement, “Excluded Assets” shall mean the
following assets owned by Seller or any other member of the Seller Group:

(i) all assets set forth in Section 1.02(b)(i) of the Seller Disclosure Letter;

(ii) all cash and cash equivalents (other than the cash and cash equivalents
described in Section 1.02(a)(xvii));

(iii) subject to Section 6.18, all insurance policies and all rights and claims
thereunder (other than Benefit Plan Assets and the rights to make claims under
“occurrence based” insurance policies as described in Section 1.02(a)(xvi)) and
any proceeds thereof;

 

4



--------------------------------------------------------------------------------

(iv) all rights, claims and credits to the extent relating to any Excluded Asset
or any Retained Liability, including any such item to the extent arising under
any guarantee, warranty, indemnity or similar right in favor of Seller or any
other member of the Seller Group in respect of any Excluded Asset or any
Retained Liability;

(v) all shares of capital stock of, or other equity interests in, any affiliate
of Seller or any other Person (in each case, other than the Transferred Entity);

(vi) all assets (other than the Benefit Plan Assets) reserved to pay the
obligations under any employee benefit plan in which any employee of Seller or
any of its affiliates participates and the Liabilities of which are not assumed
by Purchaser hereunder;

(vii) all financial and Tax records relating to the Business (other than Tax
records of the Transferred Entity) that form part of Seller’s or any other
member of the Seller Group’s general ledger;

(viii) except as provided in Section 1.02(a)(xiii), all Records prepared in
connection with the sale or transfer of the Business, including bids received
from third parties and analyses relating to the Business;

(ix) all rights of Seller or any other member of the Seller Group (other than
any of the Transferred Entity) under this Agreement or any other Transaction
Document;

(x) the names and marks set forth in Section 1.02(b)(x) of the Seller Disclosure
Letter and any name or mark derived from, similar to or including any of the
foregoing (in each case, in any style or design) (collectively, the “Retained
Names”);

(xi) all owned real property, leaseholds and other interests in real property
set forth in Section 1.02(b)(xi) of the Seller Disclosure Letter, in each case
together with all right, title and interest in, to and under all plants,
facilities, buildings, structures, improvements and fixtures thereon, all
easements and rights of way pertaining thereto or accruing to the benefit
thereof and all other appurtenances and real property rights pertaining thereto;

(xii) all Permits set forth in Section 1.02(b)(xii) of the Seller Disclosure
Letter;

(xiii) all Contracts set forth in Section 1.02(b)(xiii) of the Seller Disclosure
Letter and all Rejected Contracts;

(xiv) all accounts receivable accrued prior to the Closing pursuant to which a
payment is owed (A) by any member of the Seller Group to any other member of the
Seller Group or (B) by the Seller Business to the Business;

(xv) except as provided pursuant to the Site Services Agreements and the
Transition Services Agreement, all rights to receive, and all rights with
respect to the delivery of, corporate-level services of the type provided as of
the date of this Agreement

 

5



--------------------------------------------------------------------------------

to the Business by Seller or any of its affiliates, including assets used or
held for use by Seller in connection with such corporate-level services (other
than assets that are used solely by Business Employees);

(xvi) any refund or credit of Taxes attributable to any Retained Tax Liability;
and

(xvii) all tangible personal property and interests therein set forth in
Section 1.02(b)(xvii) of the Seller Disclosure Letter.

(c) For purposes of this Agreement other than with respect to the Excluded
Assets, whether any property, asset, goodwill or right owned by Seller or any
other member of the Seller Group meets a standard of “used or held for use
primarily in, or arising primarily out of or relating primarily to” the Business
(or any similar standard), for purposes of establishing whether it constitutes a
Transferred Asset, shall be determined by considering the six-month period
immediately prior to the Closing, and not merely the Closing Date.

SECTION 1.03. Consents to Certain Assignments. (a) Notwithstanding anything in
this Agreement to the contrary, this Agreement shall not constitute an agreement
to assign, directly or indirectly, any asset or any claim or right or any
benefit arising under or resulting from such asset if an attempted direct or
indirect assignment thereof, without the consent of a third party or
Governmental Approval, would constitute a breach, default, violation or other
contravention of the rights of such third party or Governmental Entity or of
applicable Law, would be ineffective with respect to any party to an agreement
concerning such asset, claim or right, or would in any way adversely affect the
rights of Seller or any other member of the Seller Group or, upon transfer,
Purchaser or the Transferred Entity under such asset, claim or right. If any
direct or indirect transfer or assignment by Seller to Purchaser, or any direct
or indirect acquisition or assumption by Purchaser of, any interest in, or
liability, obligation or commitment under, any asset, claim or right requires
the consent of a third party or Governmental Approval, then such transfer or
assignment or assumption shall be made subject to such consent or Governmental
Approval being obtained.

(b) If any third party consent or Governmental Approval referred to in
Section 1.03(a) is not obtained prior to the Closing, the Closing shall, subject
to the satisfaction of the conditions set forth in Article VII and unless this
Agreement is terminated in accordance with Article VIII, nonetheless take place
on the terms set forth herein and, thereafter, Purchaser and Seller shall
cooperate in any lawful and commercially reasonable arrangement proposed by
Purchaser under which (i) Purchaser shall obtain (without infringing upon the
legal rights of such third party or Governmental Entity or violating any
applicable Law) the economic claims, rights and benefits under the asset, claim
or right with respect to which the third party consent or Governmental Approval
has not been obtained in accordance with this Agreement and (ii) Purchaser shall
assume the economic burden with respect to the asset, claim or right with
respect to which the third party consent or Governmental Approval has not been
obtained in accordance with this Agreement.

(c) If and when any such third party consent or Governmental Approval referred
to in Section 1.03(a) is obtained after the Closing, the assignment of the
asset, claim or right to which such third party consent or Governmental Approval
relates shall be promptly effected in

 

6



--------------------------------------------------------------------------------

accordance with the terms of this Agreement without the payment of additional
consideration. Seller and Purchaser shall, and shall cause their respective
subsidiaries to, use commercially reasonable efforts to obtain such third party
consents and/or Governmental Approvals as promptly as practicable. Seller and
Purchaser shall share equally any and all third-party fees and out-of-pocket
expenses (including attorneys’ fees) that may be reasonably required in
connection with obtaining, whether before or after the Closing, any third party
consents (other than Governmental Approvals) referred to in Section 1.03(a).
Seller shall be responsible for any and all fees and out-of-pocket expenses that
may be reasonably required in connection with (i) obtaining, whether before or
after the Closing, any Governmental Approval referred to in Section 1.03(a)
(other than (x) the filing fees required under the HSR Act and the other
applicable Review Laws, which are the subject of Section 6.07(a), (y) Transfer
Taxes, which are the subject of Section 9.01(c) and (z) any fees and
out-of-pocket expenses incurred in connection with obtaining any Governmental
Approvals required to implement the site separation at the Pine Hill Facility,
which are the subject of Section 6.09(c)) and (ii) making any arrangements
referred to in Section 1.03(b). The parties shall cooperate in minimizing all
such fees and expenses. On the Closing Date, Seller shall deliver to Purchaser a
schedule setting forth all material assets, claims or rights the transfer or
assignment of which by Seller or the acquisition or assumption of which by
Purchaser is subject to any third party consent or Governmental Approval.

(d) Subject to Section 1.03(a), if after the Closing (i) Purchaser or any of its
subsidiaries holds any Excluded Assets or Retained Liabilities or (ii) Seller or
any of its subsidiaries holds any Transferred Assets, Transferred Equity
Interests or Assumed Liabilities, Purchaser or Seller, as applicable, shall
promptly transfer (or cause to be transferred) such assets or Liabilities to the
other party. Prior to any such transfer, the Person receiving or possessing any
such asset shall hold it in trust for such other Person.

(e) With respect to (i) any Transferred Contract under which the Seller Business
has enjoyed any material claims, rights or benefits prior to the Closing and
(ii) any Contract, other than Transferred Contracts, under which the Business
has enjoyed any material claims, rights or benefits prior to the Closing,
Purchaser and Seller shall cooperate in any lawful and commercially reasonable
arrangement under which the Seller Business or the Business, as applicable,
shall continue to enjoy its material claims, rights or benefits under the
applicable Contract after the Closing, subject to the burdens of such Contract
to the extent attributable to the Seller Business or the Business, as
applicable.

(f) Notwithstanding Section 1.03(e), with respect to any Contract (other than a
Transferred Contract) to which Seller or any other member of the Seller Group is
a party and that constitutes a supply contract under which the Business
purchases sulfuric acid or caustic soda prior to the Closing (a “Specified
Supply Contract”), Seller shall use commercially reasonable efforts to obtain as
promptly as practicable all third party consents and Governmental Approvals
required to divide such Specified Supply Contract between the Business and the
Seller Business such that the Business, after the Closing, will be able to
continue to purchase the relevant products under such Specified Supply Contract
on substantially the same terms and conditions as are applicable to the Business
immediately prior to the Closing. In the event any third party consent or
Governmental Approval referred to in the preceding sentence of this
Section 1.03(f) is not obtained prior to the Closing, the Closing shall, subject
to the satisfaction of the conditions set forth in Article VII and unless this
Agreement is terminated in accordance with Article VIII,

 

7



--------------------------------------------------------------------------------

nonetheless take place on the terms set forth herein and, thereafter, Purchaser
shall continue to seek such consents or Governmental Approvals or, at
Purchaser’s election, Purchaser and Seller shall cooperate in any lawful and
commercially reasonable arrangement proposed by Purchaser under which
(i) Purchaser shall obtain (without infringing upon the legal rights of such
third party or Governmental Entity or violating any applicable Law) the economic
claims, rights and benefits under, and (ii) Purchaser shall assume the economic
burden with respect to such Contract. Notwithstanding anything to the contrary
in this Agreement, Seller shall be responsible for any and all fees and
out-of-pocket expenses (including attorneys’ fees) that may be reasonably
required in connection with obtaining any third party consent or Governmental
Approval, or making any arrangement, referred to in this Section 1.03(f). The
parties shall cooperate in minimizing all such fees and expenses.

(g) During the ten-Business Day period commencing on the date hereof (the
“Inspection Period”), Seller shall ensure that a true and complete copy of each
Confidential Contract has been made available to Purchaser. By written notice
given to Seller during the ten-Business Day period commencing on the Business
Day following the last Business Day of the Inspection Period, Purchaser may
reject and cause Seller to retain after the Closing any Confidential Contract
(other than any Confidential Contract that is a customer Contract or that is not
required to be set forth in Section 1.02(a)(viii) of the Seller Disclosure
Letter) that, if not rejected by Purchaser pursuant to this Section 1.03(g),
would constitute a Transferred Contract, and that contains terms and conditions
that, taken as a whole, are not commercially reasonable, judged at the time of
execution of such Contract (any such Contract, a “Rejected Contract”). As used
in this Section 1.03(g), a “Confidential Contract” means any Contract identified
on the Seller Disclosure Letter with a “(confidential)” notation.

SECTION 1.04. Assumption of Liabilities. (a) Upon the terms and subject to the
conditions of this Agreement, including the indemnification provisions of
Section 10.01 and the provisions of Section 1.04(b), Purchaser shall, effective
as of the Closing, (1) agree to cause the Transferred Entity to pay, perform and
discharge when due, all of its obligations, liabilities and commitments of any
nature, whether known or unknown, express or implied, primary or secondary,
direct or indirect, liquidated, absolute, accrued, contingent or otherwise and
whether due or to become due (“Liabilities”), and (2) assume, and shall pay,
perform and discharge when due, all Liabilities of Seller or any other member of
the Seller Group (other than the Transferred Entity), in each case to the extent
such Liabilities arise out of or relate to the Transferred Assets, the Business
or the operation or conduct of the Business prior to, on or after the Closing
Date, other than the Retained Liabilities (clauses (1) and (2) collectively and
other than the Retained Liabilities, the “Assumed Liabilities”), which Assumed
Liabilities shall include (in each case, other than the Retained Liabilities):

(i) all Liabilities to the extent included on the Closing Date Statement, as
finally determined after resolution of all disputes in accordance with
Section 2.03(b);

(ii) all ordinary course Liabilities to the extent arising out of, or relating
to, the operation or conduct of the Business or the ownership of the Transferred
Assets prior to the Closing, that are not required to be reflected on the
Closing Date Statement;

 

8



--------------------------------------------------------------------------------

(iii) all Liabilities of Seller or any other member of the Seller Group under
the Transferred Contracts and the Transferred Permits;

(iv) all accounts payable and accrued liabilities to the extent such Liabilities
arise out of or relate to the operation or conduct of the Business;

(v) all Liabilities of Seller or any other member of the Seller Group to the
extent arising out of or relating to products manufactured or sold by the
Business at any time, including obligations, liabilities and commitments for
refunds, adjustments, allowances, repairs, exchanges, returns and warranty,
product liability, merchantability and other claims to the extent relating to
such products;

(vi) all Environmental Liabilities to the extent at any time arising out of or
relating to the Business, the Transferred Real Property, the ownership,
operation or conduct of the Business or the ownership or operation of, or
activities conducted at, the Transferred Real Property;

(vii) all Liabilities in respect of any Action, pending or threatened, and
claims, whether or not presently asserted, to the extent at any time arising out
of or relating to the operation or conduct of the Business;

(viii) solely to the extent such Liabilities are expressly assumed by Purchaser
pursuant to Section 6.06, (A) employment and employee benefit-related
Liabilities with respect to Transferred Employees and their dependents and
beneficiaries (regardless of when or whether such Liabilities arose, arise, were
or are incurred) arising out of or relating to any Business Benefit Plan or
Business Benefit Agreement other than the Retained Benefit Liabilities (the
“Benefit Plan Liabilities”) and (B) all employment and employee Liabilities
arising out of or relating to the operation or conduct of the Business;

(ix) all Liabilities for (A) Taxes arising out of or relating to or in respect
of the Business, the Transferred Assets or the Transferred Entity for any
Post-Closing Tax Period, including the Post-Closing Tax Period of a Straddle
Period and (B) one-half of any Transfer Taxes (collectively, the “Assumed Tax
Liabilities”); and

(x) all Liabilities reflected on the Balance Sheet other than (A) reserves for
any other Liabilities with respect to which Purchaser is otherwise indemnified
hereunder and (B) Liabilities discharged after the date of the Balance Sheet.

(b) Notwithstanding any other provision of this Agreement to the contrary,
(1) Purchaser shall not assume or have any liability in respect of any Retained
Liability, each of which shall be retained and shall be paid, performed and
discharged when due by Seller or the other applicable member of the Seller Group
and (2) as between the parties to this Agreement, the Transferred Entity shall
not be obliged to pay, perform and discharge any Liability that is a Retained
Liability (and Seller shall indemnify the Purchaser Indemnitees in accordance
with Article X from and against any Liability of the Transferred Entity that is
a Retained Liability but continues to be a Liability of the Transferred Entity
after the Closing by operation of Law). For the purposes of this Agreement,
“Retained Liabilities” shall mean the following Liabilities of Seller or any
other member of the Seller Group:

(i) all Liabilities to the extent not arising out of or relating to the
Business, the Transferred Assets or the ownership, operation or conduct thereof,
and all Liabilities not constituting Assumed Liabilities;

 

9



--------------------------------------------------------------------------------

(ii) all Liabilities to the extent arising out of or relating to Excluded
Assets;

(iii) all Liabilities incurred prior to the Closing Date under or with respect
to any Business Benefit Plan or any Business Benefit Agreement that are not
expressly assumed by Purchaser pursuant to Section 6.06 (such Liabilities
referred to in this Section 1.04(b)(iii), collectively, the “Retained Benefit
Liabilities”);

(iv) all Liabilities for (A) Taxes arising out of or relating to or in respect
of (1) the Business, the Transferred Assets and the Transferred Entity for any
Pre-Closing Tax Period, including the Pre-Closing Tax Period of a Straddle
Period, and (2) any other business, asset, property or operation of Seller or
the Seller Group or otherwise imposed on or relating to Seller, the Seller Group
or their affiliates for any taxable period, other than Assumed Tax Liabilities,
and (B) one-half of any Transfer Taxes (collectively, the “Retained Tax
Liabilities”);

(v) all Liabilities incurred or arising prior to the Closing under any
Transferred Contract or Transferred Permit, to the extent such Liabilities do
not arise out of or relate to the Business or the operation or conduct thereof;

(vi) any Indebtedness outstanding prior to the Closing (A) of any member of the
Seller Group or arising out of or relating to the Business or (B) relating to
any of the Transferred Assets;

(vii) all accounts payable incurred prior to the Closing pursuant to which a
payment is owed (A) by any member of the Seller Group to any other member of the
Seller Group or (B) by the Business to the Seller Business;

(viii) all Retained Environmental Liabilities;

(ix) all Liabilities and obligations of Seller or any other member of the Seller
Group under this Agreement or any of the Ancillary Agreements;

(x) all accounting, transactional, legal, brokerage or other fees or expenses of
Seller or any other member of the Seller Group relating to the negotiation and
consummation of the transactions contemplated by this Agreement and any of the
Ancillary Agreements; and

(xi) all Other Retained Liabilities.

SECTION 1.05. Risk of Loss. Until the Closing, any loss of or damage to the
Transferred Assets from fire, casualty or any other occurrence shall be the sole
responsibility of Seller. As of the time of Closing, title to all Transferred
Assets shall be transferred to Purchaser and Purchaser shall thereafter bear all
risk of loss associated with the Transferred Assets and be solely responsible
for procuring adequate insurance to protect the Transferred Assets against any
such loss.

 

10



--------------------------------------------------------------------------------

SECTION 1.06. Disclaimer of Representations and Warranties. (a) EXCEPT AS MAY
EXPRESSLY BE SET FORTH IN THIS AGREEMENT OR IN ANY OTHER TRANSACTION DOCUMENT,
(A) NONE OF SELLER OR ANY MEMBER OF THE SELLER GROUP MAKES ANY REPRESENTATION OR
WARRANTY OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THE
TRANSFERRED ENTITY, THE TRANSFERRED ASSETS, THE ASSUMED LIABILITIES OR THE
BUSINESS, ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (INCLUDING ANY
CONSENTS OR APPROVALS REQUIRED IN CONNECTION THEREWITH) OR THE BUSINESS, ASSETS,
CONDITION OR PROSPECTS (FINANCIAL OR OTHERWISE) OF, OR ANY OTHER MATTER
INVOLVING, THE TRANSFERRED ENTITY, THE TRANSFERRED ASSETS, THE ASSUMED
LIABILITIES OR THE BUSINESS AND (B) ALL OF THE TRANSFERRED ASSETS TO BE
TRANSFERRED OR THE ASSUMED LIABILITIES TO BE ASSUMED OR TRANSFERRED IN
ACCORDANCE WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT SHALL BE
TRANSFERRED OR ASSUMED ON AN “AS IS, WHERE IS” BASIS, AND ALL IMPLIED WARRANTIES
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR OTHERWISE ARE HEREBY
EXPRESSLY DISCLAIMED. EXCEPT AS MAY BE EXPRESSLY SET FORTH IN THIS AGREEMENT OR
IN ANY OTHER TRANSACTION DOCUMENT, NONE OF THE PARTIES HERETO OR ANY OTHER
PERSON MAKES ANY REPRESENTATION OR WARRANTY WITH RESPECT TO ANY INFORMATION,
DOCUMENTS OR MATERIAL MADE AVAILABLE IN CONNECTION WITH THE ENTERING INTO OF
THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

(b) Notwithstanding anything to the contrary in Article IV, Seller is not making
any representation or warranty of any kind with respect to the items described
in Section 1.02(a)(xvi), including Seller’s ability to make such claims, the
existence or validity of any such policies, the effectiveness or validity of
Section 1.02(a)(xvi) or whether Purchaser will be able to make claims under such
insurance policies.

SECTION 1.07. Employees. (a) Subject to compliance with applicable Law and in
accordance with the provisions of this Section 1.07, Purchaser shall make offers
of employment to be effective as of the Closing Date to each Business Employee.
Each offer of employment to such a Business Employee shall be consistent with
the pertinent provisions of Section 6.06.

(b) Subject to the terms of any relevant CBA, any Business Employee accepting an
offer of employment who is not actively at work on the Closing Date by reason of
(i) long-term disability leave or (ii) short-term disability or other authorized
leave of absence if such short-term disability or authorized leave is expected
to extend more than thirty days beyond the Closing Date (each of clause (i) and
clause (ii), “Extended Leave”) shall be eligible to become an employee of
Purchaser only if such Business Employee returns from such Extended Leave within
six months following the Closing Date or thereafter if there is a legal
obligation on the

 

11



--------------------------------------------------------------------------------

part of Seller or Purchaser to employ such Business Employee upon his or her
return from any such Extended Leave, in which case such Business Employee shall
be eligible to commence employment with Purchaser as of the date the Business
Employee returns from such Extended Leave, rather than the Closing Date, and
Seller shall retain financial responsibility (x) for each such Business Employee
on such an Extended Leave at the Closing Date until the date such employee
becomes an employee of Purchaser in accordance with the foregoing provisions of
this Section 1.07(b) and (y) for long-term disability coverage, in accordance
with the methodology set forth in Section 1.07(b) of the Seller Disclosure
Letter, for each Business Employee who (A) becomes a Transferred Employee as of
the Closing Date but is on short-term disability leave at such time, (B) seeks
long-term disability coverage and (C) has not reported to work with Buyer prior
to seeking long-term disability coverage.

(c) If any Transferred Employee requires a work permit or employment pass or
other approval for his or her employment to continue with Purchaser following
the Closing, Purchaser and Seller shall use commercially reasonable efforts to
ensure that any necessary applications are promptly made and to secure the
necessary permit, pass or other approval. Purchaser and Seller shall comply with
all applicable Laws relating to notification of works councils, unions and
relevant governmental bodies and negotiations with works councils and/or unions
in respect of the Transactions; provided, however, that Purchaser shall bear all
expenses of any compensation resulting from negotiations with works councils
and/or unions. Subject to compliance with applicable Law, Seller shall and shall
cause the other members of the Seller Group to, use commercially reasonable
efforts and cooperate with Purchaser to cause each Business Employee to accept
Purchaser’s offer of employment. Nothing herein shall be construed as a
representation or guarantee by Seller or any other member of the Seller Group
that any particular Business Employee or Business Employees will accept the
offer of employment from Purchaser or will continue in employment with Purchaser
following the Closing. Nothing herein shall interfere with or in any way limit
the right of Purchaser to terminate any Transferred Employee’s employment at any
time and for any reason after the Closing, nor confer upon any Transferred
Employee any right after the Closing to continue in the employ of Purchaser.

(d) The parties intend that Transferred Employees shall have continuous and
uninterrupted employment immediately before and immediately after the Closing,
and that for purposes of any severance or termination benefit plan, program,
policy, agreement or arrangement of Seller, Purchaser or any of their respective
subsidiaries or affiliates, the Transactions shall not constitute a severance of
employment of any Transferred Employee prior to or upon the consummation of the
Transactions. Under no circumstances shall Purchaser bear any liability for
severance payments or termination benefits with respect to (i) a Business
Employee to whom an offer of employment that complies with the pertinent
provisions of Section 6.06 is made but who declines to accept such offer or
(ii) a Business Employee to whom an offer of employment that complies with the
pertinent provisions of Section 6.06 is made and who accepts such offer but who
is nevertheless entitled to severance payments or termination benefits under an
employee benefit plan of Seller or any of its affiliates.

(e) At all times prior to the Closing, Seller shall provide Purchaser
information and access to Records with respect to the employment terms and
conditions of Business Employees that are reasonably requested by Purchaser, in
accordance with Section 6.02. For purposes of making offers of employment
pursuant to Section 1.07(a), Purchaser shall be entitled to rely on information
provided to it by Seller under this Section 1.07(e).

 

12



--------------------------------------------------------------------------------

(f) For purposes of this Agreement:

(i) The term “Business Employee” means (A) each employee of Seller or any other
member of the Seller Group who is solely engaged in the Business, other than any
such employee whose principal place of employment is Seller’s corporate
headquarters in Federal Way, Washington, and (B) each employee of Seller or any
other member of the Seller Group set forth in Section 1.07(f)(i)(B) of the
Seller Disclosure Letter, including, in the case of each of clauses (A) and (B),
such individuals who are not actively at work due to an authorized leave of
absence for vacation, holiday, illness, jury duty, bereavement leave, short-term
or long-term disability leave, workers’ compensation or other authorized leave
of absence.

(ii) The term “Transferred Employee” means each Business Employee who
(i) (A) accepts employment with Purchaser as of the Closing Date (or such later
date on which such Business Employee becomes an employee of Purchaser in
accordance with Section 1.07(b) if such Business Employee is not actively at
work by reason of long-term disability leave or Extended Leave on the Closing
Date) or (B) whose employment transfers from Seller or any other member of the
Seller Group to Purchaser by operation of Law (including through the Transferred
Entity) as of the Closing Date and (ii) satisfies Purchaser’s reasonable and
ordinary course pre-employment processes applicable to prospective employees of
a type or classification similar to those of such Business Employee.

ARTICLE II

Closing and Post-Closing Purchase Price Adjustments

SECTION 2.01. Closing. Unless this Agreement is terminated in accordance with
Article VIII, the closing (the “Closing”) of the Acquisition shall take place at
the offices of Cravath, Swaine & Moore LLP, 825 Eighth Avenue, New York, New
York 10019 at 10:00 a.m. on the second Business Day following the satisfaction
(or, to the extent permitted by Law, waiver by all parties) of the conditions
set forth in Section 7.01, or, if on such day any condition set forth in
Section 7.02 or 7.03 has not been satisfied (or, to the extent permitted by Law,
waived by the party or parties entitled to the benefits thereof), as soon as
practicable after all the conditions set forth in Article VII have been
satisfied (or, to the extent permitted by Law, waived by the parties entitled to
the benefits thereof), or at such other place, time and date as shall be agreed
in writing between Seller and Purchaser; provided, however, that (x) the Closing
shall not occur until the earlier of (A) August 3, 2008 and (B) the date on
which Seller notifies Purchaser in writing that Seller is ready to perform its
obligations under the Transition Services Agreement, and (y) notwithstanding the
satisfaction or waiver of the conditions set forth in Article VII, Purchaser
shall not be required to effect the Closing until the fifth day following the
last day of the Marketing Period. The date on which the Closing occurs is
referred to in this Agreement as the “Closing Date”.

 

13



--------------------------------------------------------------------------------

SECTION 2.02. Transactions To Be Effected at the Closing. At the Closing:

(a) Seller shall deliver or cause to be delivered (i) to Purchaser or, if
requested by Purchaser, one or more Purchaser Subs, a certificate or
certificates representing the Transferred Equity Interests, duly endorsed by
Seller for transfer to Purchaser or the applicable Purchaser Subs, as
applicable, in each case with any required stock transfer stamps affixed
thereto, free and clear of all Liens (other than Liens created by Purchaser),
and (ii) to Purchaser (A) duly executed deeds (in recordable form) for each
Owned Real Property, together with owner’s affidavits and customary gap
indemnities executed and delivered by Seller or the other applicable member of
the Seller Group in favor of the Title Company in such form as may be reasonably
required by the Title Company to delete from Purchaser’s title insurance
policies such general exceptions to title as are customarily omitted on the
basis of an owner’s affidavit and customary gap indemnity, and bills of sale,
assignments and other instruments of transfer relating to the other Transferred
Assets (other than the assets of the Transferred Entity), in each case
transferring such Transferred Asset to Purchaser free and clear of any Liens
(other than Permitted Liens and Liens created by Purchaser), (B) counterparts of
the Intellectual Property License Agreement, the Site Services Agreements, the
Transition Services Agreement, the Fiber Supply Agreements and each of the IDB
Lease Assignment and Assumption Agreements duly executed by Seller or the
relevant member of the Seller Group, (C) a complete and correct copy (recorded
on a DVD or similar medium) of the electronic data room created and maintained
by or on behalf of Seller in connection with the contemplated sale of the
Business and (D) all such other certificates and documents required to be
delivered to Purchaser at or prior to the Closing pursuant to this Agreement or
any Ancillary Agreement (the documents in clauses (i), (ii)(A) and (ii)(D)
above, collectively, the “Asset Conveyance Documents”) (it being understood that
the certificates, deeds, bills of sale, assignments, instruments of transfer,
agreements and other documents referred to in clauses (i), (ii)(A) and (ii)(D)
above shall not require Seller to make any additional representations,
warranties or covenants, expressed or implied, not contained in this Agreement
or the Ancillary Agreements; provided, however, that the deeds for the Owned
Real Property shall be bargain and sale deeds with covenants against grantor’s
acts (also known as “special warranty” deeds) or the equivalent in the
jurisdiction where the Owned Real Property is located); and

(b) Purchaser shall deliver to Seller (i) payment, by wire transfer of
immediately available funds to one or more accounts designated in writing by
Seller (such designation to be made at least five Business Days prior to the
Closing Date), in an amount equal to (A) the Purchase Price, plus or minus, as
applicable, (B) estimates, prepared by Seller and delivered to Purchaser at
least five Business Days prior to the Closing Date, of each adjustment to the
Purchase Price under Section 2.03 (the amount of the Purchase Price plus or
minus, as the case may be, such estimates of adjustments under Section 2.03
being hereinafter called the “Closing Date Payment”), (ii) duly executed
counterparts of the Asset Conveyance Documents, and duly executed assumption
agreements and other instruments of assumption providing for the assumption of
the Assumed Liabilities (other than the Liabilities of the Transferred Entity),
(iii) counterparts of the Intellectual Property License Agreement, the Site
Services Agreements, the Transition Services Agreement, the Fiber Supply
Agreements and each of the IDB Lease Assignment and

 

14



--------------------------------------------------------------------------------

Assumption Agreements duly executed by Purchaser and (iv) all such other
certificates and documents required to be delivered to Seller at or prior to the
Closing pursuant to this Agreement or any Ancillary Agreement (the documents in
clauses (ii) and (iv), collectively, the “Liabilities Assumption Documents”) (it
being understood that the deeds, bills of sale, assignments, instruments of
transfer and other documents referred to in clauses (ii) and (iv) above shall
not require Purchaser to make any additional representations, warranties or
covenants, expressed or implied, not contained in this Agreement or the
Ancillary Agreements). Seller shall prepare the estimates contemplated by clause
(i)(B) of this Section 2.02(b) in good faith based upon available information
and shall provide Purchaser with reasonable supporting documentation for the
calculation of such estimates and reasonable access to the personnel of Seller
and the other members of the Seller Group responsible for preparing such
estimates. Seller shall consider in good faith any proposed revisions to such
estimates asserted by Purchaser prior to the Closing. No position taken by
Purchaser or Seller prior to the Closing with respect to such estimates nor any
failure of Purchaser to object to such estimates shall prejudice the rights of
the parties with respect to the post-Closing adjustments provided in
Section 2.03 or delay or postpone the Closing Date.

SECTION 2.03. Post-Closing Purchase Price Adjustments. (a) The Closing Date
Statement. Within 90 days after the Closing Date, Purchaser shall prepare and
deliver to Seller a statement (the “Closing Date Statement”), setting forth
(i) the Net Working Capital of the Business as of the close of business on the
Closing Date (the “Closing Net Working Capital”) and (ii) the Eligible Capital
Expenditures of the Business from and including December 31, 2007 to the close
of business on the Closing Date (the “Closing Eligible Capital Expenditures”).
Seller shall provide reasonable assistance to Purchaser in the preparation of
the Closing Date Statement and shall provide Purchaser reasonable access at all
reasonable times to the personnel, properties, books and records of Seller and
the other members of the Seller Group (in each case, to the extent such
personnel, properties, books and records relate to the Business) for such
purpose.

(b) Objections; Resolution of Disputes. The Closing Date Statement shall become
final and binding upon the parties on the 30th day following delivery thereof,
unless Seller gives written notice of its disagreement with the Closing Date
Statement (a “Notice of Disagreement”) to Purchaser prior to such date. Any
Notice of Disagreement shall (i) specify in reasonable detail the nature of any
disagreement so asserted, (ii) only include disagreements based on mathematical
errors or based on the Closing Net Working Capital, the Closing Eligible Capital
Expenditures and/or any proposed adjustment to Target Net Working Capital
described in Section 2.03(f) not being calculated in accordance with this
Section 2.03 and (iii) be accompanied by a certificate of Seller certifying that
matters specified in the Notice of Disagreement are consistent with the
requirements of Section 2.03(d) (and/or Section 2.03(f), if applicable). If a
Notice of Disagreement is received by Purchaser in a timely manner, then the
Closing Date Statement (as revised in accordance with this sentence) shall
become final and binding upon the parties on the earlier of (A) the date Seller
and Purchaser resolve in writing any differences they have with respect to the
matters specified in the Notice of Disagreement and (B) the date any disputed
matters are finally resolved in writing by the Accounting Firm. During the
30-day period following the delivery of a Notice of Disagreement, Seller and
Purchaser shall seek in good faith to resolve in writing any differences that
they may have with respect to the

 

15



--------------------------------------------------------------------------------

matters specified in the Notice of Disagreement. At the end of such 30-day
period, Seller and Purchaser shall submit to an independent accounting firm (the
“Accounting Firm”) for arbitration any and all matters that remain in dispute
and were properly included in the Notice of Disagreement. The Accounting Firm
shall be Grant Thornton LLP or, if such firm is unable or unwilling to act, such
other nationally recognized independent public accounting firm as shall be
agreed upon by the parties hereto in writing. Seller and Purchaser shall use
commercially reasonable efforts to cause the Accounting Firm to render a
decision resolving the matters submitted to the Accounting Firm within 30 days
of receipt of the submission. Neither Seller nor Purchaser shall have any ex
parte communications with the Accounting Firm without the prior written consent
of the other party. The determination of the Accounting Firm shall be final and
binding on the parties and judgment may be entered upon such determination in
any court having jurisdiction over the party against which such determination is
to be enforced. The cost of any arbitration (including the fees and expenses of
the Accounting Firm and reasonable attorney fees and expenses of the parties)
pursuant to this Section 2.03 shall be borne by Purchaser and Seller in inverse
proportion as they may prevail on matters resolved by the Accounting Firm, which
proportionate allocations shall also be determined by the Accounting Firm at the
time the determination of the Accounting Firm is rendered on the merits of the
matters submitted. Other than the fees and expenses referred to in the
immediately preceding sentence, the fees and disbursements of Seller’s
independent auditors shall be borne by Seller and the fees and disbursements of
Purchaser’s independent auditors shall be borne by Purchaser.

(c) Adjustment Payment. If the Closing Net Working Capital exceeds $690,000,000
(the “Target Net Working Capital”), the Purchase Price shall be increased by the
amount by which Closing Net Working Capital exceeds the Target Net Working
Capital, and if the Closing Net Working Capital is less than the Target Net
Working Capital, the Purchase Price shall be decreased by the amount by which
Closing Net Working Capital is less than the Target Net Working Capital. If the
Closing Eligible Capital Expenditures exceeds the applicable Target Eligible
Capital Expenditures, the Purchase Price shall be increased by the amount by
which Closing Eligible Capital Expenditures exceeds such applicable Target
Eligible Capital Expenditures, and if the Closing Eligible Capital Expenditures
is less than the applicable Target Eligible Capital Expenditures, the Purchase
Price shall be decreased by the amount by which Closing Eligible Capital
Expenditures is less than such applicable Target Eligible Capital Expenditures.
The Purchase Price as so increased or decreased under this Section 2.03(c) shall
hereinafter be referred to as the “Adjusted Purchase Price”. If the Closing Date
Payment is less than the Adjusted Purchase Price, Purchaser shall, and if the
Closing Date Payment is more than the Adjusted Purchase Price, Seller shall, in
each case within 10 Business Days after the Closing Date Statement becomes final
and binding on the parties, make payment by wire transfer in immediately
available funds to one or more accounts designated in writing at least two
Business Days prior to such payment by the party entitled to receive such
payment, plus interest thereon at a rate of interest equal to 6% per annum,
calculated on the basis of the actual number of days elapsed divided by 365,
from the Closing Date to the date of payment.

(d) Certain Definitions. The term “Net Working Capital” means (x) the sum of
trade accounts receivable (net of reserves), inventory (net of reserves) and
pre-paid expenses (other than Taxes), in each case to the extent such item
constitutes a Transferred Asset, minus (y) the sum of trade accounts payable,
accrued payroll (including accrued but unused vacation leave) and accrued
current liabilities (other than Taxes), in each case to the extent such item
constitutes

 

16



--------------------------------------------------------------------------------

an Assumed Liability, calculated (i) using the methods, policies, principles and
methodologies set forth in Section 2.03(d) of the Seller Disclosure Letter,
whether or not doing so is in accordance with (A) the methods, policies,
principles and methodologies as were used by Seller in the preparation of the
Balance Sheet or (B) GAAP, and (ii) otherwise, calculated in accordance with
GAAP applied in a manner consistent with Seller’s historical methods, policies,
principles and methodologies, excluding any effects of the Transactions. The
foregoing principles are referred to in this Agreement as the “Applicable
Accounting Principles”. The Closing Net Working Capital is to be calculated as
of close of business on the Closing Date in accordance with the Applicable
Accounting Principles. The Closing Net Working Capital shall exclude any items
for amounts with respect to Taxes (whether deferred, accrued or current). The
scope of the disputes with respect to Closing Net Working Capital to be resolved
by the Accounting Firm as provided in Section 2.03(b) shall be solely limited to
whether such calculation was determined in accordance with the Applicable
Accounting Principles, and whether there were mathematical errors in the
calculation of Closing Net Working Capital in the Closing Date Statement.
Without limiting the generality of the foregoing, no determination of the
Accounting Firm shall be conclusive as to the determination of the accuracy of
any representation or warranty in this Agreement or as to compliance by Seller
or Purchaser with any of its covenants in this Agreement (other than (A) whether
the Closing Date Statement calculation of Closing Net Working Capital was done
in accordance with the Applicable Accounting Principles and (B) whether there
were any mathematical errors in the calculation of Closing Net Working Capital
in the Closing Date Statement).

The term “Eligible Capital Expenditures” means the total of (a) all capital
expenditures (other than capital expenditures to replace or repair plant,
property or equipment that suffers a casualty or similar loss after December 31,
2007) incurred on or after December 31, 2007 made by Seller or any other member
of the Seller Group with respect to the Business to the extent such capital
expenditures are paid in cash on or prior to the Closing Date or reflected as
accounts payable or accrued liabilities in Closing Net Working Capital (in each
case, excluding capitalized interest) and (b) either (i) if the amount of net
long term receivables of the Business as of the close of business on the Closing
Date exceeds $9,159,342, plus the amount of such excess or (ii) if the amount of
net long term receivables of the Business as of the close of business on the
Closing Date is less than $9,159,342, minus the amount of such deficit, in each
case calculated in a manner consistent with Seller’s historical methods,
policies, principles and methodologies (except for the exclusion of capitalized
interest from capital expenditures), excluding any effects of the Transactions.

The term “Target Eligible Capital Expenditures” means (i) on March 30, 2008,
$36,548,500; (ii) on May 4, 2008, $47,951,900; (iii) on June 1, 2008,
$59,529,300; (iv) on June 29, 2008, $70,980,700; (v) on August 3, 2008,
$81,212,100; (vi) on August 31, 2008, $91,612,500; (vii) on September 28, 2008,
$101,570,800; (viii) on November 2, 2008, $111,302,200; (ix) on November 30,
2008, $120,683,600; (x) on December 28, 2008, $129,662,000; (xi) on February 1,
2009, $136,804,700; (xii) on March 1, 2009, $143,518,400; (xiii) on March 31,
2009 $149,407,000 (each of the dates specified in clauses (i) through (xiii), a
“Fiscal Month End Date” and each of the amounts specified in clauses (i) through
(xiii), a “Fiscal Month End ECE Target”); and (xiv) on any date prior to
March 31, 2009 that is not a Fiscal Month End Date, an amount between the Fiscal
Month End ECE Target for the Fiscal Month End Date immediately prior to such
date and the Fiscal Month End ECE Target for the

 

17



--------------------------------------------------------------------------------

Fiscal Month End Date immediately following such date, calculated for such date
using a linear interpolation based on the two Fiscal Month End ECE Targets
described in this clause (xiv) and the number of days elapsed. The Closing
Eligible Capital Expenditures is to be calculated as of close of business on the
Closing Date in accordance with this Section 2.03(d). The scope of the disputes
with respect to Closing Eligible Capital Expenditures to be resolved by the
Accounting Firm as provided in Section 2.03(b) shall be solely limited to
whether such calculation was done in accordance with this Section 2.03(d), and
whether there were mathematical errors in the calculation of Closing Eligible
Capital Expenditures in the Closing Date Statement. Without limiting the
generality of the foregoing, no determination of the Accounting Firm shall be
conclusive as to the determination of the accuracy of any representation or
warranty in this Agreement or as to compliance by Seller or Purchaser with any
of its covenants in this Agreement (other than (A) whether the Closing Date
Statement calculation of Closing Eligible Capital Expenditures was done in
accordance with this Section 2.03(d) and (B) whether there were any mathematical
errors in the calculation of Closing Eligible Capital Expenditures in the
Closing Date Statement).

(e) Post-Closing Books and Records. Following the Closing, Purchaser shall not
take any actions with respect to the accounting books and records of the
Business on which the Closing Date Statement is to be based that would affect
the Closing Date Statement. During the period of time from and after the Closing
Date through the resolution of any adjustment to the Purchase Price contemplated
by this Section 2.03, Purchaser shall afford to Seller and any accountants and
counsel retained by Seller in connection with any adjustment to the Purchase
Price contemplated by this Section 2.03 reasonable access during normal business
hours to all the properties, books, contracts, personnel and records of the
Business relevant to the adjustments contemplated by this Section 2.03.

(f) Adjustment to Target Net Working Capital. If, in preparing the Closing Date
Statement, Purchaser determines that one or more of the line items set forth on
the net working capital trend schedule contained in Section 2.03(d) of the
Seller Disclosure Letter (the “NWC Schedule”) is not calculated using the
principles set forth in Section 2.03(d) of the Seller Disclosure Letter (other
than any deviation from those principles of the types set forth under the
heading “specified trend schedule exceptions” in Section 2.03(d) of the Seller
Disclosure Letter (the “Specified NWC Exceptions”)), Purchaser may, in the
Closing Date Statement, (i) include a description of the items on the NWC
Schedule that, in Purchaser’s determination, are not calculated in accordance
with the principles set forth in Section 2.03(d) of the Seller Disclosure Letter
(other than any deviation that is a Specified NWC Exception), (ii) set forth
Purchaser’s calculations of the amounts for the items specified in clause
(i) above using the principles set forth in Section 2.03(d) of the Seller
Disclosure Letter (other than any deviation that is a Specified NWC Exception)
and (iii) set forth the appropriate adjusted Target Net Working Capital based on
the information provided in clauses (i) and (ii) above and in accordance with
the adjustment rule in the NWC Schedule. Subject to the provisions of
Section 2.03(b), the adjusted Target Net Working Capital specified in clause
(iii) above, as finally determined, shall become the Target Net Working Capital
for purposes of determining the Adjusted Purchase Price under this Section 2.03.
In all cases, Closing Net Working Capital shall be determined in accordance with
the Applicable Accounting Principles.

 

18



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties of Purchaser

As of the date hereof and (unless otherwise stated in this Article III) as of
the Closing Date, Purchaser represents and warrants to Seller that:

SECTION 3.01. Organization, Standing and Power. Purchaser is duly organized,
validly existing and in good standing under the Laws of the State of New York.
Purchaser has full power and authority and possesses all governmental
franchises, licenses, permits, authorizations and approvals necessary to enable
it to own, lease or otherwise hold its properties, assets and rights and to
conduct its businesses as presently conducted, other than such franchises,
licenses, permits, authorizations and approvals, the lack of which, individually
or in the aggregate, has not had and would not reasonably be expected to have a
Purchaser Material Adverse Effect.

SECTION 3.02. Authority; Execution and Delivery; Enforceability. (a) Purchaser
has all requisite power and authority to execute and deliver each Transaction
Document to which it is or is contemplated to be a party, to perform its
obligations thereunder and to consummate the Transactions. The execution,
delivery and performance by Purchaser of each Transaction Document to which it
is or is contemplated to be a party and the consummation by Purchaser of the
Transactions have been duly authorized by all requisite corporate action on the
part of Purchaser. Purchaser has duly executed and delivered this Agreement,
and, assuming due authorization, execution and delivery by the other parties
hereto, this Agreement constitutes its legal, valid and binding obligation,
enforceable against Purchaser in accordance with its terms (except insofar as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting creditors’ rights
generally, or by principles governing the availability of equitable remedies).
At or prior to the Closing, Purchaser will have duly executed and delivered each
other Transaction Document to which it is or is contemplated to be a party, and,
assuming due authorization, execution and delivery by the other parties thereto,
each other Transaction Document to which it is or is contemplated to be a party
will constitute its legal, valid and binding obligation, enforceable against it
in accordance with its terms (except insofar as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar Laws affecting creditors’ rights generally, or by principles governing
the availability of equitable remedies).

(b) The Board of Directors of Purchaser, at a meeting duly called and held, duly
adopted resolutions approving the entry into of this Agreement and the other
Transaction Documents to which Purchaser or any Purchaser Sub is or is
contemplated to be a party, the Acquisition and the other Transactions. No vote
or consent of the holders of any class or series of Purchaser capital stock is
necessary to consummate any of the Transactions.

SECTION 3.03. No Conflicts; Governmental Approvals. (a) The execution and
delivery by Purchaser of each Transaction Document to which it is a party do
not, the execution and delivery by Purchaser of each Transaction Document to
which it is contemplated to be a party will not, and the consummation of the
Transactions and compliance with the terms hereof and thereof will not, conflict
with, or result in any violation of or default (or an event that, with

 

19



--------------------------------------------------------------------------------

or without notice or lapse of time or both, would become a default) under, or
give rise to a right of termination, cancellation or acceleration of any
obligation or to loss of a material benefit under, or to increased, additional,
accelerated or guaranteed rights or entitlements of any Person under, or result
in the creation of any Lien upon any of the properties or assets of Purchaser or
any of its subsidiaries under, any provision of (i) the certificate or articles
of incorporation and the bylaws (or comparable charter or organizational
documents) of Purchaser or any of its subsidiaries, (ii) any Contract to which
Purchaser or any of its subsidiaries is a party or by which any of their
respective properties or assets is bound or (iii) subject to the filings,
consents and other matters referred to in Section 3.03(b), any judgment, order
or decree (“Judgment”) or statute, law (including common law), ordinance, rule
or regulation (“Law”) applicable to Purchaser or any of its subsidiaries or
their respective properties or assets, other than, in the case of clauses (ii)
and (iii) above, any such item that, individually or in the aggregate, has not
had and would not reasonably be expected to have a Purchaser Material Adverse
Effect.

(b) No consent, approval, license, permit, order or authorization (“Governmental
Approval”) of, or registration, declaration or filing with, or permit from, any
federal, state, local or foreign government or any court of competent
jurisdiction, administrative agency or commission or other governmental
authority or instrumentality, domestic or foreign (a “Governmental Entity”) is
required to be obtained or made by or with respect to Purchaser or any of its
subsidiaries in connection with the execution, delivery and performance of any
Transaction Document to which it is a party or the consummation of the
Transactions, other than (i) compliance with and filings and notifications under
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”) and any other Review Laws (including compliance with and filings and
notifications under Mexico’s Federal Economic Competition Law (LFCE)),
(ii) those that may be required solely by reason of the participation of Seller
or any other member of the Seller Group (as opposed to any third party) in the
Acquisition and the other Transactions, (iii) compliance with and filings by
Purchaser with the Securities and Exchange Commission (the “SEC”) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and (iv) such
other Governmental Approvals, registrations, declarations, filings or permits
the failure to obtain or make which, individually or in the aggregate, has not
had and would not reasonably be expected to have a Purchaser Material Adverse
Effect.

SECTION 3.04. Financing. (a) Purchaser has received and accepted an executed
commitment letter dated as of the date of this Agreement (the “Debt Commitment
Letter”) from the lenders party thereto (collectively, the “Lenders”) relating
to the commitments of the Lenders to provide Purchaser with term loan credit
facilities in an aggregate amount equal to the Purchase Price (the “Credit
Facilities” and, together with any issuance of securities on or prior to the
Closing as described in the Debt Commitment Letter and the Fee Letter, the
“Financing”). A complete and correct copy of the Debt Commitment Letter has been
provided to Seller. Except as set forth or described in the Debt Commitment
Letter and except for the payment of certain fees and expenses as set forth in a
fee letter that has been executed by Purchaser and the Lenders (the “Fee
Letter”), there are no conditions precedent to the obligations of the Lenders to
provide the Credit Facilities or any express contractual contingencies that
would permit the Lenders to reduce the total amount of the Credit Facilities
(other than a reduction equal to the aggregate principal amount of any
securities issued on or prior to the Closing as a part of the Financing, as
described in the Debt Commitment Letter and the Fee Letter). Subject to the
terms and conditions set forth in the Debt Commitment Letter and the Fee Letter,
the Financing, if

 

20



--------------------------------------------------------------------------------

obtained, will provide Purchaser with acquisition financing on the Closing Date
that, together with other sources of liquidity available to Purchaser,
represents an amount sufficient to pay the Purchase Price on the terms set forth
in this Agreement and to pay the related fees and expenses that are to be paid
at the Closing.

(b) As of the date hereof, to the knowledge of Purchaser, (i) the Debt
Commitment Letter is valid and binding and in full force and effect and
(ii) subject to the accuracy of the representations and warranties of Seller
contained in Article IV, no event has occurred that, without or without notice,
lapse of time, or both, would reasonably be expected to constitute a default or
breach on the part of Purchaser under the terms and conditions of the Debt
Commitment Letter. Purchaser has paid in full any and all commitment fees or
other fees required to be paid on or prior to the date of this Agreement
pursuant to the terms of the Debt Commitment Letter and the Fee Letter .

ARTICLE IV

Representations and Warranties of Seller

As of the date hereof and (unless otherwise stated in this Article IV) as of the
Closing Date, Seller represents and warrants to Purchaser that, except as
disclosed in the manner contemplated in Section 11.04, in the letter, dated as
of the date of this Agreement, from Seller to Purchaser (the “Seller Disclosure
Letter”):

SECTION 4.01. Organization, Standing and Power; Capital Structure of the
Transferred Entity. (a) Each of Seller and the Transferred Entity is duly
organized, validly existing and in good standing (or its equivalent status)
under the Laws of the jurisdiction in which it is organized and has full power
and authority, and the Seller Group possesses all governmental franchises,
licenses, permits, authorizations and approvals necessary to enable it to own,
lease or otherwise hold its properties, assets and rights which constitute
Transferred Assets and to conduct the Business as presently conducted, other
than such franchises, licenses, permits, authorizations and approvals the lack
of which, individually or in the aggregate, has not had and would not reasonably
be expected to have a Business Material Adverse Effect. Each of Seller and the
Transferred Entity is duly qualified to do business in each jurisdiction where
the nature of the Business or the ownership or leasing of the Transferred Assets
makes such qualification necessary or the failure to so qualify has had or would
reasonably be expected to have a Business Material Adverse Effect. Immediately
prior to the Closing, the Transferred Entity will not own, lease or otherwise
hold any material asset that does not constitute a Transferred Asset. Seller has
delivered to Purchaser true and complete copies of Seller’s and the Transferred
Entity’s organizational documents, in each case, as amended to the date of this
Agreement.

(b) As of the date of this Agreement, the authorized capital stock of the
Transferred Entity consists solely of (i) 50,151 shares of Series B nominative
ordinary shares as to the fixed capital, all of which are outstanding and
(ii) 1,031,217,173 shares of Series B nominative ordinary shares as to the
variable capital, all of which are outstanding. All the outstanding shares of
capital stock or other equity interests of the Transferred Entity have been duly
authorized, validly issued and (to the extent representing capital stock) are
fully paid and non-assessable and are indirectly owned by Seller, free and clear
of all Liens. All of the

 

21



--------------------------------------------------------------------------------

outstanding shares of capital stock of the Transferred Entity is indirectly
owned by Seller, free and clear of all Liens. At the Closing, Seller will cause
to be transferred and delivered to Purchaser or one or more Purchaser Subs good
and valid title to the Transferred Equity Interests, free and clear of all
Liens.

(c) Except as provided in Section 4.01(b), there are no options, warrants,
rights, convertible or exchangeable securities, “phantom” stock or other equity
rights, stock or other equity appreciation rights, stock-based performance
units, commitments, Contracts, arrangements or undertakings of any kind to which
Seller or the Transferred Entity is a party or by which any of them is bound
(A) obligating Seller or the Transferred Entity to issue, deliver, sell,
repurchase, redeem or otherwise acquire or cause to be issued, delivered, sold,
repurchased, redeemed or otherwise acquired additional shares of capital stock
or other equity or voting interests in, or any security convertible or
exercisable for or exchangeable into any capital stock of or other equity or
voting interest in, the Transferred Entity, (B) obligating Seller or the
Transferred Entity to issue, grant, extend or enter into any such option,
warrant, call, right, security, commitment, Contract, arrangement or undertaking
or (C) that give any Person the right to receive any economic benefit or right
similar to or derived from the economic benefits and rights accruing to holders
of shares of capital stock of or other equity or voting interests in the
Transferred Entity.

SECTION 4.02. Authority; Execution and Delivery; Enforceability. (a) Seller has
all requisite power and authority to execute and deliver each Transaction
Document to which it is or is contemplated to be a party, to perform its
obligations thereunder and to consummate the Transactions. The execution,
delivery and performance by Seller of each Transaction Document to which it is
or is contemplated to be a party and the consummation by Seller of the
Transactions have been duly authorized by all requisite corporate action on the
part of Seller. Seller has duly executed and delivered this Agreement, and,
assuming due authorization, execution and delivery by the other parties hereto,
this Agreement constitutes its legal, valid and binding obligation, enforceable
against Seller in accordance with its terms (except insofar as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting creditors’ rights generally
or by principles governing the availability of equitable remedies). At or prior
to the Closing, Seller will have duly executed and delivered each other
Transaction Document to which it is or is contemplated to be a party, and,
assuming due authorization, execution and delivery by the other parties thereto,
each other Transaction Document to which it is or is contemplated to be a party
will constitute its legal, valid and binding obligation, enforceable against it
in accordance with its terms (except insofar as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar Laws affecting creditors’ rights generally or by principles governing
the availability of equitable remedies).

(b) The Board of Directors of Seller, at a meeting duly called and held, duly
adopted resolutions approving the entry into of this Agreement and the other
Transaction Documents to which Seller is or is contemplated to be a party, the
Acquisition and the other Transactions. No vote or consent of the holders of any
class or series of capital stock of Seller is necessary to consummate the
Transactions.

 

22



--------------------------------------------------------------------------------

SECTION 4.03. No Conflicts; Governmental Approvals. (a) The execution and
delivery by Seller of each Transaction Document to which it is a party do not,
the execution and delivery by Seller of each Transaction Document to which it is
contemplated to be a party will not, and the consummation of the Transactions
and compliance with the terms hereof and thereof will not, conflict with, or
result in any violation of or default (or an event that, with or without notice
or lapse of time or both, would become a default) under, or give rise to a right
of termination, cancellation or acceleration of any obligation or to a loss of a
material benefit under, or to increased, additional, accelerated or guaranteed
rights or entitlements of any Person under, or result in the creation of any
Lien upon any of the Transferred Equity Interests or upon any of the Transferred
Assets, Assumed Liabilities or the Business under, any provision of (i) the
articles of incorporation or the bylaws (or comparable charter or organizational
documents) of Seller or any other member of the Seller Group, (ii) any
Transferred Contract or any other Contract to which Seller or any of its
subsidiaries is a party or by which any of their respective properties or assets
is bound or (iii) subject to the filings, consents and other matters referred to
in Section 4.03(b), any Judgment or Law applicable to Seller or any other member
of the Seller Group, the Business, the Transferred Equity Interests or the
Transferred Assets, other than, in the case of clauses (ii) and (iii) above, any
such item that, individually or in the aggregate, has not had and would not
reasonably be expected to have a Business Material Adverse Effect.

(b) No Governmental Approval of, or registration, declaration or filing with, or
permit from, any Governmental Entity is required to be obtained or made by or
with respect to Seller or any of its subsidiaries in connection with the
execution, delivery and performance of any Transaction Document to which Seller
is a party or the consummation of the Transactions, other than (i) compliance
with and filings and notifications under the HSR Act and any other Review Laws
(including compliance with and filings and notifications under Mexico’s Federal
Economic Competition Law (LFCE)), (ii) those that may be required solely by
reason of the participation of Purchaser or any Purchaser Sub (as opposed to any
third party) in the Acquisition and the other Transactions, (iii) compliance
with and filings by Seller with the SEC under the Exchange Act and (iv) such
other Governmental Approvals, registrations, declarations, filings or permits
the failure to obtain or make which, individually or in the aggregate, has not
had and would not reasonably be expected to have Business Material Adverse
Effect.

SECTION 4.04. SEC Documents; Financial Statements; Undisclosed Liabilities.
(a) Seller has not filed any documents with the SEC since December 31, 2006
under Section 13(a) or 15(d) of the Exchange Act which, as of their respective
dates (or, if amended or superseded by a filing prior to the date of this
Agreement, then on the date of such filing), with respect to the Business only,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

(b) Section 4.04(b) of the Seller Disclosure Letter sets forth (i) an unaudited
combined balance sheet with respect to the Business at December 30, 2007
(together with the notes thereto, the “Balance Sheet”) and the related unaudited
combined statements of operations, business unit equity and cash flows for the
52-week period ended December 30, 2007 (together with the notes thereto and the
Balance Sheet, the “2007 Business Financial Statements”) and (ii) audited
combined balance sheets with respect to the Business at December 31, 2006 and
December 25, 2005 (together with the notes thereto, the “Historical Balance
Sheets”) and the

 

23



--------------------------------------------------------------------------------

related audited combined statements of operations, business unit equity and cash
flows for the two-year period ended December 31, 2006 (together with the notes
thereto and the Historical Balance Sheets, the “Historical Business Financial
Statements”). The 2007 Business Financial Statements and the Historical Business
Financial Statements (collectively, the “Business Financial Statements”) and,
when delivered in accordance with Section 6.13, the Audited Business Financial
Statements, (A) were (and, in the case of the Audited Business Financial
Statements, shall have been) prepared in accordance with the books of account
and other financial records of Seller and its subsidiaries, (B) present fairly
(and, in the case of the Audited Business Financial Statements, shall present
fairly), in all material respects, the financial position of the Business and
the results of its operations and changes in cash flows as of the dates thereof
and for the periods covered thereby, (C) have been (and, in the case of the
Audited Business Financial Statements, shall have been) prepared in accordance
with GAAP, in a manner and using accounting principles consistent with Seller’s
historical financial statements (except as may be indicated in the notes thereto
and subject, in the case of interim financial statements, to normal year-end
adjustments), and (D) meet (and, in the case of the Audited Business Financial
Statements, shall meet) the requirements of Regulation S-X, promulgated pursuant
to the Securities Act and the Exchange Act (“Regulations S-X”).

(c) Neither Seller nor any other member of the Seller Group has any liability or
obligation of any nature (whether known or unknown, accrued, absolute,
contingent or otherwise) related to the Business, the Transferred Equity
Interests or the Transferred Assets other than (i) liabilities or obligations
incurred in the ordinary course of business in a manner consistent with past
practice and not in violation of this Agreement since December 30, 2007,
(ii) liabilities or obligations disclosed, reflected or reserved against on the
Balance Sheet, (iii) Retained Liabilities, (iv) liabilities or obligations
pursuant to Contracts that are not required to be set forth in
Section 1.02(a)(viii) of the Seller Disclosure Letter, (v) Environmental
Liabilities, (vi) liabilities, obligations or commitments pursuant to any
Business Benefit Plan or Business Benefit Agreement that is assumed by Purchaser
under this Agreement (other than (x) under or with respect to any Benefit Plan
Assets or (y) pursuant to any Business Benefit Plan or Business Benefit
Agreement of the Transferred Entity) or (vii) liabilities or obligations that,
individually or in the aggregate, are not material.

SECTION 4.05. Absence of Certain Changes or Events. From December 30, 2007, the
Business has been conducted only in the ordinary course consistent with past
practice, and there has not been any Effect that, individually or in the
aggregate, has had or would reasonably be expected to have a Business Material
Adverse Effect. During the period from December 30, 2007 through the date of
this Agreement, there has not been any action by Seller or any other member of
the Seller Group that, if taken during the period from the date of this
Agreement through the Closing Date, would constitute a breach of paragraph (a),
clause (ii) of paragraph (b), paragraphs (c) through (e), clauses (ii) and
(iii) of paragraph (f), paragraph (g), paragraph (h), clause (2) of paragraph
(i), paragraph (j), paragraph (k) or paragraphs (m) through (p) of Section 5.01.

SECTION 4.06. Taxes. (a) With respect to the Transferred Assets, for all periods
through and including the Closing Date, (i) Seller has (A) duly and timely filed
each Tax Return required to be filed (taking into account extensions), and all
such Tax Returns were true, complete and correct in all material respects,
(B) timely paid all material Taxes other than Taxes

 

24



--------------------------------------------------------------------------------

being contested in good faith and which have been properly reserved for and
(C) complied in all material respects with all legal requirements relating to
the withholding and payment of Taxes, including Taxes required to be withheld
and paid with respect to amounts owed by the Business (excluding the Transferred
Entity) to any employee, creditor, independent contractor or other third party,
(ii) no material Lien for Taxes exists due to a failure to pay any Tax, and no
outstanding claims for material Taxes have been asserted in writing, and
(iii) none of the Transferred Assets is “tax-exempt use property” within the
meaning of Section 168(h) of the Code.

(b) For all periods through and including the Closing Date, (i) each Tax Return
required to be filed (taking into account extensions) by or on behalf of or
including the Transferred Entity has been duly and timely filed, and all such
Tax Returns were true, complete and correct in all material respects, (ii) all
material Taxes owed by the Transferred Entity have been timely paid, other than
Taxes being contested in good faith and which have been properly reserved for
and (iii) the Transferred Entity has complied in all material respects with all
legal requirements relating to the withholding and payment of Taxes, including
Taxes required to be withheld and paid with respect to amounts owed to any
employee, creditor, independent contractor or other third party.

(c) Neither the Transferred Entity nor Seller (with respect to the Transferred
Assets or the Business) has participated in any (i) reportable transaction (as
such term is defined in Treasury Regulation Section 1.6011-4) or
(ii) transaction, understanding or arrangement that is the same as or
substantially similar to any type of transaction that a Taxing Authority in any
jurisdiction in which the Transferred Entity is subject to Tax has determined to
be a “tax shelter” or “tax avoidance” transaction and identified as such by
notice, regulation or other form of published guidance.

(d) No material Taxes with respect to the Transferred Assets, the Business or
the Transferred Entity are currently under audit, examination or investigation
by any Taxing Authority or the subject of any ongoing judicial or administrative
proceeding, contest or litigation. No Taxing Authority has asserted or
threatened in writing to assert any deficiency, claim or issue with respect to
material Taxes or any adjustment to material Taxes with respect to the
Transferred Assets or the Business or the Transferred Entity with respect to any
taxable period for which the period of assessment or collection remains open,
and no extension or waiver of any period of assessment or collection that
remains open has been executed by or on behalf of the Transferred Entity. No
adjustment that would materially increase the Tax liability of the Transferred
Entity has been made in writing by a Taxing Authority during any audit of any
taxable period which would reasonably be expected to be made in an audit of any
subsequent Tax period. Except as provided in Section 4.06(d) of the Seller
Disclosure Letter, no entity classification elections for U.S. federal income
Tax purposes have been made with respect to the Transferred Entity.

(e) The Transferred Entity (i) has not received or applied for a Tax ruling or
entered into a closing agreement pursuant to Section 7121 of the Code (or any
predecessor provision or any similar provision of state, local or non-U.S. Law),
in either case that would be binding upon the Transferred Entity after the
Closing Date, (ii) is not and has not been a member of any affiliated,
consolidated, combined or unitary group or other fiscal unity for purposes of

 

25



--------------------------------------------------------------------------------

filing Tax Returns or paying Taxes or (iii) does not have any liability for the
Taxes of any Person (whether under Treasury Regulation Section 1.1502-6 or any
similar provision of state, local or non-U.S. Law, as a transferee or successor,
pursuant to any tax sharing or indemnity agreement or other contractual
agreements, or otherwise). As of the Closing Date, any (i) intercompany debt and
(ii) tax sharing or similar agreements or arrangements between the Transferred
Entity, on the one hand, and Seller or any of its Affiliates, on the other hand
(excluding, for the avoidance of doubt, this Agreement) will be terminated such
that, after the Closing, the Transferred Entity shall not have any right,
obligation or liability thereunder.

(f) To the knowledge of Seller, the Transferred Entity is not subject to net
income taxation by a national jurisdiction other than the national jurisdiction
in which it is organized. As of the date of the Agreement, the Transferred
Entity has not received notice in writing of any claim made by a Taxing
Authority in a jurisdiction where it does not file a Tax Return that it is or
may be subject to taxation by such jurisdiction. The Transferred Entity was not
a “passive foreign investment company” within the meaning of Section 1297 of the
Code with respect to the tax year ended December 30, 2007.

SECTION 4.07. Employment Agreements; ERISA Compliance; Excess Parachute
Payments. (a) Section 4.07(a) of the Seller Disclosure Letter contains a list of
each “employee pension benefit plan” (as defined in Section 3(2) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) (“Pension Plans”),
“employee welfare benefit plans” (as defined in Section 3(1) of ERISA) (“Welfare
Plans”) (whether or not such Pension Plans or Welfare Plans are subject to
ERISA) and all other material bonus, pension, profit sharing, deferred
compensation, incentive compensation, stock or other equity ownership, stock or
other equity purchase, stock or other equity appreciation, restricted stock or
other equity, stock or other equity repurchase rights, stock or other equity
option, phantom stock or other equity, performance, retirement, vacation,
severance, disability, death benefit, hospitalization, medical or other plan,
arrangement or understanding (whether or not legally binding or subject to the
Laws of the United States) maintained, contributed to or required to be
maintained or contributed to by Seller or any of its subsidiaries, providing
benefits to any current or former Business Employee and/or employee of the
Transferred Entity (collectively, “Business Benefit Plans”); provided, however,
that Business Benefit Plans mandated by applicable Law or with respect to which
Purchaser is not assuming any liability under Section 6.06 are not required to
be listed. Section 4.07(a) of the Seller Disclosure Letter contains a list of
each material employment, consulting, indemnification, severance, termination,
change in control, retention, bonus or similar agreement or arrangement between
Seller or any of its subsidiaries, on the one hand, and any individual Business
Employee and/or employee of the Transferred Entity, on the other hand
(collectively, “Business Benefit Agreements”); provided, however, that Business
Benefit Agreements with respect to which Purchaser is not assuming any liability
under Section 6.06 are not required to be listed. Seller has delivered or made
available to Purchaser true, complete and correct copies of (A) each Business
Benefit Plan and each Business Benefit Agreement required to be listed in
Section 4.07(a) of the Seller Disclosure Letter (or, in the case of any
unwritten Business Benefit Plan or Business Benefit Agreement required to be
listed in Section 4.07(a) of the Seller Disclosure Letter, a written description
thereof), (B) the most recent summary plan description for each such Business
Benefit Plan for which such summary plan description is required and (C) the
most recent annual report or such other annual information return of each such
Business Benefit Plan that is required to be filed with a governmental entity.

 

26



--------------------------------------------------------------------------------

(b) Each Business Benefit Plan intended to be qualified under Section 401(a) of
the Code, and the trust forming a part thereof, has received a favorable
determination letter from the IRS as to its qualification under the Code and to
the effect that the trust is exempt from taxation under section 501(a) of the
Code, and nothing has occurred since the date of such determination letter that
could adversely affect such qualification or tax-exempt status. All
contributions required to have been made by Seller and any person or entity that
would be or, over the past six years, would have been treated as a single
employer with Seller for purposes of Section 414(b), (c), (m) or (o) of the Code
(the “Related Persons”) to each Business Benefit Plan under the terms of such
plan or pursuant to any applicable collective bargaining agreement or applicable
Law have been made within the time prescribed by such plan, agreements and
applicable Law. Each Business Benefit Plan (other than any MEPP) has been
administered in accordance with its terms and is in compliance with all
applicable Laws except for such failures or instances of possible noncompliance
that, individually or in the aggregate, has not had and would not reasonably be
expected to have a Business Material Adverse Effect.

(c) None of Seller or any Related Person would reasonably be expected to incur
any Controlled Group Liability in an amount that would reasonably be expected to
result in a material liability to Purchaser. For purposes of this Agreement,
“Controlled Group Liability” means any and all liabilities (i) under Title IV of
ERISA, other than for payment of premiums to the Pension Benefit Guaranty
Corporation (“PBGC”), (ii) under Section 302 or 4068(a) of ERISA, (iii) under
Section 412(n) or 4971 of the Code and (iv) for violation of the continuation
coverage requirements of Section 601 et seq. of ERISA and Section 4980B of the
Code or the group health requirements of Sections 9801 et seq. of the Code and
Sections 701 et seq. of ERISA.

(d) The Seller has not incurred a “complete withdrawal” or a “partial
withdrawal” (as such terms are defined in Sections 4203 and 4205, respectively,
of ERISA) since the effective date of such Sections 4203 and 4205 with respect
to any MEPP for which any Liability remains outstanding and, to the knowledge of
Seller, no event has occurred and no condition or circumstance exists, that
presents a material risk of the occurrence of any withdrawal from or the
partition, termination, reorganization or insolvency of any such MEPP.

SECTION 4.08. Litigation. As of the date of this Agreement, there is no Action
pending or, to the knowledge of Seller, threatened against or affecting Seller
or any other member of the Seller Group that relates to the Business, the
Transferred Equity Interests or the Transferred Assets that, individually or in
the aggregate, is or is reasonably expected to be material, nor is there any
Judgment outstanding against Seller or any other member of the Seller Group that
relates to the Business, the Transferred Equity Interests or the Transferred
Assets that is or is reasonably expected to be material. Section 4.08 of the
Seller Disclosure Letter lists, as of the date of this Agreement, each material
pending Action initiated by Seller or any other member of the Seller Group that
relates to the Business, the Transferred Assets or the Transferred Equity
Interests. This Section 4.08 does not relate to environmental matters, which are
the subject of Section 4.10, or Intellectual Property matters, which are the
subject of Section 4.12.

SECTION 4.09. Compliance with Applicable Laws. (a) With respect to the Business,
the Transferred Equity Interests and the Transferred Assets only, (i) Seller and
all other

 

27



--------------------------------------------------------------------------------

members of the Seller Group are, and during the past two years have been, in
compliance with all applicable Laws, except for instances of non-compliance
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Business Material Adverse Effect, and (ii) to the knowledge
of Seller, neither Seller nor any other member of the Seller Group has received
any communication during the past two years from a Governmental Entity that
alleges that Seller or any other member of the Seller Group is not in compliance
in any material respect with any applicable Law.

(b) This Section 4.09 does not relate to matters with respect to Taxes, which
are the subject of Section 4.06, matters with respect to compliance with ERISA,
which are the subject of Section 4.07, or environmental matters, which are the
subject of Section 4.10.

SECTION 4.10. Environmental Matters. (a) Except for those matters that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Business Material Adverse Effect:

(i) with respect to the Business and the Transferred Assets only, Seller and its
subsidiaries are, and during the past three years have been, in compliance with
all Environmental Laws;

(ii) during the past three years, neither Seller nor any of its subsidiaries has
received any written notice (the substance of which has not been materially
resolved) that alleges that the Business or any of the Transferred Assets is in
violation of, or has liability under, any Environmental Law;

(iii) (A) Seller and its subsidiaries have obtained and are in compliance with
all permits, licenses and governmental authorizations pursuant to Environmental
Laws (collectively, “Environmental Permits”) necessary for the operations of the
Business as currently conducted and the use of the Transferred Assets, (B) all
such Environmental Permits are valid and in good standing and (C) neither Seller
nor any of its subsidiaries has been advised by any Governmental Entity of any
actual or potential change in the status or terms and conditions of any such
Environmental Permit;

(iv) as of the date of this Agreement, there are no Actions pursuant to any
Environmental Law (“Environmental Proceedings”) pending or, to the knowledge of
Seller, threatened against or affecting Seller or any of its subsidiaries
relating to the Business or the Transferred Assets;

(v) as of the date of this Agreement, there have been no Releases of any
Hazardous Material by the Business or at, on, under or from the Transferred Real
Property that have formed the basis of any Environmental Proceeding against
Seller or any of its subsidiaries or that have formed the basis of any
investigation or remediation pursuant to Environmental Laws by Seller or any of
its subsidiaries; and

(vi) as of the date of this Agreement, to the knowledge of Seller, neither
Seller nor any of its subsidiaries has assumed, either contractually or by
operation of Law, any liabilities or obligations that have formed the basis of
any Environmental Proceeding against Seller or any of its subsidiaries or that
have formed the basis of any investigation or remediation pursuant to
Environmental Laws by Seller or any of its subsidiaries, in each case relating
to the Business or the Transferred Assets.

 

28



--------------------------------------------------------------------------------

(b) Seller has provided Purchaser with copies of the Phase I environmental site
assessments (“Phase I Reports”) identified in Section 4.10(b) of the Seller
Disclosure Letter and all other material environmental investigation reports and
environmental risk assessments that, to the knowledge of Seller, are in its
possession, relate to the Business or the Transferred Real Property and were
conducted in the past three years.

(c) Notwithstanding any provision to the contrary, the representations and
warranties in this Section 4.10 (and Section 4.16) constitute the sole
representations and warranties by Seller with respect to environmental matters.

SECTION 4.11. Real Property; Other Assets. (a) Section 1.02(a)(i)(A) of the
Seller Disclosure Letter lists all Transferred Real Property that is owned by
Seller or any other member of the Seller Group and that is material in the
operation or conduct of the Business, by the address by which it is commonly
known or its tax block and lot number or other description (together with the
interests of Seller or such other member of the Seller Group in any structures
or improvements thereon and easements or other similar rights appurtenant
thereto, the “Owned Real Property”). There is no Transferred Real Property set
forth in Section 1.02(a)(i)(A) of the Seller Disclosure Letter that is not used
or held for use primarily in the operation or conduct of the Business.

(b) Section 1.02(a)(i)(B) of the Seller Disclosure Letter lists all Transferred
Real Property in which Seller or any other member of the Seller Group holds a
leasehold interest and that is material in the operation or conduct of the
Business (together with the interests of Seller or such other member of the
Seller Group in any structures or improvements thereon and easements or other
similar rights appurtenant thereto, the “Leased Real Property”). Seller has made
available to Purchaser a true and complete copy of each lease agreement under
which the Leased Real Property is held. Each such material lease agreement is
valid, binding and in full force and effect in all material respects, and there
is no material default under any such lease agreement by Seller or any other
member of the Seller Group or, to the knowledge of Seller, by any other party
thereto. There is no Transferred Real Property set forth in
Section 1.02(a)(i)(B) of the Seller Disclosure Letter that is not used or held
for use primarily in the operation or conduct of the Business.

(c) Seller or another applicable member of the Seller Group has (x) good and
valid fee simple title to the Owned Real Property, (y) valid leasehold interests
in the Leased Real Property and (z) other than with respect to Intellectual
Property (which is the subject of Section 4.12), valid title to all other
material Transferred Assets, in each case free of any Liens, except for
(i) Liens consisting of zoning or planning restrictions, permits, easements,
covenants, encroachments and other restrictions or limitations on the use of
real property or irregularities in title thereto (excluding monetary Liens) that
do not materially impair the use of such property in the current conduct or
operation of the Business, (ii) Liens for current Taxes, assessments or
governmental charges or levies on property not yet due or which are being
contested in good faith and for which appropriate reserves in accordance with
GAAP have been created, (iii) mechanics’, carriers’, workmen’s, materialmen’s,
repairmen’s and similar Liens arising in the

 

29



--------------------------------------------------------------------------------

ordinary course of business or by operation of Law with respect to which any
amount that is past due is not material or for which appropriate reserves have
been taken in accordance with GAAP, (iv) Liens that have been placed by any
developer, landlord or other third party on any Leased Real Property and
subordination or similar agreements relating thereto, (v) in the case of any
Transferred Asset that represents the right to use property of a third party,
Liens created by such third party or that encumber such third party’s interest
in such property or created in the instrument establishing Seller’s right to use
such property, (vi) in the case of a Transferred Contract or Transferred Permit,
Liens created by the terms of such Transferred Contract or Transferred Permit,
(vii) UCC-1 financing statements filed by lessors of equipment, (viii) other
non-monetary Liens that would not, individually or in the aggregate, reasonably
be expected to materially and adversely affect the use of such assets in the
current conduct of the Business (the Liens described in clauses (i)-(viii),
“Permitted Liens”), and (ix) with respect to Owned Real Property and IDB Leased
Property, monetary Liens that will be discharged at or prior to the Closing
except as otherwise provided in Section 6.03(d). For the avoidance of doubt, the
term “Permitted Lien” does not include any item listed in Section 4.11(c) of the
Seller Disclosure Letter or Section 6.03(d) of the Seller Disclosure Letter
unless such item is also referred to in one of clauses (i)-(viii) of the
preceding sentence.

(d) Section 4.11(d) of the Seller Disclosure Letter lists (i) all leases with
respect to any IDB Leased Property relating to tax-exempt industrial development
revenue bonds used or held for use in the Business (each, a “Tax-Exempt IDB
Lease”), (ii) all leases with respect to any IDB Leased Property relating to
taxable industrial development revenue bonds used or held for use in the
Business (each, a “Taxable IDB Lease”) and (iii) all Contracts pursuant to which
a state or local tax abatement or other tax benefit has been granted to Seller
or any other member of the Seller Group by any Governmental Entity in connection
with the conduct or operation of the Business (each, a “Tax Abatement
Agreement”).

SECTION 4.12. Intellectual Property. (a) Section 4.12(a) of the Seller
Disclosure Letter sets forth the material Intellectual Property and Technology
included in the Transferred Intellectual Property and Transferred Technology.
Except for the patents, trademarks, trade names, service marks, copyrights,
domain names, trade secrets, know-how and all other Intellectual Property and
Technology rights (collectively, the “Intellectual Property Rights”) that are
the subject of claims set forth in Section 4.12(b) of the Seller Disclosure
Letter (to the extent of such claims), all Intellectual Property Rights,
including the Transferred Intellectual Property and Transferred Technology, that
are material to the Business as currently conducted will be, (x) to the extent
owned by or licensed to Seller or any other member of the Seller Group, owned
by, licensed to or sublicensed to Purchaser or the Transferred Entity after
giving effect to the Intellectual Property License Agreement and the other
Transactions and will be free of any Liens other than (A) Permitted Liens,
(B) Liens created by Purchaser and (C) Liens created by the Intellectual
Property License Agreement and (y) to the extent constituting Transferred
Intellectual Property or Transferred Technology, available for use by Purchaser
on substantially the same terms as those in effect immediately prior to the
Closing. Except for the Intellectual Property Rights that are the subject of
claims set forth in Section 4.12(b) of the Seller Disclosure Letter (to the
extent of such claims), as of the date of this Agreement (i) Seller or another
member of the Seller Group is the sole and exclusive owner of, and has valid
title to, the Transferred Intellectual Property, the Transferred Technology and
the Intellectual Property Rights to be licensed under the Intellectual Property
License Agreement

 

30



--------------------------------------------------------------------------------

(collectively, the “Seller Intellectual Property Rights”) free and clear of all
Liens other than Permitted Liens, (ii) neither Seller nor any other member of
the Seller Group has granted an exclusive license, other than the Intellectual
Property License Agreement, to any Seller Intellectual Property Rights and
(iii) no material license fees of any kind are currently required for the use by
Seller or any other member of the Seller Group of any Seller Intellectual
Property Rights. Notwithstanding any other representations in this
Section 4.12(a), Seller makes no representation with respect to whether patent
applications set forth in Section 1.02(a)(v) of the Seller Disclosure Letter
will be issued by the applicable governmental authority or if issued, whether
practicing any of the claims in any such patents infringes or will infringe any
claims of any third party’s patents.

(b) Except for those matters that, individually or in the aggregate, have not
been and would not reasonably be expected to be material to the Business, no
Actions are pending or, to the knowledge of Seller, threatened against or
affecting Seller or any other member of the Seller Group by any Person
(i) claiming that Seller or any other member of the Seller Group has infringed
or misappropriated any Intellectual Property Right in the operation or conduct
of the Business or (ii) challenging the validity, ownership, patentability,
enforceability, registrability or use by Seller or any other member of the
Seller Group of any Seller Intellectual Property Right. Except for those matters
that, individually or in the aggregate, have not been and would not reasonably
be expected to be material to the Business, to the knowledge of Seller, no
Person is infringing or misappropriating the rights of Seller or any of its
subsidiaries with respect to any Seller Intellectual Property Right. As of the
date of this Agreement, there are no cancellations, oppositions, interferences,
re-examinations or other contested proceedings, either pending or, to the
knowledge of Seller, threatened in the United State Copyright Office, the United
States Patent and Trademark Office, or any Governmental Entity relating to any
Transferred Intellectual Property or Transferred Technology.

(c) With respect to the Transferred Intellectual Property, all due and owed
maintenance fees and renewal filings with respect to each registration, issuance
and application have been paid or filed, as the case may be, except for failures
to pay or file that, individually or in the aggregate, have not had and would
not reasonably be expected to have a Business Material Adverse Effect. Except as
part of the Intellectual Property License Agreement, neither Seller nor any
other member of the Seller Group has granted any license or assigned any rights
to a third party with respect to any Transferred Intellectual Property or
Transferred Technology.

(d) To the knowledge of Seller, none of the Transferred Intellectual Property or
Transferred Technology that is material to the Business has been or is being
used by Seller or any other member of the Seller Group in a manner that would
reasonably be expected to result in the cancellation or unenforceability of such
Transferred Intellectual Property or Transferred Technology.

SECTION 4.13. Material Agreements. Section 1.02(a)(viii) of the Seller
Disclosure Letter sets forth all the Business Material Agreements as of the date
of this Agreement, except for the Contracts set forth in Section 1.02(b)(xiii)
of the Seller Disclosure Letter. For the purpose of this Agreement, the term
“Business Material Agreements” means any of the following Contracts, to which
Seller or any other member of the Seller Group is a party and that is used or
held for use primarily in, or that arises primarily out of, the operation or
conduct of the Business:

(a) any written employment Contract that has an aggregate future liability in
excess of $100,000 or any collective bargaining agreement or other Contract with
any labor union;

 

31



--------------------------------------------------------------------------------

(b) any covenant not to compete or restricting the development, marketing or
distribution of the products of the Business that materially limits the conduct
of the Business as currently conducted;

(c) any Contract for the purchase or sale of materials, supplies, equipment, raw
materials, packaging or commodities (other than spot purchase or sales orders
for Inventory in the ordinary course of business) which has an aggregate future
liability to any Person in excess of $5,000,000 and is not terminable by notice
of not more than 90 days for a cost of less than $75,000;

(d) any management, service, consulting or other similar Contract (other than
Contracts for services in the ordinary course of business, including
transportation and warehousing Contracts) which has an aggregate future
liability to any Person in excess of $1,000,000 and is not terminable by notice
of not more than 90 days for a cost of less than $75,000;

(e) any Contract under which Seller or any other member of the Seller Group has
incurred any Indebtedness to any Person (other than Seller or any other member
of the Seller Group) that, individually, is in excess of $1,000,000;

(f) any Contract (including any so-called take-or-pay or keep well agreement)
under which (i) any Person (other than Seller or any other member of the Seller
Group) has directly or indirectly guaranteed Indebtedness, liabilities or
obligations of Seller or any other member of the Seller Group or (ii) Seller or
any other member of the Seller Group has directly or indirectly guaranteed
Indebtedness, liabilities or obligations of any Person, other than Seller or any
of its subsidiaries (in each case other than endorsements for the purpose of
collection in the ordinary course of business), in any such case which,
individually, is in excess of $1,000,000;

(g) any material Contract granting a Lien upon any of the Transferred Assets,
which Lien is not a Permitted Lien, or any of the Transferred Equity Interests;

(h) any Contract with (i) Seller or any of its affiliates or any entity in which
Seller or one of its affiliates owns more than 25% of the voting or economic
interests thereof or (ii) any officer, director or employee of Seller or any of
its affiliates (in each case, other than Contracts (x) that shall be terminated
as of the Closing or (y) relating to the employment of such officer, director or
employee by Seller or any of its affiliates);

(i) any lease, sublease or similar Contract with any Person (other than Seller
or any other member of the Seller Group) under which Seller or any other member
of the Seller Group is a lessor or sublessor of, or makes available for use to
any Person (other

 

32



--------------------------------------------------------------------------------

than Seller or any other member of the Seller Group), (i) any Owned Real
Property and specifies annual payments in excess of $500,000, (ii) any Leased
Real Property and specifies annual payments in excess of $500,000, (iii) any
portion of any premises otherwise occupied by Seller or any other member of the
Seller Group and specifies annual payments in excess of $500,000 or (iv) any
tangible personal property owned by Seller or any other member of the Seller
Group and specifies annual payments in excess of $50,000;

(j) any lease or similar Contract with any Person (other than Seller or any
other member of the Seller Group) under which Seller or any other member of the
Seller Group is lessee of, or holds or uses, any machinery, equipment, vehicle
or other tangible personal property owned by any Person, which lease or similar
Contract has an aggregate future liability in excess of $500,000 and is not
terminable by notice of not more than 90 days for a cost of less than $75,000;

(k) any Contract with any Person (other than Seller or any other member of the
Seller Group) with respect to any partnership or joint venture material to the
Business;

(l) any Contract with any Person (other than Seller or any other member of the
Seller Group) providing for indemnification of any Person with respect to
liabilities relating to the Business, the Transferred Equity Interests or the
Transferred Assets, other than the constitutive documents of Seller or any other
member of the Seller Group, and marketing agreements, property leases and other
commercial agreements entered into in the ordinary course of business;

(m) any material Contract granting or restricting the right to use any of the
Seller Intellectual Property Rights;

(n) any Contract that requires Seller or any other member of the Seller Group to
use any supplier or third party for all or substantially all of Seller’s or such
member’s requirements or needs or requires Seller or any other member of the
Seller Group to provide to other parties “most favored nation” pricing;

(o) any stock purchase agreement, asset purchase agreement or other acquisition
or divestiture agreement, including any agreement relating to the acquisition,
sale, lease or disposal of any material asset constituting part of the Business
or Transferred Assets (other than capital expenditures and purchases or sales of
Inventory in the ordinary course of business) involving (i) a purchase price in
excess of $1,000,000 or (ii) continuing indemnity or other obligations (A) of
the Business or (B) that will constitute obligations of Purchaser or any of its
subsidiaries (including the Transferred Entity) after the Closing; or

(p) any other Contract that has an aggregate future liability to any Person
(other than Seller or any other member of the Seller Group) in excess of
$1,000,000 and is not terminable by notice of not more than 180 days for a cost
of less than $100,000, other than (i) purchase orders or sales orders entered
into in the ordinary course of business after the date of this Agreement and not
in violation of this Agreement, (ii) leases for Leased Real Property and
(iii) licenses for licensed Transferred Intellectual Property.

 

33



--------------------------------------------------------------------------------

To the knowledge of Seller, each of the Business Material Agreements set forth
or required to be set forth in Section 1.02(a)(viii) of the Seller Disclosure
Letter or entered into after the date of this Agreement in accordance with
Section 5.01 is or will be valid, binding and in full force and effect (except
to the extent any of them expires in accordance with its terms). Neither Seller
nor any other member of the Seller Group, nor, to the knowledge of Seller, any
other party to any Business Material Agreement, has violated any provisions of,
or committed or failed to perform any act that, with or without notice, lapse of
time, or both, would constitute a default under the provisions of any Business
Material Agreement, except for violations or defaults that, individually or in
the aggregate, have not had and would not reasonably be expected to have a
Business Material Adverse Effect. Neither Seller nor any other member of the
Seller Group has received any written notice of the intention of any party to
terminate any Business Material Agreement. True, correct and complete copies of
each written Business Material Agreement (and a summary of each oral Business
Material Agreement) set forth or required to be set forth in
Section 1.02(a)(viii) of the Seller Disclosure Letter (including all written
modifications and amendments thereto and waivers thereunder), other than
customer Contracts, have been made available to Purchaser. True, correct and
complete copies of each written Business Material Agreement (and a summary of
each oral Business Material Agreement) entered into after the date of this
Agreement (including all written modifications and amendments thereto and
waivers thereunder), other than customer Contracts, will have been made
available to Purchaser prior to the Closing.

SECTION 4.14. Sufficiency of Assets; Transfers. (a) The Transferred Assets,
together with the rights being conveyed pursuant to the Intellectual Property
License Agreement, the Site Services Agreements, each of the IDB Lease
Assignment and Assumption Agreements and the Fiber Supply Agreements, constitute
the assets and rights reasonably required to permit the Business to be conducted
immediately following the Closing in all material respects as it is currently
being conducted, other than any inability to conduct the Business in all
material respects as it is currently being conducted arising out of the absence
of any service contained in Section 4.14(a) of the Seller Disclosure Letter;
provided, however, that Seller makes no representation or warranty with respect
to the effect of Rejected Contracts. The Transferred Assets, taken as a whole,
are in all material respects adequate for the purposes for which such assets are
currently used or are held for use, and are in reasonably good repair and
operating condition (subject to normal wear and tear).

(b) Except for (i) transfers of employees or assets in the ordinary course of
business, (ii) transfers of assets that are not material to the Business or the
conduct or operation of the Business or (iii) transfers of employees or assets
set forth in Section 4.14(b) of the Seller Disclosure Letter, from January 1,
2007 to the date of this Agreement there have not been any transfers of
employees or assets between the Business and the Seller Business.

SECTION 4.15. Labor Matters. Except for the Contracts set forth in Section 4.15
of the Seller Disclosure Letter and any collective bargaining agreements entered
into after the date of this Agreement in accordance with Section 5.01, neither
Seller nor any other member of the Seller Group is a party to or bound by any
collective bargaining agreement with respect to

 

34



--------------------------------------------------------------------------------

any Business Employees, and as of the date of this Agreement there are no labor
unions or other similar organizations representing, purporting to represent or
publicly declaring their intention (including through pending representation
petitions) to represent any Business Employee. From January 1, 2007 to the date
of this Agreement, there has not occurred or, to the knowledge of Seller, been
threatened any material strike, slowdown, picketing, work stoppage, concerted
refusal to work overtime or other similar labor activity with respect to any
Business Employee. Seller and each other member of the Seller Group have
complied in all material respects with all provisions of applicable Law
pertaining to the employment of the Business Employees, including all such Laws
relating to labor relations, equal employment, fair employment practices,
entitlements, prohibited discrimination, workers’ compensation or other similar
employment practices or acts. Section 4.15 of the Seller Disclosure Letter sets
forth Seller’s estimate of the total workers’ compensation liability of the
Business as of December 30, 2007. The component identified as “incurred but not
reported” was based on a Seller-wide third party estimate, a portion of which
was allocated to the Business based on the ratio of the amount of reserves for
specifically identified claims against the Business to the amount of reserves
for specifically identified claims against the Seller Group as a whole.

SECTION 4.16. Permits. Seller and the other members of the Seller Group hold all
Permits material to the operation of the Business as currently conducted and the
use of the Transferred Assets as currently used. All such Permits are validly
held by Seller or such member of the Seller Group and, during the three years
immediately preceding the date of this Agreement, Seller and each other member
of the Seller Group have complied in all material respects with the terms and
conditions of each such Permit. During the twelve months immediately preceding
the date of this Agreement, neither Seller nor any other member of the Seller
Group has received written notice of any Action against Seller or any other
member of the Seller Group seeking any revocation or material modification of
any such Permits. All such Permits that are held by Seller and the other members
of the Seller Group as of the date of this Agreement are listed in
Section 1.02(a)(vii) of the Seller Disclosure Letter.

SECTION 4.17. Shared Business Arrangements. Section 4.17 of the Seller
Disclosure Letter lists any arrangements, understandings or Contracts (other
than the Transferred Contracts) between or among Seller or any other member of
the Seller Group and any third parties as of the date of this Agreement under
which the Business purchases materials, supplies, equipment, raw materials,
packaging or commodities and has an annual payment obligation (with respect to
such materials, supplies, equipment, raw materials, packaging or commodities
purchased by the Business) in excess of $5,000,000 per annum.

SECTION 4.18. Asbestos. Neither Seller nor any its subsidiaries nor, to the
knowledge of Seller, any of its or their predecessors, has manufactured,
produced or sold any products containing asbestos or asbestos-containing
materials in connection with the operations of the Business or use of the
Transferred Assets. Since January 1, 2003, there have been no Actions pending
or, to the knowledge of Seller, threatened against Seller, any of its
subsidiaries or its or their predecessors in connection with, arising out of or
relating to the alleged or actual presence or Release of, or exposure to,
asbestos or asbestos-containing materials in any form in or at any of the
Transferred Assets or in connection with the operations of the Business.

 

35



--------------------------------------------------------------------------------

ARTICLE V

Covenants Relating to Conduct of Business

SECTION 5.01. Conduct of Business. Except for matters set forth in Section 5.01
of the Seller Disclosure Letter, otherwise expressly permitted by this Agreement
and the other Transaction Documents, required by applicable Law or consented to
in writing by Purchaser, from the date of this Agreement to the Closing Date,
Seller shall, and shall cause all other members of the Seller Group to, conduct
the Business in all material respects in the ordinary course of business in a
manner consistent with past practice and, to the extent consistent therewith,
use all reasonable efforts to preserve the current business organization of the
Business, maintain the material rights, licenses and permits of the Business,
keep available the services of the Business Employees and preserve the material
business relationships of the Business with customers, suppliers, distributors
and others with whom the Business deals in the ordinary course of business. In
addition, and without limiting the generality of the foregoing, except for
matters set forth in Section 5.01 of the Seller Disclosure Letter or otherwise
expressly permitted by this Agreement or required by applicable Law, from the
date of this Agreement to the Closing Date, Seller shall not, and shall not
permit any other member of the Seller Group to, do any of the following with
respect to the Business, the Transferred Equity Interests or the Transferred
Assets without the prior written consent of Purchaser:

(a) acquire or agree to acquire, in a single transaction or a series of related
transactions, whether by merging or consolidating with, or by purchasing a
substantial equity interest in or a substantial portion of the assets of, or by
any other manner, any business or any corporation, partnership, limited
liability company, joint venture, association or other business organization or
division thereof or any other Person, if any of the foregoing is material,
individually or in the aggregate, to the Business (solely to the extent a
substantial portion of the assets acquired constitutes Transferred Assets),
except for capital expenditures and acquisitions of Inventory, in each case in
the ordinary course of business consistent with past practice that result in the
purchase of a substantial portion of the assets of such Person;

(b) (i) with respect to the Business Employees, adopt, enter into, terminate,
amend, extend or renew any (A) collective bargaining agreement, other than as
required by applicable Law or immaterial amendments in connection with resolving
a grievance claim, or (B) Business Benefit Plan or Business Benefit Agreement,
other than, for any item in this clause (i), if such action (x) is of general
applicability to Seller’s employees and is not directed at Business Employees
and (y) does not result in any material Liability to Purchaser or the Business,
or (ii) increase in any manner the compensation or benefits of, or pay any bonus
to, any Business Employee, other than increases in base salary or payments of
bonuses in the ordinary course of business consistent with past practice or as
required to comply with any Business Benefit Plan or Business Benefit Agreement
in effect on the date of this Agreement, except in the case of each clause
(i) and (ii) above, (1) as required to ensure that any Business Benefit Plan or
Business Benefit Agreement in effect on the date of this Agreement is not then
out of compliance with applicable Law, (2) as specifically required pursuant to
this Agreement or the terms of any Business Benefit Plan or Business Benefit
Agreement in effect on the date of this Agreement and (3) for the payment of any
bonus for which Purchaser will not be responsible;

 

36



--------------------------------------------------------------------------------

(c) make any change in the Business’s financial accounting principles, policies
and practices in effect at December 30, 2007, except insofar as may have been
required by any applicable Law or a change in GAAP (solely to the extent such
change would be binding on Purchaser or any of its affiliates);

(d) make any or change any Tax election, change any annual Tax accounting period
or method of Tax accounting (unless required by applicable Law), file any
amended Tax Return or claim for Tax refunds, enter into any closing agreement,
settle or compromise any Tax claim, audit or assessment, or surrender any right
to claim a Tax refund, offset or other reduction in Tax liability (in each case,
solely to the extent such change would be binding on the Transferred Entity or,
with respect to the Transferred Assets, Purchaser or any of its affiliates);

(e) sell, lease (as lessor), license or otherwise dispose of or make subject to
any Lien (i) any equity interest that, if held on the Closing Date, would
constitute an interest in the Transferred Entity or (ii) any asset that, if held
on the Closing Date, would constitute a Transferred Asset, except dispositions
of Inventory and obsolete assets in the ordinary course of business consistent
with past practice;

(f) (i) enter into or amend any lease (whether such lease is an operating or
capital lease) other than (A) renewals of existing leases in the ordinary course
of business consistent with past practice or (B) leases entered into in the
ordinary course of business consistent with past practice with annual lease
payments not in excess of $500,000 or (ii) authorize or make any capital
expenditure other than (A) as provided in the capital expenditures budget set
forth in Section 5.01(f) of the Seller Disclosure Letter, (B) capital
expenditures in the ordinary course of business consistent with past practice
and related to the Campti project and (C) other capital expenditures in the
ordinary course of business consistent with past practice in an aggregate amount
not in excess of $5,000,000;

(g) waive or amend any confidentiality agreement between Seller or any other
member of the Seller Group and any Person (other than Seller or any other member
of the Seller Group) to the extent such waiver or amendment adversely affects
the confidentiality of material information related to the Business;

(h) enter into any agreement or arrangement that would, after the Closing Date,
limit or restrict Purchaser and its subsidiaries (including the Transferred
Entity) from engaging in any business in any geographic area;

(i) (1) except in the ordinary course of business consistent with past practice,
modify, amend, enter into or terminate any Business Material Agreement or
(2) waive, release or assign any material rights or claims of Seller or any
other member of the Seller Group primarily relating to the Business, the
Transferred Equity Interests or the Transferred Assets, other than waivers or
releases thereof in the ordinary course of business consistent with past
practice;

 

37



--------------------------------------------------------------------------------

(j) settle any Action that would have been an Assumed Liability if such
settlement would require any payment of an amount in excess of $200,000
individually or $1,000,000 in the aggregate by Purchaser or the Transferred
Entity, or would obligate Purchaser or the Transferred Entity to take any
material action, or restrict Purchaser or any Transferred Entity in any material
respect from taking any action, in each case at or after the Closing Date;

(k) (i) incur, assume or guarantee any Indebtedness, other than short-term
borrowings incurred in the ordinary course of business consistent with past
practice and except for any Indebtedness or guarantees for which Seller and the
other members of the Seller Group shall be solely obligated from and after the
Closing or (ii) make any loans, advances or capital contributions to, or
investments in, any other Person, other than, in the case of this clause (ii),
such items in an amount not to exceed $350,000 individually or $2,000,000 in the
aggregate;

(l) (i) transfer the employment of any Business Employee from the Business to
the Seller Business, (ii) transfer any assets or Liabilities between the
Business, on the one hand, and the Seller Business, on the other hand, other
than (x) any transfer of Inventory, raw materials, supplies and spare parts in
the ordinary course of business consistent with past practice or (y) any
transfer of Excluded Assets or Retained Liabilities by the Transferred Entity,
or (iii) enter into or amend any agreement or arrangement among any of the
members of the Seller Group that would bind the Transferred Entity or affect the
Business after the Closing;

(m) consummate any “spin-off” of all or any portion of the Transferred Assets or
the Transferred Entity;

(n) adopt a plan or agreement of complete or partial liquidation, dissolution,
merger, consolidation, restructuring, recapitalization or other material
reorganization, or any other transaction that would preclude or be inconsistent
in any material respect with, or hinder or delay in any material respect, the
Transactions;

(o) amend the organizational documents of the Transferred Entity;

(p) issue, deliver, sell, grant, pledge or otherwise encumber any shares of
capital stock or other equity interests, options, warrants, rights, convertible
or exchangeable securities, “phantom” stock or other equity rights, stock or
other equity appreciation rights, equity-based performance units or any other
equity or equity-based interests in the Transferred Entity or make any changes
(by merger, combination, reorganization or otherwise) in the capital structure
of the Transferred Entity;

(q) transfer or relocate any equipment or machinery of Seller or any other
member of the Seller Group that is related to the Business and has a book value
in excess of $5,000,000, regardless of whether such transfer or relocation is in
the ordinary course of business consistent with past practice; or

 

38



--------------------------------------------------------------------------------

(r) take any action if, as a result of such action, any representation or
warranty of the Seller hereunder would become untrue or inaccurate in any
respect at, or as of any time prior to, the Closing;

(s) authorize any of, or commit or agree to take any of, the foregoing actions.

SECTION 5.02. Notice of Certain Events. Seller shall promptly advise Purchaser
orally and in writing of any Effect that has had or would reasonably be expected
to have a Business Material Adverse Effect.

ARTICLE VI

Additional Agreements

SECTION 6.01. No Use of Certain Retained Names. Purchaser shall, and shall cause
its affiliates (including, after the Closing, the Transferred Entity) to,
promptly, and in any event within 90 days after the Closing Date, (a) make all
necessary filings and take all other necessary actions to discontinue any
references to the Retained Names, (b) revise print advertising, product labeling
and all other information or other materials, including any Internet or other
electronic communications vehicles, to delete all references to the Retained
Names and (c) change signage and stationery and otherwise discontinue use of the
Retained Names. Purchaser shall, and shall cause its affiliates (including after
the Closing, the Transferred Entity) to, cease manufacturing products bearing
the Retained Names within 30 days after the Closing Date. In no event shall
Purchaser or any of its affiliates (including, after the Closing, the
Transferred Entity) use any Retained Names more than 90 days after the Closing
in any manner or after the Closing for any purpose different from the use of
such Retained Names by any member of the Seller Group during the 90-day period
preceding the Closing Date. With respect to the Transferred Inventory and
Inventory produced in accordance with the foregoing provisions of this
Section 6.01, Purchaser may continue to sell such Inventory, notwithstanding
that it or its labeling or packaging bears one or more of the Retained Names,
for a period of time after the Closing not to exceed twelve months, provided
that Purchaser will use commercially reasonable efforts to sell any such
Inventory bearing one or more of the Retained Names before selling similar
Inventory that does not bear any of the Retained Names. None of the foregoing
provisions of this Section 6.01 shall be construed to obligate Purchaser or any
of its affiliates (including, after the Closing, the Transferred Entity) to
require any wholesaler, retailer or other merchant or customer of the Business
to conduct itself in accordance therewith. After the Closing Date, Purchaser and
its affiliates (including, after the Closing, the Transferred Entity) shall file
applications to amend or terminate any certificate of assumed name or d/b/a
filings, within 30 days after Purchaser or any of its affiliates (including,
after the Closing, the Transferred Entity) shall have become aware of such
assumed name or d/b/a filing so as to eliminate the right of Purchaser and its
affiliates (including, after the Closing, the Transferred Entity) to use the
Retained Names in such assumed name or d/b/a filing.

SECTION 6.02. Access to Information; Confidentiality. (a) Upon reasonable
written notice, Seller and, following the Closing Date, Purchaser shall, and
shall cause their respective subsidiaries to, with respect to the Business only
and to the extent permitted by Law, afford to the other party and to the
officers, employees, accountants, counsel, financial advisors

 

39



--------------------------------------------------------------------------------

and other representatives of such other party reasonable access during normal
business hours to all their respective properties, plants, books, systems,
Contracts, commitments, personnel and Records relating to the Business
(including financial Records, but excluding Tax Returns that are included in
Section 1.02(b)(vii) (provided that work papers (or the relevant portions
thereof) related thereto shall be made available to Purchaser upon its
reasonable request) and Records that are included in Section 1.02(b)(viii)) for
so long as such information is retained by a party or any of its subsidiaries
under the relevant retention policies of such party then in effect (but in any
event for a period of not less than four years following the Closing Date) and,
during such period, with respect to the Business only, Seller and, following the
Closing Date, Purchaser shall, and shall cause their respective subsidiaries to,
furnish promptly to the requesting party, to the extent permitted by Law, all
other information concerning the Business as such requesting party may request;
provided, however, that any party may withhold (i) any documents (or portions
thereof) or information that such party is obligated to keep confidential from
the requesting party pursuant to the terms of a confidentiality agreement with a
third party, (ii) any document (or portions thereof) or information that may
constitute privileged attorney-client communications or attorney work product
and the transfer of which, or the provision of access to which, as reasonably
determined by such party’s counsel, constitutes a waiver of any such privilege
(except that, after the Closing, Seller shall not withhold under this
clause (ii) any such document or information relating to an Assumed Liability)
and (iii) any document (or portion thereof) or information relating to pricing
or other matters that are highly competitively sensitive if the exchange of such
document (or portion thereof) or information, as reasonably determined by such
party’s counsel, might reasonably result in a violation of antitrust Laws by
such party or any of its affiliates. If any material is withheld by such party
pursuant to the proviso to the preceding sentence, such party shall inform the
other party as to the general nature of what is being withheld, and the parties
shall use reasonable best efforts to obtain any consents necessary, or
restructure the form of access, so as to permit the access requested. In respect
of any request after the Closing Date, the party requesting such access agrees
to reimburse the other party promptly for all reasonable and necessary
out-of-pocket costs and expenses incurred in connection with any such request;
provided, however, that such other party shall first consult with the requesting
party with respect to costs and expenses of third-party service providers that
are expected to be incurred in connection with the request before incurring such
costs and expenses and shall not, without the consent of the requesting party,
incur such third-party service provider costs and expenses if it would not have
incurred such costs and expenses in response to its own need for comparable
information arising in its other businesses. Upon Purchaser’s execution of a
work paper access letter in customary form, Purchaser shall be afforded
reasonable access by Seller to all information used by Seller and the other
members of the Seller Group in the preparation of the Business Financial
Statements. Subject to Section 6.02(d), all information provided to Purchaser
pursuant to this Section 6.02 that would constitute Evaluation Material (as
defined in the Confidentiality Agreement, dated as of July 9, 2007, between
Seller and Purchaser (the “Confidentiality Agreement”)) if provided prior to the
date hereof shall be held by Purchaser as such and shall be subject to the
Confidentiality Agreement.

(b) After the Closing Date, except in the case of an Action by one party against
another party, each party hereto shall use commercially reasonable efforts to
make available to each other party, upon written request, the former, current
and future directors, officers, employees, other personnel and agents of members
of the Business as witnesses, to the extent that any such Person (giving
consideration to business demands of such directors, officers,

 

40



--------------------------------------------------------------------------------

employees, other personnel and agents) may reasonably be required in connection
with any Action in which the requesting party may from time to time be involved,
regardless of whether such Action is a matter with respect to which
indemnification may be sought hereunder. The requesting party shall bear all
costs and expenses in connection therewith.

(c) Seller shall keep confidential, and shall cause its affiliates and instruct
its and their officers, directors, employees and advisors to keep confidential,
all information relating to the Business, including any information provided by
Purchaser to Seller or Seller’s representatives pursuant to Section 2.03(e),
except as required by applicable Law or administrative process and except for
information which is available to the public on the Closing Date, or thereafter
becomes available to the public other than as a result of a breach of this
Section 6.02(c). The covenant set forth in this Section 6.02(c) shall terminate
four years after the Closing Date.

(d) The Confidentiality Agreement shall terminate at the Closing, except that
the Confidentiality Agreement shall remain in effect after the Closing with
respect to information relating to the Seller Business; provided, however, that
if Purchaser has complied with its obligations under the last sentence of this
Section 6.02(d), neither Purchaser nor any of its affiliates (other than any
Transferred Employee), nor any of their respective directors, officers, agents
and representatives (other than any Transferred Employee), shall have any
liability for any unauthorized disclosure of information relating solely to the
Seller Business by any Transferred Employee. Prior to the Closing, Seller shall,
and shall cause its affiliates (including the Transferred Entity) to, take such
steps as it may deem necessary to remove, erase, delete or otherwise destroy all
Seller information (whether in print, electronic or other forms) that does not
constitute a Transferred Asset and that is in the possession of any Business
Employee who will become a Transferred Employee after the Closing. After the
Closing, Purchaser shall, and shall cause its affiliates (including the
Transferred Entity) to, instruct all Transferred Employees to promptly remove,
erase, delete or otherwise destroy all Seller information (whether in print,
electronic or other forms) in the possession of any Transferred Employee that
does not constitute a Transferred Asset.

SECTION 6.03. Commercially Reasonable Efforts. (a) Upon the terms and subject to
the conditions set forth in this Agreement, and except as expressly provided in
Section 6.04, each of Seller and Purchaser shall use commercially reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, all things necessary, proper or advisable to cause the Closing to occur,
in the most expeditious manner practicable, including (i) obtaining all
necessary or advisable actions or non-actions, waivers, consents and approvals
from Governmental Entities and making all necessary or advisable registrations
and filings (including filings with Governmental Entities, if any) and taking
all steps as may be necessary to obtain an approval or waiver from, or to avoid
an action or proceeding by, any Governmental Entity, (ii) obtaining all
necessary or advisable consents, approvals or waivers from third parties,
(iii) defending against any lawsuits or other legal proceedings, whether
judicial or administrative, challenging this Agreement or any other Transaction
Document or the consummation of the Transactions, including seeking to have any
stay or temporary restraining order entered by any court or other Governmental
Entity vacated or reversed and (iv) executing and delivering any additional
instruments necessary to consummate the Transactions and to fully carry out the
purposes of the Transaction Documents. Seller and Purchaser shall not, and shall
not permit any of their respective affiliates to, take any actions that would,
or that could reasonably be expected to, result in any of the conditions set
forth in Article VII not being satisfied.

 

41



--------------------------------------------------------------------------------

(b) Except as expressly provided in Section 6.04(c), Purchaser shall use
commercially reasonable efforts to have any restraint or prohibition of the type
described in Section 7.01(b) terminated as promptly as practicable.

(c) Without limiting Section 6.03(a), Seller shall use commercially reasonable
efforts to assist Purchaser in obtaining, or causing to be obtained, an
additional Permit for Purchaser with respect to each Permit currently used by
Seller or another member of the Seller Group in connection with the Business
that is not a Transferred Permit pursuant to Section 1.02(a)(vii).

(d) Seller shall discharge and satisfy, at or prior to the Closing, at Seller’s
sole cost and expense, all monetary Liens encumbering the Transferred Assets
other than Permitted Liens, Liens created by Purchaser and Liens securing bonds
issued in connection with IDB Leased Property and that will be defeased in full
by Seller at or prior to the Closing. With respect to any non-monetary Liens
encumbering the Transferred Assets that are not Permitted Liens, Seller shall
use commercially reasonable efforts to discharge and satisfy such Liens, at or
prior to the Closing, at Seller’s sole cost and expense, and if Purchaser
obtains a title insurance policy for any Owned Real Property or IDB Leased
Property that is encumbered by any such Lien, such obligation may be satisfied
by Seller causing the title company to omit such Lien from the title insurance
policy by Seller’s payment of an escrow deposit or by Seller’s indemnification
of the title company’s losses, claims and damages in respect of any such Lien.
Without limiting Seller’s obligations with respect to non-monetary Liens that
are not Permitted Liens, Seller shall use commercially reasonable efforts to
satisfy, perform or complete, as applicable, at or prior to the Closing, at
Seller’s sole cost and expense, the matters set forth in Section 6.03(d) of the
Seller Disclosure Letter, and with respect to all oil, gas and mineral rights
leases and/or reservations affecting any Transferred Real Property and held by
Seller or a member of the Seller Group, Seller shall cause such rights, leases
and/or reservations to be conveyed to Purchaser by the deeds transferring the
Owned Real Property to the extent permitted by applicable Law.

SECTION 6.04. Antitrust Notification and Other Regulatory Filings. (a) Each of
Seller and Purchaser shall (i) file or cause to be filed as promptly as
practicable (and, with respect to initial filings under U.S. Review Laws, no
later than 15 Business Days following the execution and delivery of this
Agreement) with the United States Federal Trade Commission (the “FTC”), the
United States Department of Justice (the “DOJ”) and any other applicable
Governmental Entities all notifications, reports, forms, applications and other
filings that may be required or advisable, in the reasonable opinion of
Purchaser, for the Transactions and any supplemental information requested in
connection therewith pursuant to the HSR Act or any other Review Law and
(ii) include in each such notification, report, form, application or filing a
request for early termination or acceleration of any applicable waiting or
review periods, to the extent available under the applicable Review Laws. Any
such notification, report, form, application or filing and supplemental
information shall be in substantial compliance with the applicable requirements
of the HSR Act and other Review Laws. Each of Seller and Purchaser shall furnish
to the other such necessary information and reasonable assistance as the other
may

 

42



--------------------------------------------------------------------------------

reasonably request in connection with its preparation of any filing or
submission that is necessary or advisable under the HSR Act and other Review
Laws. Each of Seller and Purchaser shall keep each other apprised of the status
of any communications with, and any inquiries or requests for additional
information from, the FTC, the DOJ and any other applicable Governmental Entity
and shall comply with any such inquiry or request as promptly as practicable.
Each party shall use reasonable best efforts to obtain clearance required or
advisable under the HSR Act and other Review Laws for the consummation of the
Transactions as promptly as practicable.

(b) Seller and Purchaser shall use reasonable best efforts to cause the
expiration or termination of the applicable waiting periods under the HSR Act
and any other Review Law as soon as practicable. Seller and Purchaser agree not
to extend, directly or indirectly, any such waiting period or enter into any
agreement with a Governmental Entity to delay or not to consummate the
Transactions to be consummated on the Closing Date, except with the prior
written consent of the other party (which consent shall not be unreasonably
withheld, conditioned or delayed). Seller and Purchaser agree not to have any
substantive contact with any Governmental Entity in respect of any filing or
proceeding contemplated by this Section 6.04 unless it consults with the other
party in advance and, to the extent permitted by such Governmental Entity, gives
the other party the opportunity to participate. If any Antitrust Proceeding is
instituted (or threatened to be instituted) challenging any of the Transactions
under any Review Law, Seller and Purchaser shall use their reasonable best
efforts to resolve (and to avoid the institution of) any such Antitrust
Proceeding. If, notwithstanding such reasonable best efforts, any such Antitrust
Proceeding is instituted, Seller and Purchaser shall further use their
reasonable best efforts to contest such Antitrust Proceeding until each such
Antitrust Proceeding is resolved pursuant to a settlement or a final
nonappealable court order.

(c) Nothing in this Section 6.04 shall require any of the parties or any of
their respective affiliates to dispose of any of its assets or to limit its
freedom of action with respect to any of its businesses, or to consent to any
disposition of any assets or limits on its freedom of action with respect to any
of its businesses, or to commit or agree to any of the foregoing, or take any
other action in order to obtain any clearance or to remove any impediments to
the Transactions relating the HSR Act or any other Review Laws or to avoid the
entry of, or to effect the dissolution of, any injunction, temporary restraining
order or other order in any Antitrust Proceeding, other than dispositions,
limitations, consents, commitments or other actions that, individually or in the
aggregate, have not had and would not reasonably be expected to have a material
adverse effect on (i) the Business, (ii) the other businesses of Purchaser,
taken as a whole, assuming for purposes of this clause (ii) of Section 6.04(c)
that the other businesses of Purchaser, taken as a whole, are the same size as
the Business or (iii) the Business and the other businesses of Purchaser,
collectively taken as a whole, assuming for purposes of this clause (iii) of
Section 6.04(c) that the Business and the other businesses of Purchaser,
collectively taken as a whole, are the same size as the Business; provided,
however, that in no event shall Seller or any of its affiliates be required to
take any actions under this Section 6.04(c) with respect to the Seller Business.

(d) Purchaser and Seller agree that Seller’s rights to (i) terminate this
Agreement pursuant to Section 8.01(b) and (ii) receive the payment specified in
Section 6.10 upon a termination pursuant to Section 8.01(b), do not, in any
manner, reduce, lessen, alter, modify, or otherwise change Purchaser’s
obligations under this Section 6.04 to use its reasonable best

 

43



--------------------------------------------------------------------------------

efforts, prior to a termination of this Agreement by Seller or Purchaser
pursuant to Section 8.01(b) and the receipt by Seller of the payment specified
in Section 6.10 upon such termination, to obtain the clearance required under
the HSR Act and other Review Laws for the consummation of the Transactions.

SECTION 6.05. Notices. Between the date of this Agreement and the Closing,
(a) Purchaser shall give prompt notice to Seller, and Seller shall give prompt
notice to Purchaser, of (i) any representation or warranty made by it contained
in any Transaction Document that is qualified as to materiality or Material
Adverse Effect becoming untrue or inaccurate in any respect or any such
representation or warranty that is not so qualified becoming untrue or
inaccurate in any material respect or (ii) the failure by it to comply with or
satisfy in any material respect any covenant, condition or agreement to be
complied with or satisfied by it under any Transaction Document, and (b) Seller
shall give prompt notice to Purchaser of the occurrence of (or, to the knowledge
of Seller, the threat of) any material strike, slowdown, picketing, work
stoppage, concerted refusal to work overtime or other similar labor activity
with respect to any Business Employee; provided, however, that in either case,
no such notification shall affect the representations, warranties, covenants or
agreements of the parties or the conditions to the obligations of the parties
under the Transaction Documents.

SECTION 6.06. Benefit Plans. (a) Prior Service Credit. From and after the
Closing Date, Purchaser shall give or cause the appropriate subsidiary of
Purchaser (including the Transferred Entity) to give to each Transferred
Employee full credit for purposes of eligibility to participate and vesting
under any employee benefit plan or arrangement provided, maintained or
contributed to by Purchaser or any of its subsidiaries (including the
Transferred Entity) for such Transferred Employee’s service with Seller and its
subsidiaries, and with any predecessor employer, to the same extent recognized
by Seller and its subsidiaries and affiliates immediately prior to the Closing
Date. In addition, such service shall also be credited for purposes of crediting
(i) the accrual of vacation under the applicable vacation policy of Purchaser or
any applicable affiliate of Purchaser and (ii) the calculation of severance pay
under the applicable severance policy of Purchaser or any applicable affiliate
of Purchaser.

(b) Assumption of Liabilities. Except as otherwise provided in this Agreement or
in Section 6.06(b) of the Seller Disclosure Letter, Seller shall remain solely
responsible for all employment and employee benefit-related matters,
obligations, liabilities and commitments with respect to all Transferred
Employees and their dependents and beneficiaries (regardless of when or where
such matters, obligations, liabilities and commitments arose or arise or were or
are incurred) under or with respect to any Business Benefit Plan or Business
Benefit Agreement, including any required notice of termination, termination or
severance pay (contractual, statutory or at common law) together with all wages,
bonuses, vacations, vacation pay (including days in lieu), benefits, source
deductions and other remuneration accrued prior to the Closing.

(c) Establishment of Purchaser Benefit Plans; Terms and Conditions of Employment
with Purchaser. Effective as of the Closing, each Transferred Employee shall
cease to participate in any Business Benefit Plan (other than as a former
employee of Seller or any of its affiliates to the extent, if any, permitted by
the terms of such Business Benefit Plan). Effective not later than the Closing
Date, Purchaser shall establish or have in effect compensation and benefit
plans, programs and arrangements for the benefit of the Transferred

 

44



--------------------------------------------------------------------------------

Employees (collectively, “Purchaser Benefit Plans”) in accordance with this
Section 6.06. Purchaser shall at its own cost be responsible to promptly perform
the tasks required to obtain any required approval from a Governmental Entity in
connection with the establishment and registration and qualification of any
Purchaser Benefit Plan. Without limiting the generality of Section 1.07, for the
one-year period commencing on the Closing Date (the “Continuation Period”),
Purchaser shall, or shall cause its affiliates to, provide each Transferred
Employee with the following: (i) base salary at a rate not less than that
provided to such Transferred Employee immediately prior to the Closing; and
(ii) subject to any obligations of Purchaser pursuant to Section 6.06(b) of the
Seller Disclosure Letter, other compensation and employee benefits under the
Purchaser Benefit Plans that are no less favorable in the aggregate than those
provided to other similarly situated employees of Purchaser and its affiliates
(except as otherwise provided in this Section 6.06(c) or in Section 6.06(c) of
the Seller Disclosure Letter).

(d) Certain Welfare Benefits Matters. (i) With respect to each Purchaser Benefit
Plan that is an “employee welfare benefit plan” within the meaning of
Section 3(1) of ERISA (collectively, “Purchaser Welfare Plans”), Purchaser shall
(A) waive all limitations as to pre-existing conditions, exclusions and waiting
periods and actively-at-work requirements with respect to participation and
coverage requirements applicable to the Transferred Employees and their
dependents and beneficiaries under the Purchaser Welfare Plans to the extent
waived under the applicable corresponding Business Benefit Plan immediately
prior to the Closing Date and (B) provide each Transferred Employee and his or
her eligible dependents and beneficiaries with credit under Purchaser Welfare
Plans for any co-payments and deductibles paid under corresponding Business
Benefit Plans prior to the Closing Date in the calendar year in which the
Closing Date occurs for purposes of satisfying any applicable deductible or
out-of-pocket requirements (and any annual and lifetime maximums) under any
Purchaser Welfare Plan in which such Transferred Employee participates.

(ii) Effective as of the Closing Date, Purchaser shall assume all future
obligations, liabilities and commitments of Seller and its subsidiaries to
Transferred Employees and their eligible dependents in respect of health
insurance under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), the Health Insurance Portability and Accountability Act of
1996 (“HIPAA”), Sections 601 et seq. and Sections 701 et seq. of ERISA,
Section 4980B and Sections 9801 et seq. of the Code and applicable state or
similar Laws.

(e) Tax-Qualified Savings/401(k) Plan. (i) With respect to each Purchaser
Benefit Plan, effective not later than the Closing Date, Purchaser or its
affiliates shall have in effect one or more defined contribution plans that
include a qualified cash or deferred arrangement within the meaning of
Section 401(k) of the Code (and a related trust exempt from tax under
Section 501(a) of the Code) (as applicable, the “Purchaser 401(k) Plan”). Prior
to the Closing Date, Seller shall amend each Business Benefit Plan that is a
defined contribution plan that includes a qualified cash or deferred arrangement
within the meaning of Section 401(k) of the Code (the “Business 401(k) Plan”) to
provide that Transferring Employees who are participants in the Business 401(k)
Plan shall be fully vested in their account balances under the Business 401(k)
Plan. Each Transferred Employee who is eligible to participate in the Business
401(k) Plan immediately prior to the Closing Date shall be eligible to
participate in the corresponding Purchaser 401(k) Plan as of the Closing Date.

 

45



--------------------------------------------------------------------------------

(ii) Purchaser shall cause the Purchaser 401(k) Plan to accept a “direct
rollover” to such Purchaser 401(k) Plan of the account balances of each
Transferred Employee under the Business 401(k) Plan in which such Transferred
Employee participates, if such direct rollover is elected in accordance with
applicable Law by such Transferred Employee.

(f) No Benefit Plan Transfers. Notwithstanding anything herein to the contrary,
other than as a result of (i) direct rollovers from the Business 401(k) Plan to
the Purchaser 401(k) plan or (ii) transfers from the Flexible Spending Account
Plan to the Purchaser’s or one of its affiliates’ flexible spending account
plans (which plans shall be administered by Seller or a member of the Seller
Group in accordance with the Transition Services Agreement), there shall be no
transfer of assets or liabilities from any Business Benefit Plan to any
Purchaser Benefit Plan.

(g) Vesting of Accrued Benefits Under Each Benefit Plan. Prior to the Closing
Date, Seller shall amend each Business Benefit Plan that is a defined benefit
pension plan (a “Business Pension Plan”) to provide that Transferring Employees
who are participants in the Business Pension Plan shall be fully vested in their
accrued benefit under the Business Pension Plan.

(h) Accrued Vacation. Purchaser shall assume and honor all 2008 Accrued Vacation
Days. For purposes of this Agreement, “2008 Accrued Vacation Days” means (i) in
the case of a Transferred Employee who is an hourly employee, such Transferred
Employee’s accrued but unused vacation as of the Closing Date, and (ii) in the
case of a Transferred Employee who is a salaried employee, such Transferred
Employee’s annual allotment of vacation days (determined as of the Closing
Date), reduced (but not below zero) by the number of vacation days taken by such
Transferred Employee during the calendar year in which the Closing occurs,
through the Closing Date. To the extent that a Transferred Employee is entitled
under any applicable Law or any policy of Seller or any of its subsidiaries to
be paid for any 2008 Accrued Vacation Days, Purchaser shall assume the liability
for such vacation days and Purchaser shall indemnify Seller and its subsidiaries
for any payments required to be made by Seller or any of its subsidiaries in
respect of the 2008 Accrued Vacation Days.

(i) Collectively Bargained Employees. From and after the Closing Date, Purchaser
shall, or shall cause its affiliates to, comply in all material respects with
the terms of all collective bargaining agreements listed in Section 6.06(i) of
the Seller Disclosure Letter and all collective bargaining agreements entered
into by Seller after the date of this Agreement in compliance with Section 5.01
(including all obligations to provide employee benefits and/or to contribute to
any pension plans) that cover one or more Transferred Employees (each, a “CBA”)
as in effect immediately prior to the Closing Date until such time as Purchaser
or its affiliates negotiate a new collective bargaining agreement or agreements.
Purchaser agrees to recognize the unions listed in Section 6.06(i) of the Seller
Disclosure Letter and all unions recognized in compliance with Section 5.01 as
the sole and exclusive collective bargaining agents as of the Closing Date and
immediately thereafter for the Transferred Employees represented by such unions
immediately prior to the Closing Date. Purchaser acknowledges and agrees that
all grievances, references and arbitrations under the CBAs that are made, filed,
commenced or instituted after the Closing Date, including those based
substantially on events or circumstances that occurred, existed or were
initiated before the Closing Date, will be the sole responsibility of

 

46



--------------------------------------------------------------------------------

Purchaser. Notwithstanding anything to the contrary in this Section 6.06,
Purchaser further agrees that the provisions of this Section 6.06 shall be
subject to any applicable provision of a CBA in respect of Transferred
Employees, to the extent such provision is inconsistent with or otherwise in
conflict with the provisions of any such CBA. In furtherance of the foregoing,
Purchaser shall be subject to and shall comply with, and shall cause its
affiliates (including, after the Closing, the Transferred Entity) to comply
with, all the provisions of the Agreement Regarding Successorship, dated May 31,
2007, between Seller and USW (the “Successorship Agreement”) with respect to the
CBAs covered by the Successorship Agreement. From and after the Closing Date,
Purchaser may amend any benefit plans, programs or arrangements required by any
CBA covered by the Successorship Agreement, provided that the benefits provided
under any such CBA after the Closing Date shall be substantially equivalent in
the aggregate to the benefits provided under such CBA prior to the Closing Date.

(j) Flexible Spending Account Plans. Effective as of the Closing Date, Purchaser
shall, or shall cause its affiliates to, assume liabilities and account balances
of the Seller flexible spending account plan maintained in the United States
with respect to Transferred Employees and their dependents (the “Flexible
Spending Account Plan”). Effective as of the Closing Date, Seller shall transfer
or cause to be transferred to Purchaser an amount in cash equal to the excess,
if any, of the aggregate contributions for the plan year in which the Closing
Date occurs of all Transferred Employees then participating in the Flexible
Spending Account Plan over the aggregate reimbursements for the plan year in
which the Closing Date occurs to all Transferred Employees under such plan.
Purchaser shall cause such amounts to be credited to each such employee’s
account under Purchaser’s (or one of its affiliate’s) corresponding flexible
spending account plan, which plan shall be established and in effect for such
employees as of the Closing Date and administered by Seller or a member of the
Seller Group in accordance with the Transition Services Agreement, and all
claims for reimbursement which have not been paid as of the date of the transfer
to Purchaser (or one of its affiliates) and credited under Purchaser’s (or one
of its affiliate’s) flexible spending account plan shall be paid pursuant to and
under the terms of Purchaser’s (or one of its affiliate’s) flexible spending
account plan. In connection with such transfer, Purchaser shall deem that such
employees’ deferral elections made under the Flexible Spending Account Plan for
the plan year in which the Closing Date occurs shall continue in effect under
Purchaser’s (or one of its affiliate’s) flexible spending account plan for the
remainder of the plan year in which the Closing Date occurs.

(k) Multiemployer Pension Plan. (i) Seller and Purchaser intend that the
Transactions shall not result in complete or partial withdrawal by Seller or any
of its subsidiaries (including the Transferred Entity) from any Business Benefit
Plan that is a “multiemployer plan” within the meaning of Section 4001(a)(3) of
ERISA (an “MEPP”) and Seller and Purchaser shall reasonably cooperate to prevent
the imposition of a withdrawal liability by any MEPP in connection with the
Transactions, and, effective as of the Closing Date, Purchaser shall assume
Seller’s obligations to make contributions to the MEPP in accordance with the
requirements of Section 4204 of ERISA.

(ii) Seller and Purchaser agree that, unless the PBGC waives the requirements of
Section 4204(a)(1)(B) of ERISA, if Purchaser withdraws from an MEPP with respect
to the Transferred Employees within the first five plan years beginning after
the Closing Date and does not pay its liability to such MEPP on account of such
withdrawal, Seller

 

47



--------------------------------------------------------------------------------

shall be secondarily liable to such plan for any withdrawal liability that
Purchaser would have had to the plan with respect to the Transferred Employees
in the absence of Section 4204(a) of ERISA, to the extent required by ERISA.
Notwithstanding the provisions of the preceding sentence and Section 4204 of
ERISA, it is expressly agreed that if Seller or any of its subsidiaries, incurs
any secondary withdrawal liability under the preceding sentence, Purchaser shall
indemnify and hold them harmless from any and all losses incurred by Seller or
any of its subsidiaries by reason of such secondary liability.

(iii) Purchaser may seek, pursuant to PBGC Regulations §§ 4204.11, 4204.12 and
4204.13, a variance from the bond/escrow requirement of Section 4204(a)(1)(B) of
ERISA. Seller shall cooperate with Purchaser in connection with Purchaser’s
request for such variance, which cooperation shall include: (A) if so requested
by Purchaser, timely and jointly with Purchaser, notifying the MEPP in writing,
as contemplated by PBGC Regulation § 4204.11, of their intention that the
Transactions be covered by Section 4204 of ERISA and (B) providing Purchaser or
the MEPP with such information that is reasonably available to Seller and that
Purchaser or the MEPP reasonably requests in connection with such request for
such variance. If the MEPP determines that Purchaser’s request does not qualify
for a variance of the bond/escrow requirement, Purchaser shall provide the bond
or escrow required under Section 4204(a)(1)(B) within the time period set forth
in PBGC Regulation § 4204.11(d), provided that the foregoing shall not be deemed
to restrict the ability of Purchaser to seek a variance or exemption pursuant to
PBGC Regulations §§ 4204.21 and 4204.22.

(l) WARN Act. Purchaser agrees, with respect to Transferred Employees based in
the United States, to provide any required notice under the Worker Adjustment
and Retraining Notification Act, as amended (the “WARN Act”), and any similar
federal, state or local Law or regulation, and to otherwise comply with the WARN
Act and any such other similar Law or regulation with respect to any “plant
closing” or “mass layoff” (as defined in the WARN Act) or group termination or
similar event affecting Transferred Employees from and after the Closing.
Purchaser undertakes to indemnify and shall keep indemnified Seller and its
affiliates against all liabilities and all related costs and expenses in respect
of any claim brought as a result of any action of Purchaser or its affiliates
that would cause any termination of employment of any employees by Purchaser or
its affiliates that occurs following the Closing to constitute a “plant
closing”, “mass layoff” or group termination or similar event under the WARN Act
or any similar federal, state or local Law or regulation (collectively, “Plant
Closing Liability”). Seller undertakes to indemnify and shall keep indemnified
Purchaser and its affiliates against all liabilities and all related costs and
expenses in respect of any claim brought as a result of any action of Seller or
its affiliates that would cause any termination of employment of any employees
by Seller or its affiliates that occurs prior to or at the Closing to give rise
to Plant Closing Liability, or to create any liability or penalty to Purchaser
or its affiliates for any employment terminations under applicable Law. Seller
shall not effect any layoffs of any Business Employees in the 180-day period
prior to the Closing without Purchaser’s prior written consent.

(m) Administration. Following the date of this Agreement, the parties hereto
shall reasonably cooperate in all matters reasonably necessary to effect the
transactions

 

48



--------------------------------------------------------------------------------

contemplated by this Section 6.06, including exchanging information and data
relating to workers’ compensation, employee benefits and employee benefit plan
coverages (except to the extent prohibited by applicable Law) and obtaining any
Governmental Approvals required hereunder.

(n) Retiree Medical. Purchaser shall provide, or cause its affiliates to
provide, each Transferred Employee employed primarily in the United States who,
immediately prior to the Closing has satisfied the eligibility criteria to
receive benefits under the post-retirement health, dental and life insurance
plans of Seller and its affiliates (such plans collectively, the “Seller Retiree
Welfare Plans,” and each such Transferred Employee, an “Eligible Retiree”) with
welfare benefit coverage under Purchaser’s active employee welfare benefit plans
for so long as such Eligible Retiree remains actively employed with Purchaser or
any of its affiliates. Seller agrees to allow each Eligible Retiree to receive
retiree benefits under the Seller Retiree Welfare Plans upon such Eligible
Retiree’s retirement from Purchaser and its affiliates in accordance with the
terms of the Seller Retiree Welfare Plans as in effect from time to time. For
the avoidance of doubt, Seller shall retain all liabilities in respect of all
employees who have retired prior to or on the Closing Date.

SECTION 6.07. Fees and Expenses. Except as otherwise expressly provided in any
Transaction Document, all fees and expenses (including fees, commissions and
expenses of financial institutions, brokers, investment bankers, financial
advisors, legal counsel, auditors and title companies) incurred in connection
with the Transactions shall be paid by the party incurring such fees or
expenses. This Section 6.07 does not relate to (i) Transfer Taxes, which are the
subject of Section 9.01(c), (ii) fees and expenses incurred in connection with
obtaining third party consents or Governmental Approvals referred to in
Section 1.03(a), which are the subject of Section 1.03(c), (iii) the fees and
expenses of Seller referred to in the end paragraph of Section 6.16(b) and
(iv) the fees and expenses referred to in Sections 6.09(a)(iii) and 6.09(c). The
filing fees required under the HSR Act and the other applicable Review Laws
shall be borne equally by Purchaser and Seller.

SECTION 6.08. Public Announcements. Seller, on the one hand, and Purchaser, on
the other hand, shall consult with each other and shall mutually agree upon any
press release or other public statements with respect to the Transactions and
shall not issue any such press release or make any such public statement prior
to such consultation and agreement, except as may be required by applicable Law,
court process or by obligations pursuant to any listing agreement with any U.S.
national securities exchange, in which case the party proposing to issue such
press release or make such public announcement shall use commercially reasonable
efforts to consult in good faith with the other party before issuing any such
press release or making any such public announcement and shall allow the other
party reasonable time to comment on such release or announcement in advance of
such issuance.

SECTION 6.09. Site Separation; Transition Services. (a) The Parties acknowledge
and agree that the Business includes only portions of the operations conducted
at Seller’s facilities (the “Pine Hill Facility”) located in Pine Hill, Alabama.
With respect to the Pine Hill Facility Seller shall use commercially reasonable
efforts to, by the Closing:

(i) secure any Governmental Approvals required for separation of the Business
from the other operations conducted at these facilities as set forth on
Section 6.09(a) of the Seller Disclosure Letter, subject to such modifications
as may be required or requested by Governmental Entities;

 

49



--------------------------------------------------------------------------------

(ii) accomplish any formal subdivision of land on which the Pine Hill Facility
is located (the “Subdivision”), in accordance with Governmental Approvals, so as
to be able to convey the fee interests in the subdivided portions that
constitute Transferred Assets to Purchaser as required by Section 6.09(a) of the
Seller Disclosure Letter and the applicable exhibits to the Site Services
Agreements;

(iii) obtain, at Purchaser’s expense, a title policy with respect to such
subdivided portions that constitute Transferred Assets; and

(iv) obtain one or more surveys of the Pine Hill Facility, which surveys shall
be substantially consistent with the applicable site separation plans set forth
in Section 6.09(a) of the Seller Disclosure Letter and which surveys shall in
any event include all improvements located on the subdivided portions that
constitute Transferred Assets, and show all means of access and encroachments.

If the Subdivision has not occurred prior to the Closing Date, Seller or the
applicable member of Seller Group shall lease to Purchaser the applicable
portions of the Pine Hill Facility for which the Subdivision has not been
accomplished (which lease will be triple net, and rent will be $1/year) until
the first to occur of (x) completion of the Subdivision and (y) the end of the
sixth month period following the Closing. If the Subdivision is completed prior
to the end of such six-month period, Seller shall promptly upon such completion
convey to the Purchaser the portion of the Pine Hill Facility constituting
Transferred Assets in accordance with Section 6.09(a) of the Seller Disclosure
Letter for no additional consideration beyond the Purchase Price. If, at the end
of the sixth month following Closing, the Subdivision shall not have been
completed, Seller shall convey to Purchaser the entire property, in fee, for no
additional consideration beyond the Purchaser Price, and Purchaser shall lease
to Seller the applicable portions of the property in accordance with
Section 6.09(a) of the Seller Disclosure Letter until such time as the
Subdivision shall have been completed. Upon such completion of the Subdivision,
the portion of the property leased to Seller by Purchaser under the above lease
shall promptly be conveyed, for no consideration, by Purchaser to Seller.

(b) Section 6.09(a) of the Seller Disclosure Letter and the exhibits to the Site
Services Agreements set forth the agreement of the parties as to treatment of
the sites at Albany, Oregon, Pine Hill, Alabama, Springfield, Oregon and
Valliant, Oklahoma. The parties shall work together in good faith to implement,
and shall use commercially reasonable efforts to cause to be implemented, the
“Actions” on the “Terms” specified on Section 6.09(a) of the Seller Disclosure
Letter and the actions identified on the exhibits to the Site Services
Agreements in a manner reasonably acceptable to both parties, including the
documentation of all easements, leases, options, additional service agreements
and similar matters in a manner consistent with such Section 6.09(a) and such
exhibits and customary business practices in the industry.

 

50



--------------------------------------------------------------------------------

(c) All out-of-pocket costs and expenses incurred in connection with
Section 6.09(a) (other than Section 6.09(a)(iii)) shall be shared equally by the
parties. The parties shall cooperate to minimize all such costs and expenses.

(d) The Parties acknowledge that, as of the date of this Agreement, the
schedules attached to the form of Transition Services Agreement are an initial
assessment representing a “Class 40” estimation. The parties will use the
assumptions included in the schedules attached to the form of Transition
Services Agreement as guiding principles in defining with greater specificity
the services outlined on such schedules and confirming the costs associated with
such services. During the 14-day period beginning on the Business Day following
the date hereof, representatives of Purchaser and Seller will meet to review the
plan to effectuate the transition into, and the setup of, the services to be
provided under the Transition Services Agreement with respect to SAP and data
center issues (the “SAP/Datacenter Services”). If within such 14 day period
(i) Purchaser in good faith proposes an alternative method to effectuate the
transition into, or the setup of, the SAP/Datacenter Services that (A) is
technically feasible, (B) can be implemented without (x) compromising Seller’s
network security, (y) violating applicable Law or (z) delaying the projected
Closing Date, (C) is not reasonably likely to impair the ability of Seller to
provide such services on terms and standards set forth in the Transition
Services Agreement unless Purchaser shall have consented to such change, and
(D) can be implemented at a lesser cost than the proposal set forth in the
schedules attached to the form of Transition Services Agreement and (ii) Seller
declines to implement such proposal, then the sharing provision with respect to
“One Time Costs” set forth in the form of Transition Services Agreement shall be
modified when executed with respect to such item to provide that Purchaser shall
bear only 50% of the lesser of (1) the actual cost of implementing such item and
(2) the reasonably estimated cost of implementing Purchaser’s proposal.

SECTION 6.10. Termination Fee. (a) Purchaser shall pay to Seller $100,000,000 in
cash (the “Termination Fee”) if (i)(A) this Agreement is terminated by Seller or
Purchaser pursuant to Section 8.01(b)(i), (B) at the time of such termination,
the condition set forth in the first sentence of Section 7.01(a) was not
satisfied (whether or not the failure of such condition to be capable of being
satisfied results from any breach of this Agreement by Purchaser),
(C) immediately prior to such termination, Purchaser did not have the right to
terminate this Agreement under any other provision of Article VIII (except any
right to terminate under Section 8.01(b)(ii)(B) pursuant to a judgment,
injunction, order or decree of the type described in the first sentence of
Section 7.01(a)), provided that for purposes of this clause (C) Purchaser shall
be deemed to have the right to terminate this Agreement under Section 8.01(e)
without regard to any cure period otherwise available to Seller under
Section 8.01(e) and whether or not Purchaser is then in material breach of any
representation, warranty or covenant contained in any Transaction Document,
(D) the failure of the condition set forth in the first sentence of
Section 7.01(a) to be satisfied was not caused by any breach by Seller of its
obligations under this Agreement, including obligations under Sections 6.03 and
6.04, and (E) immediately prior to such termination, (x) the conditions set
forth in the second sentence of Section 7.01(a) and in Section 7.01(b) are
satisfied and (y) the conditions set forth in Sections 7.03(a), 7.03(b) and
7.03(c) are satisfied or capable of being satisfied; or (ii)(A) this Agreement
is terminated by Seller or Purchaser pursuant to Section 8.01(b)(ii)(B) as a
result of a judgment, injunction, order or decree of a Governmental Entity
issued at the request of the U.S. Department of Justice or Federal Trade
Commission to enforce any U.S. Review Law, (B) immediately prior

 

51



--------------------------------------------------------------------------------

to such termination, Purchaser did not have the right to terminate this
Agreement pursuant to any other provision of Article VIII (except any right to
terminate under Section 8.01(b)(i)), including any right to terminate under
Section 8.01(b)(ii)(B) to the extent not related to a judgment, injunction,
order or decree of a Governmental Entity issued at the request of the U.S.
Department of Justice or Federal Trade Commission to enforce any U.S. Review
Law, provided that for purposes of this clause (B) Purchaser shall be deemed to
have the right to terminate this Agreement under Section 8.01(e) without regard
to any cure period otherwise available to Seller under Section 8.01(e) and
whether or not Purchaser is then in material breach of any representation,
warranty or covenant contained in any Transaction Document, (C) the issuance of
the relevant judgment, injunction, order or decree did not result from any
breach by Seller of its obligations under this Agreement, including Sections
6.03 and 6.04, and (D) immediately prior to such termination, the conditions set
forth in Sections 7.03(a), 7.03(b) and 7.03(c) are satisfied or capable of being
satisfied.

(b) Purchaser shall also pay to Seller the Termination Fee if (i)(A) this
Agreement is terminated by Seller or Purchaser pursuant to Section 8.01(b)(i),
(B) at the time of such termination, the condition set forth in Section 7.03(e)
was not satisfied (whether or not the failure of such condition to be capable of
being satisfied results from any breach of this Agreement by Purchaser),
(C) immediately prior to such termination, Purchaser did not have the right to
terminate this Agreement under any other provision of Article VIII, provided
that for purposes of this clause (C) Purchaser shall be deemed to have the right
to terminate this Agreement under Section 8.01(e) without regard to any cure
period otherwise available to Seller under Section 8.01(e) and whether or not
Purchaser is then in material breach of any representation, warranty or covenant
contained in any Transaction Document, (D)(1) the failure of the condition set
forth in Section 7.03(e) to be satisfied, or of the timely initiation of the
Marketing Period, was not caused by any breach by Seller of its obligations
under this Agreement, including obligations under Sections 6.13, 6.14 and 6.16,
or (2) at a time when the Financing or Alternative Financing was available
Seller did not take actions or fail to take any actions in breach of its
obligations under this Agreement that, but for such breach, the Closing would
have occurred and (E) immediately prior to such termination, (x) the conditions
set forth in the second sentence of Section 7.01(a) and in Section 7.01(b) are
satisfied and (y) the conditions set forth in Sections 7.03(a), 7.03(b) and
7.03(c) are satisfied or capable of being satisfied or (ii)(A) this Agreement is
terminated by Seller pursuant to Section 8.01(c), (B) immediately prior to such
termination, Purchaser did not have the right to terminate this Agreement
pursuant to any other provision of Article VIII, (C)(1) neither the termination,
expiration or withdrawal of the Debt Commitment Letter (or the commitments of
the financing sources of the relevant Alternative Financing) described under
Section 8.01(c)(i), nor the failure to timely initiate the Marketing Period,
resulted from any breach by Seller of its obligations under this Agreement,
including Sections 6.13, 6.14 and 6.16, or (2) at a time when the Financing or
Alternative Financing was available Seller did not take actions or fail to take
any actions in breach of its obligations under this Agreement that, but for such
breach, the Closing would have occurred, and (D) immediately prior to such
termination, (x) the conditions set forth in the second sentence of
Section 7.01(a) and in Section 7.01(b) are satisfied and (y) the conditions set
forth in Sections 7.03(a), 7.03(b) and 7.03(c) are satisfied or capable of being
satisfied.

 

52



--------------------------------------------------------------------------------

(c) Any payment of the Termination Fee shall be made by Purchaser by wire
transfer of same-day funds on the third Business Day after the day on which
notice of termination is given by the terminating party to the other party in
accordance with Section 11.02. If Purchaser is found to be in breach of any
obligation or otherwise liable hereunder in connection with the circumstances
resulting in the payment of the Termination Fee, the amount of such Termination
Fee shall be deducted from any damages otherwise owed by Purchaser to Seller. In
no event shall Purchaser be liable for the payment of more than one Termination
Fee under this Agreement. Notwithstanding any other provision of this Agreement,
Seller shall have no claim against Purchaser, its affiliates, or its or their
respective employees, advisors and representatives, in law, equity or otherwise,
arising out of or relating to the unavailability of the Financing or any
Alternative Financing (including any actions or inactions of Purchaser in
connection therewith) other than (i) if this Agreement has not been terminated
pursuant to Section 8.01, the right to bring a claim against Purchaser for the
equitable remedy of specific performance in respect of Purchaser’s obligations
under Section 6.16(a) and (ii) if this Agreement has been terminated pursuant to
Section 8.01, any right to receive the Termination Fee.

SECTION 6.11. Bulk Transfer Laws. Purchaser hereby waives compliance by Seller
and any other member of the Seller Group with the provisions of any so called
“bulk transfer laws” of any jurisdiction in connection with the Acquisition.

SECTION 6.12. Refunds and Remittances. After the Closing, if Seller or any of
its affiliates receives any refund or other amount which is a Transferred Asset
or is otherwise properly due and owing to Purchaser in accordance with the terms
of this Agreement, Seller promptly shall remit, or shall cause to be remitted,
such amount to Purchaser at the address set forth in Section 11.02. After the
Closing, if Purchaser or any of its affiliates receives any refund or other
amount which is an Excluded Asset or is otherwise properly due and owing to
Seller or any of its affiliates in accordance with the terms of this Agreement,
Purchaser promptly shall remit, or shall cause to be remitted, such amount to
Seller at the address set forth in Section 11.02. After the Closing, if
Purchaser or any of its affiliates receives any refund or other amount which is
related to claims (including workers’ compensation), litigation or other matters
for which Seller is responsible hereunder, and which amount is not a Transferred
Asset, or is otherwise properly due and owing to Seller in accordance with the
terms of this Agreement, Purchaser promptly shall remit, or cause to be
remitted, such amount to Seller at the address set forth in Section 11.02. After
the Closing, if Seller or any of its affiliates receives any refund or other
amount which is related to claims (including workers’ compensation), litigation
or other matters for which Purchaser is responsible hereunder, and which amount
is not an Excluded Asset, or is otherwise properly due and owing to Purchaser in
accordance with the terms of this Agreement, Seller promptly shall remit, or
cause to be remitted, such amount to Purchaser at the address set forth in
Section 11.02.

SECTION 6.13. Audited Financial Statements. As soon as practicable after the
date hereof, but no later than April 1, 2008, Seller shall deliver to Purchaser
(a) an audited combined balance sheet with respect to the Business at
December 30, 2007 (together with the notes thereto, the “Audited Balance
Sheet”), and the related audited combined statements of operations, business
unit equity and cash flows for the fiscal year ended December 30, 2007 (together
with the notes thereto and the Audited Balance Sheet, the “Audited Business
Financial Statements”), and (b) unqualified audit reports of KPMG LLP on the
Audited Business Financial Statements.

 

53



--------------------------------------------------------------------------------

SECTION 6.14. Quarterly Financial Statements. Within 40 days after the end of
each fiscal quarter of Seller commencing on or after December 31, 2007, and
ending prior to the Closing Date, Seller shall deliver to Purchaser an unaudited
combined balance sheet and related combined statements of operations, business
unit equity and cash flows with respect to the Business for such fiscal quarter,
for the portion of the fiscal year ended at the end of such fiscal quarter and
for the comparable periods of the immediately preceding fiscal year (which
balance sheet and related financial statements shall be in customary form, but
shall include footnotes only to the extent required under Article 10 of
Regulation S-X), together with a SAS 100 review by Seller’s independent auditors
thereon (the “Quarterly Financial Statements”).

SECTION 6.15. Monthly Financial Information. Promptly after the date hereof,
Seller shall deliver a complete and correct copy of the monthly profits and
losses statements for the Business prepared in a manner consistent with the
practices of the Business prior to the date hereof (the “Monthly Financial
Reports”) for the fiscal-month periods ending February 3, 2008 and March 2,
2008. Within 15 days after the end of the fiscal-month period ending March 30,
2008 and each subsequent fiscal month thereafter until the earlier of the
Closing Date or the termination of this Agreement, Seller shall deliver to
Purchaser a complete and correct copy of the Monthly Financial Reports for each
such monthly period.

SECTION 6.16. Financing Cooperation. (a) Purchaser shall use reasonable best
efforts to consummate the Financing on the terms and conditions set forth in the
Debt Commitment Letter and the Fee Letter (which reasonable best efforts shall
include agreeing to the utilization of any “market flex” provisions contained
therein), including using reasonable best efforts to (i) negotiate and enter
into definitive agreements with respect to the Financing consistent with the
terms and conditions set forth in the Debt Commitment Letter and the Fee Letter
and (ii) satisfy on a timely basis (or obtain the waiver of) all conditions to
the Financing set forth in such definitive agreements that are to be satisfied
by Purchaser. Purchaser shall comply with its obligations, and use its
reasonable best efforts to enforce its rights, under the Debt Commitment Letter
and the Fee Letter. Purchaser shall give Seller prompt notice of any material
breach by any party to the Debt Commitment Letter of which Purchaser has become
aware, or any purported termination of the Debt Commitment Letter. Purchaser
shall not, without the prior written consent of Seller, (x) permit any amendment
or modification to, or any waiver of any material provision or remedy under, the
Debt Commitment Letter or the Fee Letter if such amendment, modification, waiver
or remedy results in new (or adversely modifies any existing) conditions to the
consummation of the Financing or reduces the amount thereof, or (y) terminate,
or take any action that would permit the termination of, the Debt Commitment
Letter; provided, however, that Purchaser may terminate the Debt Commitment
Letter so long as the Debt Commitment Letter is being simultaneously replaced
with alternative financing arrangements on terms that are no less favorable to
the interests of Seller than the terms contained in the Debt Commitment Letter
(which alternative financing arrangements shall thereafter constitute the
Financing hereunder). In the event that all or any portion of the Financing
becomes unavailable on the terms and conditions set forth in the Debt Commitment
Letter and the Fee Letter, regardless of the reason therefor, Purchaser shall
(1) use its reasonable best efforts to obtain as promptly as possible
alternative financing (including from other sources)

 

54



--------------------------------------------------------------------------------

in an amount such that the aggregate financing available to Purchaser is equal
to the Purchase Price, which alternative financing shall be on terms that are no
less favorable to the interests of Purchaser than the terms contained in the
Debt Commitment Letter and the Fee Letter and shall not, without the consent of
Seller (which consent shall not be unreasonably withheld), include any
conditions to the consummation of such alternative financing that are not
substantially the same as the conditions to the Financing set forth in the Debt
Commitment Letter or otherwise be materially less favorable to the interests of
Seller (any such alternative financing, an “Alternative Financing”), and
(2) promptly notify Seller of such unavailability and the reason therefore.
Purchaser’s obligations with respect to the Financing under this Section 6.16(a)
shall also apply to any Alternative Financing; provided, however, that Purchaser
shall not be obligated to agree to the utilization of any “market flex” that is
less favorable to Purchaser than the “market flex” provisions contained in the
Debt Commitment Letter and Fee Letter in force as of the date hereof.

(b) Prior to the Closing, and, with respect to clause (iv) of this
Section 6.16(b), prior to and after the Closing, Seller shall, and shall cause
the other members of the Seller Group and its and their respective officers,
employees and advisors (including legal counsel and accountants) to, provide to
Purchaser all cooperation, on a timely basis, as reasonably requested by
Purchaser in connection with the Financing (or any Alternative Financing), which
cooperation shall include using reasonable best efforts to timely:

(i) cause senior management and other appropriate employees of the Business to
participate in a reasonable number of meetings, presentations, road shows, due
diligence sessions and sessions with rating agencies on reasonable advance
notice;

(ii) assist with the preparation of materials (including business projections
and similar materials) for rating agency, lender and investor presentations,
offering documents, private placement memoranda, bank information and
syndication memoranda, prospectuses, marketing materials and similar documents
in connection with the Financing or any Alternative Financing, including to
cause management and other personnel to participate in related drafting
sessions;

(iii) furnish Purchaser and the relevant financing sources non-financial
information of the type required under the Securities Act and of type and form
customarily included in private placements of debt securities under Rule 144A of
the Securities Act or registered offerings of debt securities under the
Securities Act by strategic acquirors of businesses to finance such
acquisitions, to consummate any offering of securities contemplated by the
Financing (it being understood that Purchaser shall have the right to include
the information provided by Seller under this clause (iii) and the other
Required Information in a current report filed with the SEC) (such information,
together with the Audited Business Financial Statements, the Quarterly Financial
Statements, the Monthly Financial Reports, any replacements or restatements
thereof and supplements thereto, and, in the case of the Audited Business
Financial Statements, the auditors’ report thereon, and including consents of
accountants for use of their reports in any materials relating to the Financing
or any Alternative Financing, the “Required Information”); provided, however,
that the Required Information shall in no event include any “Management’s
Discussion and Analysis”, “Compensation Discussion and Analysis” or similar
disclosure related to the Business;

 

55



--------------------------------------------------------------------------------

(iv) assist in obtaining accountants’ comfort letters and auditor’s reports in
respect of audited financials (including consents of accountants for use of
their reposts in any materials relating to the Financing or any Alternative
Financing) as reasonably requested by Purchaser;

(v) assist Purchaser in satisfying the conditions to fund under the Debt
Commitment Letter;

(vi) execute or obtain and deliver at the Closing other customary certificates
or other documents as may be reasonably requested by the relevant financing
sources; and

(vii) otherwise reasonably cooperate with the marketing efforts of Purchaser and
its financing sources for any of the Financing or any Alternative Financing;

provided, however, that neither Seller nor any other member of the Seller Group
shall be required to pay any commitment or other fee, or incur any other
material liability, in connection with this Section 6.16, the Financing or any
Alternative Financing. Purchaser shall reimburse Seller for reasonable
out-of-pocket costs incurred in connection with the Financing and any
Alternative Financing, including such costs incurred in connection with
compliance with Section 6.14. Purchaser shall indemnify and hold harmless
Seller, the other members of the Seller Group and their respective directors,
officers, employees and representatives from and against any and all Losses
suffered or incurred by any of them in connection with the arrangement of the
Financing (or any Alternative Financing) and any information utilized in
connection therewith.

SECTION 6.17. Seller’s Covenant Not to Solicit for Employment. For a period of
two years from and after the Closing Date, Seller shall not, and shall cause its
subsidiaries not to, solicit, recruit or hire any Transferred Employee;
provided, however, that this Section 6.17 shall not apply to (a) solicitation in
the form of a general advertisement or solicitation program that is not
specifically targeted at such individuals, or (b) the employment of any
Transferred Employee whose employment by the Business has been terminated at
least 12 months prior to the date of hire by Seller.

SECTION 6.18. Insurance Matters. In the event that, prior to the Closing Date,
any Transferred Asset that is covered under a third-party casualty insurance
policy maintained by Seller or under which Seller can make a claim (a “Seller
Insurance Policy”) suffers any damage, destruction or other casualty loss,
Seller shall surrender to Purchaser after the Closing Date any insurance
proceeds received by Seller under any Seller Insurance Policy with respect to
such damage, destruction or loss, less any proceeds applied to the physical
restoration of such asset. Seller shall make available to Purchaser the benefits
of any Seller Insurance Policy covering the Transferred Assets with respect to
insured events or occurrences prior to the Closing Date (whether or not claims
relating to such events or occurrences are made prior to or after the Closing
Date); provided, however, that the benefits of such insurance shall be subject
to (and recovery thereon shall be reduced by the amount of) any applicable
deductibles and co-payment provisions or any payment or reimbursement
obligations of Seller in respect thereof. Seller shall

 

56



--------------------------------------------------------------------------------

use commercially reasonable efforts to pursue claims under the applicable Seller
Insurance Policies with respect to any damage, destruction or other casualty
losses suffered by any Transferred Asset prior to the Closing Date.

SECTION 6.19. Further Assurances. From time to time, prior to and following the
Closing, as and when requested by any party, each party shall execute and
deliver, or cause to be executed and delivered, all such documents and
instruments and shall take, or cause to be taken, all such further or other
actions, as such other party may reasonably deem necessary or desirable to
consummate the transactions contemplated by this Agreement and to effectuate and
evidence the transfer of assets and Liabilities contemplated hereby, including,
in the case of Seller and any member of the Seller Group, executing and
delivering to Purchaser such assignments, deeds, bills of sale, consents and
other instruments as Purchaser may reasonably request as necessary or desirable
for such purpose.

SECTION 6.20. Seller Covenants Regarding Campti Project. (a) Section 6.20 of the
Seller Disclosure Letter identifies certain Business Employees (the “Campti
Engineers”) who provide engineering, construction management and other services
with respect to the recovery boiler project at Seller’s Campti, Louisiana
containerboard mill (the “Campti Project”). Within a reasonable period of time
before or after the completion of the Campti Project, Purchaser shall provide
written notice of such project completion to Seller (the “Campti Notice”). After
the Closing Date and prior to ten Business Days following Seller’s receipt of
the Campti Notice, Seller may make written offers of employment to any of the
Campti Engineers. Any employment offer made by Seller pursuant to this
Section 6.20(a) made prior to delivery of the Campti Notice shall be conditioned
on the relevant Campti Engineer remaining with Purchaser until delivery of the
Campti Notice. This Section 6.20(a) shall constitute Purchaser’s written waiver
of Section 6.17 with respect to the Campti Engineers; provided, however, that
the parties agree that such waiver shall lapse with respect to any Campti
Engineer who does not accept Seller’s offer of employment upon payment by
Purchaser of any severance or other termination benefits to such Campti
Engineer.

(b) If, prior to the Closing, Seller has not completed the engineering designs
and drawings required to complete the Campti Project (the “Campti Engineering”)
in accordance with the approved scope of the Campti Project in effect as of the
date of this Agreement and Seller’s engineering and design standards, then
(i) following the Closing Seller shall, as promptly as reasonably practicable,
complete the Campti Engineering in accordance with such scope and standards and
(ii) Seller shall deliver tangible media containing all the Campti Engineering
to Purchaser as and when such materials are completed. Following the Closing,
Purchaser shall be responsible for the “as-built” drawings and any engineering
support work on the Campti Project.

ARTICLE VII

Conditions Precedent

SECTION 7.01. Conditions to Each Party’s Obligations. The obligations of
Purchaser and Seller to effect the Acquisition are subject to the satisfaction
(or waiver by Purchaser and Seller) on or prior to the Closing Date of the
following conditions:

(a) Review Law Approvals. Any waiting period (and any extension thereof)
applicable to the consummation of the Acquisition under the HSR Act shall have
been terminated or shall have expired, and no judgment, injunction, order or
decree shall be in effect preventing the consummation of the Acquisition, which
judgment, injunction, order or decree was issued at the request of the U.S.
Department of Justice or Federal Trade Commission to enforce any U.S. Review
Law. Any consents, approvals, filings and other requirements under any other
Review Law, the absence of which would constitute a violation of Law or prohibit
the consummation of the Acquisition, shall have been obtained or made; and

 

57



--------------------------------------------------------------------------------

(b) No Injunctions or Restraints. No statute, rule, regulation, executive order,
decree, temporary restraining order, cease trading order, preliminary or
permanent injunction or other order enacted, entered, promulgated, enforced or
issued by any Governmental Entity, or other legal restraint or prohibition
(other than any U.S. Review Law or any judgment, injunction, order or decree
described in Section 7.01(a)), in each case preventing the consummation of the
Acquisition, shall be in effect.

The foregoing conditions are for the mutual benefit of each of Seller and
Purchaser and may, subject to Section 8.04, be waived, in whole or in part, by
either Seller or Purchaser at any time.

SECTION 7.02. Conditions to Obligations of Seller. The obligation of Seller to
effect the Acquisition are subject to the satisfaction (or waiver by Seller) on
or prior to the Closing Date of the following conditions:

(a) Representations and Warranties. The representations and warranties of
Purchaser in this Agreement that are qualified as to materiality or as to a
Purchaser Material Adverse Effect shall be true and correct, and those not so
qualified shall be true and correct in all material respects, as of the Closing
Date as though made on the Closing Date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties qualified as to materiality or as to a
Purchaser Material Adverse Effect shall be true and correct, and those not so
qualified shall be true and correct in all material respects, on and as of such
earlier date). Seller shall have received a certificate to such effect signed on
behalf of Purchaser by the chief executive officer and the chief financial
officer of Purchaser;

(b) Performance of Obligations of Purchaser. Purchaser shall have performed in
all material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date, and Seller shall have received a
certificate to such effect signed on behalf of Purchaser by the chief executive
officer and the chief financial officer of Purchaser; and

(c) Transaction Documents. Purchaser shall have executed and delivered each of
the Ancillary Agreements to which it is a party.

The foregoing conditions are for the benefit of Seller and may, subject to
Section 8.04, be waived, in whole or in part, by Seller at any time.

 

58



--------------------------------------------------------------------------------

SECTION 7.03. Conditions to Obligations of Purchaser. The obligation of
Purchaser to effect the Acquisition is subject to the satisfaction (or waiver by
Purchaser) on or prior to the Closing Date of the following conditions:

(a) Representations and Warranties. The representations and warranties of Seller
in this Agreement that are qualified as to materiality or as to a Business
Material Adverse Effect shall be true and correct, and those not so qualified
shall be true and correct in all material respects, as of the Closing Date as
though made on the Closing Date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties qualified as to materiality or as to a Business
Material Adverse Effect shall be true and correct, and those not so qualified
shall be true and correct in all material respects, on and as of such earlier
date). Purchaser shall have received a certificate to such effect signed on
behalf of Seller by the chief executive officer and the chief financial officer
of Seller;

(b) Performance of Obligations of Seller. Seller shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date, and Purchaser shall have received a
certificate to such effect signed on behalf of Seller by the chief executive
officer and the chief financial officer of Seller;

(c) Absence of Business Material Adverse Effect. Since the date of this
Agreement, there shall not have been any Effect that, individually or in the
aggregate, has had or would reasonably be expected to have a Business Material
Adverse Effect, and Purchaser shall have received a certificate to such effect
signed on behalf of Seller by the chief executive officer and the chief
financial officer of Seller;

(d) Transaction Documents. Seller shall have executed and delivered each of the
Ancillary Agreements to which it is a party and shall have caused each other
applicable member of the Seller Group to execute and deliver each of the
Ancillary Agreements to which such member is a party; and

(e) Financing. Purchaser shall have received the proceeds of the Financing or
Alternative Financing in an aggregate amount not less than the Purchase Price.

The foregoing conditions are for the benefit of Purchaser and may, subject to
Section 8.04, be waived, in whole or in part, by Purchaser at any time.

SECTION 7.04. Frustration of Closing Conditions. Neither Purchaser nor Seller
may rely on the failure of any condition set forth in this Article VII to be
satisfied if such failure was caused by such party’s failure to act in good
faith or to use commercially reasonable efforts to cause the Closing to occur,
as required by Sections 6.03 and 6.04.

 

59



--------------------------------------------------------------------------------

ARTICLE VIII

Termination, Amendment and Waiver

SECTION 8.01. Termination. This Agreement may be terminated and the Acquisition
and the other Transactions abandoned at any time prior to the Closing:

(a) by mutual written consent of Seller and Purchaser;

(b) by either Seller or Purchaser, if (i) the Closing has not occurred on or
prior to March 31, 2009 (the “Termination Date”) or (ii) (A) there shall be any
Law (other than a U.S. Review Law) that makes consummation of the Acquisition
illegal or otherwise prohibited or (B) any judgment, injunction, order or decree
of any Governmental Entity having competent jurisdiction enjoining Purchaser or
Seller from consummating the Acquisition is entered and such injunction,
judgment or order shall have become final and non-appealable;

(c) by Seller, if (i) the Debt Commitment Letter (or the commitments of the
financing sources of an existing Alternative Financing) has terminated, expired
or been withdrawn, (ii) Purchaser has not irrevocably waived the condition set
forth in Section 7.03(e) and (iii) Purchaser has not obtained Alternative
Financing that complies with the provisions set forth in Section 6.16(a);
provided, however, that Seller may not terminate this Agreement under this
Section 8.01(c) (x) with respect to a termination, expiration or withdrawal of
the Debt Commitment Letter until the date that is 40 days after the date of such
termination, expiration or withdrawal of the Debt Commitment Letter and (y) with
respect to a termination, expiration or withdrawal of an Alternative Financing
until the date that is five days after the date of such termination, expiration
or withdrawal;

(d) by Seller, if Purchaser breaches or fails to perform in any respect of any
of its representations, warranties or covenants contained in any Transaction
Document, which breach or failure to perform (i) would give rise to the failure
of a condition set forth in Section 7.02(a) or 7.02(b) and (ii) cannot be or has
not been cured within 30 days after the giving by Seller of written notice to
Purchaser of such breach (provided, that Seller is not then in material breach
of any representation, warranty or covenant contained in any Transaction
Document); or

(e) by Purchaser, if Seller breaches or fails to perform in any respect of any
of its representations, warranties or covenants contained in any Transaction
Document, which breach or failure to perform (i) would give rise to the failure
of a condition set forth in Section 7.03(a) or 7.03(b) and (ii) cannot be or has
not been cured within 30 days after the giving by Purchaser of written notice to
Seller of such breach (provided, that Purchaser is not then in material breach
of any representation, warranty or covenant contained in any Transaction
Document).

SECTION 8.02. Effect of Termination. If this Agreement is terminated and the
Transactions are abandoned as described in Section 8.01, this Agreement shall
become null and void and of no further force and effect, except for the
provisions of the last sentence of

 

60



--------------------------------------------------------------------------------

Section 6.02(a), Section 6.02(c), Section 6.07, Section 6.08, Section 6.09(c),
Section 6.10, the expense reimbursement provisions of the end paragraph of
Section 6.16(b) and this Section 8.02. Nothing in this Section 8.02 shall be
deemed to release any party from any liability to the other party for any breach
by such party of the covenants and other agreements of this Agreement or to
impair the right of any party to compel specific performance by any other party
of its obligations under this Agreement.

SECTION 8.03. Amendment. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto.

SECTION 8.04. Extension; Waiver. At any time prior to the Closing Date, the
parties hereto may (a) extend the time for the performance of any of the
obligations or other acts of the other parties, (b) waive any inaccuracies in
the representations and warranties contained in this Agreement or in any
document delivered pursuant to this Agreement or (c) waive compliance with any
of the agreements or conditions contained in this Agreement. Any agreement on
the part of a party to any such extension or waiver shall be valid only if set
forth in an instrument in writing signed on behalf of such party. The failure of
any party to this Agreement to assert any of its rights under this Agreement or
otherwise shall not constitute a waiver of such rights.

SECTION 8.05. Procedure for Termination, Amendment, Extension or Waiver. A
termination of this Agreement pursuant to Section 8.01, an amendment of this
Agreement pursuant to Section 8.03 or an extension or waiver pursuant to
Section 8.04 shall, in order to be effective, require in the case of any of the
parties hereto, action by its Board of Directors or the duly authorized designee
of its Board of Directors.

ARTICLE IX

Tax Matters

SECTION 9.01. Purchase Price Allocations. (a) Allocation. Within 30 days
following the date of this Agreement, Seller and Purchaser shall mutually agree
on the fair market value of the Transferred Equity Interests and shall allocate
an amount of the Purchase Price to the Transferred Equity Interests in an amount
equal to such fair market value as determined by the parties. If Seller and
Purchaser are unable to agree on such allocation, Seller and Purchaser shall
mutually agree on an independent appraisal firm (the “Appraisal Firm”) to
determine the fair market value of the Transferred Equity Interests. The opinion
of the Appraisal Firm shall be rendered within 60 days following the date of
this Agreement and shall be conclusive and binding on the parties, who shall
allocate an amount of Purchase Price to the Transferred Equity Interests in an
amount equal to their fair market value as determined by the Appraisal Firm
(such amount as is agreed by the parties or determined by the Appraisal Firm,
the “Mexico Allocation”). Within 10 days following the determination of the
Mexico Allocation, Purchaser shall propose an initial allocation (the “U.S.
Allocation”, and together with the Mexico Allocation, the “Allocations”) of the
Purchase Price (and any other items required to be treated as purchase price for
Tax purposes), less the Mexico Allocation, among the Transferred Assets. Seller
shall have 10 days to review such proposed allocation and if Seller does not
inform Purchaser in writing of any dispute within such period, such proposed
allocation shall be

 

61



--------------------------------------------------------------------------------

conclusive and binding on the parties. In the event there is a dispute and
Seller and Purchaser are unable to resolve such dispute within 5 days, Seller
and Purchaser shall refer such dispute to the Appraisal Firm, who shall only
determine as to the matters in dispute. The conclusions of the Appraisal Firm
shall be rendered within 10 days following the date the dispute is submitted and
shall be conclusive and binding on the parties. Seller and Purchaser shall
adjust the Allocations from time to time as mutually agreed to reflect any
adjustments to the Purchase Price hereunder (with any dispute to be resolved by
the Appraisal Firm). All fees and expenses of the Appraisal Firm shall be shared
equally by Seller and Purchaser.

(b) Certain Reporting and Filing Requirements. The Allocations shall comply with
Section 1060 of the Code and the Treasury Regulations thereunder and any
applicable local Laws. Seller, on the one hand, and Purchaser, on the other
hand, agree that they shall and shall cause their respective affiliates to
(i) cooperate in good faith in preparing Internal Revenue Service Form 8594,
(ii) furnish a copy of such Form 8594 to the other in draft form not later than
the earlier of (x) 30 days after Seller and Purchaser have agreed to the
Adjusted Purchase Price in accordance with Section 2.03(b) and (y) 60 days prior
to its filing due date, (iii) report the sale and purchase of the Transferred
Equity Interests and the Transferred Assets for U.S. Tax purposes and all other
applicable Tax purposes in accordance with such Allocations and cooperate in
complying with all Tax filings (including providing any supporting documentation
in connection with such filings) required by the sale and purchase of the
Transferred Equity Interests under applicable Mexican Laws and (iv) not take any
position inconsistent with such Allocations on any of their respective Tax
Returns, in any refund claim, in any litigation or otherwise. The parties shall
promptly inform one another of any challenge with respect to the Allocations by
any Taxing Authority, and agree to consult and keep one another informed with
respect to the status of, and any discussion, proposal or submission with
respect to, such challenge.

(c) Transfer Taxes. Seller, on the one hand, and Purchaser, on the other hand,
agree to share equally all Transfer Taxes applicable to the conveyance and
transfer from Seller to Purchaser (and any subsidiary of Purchaser) of the
Transferred Equity Interests and the Transferred Assets. Seller and its
affiliates, on the one hand, and Purchaser and its affiliates, on the other
hand, shall cooperate in making all filings, returns, reports and forms, as and
when required, to comply with the provisions of any applicable tax Laws. Seller
and Purchaser and their respective affiliates shall cooperate in minimizing any
Transfer Taxes. For the avoidance of doubt, Seller shall be fully liable for any
Mexican capital gains Tax or other similar Income Tax imposed or arising as a
result of the transfer to Purchaser or one or more Purchaser Subs of the
Transferred Equity Interests.

(d) Straddle Period. Any Taxes (other than Taxes described in Section 9.01(c))
imposed with respect to a Straddle Period shall be allocated between the
portions of the Straddle Period in the following manner: (i) in the case of a
property, ad valorem or similar Tax for a Straddle Period, the amount of such
Tax allocable to a portion of the Straddle Period shall be the total amount of
such Tax for the period in question multiplied by a fraction, the numerator of
which is the total number of days in such portion of such Straddle Period and
the denominator of which is the total number of days in such Straddle Period,
and (ii) in the case of all other Taxes (other than Taxes described in
Section 9.01(c) and 9.01(d)(i)) for a Straddle Period, such Taxes shall be
allocated to the relevant portion of the Straddle Period assuming an interim
closing of the books on the Closing Date.

 

62



--------------------------------------------------------------------------------

(e) Pre-Paid Taxes. To the extent Prepaid Taxes exceed the Taxes owed by Seller
for a Straddle Period (as determined pursuant to Section 9.01(d)), Purchaser
shall pay Seller such excess at Closing.

(f) Preparation of Tax Returns. (i) Seller Responsibility. Except as otherwise
provided in Sections 9.01(c) and 9.01(f)(iii), Seller shall make all
determinations with respect to and shall file (A) any Seller Group Federal
consolidated Tax Returns for all taxable periods, (B) any consolidated, combined
or unitary state Income Tax Return for any taxable period that includes one or
more members of the Seller Group ending on or before the Closing Date, (C) all
Tax Returns of the Transferred Entity and with respect to the Business for any
Pre-Closing Tax Period and (D) any property Tax Returns relating to personal
property with lien dates that occur prior to the Closing.

(ii) Purchaser Responsibility. Except as otherwise provided in Sections 9.01(c)
and 9.01(f)(iii), Purchaser shall make all determinations with respect to and
shall file (A) all Tax Returns of the Transferred Entity and with respect to the
Business for any Post-Closing Tax Period and (B) any property Tax Returns
relating to personal property with lien dates that occur after the Closing.

(iii) Straddle Periods. Purchaser shall be responsible for preparing and filing
all Straddle Period Tax Returns in a manner not inconsistent with practices,
accounting methods, elections and conventions used with respect to such Tax
Returns for Pre-Closing Tax Periods. Purchaser shall use reasonable best efforts
to make any Tax Returns and work papers in respect of a Straddle Period
available for review by Seller sufficiently in advance of the due date for
filing such Tax Returns to provide Seller with a meaningful opportunity to
analyze, comment on and dispute such Tax Returns and for such Tax Returns to be
modified, as reasonably requested by Seller before filing. In the event of any
disagreement between Purchaser, on the one hand, and Seller, on the other hand,
such disagreement shall be resolved by an accounting firm of international
reputation mutually agreeable to Purchaser and Seller (the “Tax Accountant”),
and any such determination by the Tax Accountant shall be final. The fees and
expenses of the Tax Accountant shall be borne equally by Purchaser and Seller.
If the Tax Accountant does not resolve any differences between Purchaser and
Seller with respect to such Tax Return at least five days prior to the due date
therefor, such Tax Return shall be filed as prepared by Purchaser and
subsequently amended to reflect the Tax Accountant’s resolution.

(g) Restrictions on Carrybacks and Amended Returns. To the extent permitted by
Law, (i) Purchaser shall elect to forego a carryback of any net operating
losses, capital losses, credits or other Tax benefits to a Pre-Closing Tax
Period and (ii) Purchaser shall not amend any Tax Return described in
Section 9.01(f)(i), except with Seller’s prior written consent (which shall not
be unreasonably withheld or delayed).

 

63



--------------------------------------------------------------------------------

(h) Section 338 Election. Purchaser shall not make an election pursuant to
Section 338(g) of the Code with respect to the Transferred Entity without
Seller’s prior written consent (which shall not be unreasonably withheld or
delayed).

(i) FIRPTA. Seller shall furnish to Purchaser on or prior to the Closing Date a
certificate of its non-foreign status complying with the provisions of Treasury
Regulation Section 1.1445-2(b).

SECTION 9.02. Research and Development. Purchaser and Seller agree that
adjustments to research and development expenses for the purposes of determining
Tax credits for research and development activities shall be governed by
Section 41(f)(3) of the Code. Pursuant to Section 41(f)(3)(B) of the Code,
Seller shall furnish the Purchaser information as is necessary for the
application of Section 41(f)(3)(A) of the Code.

SECTION 9.03. Tax Abatement. (a) Seller shall use commercially reasonable
efforts to assist Purchaser in securing any state or local Tax benefit to which
the Seller is entitled by reason of the existence of a Tax-Exempt IDB Lease, a
Taxable IDB Lease, or a Tax Abatement Agreement.

(b) Seller shall use its reasonable best efforts to provide to Purchaser within
45 days following the date hereof a list of all Transferred Assets that are
tax-exempt bond financed property within the meaning of Section 168 of the Code.
For purposes of this Section 9.03(b), tax-exempt bond financed property means
all property that is or was financed (directly or indirectly) by any tax-exempt
bonds that are still outstanding on the Closing Date (including bonds that are
defeased but not retired).

ARTICLE X

Indemnification

SECTION 10.01. Indemnification by Seller. (a) From and after the Closing Date,
Seller shall indemnify, defend and hold harmless Purchaser and each of its
affiliates and their respective officers, directors, employees, shareholders,
agents and representatives (the “Purchaser Indemnitees”) from and against any
and all claims, losses, damages (including, in the case of Third Party Claims,
any exemplary or punitive damages, whether based on contract, tort, strict
liability, other Law or otherwise), liabilities, obligations or expenses,
including reasonable legal fees and expenses (collectively, “Losses”), to the
extent arising or resulting from any of the following:

(i) any Retained Liability;

(ii) any breach of any covenant or agreement of Seller contained in this
Agreement;

(iii) any inaccuracy, as of the Closing Date, of any representation or warranty
of Seller that is contained in this Agreement and survives the Closing;

(iv) any Pre-Closing Environmental Liabilities; and

 

64



--------------------------------------------------------------------------------

(v) any fees, expenses or other payments incurred or owed by Seller or any other
member of the Seller Group to any agent, broker, investment banker or other firm
or Person retained or employed by it in connection with the Transactions.

(b) Notwithstanding anything to the contrary in this Agreement, Seller shall not
have any liability:

(i) under clause (ii) (solely with respect to any breach of any covenant or
agreement contained in Section 5.01), clause (iii) (except with respect to
inaccuracies of the representations and warranties contained in Sections 4.01,
4.02, those portions of Sections 4.11 and 4.12 relating to title to the
Transferred Assets and the first sentence of Section 4.18) or clause (iv) of
Section 10.01(a) unless the aggregate amount of all Losses for which Seller
would, but for this clause (i), be liable under clauses (ii) (solely with
respect to any breach of any covenant or agreement contained in Section 5.01),
(iii) (except with respect to inaccuracies of the representations and warranties
contained in Sections 4.01, 4.02, those portions of Sections 4.11 and 4.12
relating to title to the Transferred Assets and the first sentence of
Section 4.18) and (iv) of Section 10.01(a) exceeds on a cumulative basis an
amount equal to $100,000,000, and then only to the extent of any such excess;

(ii) under clause (ii) (solely with respect to any breach of any covenant or
agreement contained in Section 5.01), clause (iii) (except with respect to
inaccuracies of the representations and warranties contained in Sections 4.01,
4.02 and the first sentence of Section 4.18) or clause (iv) of Section 10.01(a)
for any individual item (or a series of related items) where the Loss relating
thereto is less than $200,000, and such items shall not be aggregated for
purposes of clause (i) of this Section 10.01(b); and

(iii) under clause (ii) (solely with respect to any breach of any covenant or
agreement contained in Section 5.01), clause (iii) (except with respect to
inaccuracies of the representations and warranties contained in Sections 4.01,
4.02, those portions of Sections 4.11 and 4.12 relating to title to the
Transferred Assets and the first sentence of Section 4.18) or clause (iv) of
Section 10.01(a) on an aggregate cumulative basis in excess of $1,000,000,000.

SECTION 10.02. Indemnification by Purchaser. (a) From and after the Closing
Date, Purchaser shall indemnify, defend and hold harmless Seller, each member of
the Seller Group and each of their affiliates and their respective officers,
directors, employees, shareholders, agents and representatives (the “Seller
Indemnitees”) from and against any and all Losses, to the extent arising or
resulting from any of the following:

(i) any Assumed Liability (except to the extent Seller has indemnified Purchaser
from and against such liability pursuant to Section 10.01);

(ii) any breach of any covenant or agreement of Purchaser contained in this
Agreement;

(iii) any inaccuracy, as of the Closing Date, of any representation or warranty
of Purchaser that is contained in this Agreement and that survives the Closing;
and

 

65



--------------------------------------------------------------------------------

(iv) all liabilities arising after the Closing related to Third Party Claims
against any of the Seller Indemnitees to the extent arising out of or relating
to the Transferred Assets, the Transferred Entity or the operation or conduct of
the Business, other than any liability for which Seller is required to indemnify
pursuant to Section 10.01.

(b) Notwithstanding anything to the contrary in this Agreement, Purchaser shall
not have any liability:

(i) under clause (iii) (except with respect to inaccuracies of the
representations and warranties contained in Sections 3.01 and 3.02) of
Section 10.02(a) unless the aggregate amount of all Losses for which Purchaser
would, but for this clause (i), be liable under clause (iii) of Section 10.02(a)
exceeds on a cumulative basis an amount equal to $100,000,000, and then only to
the extent of any such excess;

(ii) under clause (iii) (except with respect to inaccuracies of the
representations and warranties contained in Sections 3.01 and 3.02) of
Section 10.02(a) for any individual item (or a series of related items) where
the Loss relating thereto is less than $200,000, and such items shall not be
aggregated for purposes of clause (i) of this Section 10.02(b); and

(iii) under clause (iii) of Section 10.02(a) on an aggregate cumulative basis in
excess of $1,000,000,000.

SECTION 10.03. Indemnification Procedures. (a) Procedures Relating to
Indemnification of Third Party Claims. If any party (the “Indemnified Party”)
receives written notice of the commencement of any action or proceeding or the
assertion of any claim by a third party or the imposition of any penalty or
assessment for which indemnity may be sought under Section 10.01 or 10.02 (a
“Third Party Claim”), and such Indemnified Party intends to seek indemnity
pursuant to this Article X, the Indemnified Party shall promptly provide the
other party (the “Indemnifying Party”) with written notice of such Third Party
Claim, stating the nature, basis and the amount thereof, to the extent known,
along with copies of the relevant documents evidencing such Third Party Claim
and the basis for indemnification sought. Failure of the Indemnified Party to
give such notice will not relieve the Indemnifying Party from liability on
account of this indemnification, except if and to the extent that the
Indemnifying Party is materially prejudiced thereby. The Indemnifying Party will
have 30 days from receipt of any such notice of a Third Party Claim to give
notice to assume the defense thereof. If notice to the effect set forth in the
immediately preceding sentence is given by the Indemnifying Party, the
Indemnifying Party will have the right to assume the defense of the Indemnified
Party against the Third Party Claim with counsel of its choice; provided,
however, that such counsel is reasonably satisfactory to the Indemnified Party;
and provided, further, that in the event the Indemnifying Party assumes the
defense of any Third Party Claim, the Indemnifying Party shall actively pursue
such defense in good faith. If the Indemnifying Party does not assume the
defense of such Third Party Claim within 30 days of receipt of such notice, the
Indemnified Party against which such Third Party Claim has been asserted will
have the right to assume and control the defense thereof without prejudice to
the ability of the Indemnified Party to enforce its claim for indemnification
against the Indemnifying Party under this Article X; provided, however, that the
Indemnified Party shall not consent to the entry of any judgment or enter into
any settlement

 

66



--------------------------------------------------------------------------------

with respect to such Third Party Claim without the consent of the Indemnifying
Party (which consent shall not be unreasonably withheld or delayed). So long as
the Indemnifying Party has assumed the defense of the Third Party Claim in
accordance herewith, (i) the Indemnified Party may retain separate co-counsel at
its sole cost and expense and participate in the defense of the Third Party
Claim, (ii) the Indemnified Party will not file any papers or consent to the
entry of any judgment or enter into any settlement with respect to the Third
Party Claim without the prior written consent of the Indemnifying Party (which
consent shall not be unreasonably withheld or delayed) and (iii) the
Indemnifying Party will not (A) admit to any wrongdoing or (B) consent to the
entry of any judgment or enter into any settlement with respect to the Third
Party Claim to the extent such judgment or settlement (1) provides for
(x) relief other than money damages or (y) money damages, if the Indemnifying
Party has not acknowledged in writing that it shall be solely responsible for
such money damages, or (2) does not include as an unconditional term thereof the
giving by each claimant or plaintiff to the Indemnified Party of an irrevocable
release from all liability with respect to such Third Party Claim, in each case,
without the prior written consent of the Indemnified Party (which consent shall
not be unreasonably withheld or delayed). Notwithstanding anything to the
contrary in this Section 10.03, if the Indemnified Party in good faith
determines that the Indemnified Party may have available to it one or more
defenses or counterclaims that are inconsistent with one or more of those that
may be available to the Indemnifying Party in respect of such Third Party Claim,
the Indemnified Party shall have the right at all times to take over and control
the defense of such Third Party Claim; provided, however, that if the
Indemnified Party does so take over and control the defense of such Third Party
Claim, the Indemnified Party shall not consent to the entry of any judgment or
enter into any settlement with respect to such Third Party Claim without the
written consent of the Indemnifying Party (which consent shall not be
unreasonably withheld or delayed). The parties will use their commercially
reasonable efforts to minimize Losses from Third Party Claims and will act in
good faith in responding to, defending against, settling or otherwise dealing
with such claims. The parties will also cooperate in any such defense, subject
to this Article X, and will give each other reasonable access to all information
and records relevant thereto.

(b) Procedures Relating to Indemnification of Third Party Tax Claims.
Notwithstanding Section 10.03(a), if a Third Party Claim includes, or could
reasonably be expected to include, any claim for Taxes relating to a Straddle
Period, Purchaser and Seller shall jointly control all proceedings taken in
connection with such claim (such Third Party Claim, a “Tax Claim”). For the
avoidance of doubt, if a Tax Claim relates to Seller’s U.S. Federal Income Taxes
or to state Income Taxes in states where Seller filed combined or consolidated
Tax Returns that included the Transferred Entity or the operations of the
Business (such Tax Claim, an “Income Tax Claim”), Seller shall control fully all
proceedings in connection with any such Income Tax Claim and shall have complete
authority and discretion to settle any such Income Tax Claim without the consent
of Purchaser. In the case of any Tax Claim jointly controlled by the parties,
each party shall (i) promptly notify the other party of any Tax audits,
examinations or assessments that could give rise to a Tax Claim and provide the
other party with a copy of all documents relating to such audit, examination or
proceeding, (ii) jointly prepare any written submissions in connection with such
audit, examination or proceeding, (iii) jointly attend any conference with any
Taxing Authority regarding such audit, examination or proceeding and (iv) not
settle or compromise any such audit, examination or proceeding without the prior
written consent of the other party (which consent shall not be unreasonably
withheld or delayed).

 

67



--------------------------------------------------------------------------------

(c) Procedures for Non-Third Party Claims. The Indemnified Party will notify the
Indemnifying Party in writing promptly of its discovery of any matter that does
not involve a Third Party Claim giving rise to the claim of indemnity pursuant
hereto. The failure so to notify the Indemnifying Party shall not relieve the
Indemnifying Party from liability on account of this indemnification, except
only to the extent that the Indemnifying Party is materially prejudiced thereby.
The Indemnifying Party will have 30 days from receipt of any such notice to give
notice of dispute of the claim to the Indemnified Party. The Indemnified Party
will reasonably cooperate and assist the Indemnifying Party in determining the
validity of any claim for indemnity by the Indemnified Party and in otherwise
resolving such matters. Such assistance and cooperation will include providing,
at the Indemnifying Party’s expense, reasonable access to and copies of
information, records and documents relating to such matters, furnishing
employees to assist in the investigation, defense and resolution of such matters
and providing legal and business assistance with respect to such matters;
provided, however, that the Indemnified Party’s obligations under this sentence
and the immediately preceding sentence shall be no greater than the obligations
of such Indemnified Party under the discovery requirements, if any, of any legal
proceedings between the parties controlling such claim of indemnity.

(d) Environmental Limitations. Notwithstanding any provision to the contrary in
this Agreement, with respect to any Losses arising from Pre-Closing
Environmental Liabilities or with respect to breaches of the representations and
warranties contained in Section 4.10 (Environmental Matters) or, in respect of
Environmental Permits, contained in Section 4.16 (Permits): (a) Seller shall
have satisfied its obligations with respect to any remedial action to the extent
such remedial action is conducted to standards applicable to industrial
properties, including the use of risk-based cleanup standards, natural
attenuation, and deed restrictions so long as such use is not prohibited by the
Governmental Entity overseeing such remedial action and (b) Seller shall not be
required to indemnify any Purchaser Indemnitees for any such Losses (i) except
to the extent such Losses are required to comply with Environmental Law in force
and in effect on the Closing Date; (ii) to the extent Purchaser Indemnitees
exacerbate any such Losses after the Closing Date (excluding exacerbation
arising from post-Closing activities by Purchaser Indemnitees that conform to
pre-Closing activities by Seller in connection with the Business as a result of
which any representation or warranty in Section 4.10 or, with respect to
Environmental Permits, Section 4.16, was inaccurate, until such time as
Purchaser Indemnitees know such activities caused such representation or
warranty to be inaccurate); (iii) to the extent such Losses arise or result from
any exposure or alleged exposure to, or any maintenance, repair, removal or
disposal of, asbestos or asbestos-containing materials, other than any
maintenance, repair, removal or disposal of asbestos or asbestos-containing
materials required as of the Closing Date under any Environmental Law in force
and effect on the Closing Date; (iv) other than with respect to the Pine Hill
Action, that result or arise from any exposure or alleged exposure to any
Hazardous Materials emitted or discharged in connection with the operations of
the Business or the Transferred Real Property prior to the Closing Date in
compliance with Environmental Laws or applicable Environmental Permits;
(v) resulting or arising from any investigation, removal or remediation of any
presence or Release of Hazardous Materials except to the extent such presence or
Release existed at concentrations in soil, groundwater or other environmental
media on the Closing Date such that the failure to remove or remediate such
presence or Release, if known on the Closing Date, would have constituted a
violation of or non-compliance with Environmental Law in force and in effect on
the Closing Date; and (vi) relating to the Springfield PCP Remedial Action.

 

68



--------------------------------------------------------------------------------

SECTION 10.04. Indemnification as Sole and Exclusive Remedy. The parties
acknowledge and agree that, should the Closing occur, each party’s sole and
exclusive remedy with respect to any and all claims for monetary relief relating
to Article I, the Business, the Transferred Equity Interests, the Transferred
Assets, the Excluded Assets, the Assumed Liabilities, the Retained Liabilities
or any representation, warranty or covenant of the other party contained in this
Agreement shall be pursuant to the indemnification provisions set forth in this
Article X; provided, however, that (i) nothing herein shall limit in any way
either party’s remedies in respect of fraud by the other party in connection
with the Acquisition and (ii) should the Closing occur, no party shall have, and
all parties shall be deemed to have waived, any rescission rights with respect
to this Agreement, the Acquisition or the other transactions contemplated
hereby. In furtherance of the foregoing and subject to the indemnification
provision set forth in this Article X and the proviso contained in the
immediately preceding sentence, Purchaser hereby waives, from and after the
Closing Date, any and all rights, claims and causes of action for monetary
relief Purchaser or any other Purchaser Indemnitee may have against Seller or
any of its affiliates, or their respective directors, officers and employees
arising under or based upon any Federal, state, provincial, local or foreign
statute, Law, ordinance, rule or regulation or otherwise (including with respect
to environmental matters generally and any matters under the Comprehensive
Environmental Response, Compensation, and Liability Act). This Section 10.04
will not apply to any breach of any Ancillary Agreement that occurs following
the Closing Date.

SECTION 10.05. Calculation of Indemnity Payments. (a) The amount of any Loss for
which indemnification is provided under this Article X (i) shall be net of any
amounts recovered by the Indemnified Party under insurance policies or
underground storage tank reimbursement programs with respect to such Loss and
(ii) shall be (A) increased to take account of any net Tax cost actually
incurred by the Indemnified Party arising from the receipt of indemnity payments
hereunder (grossed up for such increase) and (B) reduced to take account of any
net Tax benefit actually realized by the Indemnified Party arising from the
incurrence or payment of any such indemnified amount. For purposes of
indemnification under Section 10.01, the amount of any Loss shall be reduced to
the extent that such Loss is reflected as a current liability in the Closing
Date Statement (as finally determined after resolution of all disputes in
accordance with Section 2.03(b)).

(b) An Indemnifying Party is authorized, in connection with payment of any Loss
for which indemnification may be sought by an Indemnified Party under this
Article X, to set off and apply any and all payments due to such Indemnifying
Party under Section 2.03 or this Article X against any of and all of the
obligations of the Indemnifying Party to such Indemnified Party under this
Article X. The rights of the Indemnifying Party under this Section 10.05(b) are
in addition (but without duplication) to other rights and remedies (including
other rights of set-off) which such Indemnifying Party may have.

SECTION 10.06. Additional Matters. (a) For all Tax purposes, Purchaser and
Seller agree to treat any indemnity payment under this Agreement as an
adjustment to the Purchase Price unless a final determination (which shall
include the execution of an IRS Form 870-AD or successor form) provides
otherwise.

 

69



--------------------------------------------------------------------------------

(b) For purposes of this Article X only, any inaccuracy in any representation or
warranty contained in this Agreement (other than any representation or warranty
contained in Section 4.01(a), 4.03, 4.04(a), 4.04(b), 4.05, the first sentence
of Section 4.08, the first sentence of Section 4.11(a), the first sentence of
Section 4.11(b), the first sentence of Section 4.11(c), the first sentence of
Section 4.12(a), the definition of “Business Material Agreements” in
Section 4.13, Section 4.14 and the first sentence of Section 4.16), and any
determination of damages resulting therefrom, shall be determined without regard
to any materiality, “Material Adverse Effect” or similar qualification contained
in or otherwise applicable to such representation or warranty.

(c) In no event shall an Indemnifying Party be liable for special, punitive,
exemplary, incidental, consequential or indirect damages, or lost profits,
whether based on contract, tort, strict liability, other Law or otherwise, other
than any such damages or lost profits for which the Indemnified Party is found
liable through the final resolution of a Third Party Claim.

(d) All obligations of Seller under Section 10.01 to indemnify, defend and hold
harmless any Purchaser Indemnitee for any Losses arising or resulting from any
Retained Tax Liability shall terminate at the expiration of the statute of
limitations, including any applicable extensions or waivers thereof.

SECTION 10.07. Environmental Access, Control and Cooperation. With respect to
any claim for indemnification by Purchaser Indemnitees for any Pre-Closing
Environmental Liability or any breach of the representations and warranties
contained in Section 4.10 or, with respect to Environmental Permits, contained
in Section 4.16 (“Environmental Indemnity Claims”):

(a) Notwithstanding any provision to the contrary, (i) Seller shall have the
right to assume the control and/or performance of, and shall have the right to
make all final decisions with respect to, any investigation, cleanup or other
corrective or responsive action (“Responsive Action”) relating to any
Environmental Indemnity Claim to the extent Seller’s obligation under clause
(ii) (solely with respect to any breach of any covenant or agreement contained
in Section 5.01), clause (iii) (except with respect to inaccuracies of the
representations and warranties contained in Sections 4.01, 4.02, those portions
of Sections 4.11 and 4.12 relating to title to the Transferred Assets and the
first sentence of Section 4.18) or clause (iv) of Section 10.01(a) exceeds or
has exceeded on a cumulative basis an amount equal to $100,000,000; provided,
however, that, with respect to any Responsive Action controlled and/or performed
by Seller pursuant to this Agreement, to the extent reasonably practicable from
an economic and engineering standpoint, Seller shall not conduct or agree to
conduct any Responsive Action in a manner that unreasonably interferes with the
operations of the Business at any relevant Transferred Real Property; and
(ii) Purchaser shall provide Seller, at reasonable times and after reasonable
notice, access to the Transferred Real Property and Business records and
employees in connection with any such control and/or performance by Seller.

 

70



--------------------------------------------------------------------------------

(b) The Party that controls and/or performs any Responsive Action relating to
any Environmental Indemnity Claim under this Agreement (the “Controlling Party”)
shall (i) reasonably consult with the other Party (the “Non-Controlling Party”)
regarding any such Responsive Action, including the selection of any
environmental consultants and the selection of, and development of any scope of
work for, any Responsive Action; (ii) provide the Non-Controlling Party with an
opportunity to review and comment on any submission to any Governmental Entity
reasonably in advance of such submission and shall consider such comments in
good faith; and (iii) provide the Non-Controlling Party with an opportunity to
(A) attend any meetings with any Governmental Entity; (B) review any documents
or records relating to such Responsive Action in the Controlling Party’s control
that the Non-Controlling Party may reasonably request; and (C) monitor the
performance of such Responsive Action and, in the case of any intrusive
investigation or cleanup, and at Non-Controlling Party’s reasonable request and
expense, take split samples; provided, however, that, if Purchaser is the
Controlling Party, with respect to any such Environmental Indemnity Claim that
could reasonably be expected to result in Loss such that Seller’s obligation
under clause (ii) (solely with respect to any breach of any covenant or
agreement contained in Section 5.01), clause (iii) (except with respect to
inaccuracies of the representations and warranties contained in Sections 4.01,
4.02, those portions of Sections 4.11 and 4.12 relating to title to the
Transferred Assets and the first sentence of Section 4.18) or clause (iv) of
Section 10.01(a) would exceed on a cumulative basis an amount equal to
$100,000,000, Purchaser shall not conduct, agree to, or enter any settlement or
order or make any reporting to any Governmental Entity with respect to any
Responsive Action (including the selection of consultants, development and
selection of a scope of work, any submissions to any Governmental Entity)
without the prior written consent of the Seller, which shall not be unreasonably
withheld or delayed.

(c) Any Responsive Action taken in connection with any Environmental Indemnity
Claim shall be conducted in a workmanlike manner, using commercially reasonable
and cost effective practices, standards and methods from an engineering
standpoint.

ARTICLE XI

General Provisions

SECTION 11.01. Survival of Representations and Warranties and Agreements.
(a) The representations and warranties of the parties contained in this
Agreement or in any certificate or other writing delivered pursuant hereto or in
connection herewith shall survive the Closing until the first anniversary of the
Closing Date, except that (i) the representations and warranties contained in
Sections 3.01, 3.02, 4.01, 4.02 and those portions of Sections 4.11 and 4.12
relating to title to the Transferred Assets shall survive indefinitely or until
the latest date permitted by Law, (ii) the representations and warranties
contained in Sections 4.06 and 4.10 shall survive until the third anniversary of
the Closing Date and (iii) the representations and warranties contained in
Section 4.07 shall survive the Closing until 60 days following the expiration of
all relevant statutes of limitations (giving effect to any extensions or waivers
thereof). The covenants and agreements of the parties contained in this
Agreement or in any certificate or other writing delivered pursuant hereto or in
connection herewith shall survive the Closing indefinitely or for the shorter
period explicitly specified therein. Notwithstanding the preceding sentences,
any inaccuracy of representation or warranty or breach of covenant or

 

71



--------------------------------------------------------------------------------

agreement, in respect of which indemnification may be sought under this
Agreement, shall survive the time at which it would otherwise terminate pursuant
to the preceding sentences, if notice of the inaccuracy or breach thereof giving
rise to such right of indemnification shall have been given to the party against
whom such indemnification may be sought prior to such time. Notwithstanding any
other provision of this Agreement, (i) on and after the first anniversary of the
Closing Date, Purchaser shall not have rights to indemnification, or any other
remedy, for any breach of Section 5.01, (ii) on and after the second anniversary
of the Closing Date, neither party shall have rights to indemnification, or any
other remedy, for any breach prior to the Closing of Section 1.03(b), 1.03(c),
1.07, 2.02, 6.02(d), 6.03(d), 6.06 or 6.07 and (iii) neither party shall have
rights to indemnification, or any other remedy, for any breach prior to the
Closing of Section 5.02, 6.02 (other than 6.02(d)), 6.03 (other than 6.03(d)),
6.04, 6.05, 6.09(a) (other than the last paragraph thereof), 6.09(d), 6.13,
6.14, 6.15 or 6.16 at any time after the Closing.

(b) Seller shall have no obligation to indemnify Purchaser Indemnitees under
Section 10.01(a)(iv) for Pre-Closing Environmental Liabilities unless Seller is
provided notice asserting a claim for indemnification for such Pre-Closing
Environmental Liabilities on or before the third anniversary of the Closing
Date. Such obligation shall not terminate with respect to the Pre-Closing
Environmental Liabilities as to which Purchaser Indemnitees provides such notice
prior to such time.

(c) If, prior to the Closing, (i) (A) either party notifies the other party of
any inaccuracy of any representation or warranty of the party giving such notice
contained in this Agreement or (B) Seller notifies Purchaser of any breach of
any covenant or agreement contained in Section 5.01, (ii) such notice contains a
clear and specific description of such inaccuracy or breach, (iii) such notice
states that the effect of such inaccuracy or breach is a failure of a condition
to the obligations of the party receiving such notice to effect the Acquisition
as set forth in Article VII, and such statement is correct as a matter of
applicable Law, and (iv) the party receiving such notice proceeds with the
Closing, then the party receiving such notice shall be deemed to have waived
such inaccuracy of representation or warranty or breach of covenant or agreement
of the party giving such notice, and the party receiving such notice and its
successors, assigns and affiliates shall not be entitled to indemnification
under this Agreement, or to sue for damages or to assert any other right or
remedy, for any Losses arising from any matters relating to such inaccuracy or
breach. Notwithstanding the foregoing, if the party receiving such notice
disputes that the statement described in clause (iii) above contained in such
notice is correct as a matter of applicable Law, the Closing shall not occur
until the parties have finally resolved such dispute.

SECTION 11.02. Notices. All notices, requests, claims, demands, waivers and
other communications under this Agreement shall be in writing and shall be
deemed given (a) five Business Days following sending by registered or certified
mail, postage prepaid, (b) when sent, if sent by facsimile, provided that the
facsimile transmission is promptly confirmed by telephone, (c) when delivered,
if delivered personally to the intended recipient and (d) one Business Day
following sending by overnight delivery via a courier service that is nationally
recognized in the United States and, in each case, addressed to a party at the
following address for such party:

 

72



--------------------------------------------------------------------------------

(i) if to Seller, to

Weyerhaeuser Company

33663 Weyerhaeuser Way South

Federal Way, WA 98003

Attention: Sandy McDade

Facsimile: 1-253-924-2685

with a copy to:

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, NY 10019

Attention: Richard Hall

Facsimile: 1-212-474-3700

(ii) if to Purchaser, to

International Paper Company

6420 Poplar Avenue

Memphis, TN 38197

Attention: General Counsel

Facsimile: 1-901-214-1248

with a copy to:

Debevoise & Plimpton LLP

919 Third Avenue

New York, NY 10022

Attention: Jeffrey J. Rosen

  Jonathan E. Levitsky

Facsimile: 1-212-909-6836

or to such other address(es) as shall be furnished in writing by any such party
to the other party hereto in accordance with the provisions of this
Section 11.02.

SECTION 11.03. Definitions. For purposes of this Agreement:

“Action” means any demand, action, claim, counterclaim, suit, countersuit,
arbitration, inquiry, labor grievance procedures, proceeding or investigation by
or before any federal, state, local, foreign or international Governmental
Entity or any arbitration or mediation tribunal.

“affiliate” of any Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first Person. As used herein, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such entity, whether through
ownership of voting securities or other interests, by contract or otherwise.

 

73



--------------------------------------------------------------------------------

“Ancillary Agreements” means the Asset Conveyance Documents, the Liabilities
Assumption Documents, the Site Services Agreements, the Transition Services
Agreement, the Fiber Supply Agreements, the IDB Lease Assignment and Assumption
Agreements and the Intellectual Property License Agreement.

“Antitrust Proceeding” means any proceeding seeking a preliminary injunction or
other comparable legal impediment to the Acquisition or to Purchaser’s freedom
to operate the Business after the Closing under any Review Law.

“Business” means (i) the containerboard, packaging and recycling business of
Seller and (ii) the Transferred Entity; provided, however, that the Business
shall in no event include any operations conducted with the Excluded Assets.

“Business Day” means any day on which commercial banks are generally open for
business in Seattle, Washington and New York, New York, other than a Saturday, a
Sunday or a day observed as a holiday in Seattle, Washington under the Laws of
the State of Washington or in New York, New York under the Laws of the State of
New York or the federal Laws of the United States of America.

“Business Material Adverse Effect” means any Effect that has been or would
reasonably be likely to be material and adverse to (i) the business, assets,
properties, condition (financial or otherwise) or results of operations of the
Business and the Transferred Assets (taken as a whole) other than an Effect
relating to (A) the economy generally, (B) the industries in which the Business
operates generally (including changes in prices for energy, raw materials and
finished products), (C) the financial, securities and currency markets generally
or (D) other than for purposes of Section 4.03, the entering into or the public
announcement or disclosure of this Agreement or the consummation or proposed
consummation of the Transactions or the pendency thereof (in each of clause (A),
(B) or (C), to the extent such Effect does not disproportionately affect the
Business in relation to others in the same industry), or (ii) the ability of the
Seller to perform its obligations under the Transaction Documents or consummate
the Transactions. For purposes of so much of Section 4.05 as relates to the
period between the date of this Agreement and the Closing, Business Material
Adverse Effect shall also exclude any Effect (not otherwise excluded pursuant to
the preceding sentence) relating to (i)(A) changes in Law, (B) any item referred
to in clause (i)(A), (i)(B) or (i)(C) of the immediately preceding sentence,
whether or not disproportionately affecting the Business, or (C) any change in
purchasing behavior of customers of the Business, (ii) actions taken or not
taken at the request of Purchaser or any of its affiliates or (iii) acts of war,
armed conflicts or terrorism.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Consents” means any consents, waivers or approvals from, or notification
requirements to, any third parties.

“dollars” or “$” means lawful money of the United States of America.

 

74



--------------------------------------------------------------------------------

“Effect” has the meaning given to such term in the definition of “Purchaser
Material Adverse Effect” in this Section 11.03.

“Environmental Laws” means all applicable federal, state, provincial, local and
foreign Laws, Judgments, legally binding agreements and Environmental Permits
issued, promulgated or entered into by or with any Governmental Entity, relating
to pollution, natural resources, protection or restoration of the environment
(including ambient air, surface water, groundwater, land surface or subsurface
strata), endangered or threatened species or, as it relates to pollution, human
health or safety.

“Environmental Liabilities” means all obligations, liabilities, costs or
commitments in respect of environmental, health or safety matters, including
those arising from (i) the compliance or noncompliance with Environmental Laws,
(ii) the alleged or actual presence or Release of, or exposure to, Hazardous
Materials, (iii) the offsite transportation, storage, disposal or arrangement
for disposal of Hazardous Materials and (iv) any other obligations, liabilities,
costs or commitments arising under Environmental Laws, including, in each case,
all investigatory, cleanup and other remediation costs, administrative oversight
costs, natural resources damages, property damages, personal injury damages,
indemnity, contribution and similar obligations and all costs and expenses,
interest, fines, penalties and other monetary sanctions in connection with any
of the foregoing.

“Fiber Supply Agreements” means (i) the Pulpwood Supply Agreement between Seller
and Purchaser, substantially in the form attached hereto as Exhibit G-1, and
(ii) the Residual Chip Purchase Agreement between Seller and Purchaser,
substantially in the form attached hereto as Exhibit G-2.

“GAAP” means generally accepted accounting principles in effect in the United
States at the relevant time.

“Hazardous Materials” means (i) any petroleum or petroleum products, radioactive
materials or wastes, asbestos in any form, urea formaldehyde foam insulation and
polychlorinated biphenyls and (ii) any other chemical, material, substance or
waste that is prohibited, limited or regulated under any Environmental Law.

“IDB Lease Assignment and Assumption Agreements” means, collectively, (i) the
Taxable IDB Lease Assignment and Assumption Agreements and (ii) the Tax-Exempt
IDB Lease Assignment and Assumption Agreements.

“IDB Leased Property” means any Transferred Assets leased to Seller or any other
member of the Seller Group by an industrial development board or similar
Governmental Entity in connection with the issuance of any industrial
development bonds.

“Income Tax” means any Tax imposed on or measured by net income, including
franchise or similar Taxes measured by net income.

“Indebtedness” means (i) all indebtedness for borrowed money, including the
aggregate principal amount of, and any accrued interest and applicable
prepayment charges or premiums (including any “make-whole” or similar premium or
penalty payable in connection

 

75



--------------------------------------------------------------------------------

with redemption or otherwise extinguishing such indebtedness whether or not then
due) with respect to all borrowed money, purchase money financing and
capitalized lease obligations and (ii) any indebtedness evidenced by any note,
bond, debenture or other debt security, in the case of the foregoing clauses
(i) and (ii), whether incurred, assumed, secured or unsecured and including any
guarantees of such indebtedness.

“Indemnitees” means the Purchaser Indemnitees and the Seller Indemnitees.

“Intellectual Property License Agreement” means the license of Intellectual
Property by and between Seller and Purchaser, substantially in the form attached
as Exhibit A.

“IRS” means the U.S. Internal Revenue Service.

“knowledge of Purchaser” means the actual knowledge of the persons set forth on
Exhibit B.

“knowledge of Seller” means the actual knowledge of the persons set forth on
Exhibit C.

“Liens” means all pledges, liens, claims, charges, mortgages, encumbrances and
security interests of any kind or nature whatsoever.

“Marketing Period” means the first period of 21 consecutive days after the date
hereof (a) that begins on or after the earlier of (A) July 14, 2008 and (B) the
date on which Seller gives Purchaser an irrevocable notice that on the date the
Closing would be required to occur (assuming the Marketing Period begins on the
date of the notice) Seller would be ready to perform its obligations under the
Transition Services Agreement and (b) throughout which (A) Purchaser shall have
the Required Information (together with any updates or revisions to such
information as may be required in order for such information to continue to
constitute the Required Information) that was requested prior to the later of
May 31, 2008 and the date on which the conditions set forth in Section 7.01(a)
are satisfied and (B) the conditions set forth in Section 7.01(a) shall be
satisfied and no event has occurred and no condition exists that would cause any
of the conditions set forth in Sections 7.01(b), 7.03(a), 7.03(b) and 7.03(c) to
fail to be satisfied, assuming the Closing were to be scheduled for any time
during such period; provided that (x) if the Marketing Period otherwise would
include, but not end on, August 16, 2008, then the Marketing Period will not be
deemed to commence earlier than September 3, 2008, (y) if the Marketing Period
otherwise would include, but not end on, November 22, 2008, then the Marketing
Period will not be deemed to commence earlier than December 1, 2008 and (z) if
the Marketing Period otherwise would include, but not end on, December 23, 2008,
then the Marketing period will not be deemed to commence earlier than January 5,
2009.

“Material Adverse Effect” means a Business Material Adverse Effect or a
Purchaser Material Adverse Effect, as applicable.

“Other Retained Liabilities” means, collectively, (i) all Liabilities retained
by Seller or any other member of the Seller Group pursuant to each of the IDB
Lease Assignment and Assumption Agreements, (ii) all Liabilities arising out of
or relating to any Action pending on or prior to the Closing Date in connection
with, arising out of or relating to the alleged or

 

76



--------------------------------------------------------------------------------

actual presence or release of, or exposure to, asbestos or asbestos-containing
materials in any form in or at any of the Transferred Assets or in connection
with the operations of the Business other than Elizabeth Cano v. A.W. Chesterton
et al. (Case No. 2005-60444, 11th Judicial District Court of Harris County,
Texas) and John Seymour et ux. V. A.W. Chesterton et al. (Case No. CJ-06-568,
District Court of McCurtain County, Oklahoma), (iii) all Liabilities arising out
of or relating to workers compensation claims of any present or former employee
of the Business, employed at former, sold or discontinued facilities, (iv) all
Liabilities arising out of or relating to any Rejected Contract and (v) all
Liabilities arising out of or relating to the portion of the Transferred Real
Property that constitutes the land to be leased by Purchaser to Seller pursuant
to each of the 99-year leases contemplated by Section 6.09 or Section 6.09(a) of
the Seller Disclosure Letter, to the extent arising prior to the termination or
expiration of the relevant lease.

“Person” means an individual, a general or limited partnership, a corporation, a
trust, a joint venture, an unincorporated organization, a limited liability
entity, any other entity and any Governmental Entity.

“Pine Hill Action” means any Action for personal injury or other damages
relating to pre-Closing air emissions from the Pine Hill, Alabama facility,
including the Gladney et al. v. Weyerhaeuser litigation.

“Post-Closing Tax Period” means all taxable periods beginning after the Closing
Date and the portion beginning on the day after the Closing Date of any tax
period that includes but does not end on the Closing Date.

“Pre-Closing Environmental Liabilities” means all Environmental Liabilities
(other than the Retained Environmental Liabilities) resulting or arising from
violations of or non-compliance with Environmental Laws occurring on or prior to
the Closing Date in connection with operations at the Transferred Real Property
or in connection with the conduct or operation of the Business, including
liability for the investigation, removal or remediation of Hazardous Materials
at, on, under or from the Transferred Real Property resulting from the presence
or Release of Hazardous Materials on or prior to the Closing Date, but only to
the extent such presence or Release existed at concentrations in soil,
groundwater or other environmental media on the Closing Date such that the
failure to remove or remediate such presence or Release, if known on the Closing
Date, would have constituted a violation of or non-compliance with Environmental
Law in force and in effect on the Closing Date, in each case specifically
excluding the Springfield PCP Remedial Action.

“Pre-Closing Tax Period” means all taxable periods ending on or prior to the
Closing Date and the portion ending on the Closing Date of any taxable period
that includes but does not end on the Closing Date.

“Prepaid Taxes” means all payments of Taxes made in respect of the Tax liability
of the Business and the Transferred Assets (whether by reason of an estimated
Tax payment or otherwise) on or prior to the Closing Date in respect of a
Straddle Period.

“Purchaser Business” means the business, operations and affairs of Purchaser and
its subsidiaries, taken as a whole.

 

77



--------------------------------------------------------------------------------

“Purchaser Material Adverse Effect” means any state of facts, change, effect,
condition, development, event or occurrence (any such item, an “Effect”) that
has been or would reasonably be likely to be material and adverse to (i) the
business, assets, properties, condition (financial or otherwise) or results of
operations of Purchaser and its subsidiaries, taken as a whole, or of the
Purchaser Business, other than an Effect relating to (A) the economy generally,
(B) the industries in which Purchaser or the Purchaser Business operates
generally (including changes in prices for energy and raw materials), (C) the
financial, securities and currency markets generally and (D) other than for
purposes of Section 3.03, the entering into or the public announcement or
disclosure of this Agreement or the consummation or proposed consummation of the
Transactions or the pendency thereof (in each of clause (A), (B) or (C), to the
extent such Effect does not disproportionately affect the Purchaser Business in
relation to others in the same industry) or (ii) the ability of Purchaser to
perform its obligations under the Transaction Documents or consummate the
Transactions.

“Release” means any actual or threatened release, spill, emission, leaking,
dumping, injection, pouring, deposit, disposal, discharge, dispersal, leaching
or migration into or through the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata) or within any building,
structure, facility or fixture.

“Retained Environmental Liabilities” means all Environmental Liabilities arising
out of or relating to (i) properties or facilities formerly owned, leased or
operated in connection with the Business, (ii) the off-site transportation,
storage, disposal or arrangement for disposal of Hazardous Materials on or prior
to the Closing Date, (iii) the Springfield PCP Claims or (iv) the Pine Hill
Action.

“Review Law” means the HSR Act or any other Law of any applicable jurisdiction
that pertains to antitrust, merger control, competition matters or foreign
investment review.

“Seller Business” means: (i) the business and operations of the Seller Group
other than the Business, (ii) all other businesses and operations acquired or
commenced by any member of the Seller Group at any time after the Closing Date
and (iii) any terminated, divested or discontinued business or operation that at
the time of termination, divestiture or discontinuation did not solely relate to
the Business as then conducted.

“Seller Group” means Seller, each subsidiary of Seller and any other Person that
is controlled directly or indirectly by Seller. Prior to the Closing, the Seller
Group shall include the Transferred Entity, and after the Closing the Seller
Group shall exclude the Transferred Entity.

“Site Services Agreements” means the Site Services Agreements with respect to
the facilities located at Pine Hill, Alabama, Albany, Oregon, Springfield,
Oregon and, if applicable, Valliant, Oklahoma, respectively, each substantially
in the form attached hereto as Exhibit D, and each with the applicable exhibits
attached thereto.

“Springfield PCP Claims” means any third-party claims for personal injury or
third-party property damage or other third party claims resulting from or
related to the presence

 

78



--------------------------------------------------------------------------------

or Release of pentachlorophenol at, on, under or from the Springfield, Oregon
facility on or prior to the Closing, but excluding any obligation or costs to
conduct any Springfield PCP Remedial Action.

“Springfield PCP Remedial Action” means any monitoring, investigation, cleanup,
containment or other remediation of pentachlorophenol contamination at the
Springfield, Oregon facility, including any such activity pursuant to or arising
out of the Stipulation and Consent Decree with the Oregon Department of
Environmental Quality, Case No. 16-01-24095.

“Straddle Period” means any Tax period that includes (but does not end on) the
Closing Date.

“subsidiary” of any Person means any corporation or other organization whether
incorporated or unincorporated of which at least a majority of the securities or
interests having by the terms thereof ordinary voting power to elect at least a
majority of the board of directors or others performing similar functions with
respect to such corporation or other organization is directly or indirectly
owned or controlled (i) by such Person, (ii) by any one or more of such Person’s
subsidiaries or (iii) by such Person and one or more of its subsidiaries;
provided, however, that no Person that is not directly or indirectly
wholly-owned by any other Person shall be a subsidiary of such other Person
unless such other Person controls, or has the right, power or ability to
control, that Person.

“Tax” or “Taxes” means all forms of taxation imposed by any Federal, state,
provincial, local, foreign or other Taxing Authority, including income, capital
gains, franchise, property, sales, use, excise, employment, unemployment,
payroll, social security, estimated, value added, ad valorem, transfer, customs,
recapture, withholding, health and other taxes of any kind, including any
interest, penalties and additions thereto.

“Taxable IDB Lease Assignment and Assumption Agreement” means an assignment and
assumption agreement by and between Seller and Purchaser with respect to any
Taxable IDB Lease, substantially in the form attached as Exhibit E-1.

“Tax-Exempt IDB Lease Assignment and Assumption Agreement” means an assignment
and assumption agreement by and between Seller and Purchaser with respect to any
Tax-Exempt IDB Lease, substantially in the form attached as Exhibit E-2.

“Taxing Authority” means any Federal, state, provincial, local or foreign
government, any subdivision, agency, commission or authority thereof or any
quasi-governmental body exercising Tax regulatory authority.

“Tax Return” means any report, return, document, declaration or other
information or filing required to be supplied to any Taxing Authority with
respect to Taxes, including any amendment made with respect thereto.

“Title Company” means First American Title Insurance Company.

 

79



--------------------------------------------------------------------------------

“Transaction Documents” means this Agreement, the Ancillary Agreements and the
Confidentiality Agreement.

“Transferred Entity” means Weyerhaeuser de Mexico, S.A. de CV.

“Transferred Equity Interests” means all the outstanding shares of capital stock
of the Transferred Entity.

“Transactions” means the Acquisition and the other transactions contemplated by
the Transaction Documents.

“Transfer Taxes” means all sales (including bulk sales), use, transfer,
recording, filing (other than the filings fees required under the HSR Act and
the other applicable Review Laws), value added, ad valorem, privilege,
documentary, gross receipts, registration, conveyance, excise, license, stamp or
similar Taxes and notarial or other similar fees arising out of, in connection
with or attributable to the transactions effectuated pursuant to this Agreement;
provided that Transfer Taxes shall not include Taxes on or measured by net
income or Taxes on capital gains.

“Transition Services Agreement” means the Transition Services Agreement between
Seller and Purchaser, substantially in the form attached hereto as Exhibit F,
with schedules modified as contemplated by Section 6.09.

“USW” means the United Steel, Paper, Forestry, Rubber, Manufacturing, Energy,
Allied-Industrial and Service Workers International Union.

SECTION 11.04. Interpretation; Disclosure Letters. When a reference is made in
this Agreement to a Section, such reference shall be to a Section of this
Agreement unless otherwise indicated. The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”. Any matter disclosed in
any Section of the Seller Disclosure Letter shall qualify the correspondingly
numbered representation and warranty or covenant and any other representation
and warranty or covenant of Purchaser or Seller to the extent that the relevance
of any such disclosure to such other representation and warranty or covenant is
reasonably apparent from the text of such disclosure, other than the material
under the heading “SEC Disclosures” in Section 4.05 of the Seller Disclosure
Letter (which shall only qualify Section 4.05).

SECTION 11.05. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions is not affected in any manner materially adverse to any party.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible to the end that the Transactions are fulfilled to the extent
possible.

 

80



--------------------------------------------------------------------------------

SECTION 11.06. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
be considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the parties hereto and delivered
to the other parties.

SECTION 11.07. Entire Agreement; No Third-Party Beneficiaries. The Transaction
Documents, taken together with the Seller Disclosure Letter, constitute the
entire agreement, and supersede all prior agreements and understandings, both
written and oral, among the parties hereto with respect to the Transactions and
are not intended to confer upon any Person other than the parties hereto any
rights or remedies. Notwithstanding anything to the contrary contained in this
Agreement, no provision under this Agreement, whether express or implied, shall
(i) constitute or create an employment agreement with any Transferred Employee
or (ii) limit the right of Purchaser, Seller or any of their respective
Affiliates to amend, terminate or otherwise modify any Business Benefit Plan,
Purchaser plan or other benefit or employment plan or arrangement following the
Closing Date. Seller and Purchaser acknowledge and agree that all provisions
contained in this Agreement with respect to Transferred Employees are included
for the sole benefit of Seller, Purchaser and their respective affiliates, and
that nothing in this Agreement, whether express or implied, shall create any
third-party beneficiary or other rights (x) in any other person, including,
without limitation, any current or former Transferred Employees, any participant
in any existing benefit plan or arrangement, or any dependent or beneficiary
thereof, or (y) to continued employment with Seller, Purchaser or any of their
respective affiliates. In the event of any conflict between the provisions of
this Agreement (including the Seller Disclosure Letter and Exhibits hereto), on
the one hand, and the provisions of the Confidentiality Agreement or the other
Transaction Documents (including the schedules and exhibits thereto), on the
other hand, the provisions of this Agreement shall control. Notwithstanding
anything herein to the contrary, following the Closing the provisions of the
last sentence of Section 6.06(h) shall be enforceable by USW.

SECTION 11.08. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the Laws of the State of Delaware, regardless of the Laws
that might otherwise govern under applicable principles of conflicts of laws
thereof.

SECTION 11.09. Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of Law or otherwise by any of the parties hereto without the
prior written consent of the other parties. Any purported assignment without
such consent shall be void. Subject to the preceding sentences, this Agreement
will be binding upon, inure to the benefit of, and be enforceable by, the
parties hereto and their respective successors and assigns.

SECTION 11.10. Enforcement. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of any Transaction Document
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties hereto shall be entitled to
an injunction or injunctions to prevent breaches of any Transaction Document and
to enforce specifically the terms and provisions of each Transaction Document in
any Federal court, located in the State of Delaware or, if such federal courts
do not have subject matter jurisdiction, in any Delaware state court, this being
in addition to any other remedy to which they are entitled at law or in equity.
In addition, each of the parties

 

81



--------------------------------------------------------------------------------

hereto (a) consents to submit itself to the personal jurisdiction of any Federal
court located in the State of Delaware or, if such federal courts do not have
subject matter jurisdiction, of any Delaware state court in the event any
dispute arises out of any Transaction Document or any Transaction, (b) agrees
that it will not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court, (c) agrees that it will not
bring any action relating to any Transaction Document or any Transaction in any
court other than any Federal court sitting in the State of Delaware or any
Delaware state court and (d) waives any right to trial by jury with respect to
any action related to or arising out of any Transaction Document or any
Transaction.

 

82



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of Seller and Purchaser have duly executed this
Agreement, all as of the date first written above.

 

WEYERHAEUSER COMPANY, By  

/s/ Sandy D. McDade

Name:   Sandy D. McDade Title:   Senior Vice President INTERNATIONAL PAPER
COMPANY, By  

/s/ C. Cato Ealy

Name:   C. Cato Ealy Title:   Senior Vice President

 

83



--------------------------------------------------------------------------------

Index of Defined Terms

 

Term  

Location

2007 Business Financial Statements   Section 4.04(b) 2008 Accrued Vacation Days
  Section 6.06(h) Accounting Firm   Section 2.03(b) Acquisition   Section 1.01
Action   Section 11.03 Adjusted Purchase Price   Section 2.03(c) affiliate  
Section 11.03 Allocations   Section 9.01(a) Alternative Financing   Section
6.16(a) Ancillary Agreements   Section 11.03 Antitrust Proceeding   Section
11.03 Applicable Accounting Principles   Section 2.03(d) Appraisal Firm  
Section 9.01(a) Asset Conveyance Documents   Section 2.02(a) Assumed Liabilities
  Section 1.04(a) Assumed Tax Liabilities   Section 1.04(a)(ix) Audited Balance
Sheet   Section 6.13 Audited Business Financial Statements   Section 6.13
Balance Sheet   Section 4.04(b) Benefit Plan Assets   Section 1.02(a)(xv)
Benefit Plan Liabilities   Section 1.04(a)(viii) Business   Section 11.03
Business 401(k) Plan   Section 6.06(e)(i) Business Benefit Agreements   Section
4.07(a) Business Benefit Plans   Section 4.07(a) Business Day   Section 11.03
Business Employee   Section 1.07(f)(i) Business Financial Statements   Section
4.04(b) Business Material Adverse Effect   Section 11.03 Business Material
Agreements   Section 4.13 Business Pension Plan   Section 6.06(g) Campti
Engineering   Section 6.20(b) Campti Engineer   Section 6.20(a) Campti Notice  
Section 6.20(a) Campti Project   Section 6.20(a) CBA   Section 6.06(i) Closing  
Section 2.01 Closing Date   Section 2.01 Closing Date Payment   Section 2.02(b)
Closing Date Statement   Section 2.03(a)



--------------------------------------------------------------------------------

Term  

Location

Closing Eligible Capital Expenditures   Section 2.03(a) Closing Net Working
Capital   Section 2.03(a) COBRA   Section 6.06(d)(ii) Code   Section 11.03
Confidential Contract   Section 1.03(g) Confidentiality Agreement   Section
6.02(a) Consents   Section 11.03 Continuation Period   Section 6.06(c) Contracts
  Section 1.02(a)(viii) Controlled Group Liability   Section 4.07(c) Controlling
Party   Section 10.07(b) Credit Facilities   Section 3.04(a) Debt Commitment
Letter   Section 3.04(a) DOJ   Section 6.04(a) dollars or $   Section 11.03
Effect   Section 11.03 Eligible Capital Expenditures   Section 2.03(d) Eligible
Retiree   Section 6.06(n) Environmental Indemnity Claims   Section 10.07
Environmental Laws   Section 11.03 Environmental Liabilities   Section 11.03
Environmental Permits   Section 4.10(a)(iii)(A) Environmental Proceeding  
Section 4.10(a)(iv) ERISA   Section 4.07(a) Excluded Assets   Section 1.02(b)
Exchange Act   Section 3.03(b) Extended Leave   Section 1.07(b) Fee Letter  
Section 3.04(a) Fiber Supply Agreements   Section 11.03 Financing   Section
3.04(a) Fiscal Month End Date   Section 2.03(d) Fiscal Month End ECE Target  
Section 2.03(d) Flexible Spending Account Plan   Section 6.06(j) FTC   Section
6.04(a) GAAP   Section 11.03 Governmental Approval   Section 3.03(b)
Governmental Entity   Section 3.03(b) Hazardous Materials   Section 11.03 HIPAA
  Section 6.06(d)(ii) Historical Balance Sheets   Section 4.04(b) Historical
Business Financial Statements   Section 4.04(b) HSR Act   Section 3.03(b) IDB
Lease Assignment and Assumption Agreements   Section 11.03

 

2



--------------------------------------------------------------------------------

Term  

Location

IDB Leased Property   Section 11.03 Income Tax   Section 11.03 Income Tax Claim
  Section 10.03(b) Indebtedness   Section 11.03 Indemnified Party   Section
10.03(a) Indemnifying Party   Section 10.03(a) Indemnitees   Section 11.03
Inspection Period   Section 1.03(g) Intellectual Property   Section 1.02(a)(v)
Intellectual Property License Agreement   Section 11.03 Intellectual Property
Rights   Section 4.12(a) Inventory   Section 1.02(a)(ii) IRS   Section 11.03
Judgment   Section 3.03(a)(iii) knowledge of Purchaser   Section 11.03 knowledge
of Seller   Section 11.03 Law   Section 3.03(a)(iii) Leased Real Property  
Section 4.11(b) Lenders   Section 3.04 Liabilities   Section 1.04(a) Liabilities
Assumption Documents   Section 2.02(b) Liens   Section 11.03 Losses   Section
10.01 Marketing Period   Section 11.03 Material Adverse Effect   Section 11.03
MEPP   Section 6.06(k) Mexico Allocation   Section 9.01(a) Monthly Financial
Reports   Section 6.15 Net Working Capital   Section 2.03(d) Non-Controlling
Party   Section 10.07(b) Notice of Disagreement   Section 2.03(b) NWC Schedule  
Section 2.03(f) Other Retained Liabilities   Section 11.03 Owned Real Property  
Section 4.11(a) PBGC   Section 4.07(c) Pension Plans   Section 4.07(a) Permits  
Section 1.02(a)(vii) Permitted Liens   Section 4.11(c) Person   Section 11.03
Phase I Reports   Section 4.10(b) Pine Hill Action   Section 11.03 Pine Hill
Facility   Section 6.09(a) Plant Closing Liability   Section 6.06(l)

 

3



--------------------------------------------------------------------------------

Term  

Location

Post-Closing Tax Period   Section 11.03 Pre-Closing Environmental Liabilities  
Section 11.03 Pre-Closing Tax Period   Section 11.03 Prepaid Taxes   Section
11.03 Purchase Price   Section 1.01 Purchaser   Preamble Purchaser 401(k) Plan  
Section 6.06(e)(i) Purchaser Benefit Plans   Section 6.06(c) Purchaser Business
  Section 11.03 Purchaser Indemnitees   Section 10.01 Purchaser Material Adverse
Effect   Section 11.03 Purchaser Sub   Recitals Purchaser Welfare Plans  
Section 6.06(d)(i) Quarterly Financial Statements   Section 6.14 Records  
Section 1.02(a)(xii) Regulation S-X   Section 4.04(b) Related Persons   Section
4.07(b) Release   Section 11.03 Rejected Contract   Section 1.03(g) Required
Information   Section 6.16(b)(iii) Responsive Actions   Section 10.07(a)
Retained Benefit Liabilities   Section 1.04(b)(iii) Retained Environmental
Liabilities   Section 11.03 Retained Liabilities   Section 1.04(b) Retained
Names   Section 1.02(b)(x) Retained Tax Liabilities   Section 1.04(b)(iv) Review
Law   Section 11.03 SAP/Datacenter Services   Section 6.09(d) SEC   Section
3.03(b) Seller   Preamble Seller Business   Section 11.03 Seller Disclosure
Letter   Article IV Seller Group   Section 11.03 Seller Indemnitees   Section
10.02 Seller Insurance Policy   Section 6.18 Seller Intellectual Property Rights
  Section 4.12(a) Seller Retiree Welfare Plans   Section 6.06(n) Site Services
Agreement   Section 11.03 Specified NWC Principles   Section 2.03(f) Specified
Supply Contract   Section 1.03(f) Springfield PCP Claims   Section 11.03
Springfield PCP Remedial Action   Section 11.03 Straddle Period   Section 11.03

 

4



--------------------------------------------------------------------------------

Term  

Location

Subdivision   Section 6.09 subsidiary   Section 11.03 Successorship Agreement  
Section 6.06(i) Target Eligible Capital Expenditures   Section 2.03(d) Target
Net Working Capital   Section 2.03(c) Tax or Taxes   Section 11.03 Tax Abatement
Agreement   Section 4.11(d) Tax Claim   Section 10.03(b) Taxable IDB Lease  
Section 4.11(d) Tax-Exempt IDB Lease   Section 4.11(d) Taxable IDB Lease
Assignment and Assumption Agreement   Section 11.03 Tax-Exempt IDB Lease
Assignment and Assumption Agreement   Section 11.03 Tax Return   Section 11.03
Tax Accountant   Section 9.01(f)(iii) Taxing Authority   Section 11.03
Technology   Section 1.02(a)(vi) Termination Date   Section 8.01(b) Termination
Fee   Section 6.10 Third Party Claim   Section 10.03(a) Transaction Documents  
Section 11.03 Transactions   Section 11.03 Transferred Assets   Section 1.02(a)
Transferred Contracts   Section 1.02(a)(viii) Transferred Employee   Section
1.07(f)(ii) Transferred Entity   Section 11.03 Transferred Equipment   Section
1.02(a)(iii) Transferred Equity Interests   Section 11.03 Transferred
Intellectual Property   Section 1.02(a)(v) Transferred Inventory   Section
1.02(a)(ii) Transferred Permits   Section 1.02(a)(vii) Transferred Real Property
  Section 1.02(a)(i) Transferred Records   Section 1.02(a)(xii) Transferred
Technology   Section 1.02(a)(vi) Transfer Taxes   Section 11.03 Transition
Services Agreement   Section 11.03 WARN Act   Section 6.06(l) Welfare Plans  
Section 4.07(a) U.S. Allocation   Section 9.01(a) USW   Section 11.03

 

5



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF INTELLECTUAL PROPERTY LICENSE AGREEMENT

This Intellectual Property License Agreement (this “Agreement”) dated as of [—],
2008, between [SELLER] Company, a Washington corporation (“Licensor”), and
[PURCHASER], a [—] corporation (“Licensee”).

WHEREAS, Licensee and Licensor have entered into a Purchase Agreement dated as
of [—], 2008 (the “Purchase Agreement”), pursuant to which Licensor has agreed
to sell to Licensee the Transferred Assets and the Transferred Equity Interests
related to the Business for the Purchase Price and the assumption of the Assumed
Liabilities;

WHEREAS, this Agreement is the “Intellectual Property License Agreement”
contemplated by the Purchase Agreement;

WHEREAS, the patents, patent applications (and the inventions disclosed
therein), and the claims of any patent or patent application, owned by Licensor
and commercially used or held for commercial use (as of or at any time during
the five years prior to the Closing Date) both in the operation of the Business
and in the operation of other businesses of Licensor, (collectively, including
those items listed on Schedule A to this Agreement, the “Retained Licensed
Patents”; provided, however, that notwithstanding the foregoing, each item
listed on Schedule B to this Agreement shall be excluded from the definition of
“Retained Licensed Patents”) are not being transferred to Licensee pursuant to
the Purchase Agreement;

WHEREAS, the copyrights, copyrightable works, mask works, copyright
registrations, designs and design registrations (in each case, other than
Retained Business Software, as defined below) owned by Licensor and used or held
for use both in the operation of the Business and in the operation of other
businesses of Licensor (collectively, the “Retained Licensed Copyrights”) are
not being transferred to Licensee pursuant to the Purchase Agreement;

WHEREAS, the software applications, source code and enhancements or
modifications to third party software (in each case, together with associated
documentation) owned by Licensor and used or held for use both in the operation
of the Business and in the operation of other businesses of Licensor
(collectively, including those items listed on Schedule C to this Agreement, the
“Retained Business Software”; provided, however, that notwithstanding the
foregoing, each item listed on Schedule D to this Agreement shall be excluded
from the definition of “Retained Business Software”) are not being transferred
to Licensee pursuant to the Purchase Agreement;

WHEREAS, the trade secrets, inventions, know-how, formulae, processes,
procedures, research records, records of inventions, test information, market
surveys, business potential analysis, strategic plans, consultants reports,
technical reports and marketing know-how owned by Licensor and used or held for
use both in the operation of the Business and in the operation of other
businesses of Licensor (collectively and to the extent material to the Business
as currently conducted, either individually or in the aggregate, the “Retained
Licensed Technology” and, together with the Retained Licensed Patents, the
Retained Licensed Copyrights and the Retained Business Software, the “Retained
Licensed Intellectual Property”) are not being transferred to Licensee pursuant
to the Purchase Agreement; and

 

1



--------------------------------------------------------------------------------

WHEREAS, Licensee wishes to use the Retained Licensed Intellectual Property in
its operation of the containerboard, packaging and recycling business, and
Licensor, as the owner of the entire right, title and interest in and to the
Retained Licensed Intellectual Property, has agreed to license the Retained
Licensed Intellectual Property to Licensee for use exclusively in the
containerboard, packaging and recycling business, subject to the limitations set
forth herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein it
is hereby agreed:

SECTION 1. Definitions. Capitalized terms that are not otherwise defined in this
Agreement shall have the meanings ascribed to them in the Purchase Agreement.

SECTION 2. Grant. Subject to the terms and conditions set forth in this
Agreement, Licensor grants to Licensee: (a) a fully paid-up, royalty-free,
worldwide, non-exclusive license to use the Retained Licensed Copyrights and the
Retained Licensed Technology in (i) the manufacture, use and sale of any and all
products in the containerboard, packaging and recycling business,
(ii) administrative and operational services, including finance, human resources
and information technology services and (iii) creating derivative works from the
Retained Licensed Technology or Retained Licensed Copyrights, which license
shall include the right to sublicense third parties to perform such activities;
and (b) a fully paid-up, royalty-free, worldwide, non-exclusive license to use
the Retained Licensed Patents and the Retained Licensed Technology in the
manufacture of products in the facilities purchased under the Purchase Agreement
(but no other facilities) and in the use and sale of such products (collectively
the rights granted in clauses (a) and (b) above and Section 3 below will be
referred to as the “Licenses”). The grants set forth in this Section 2 shall be
effective as of the date first above written.

SECTION 3. Software. Subject to the terms and conditions set forth in this
Agreement, Licensor grants to Licensee a fully paid-up, royalty-free, worldwide,
non-exclusive license to use the Retained Business Software in (i) the
manufacture, use and sale of any and all products in the containerboard,
packaging and recycling business, and (ii) administrative and operational
services, including finance, human resources and information technology services
and (iii) creating derivative works from any Retained Business Software and
related documentation, which license shall include the right to sublicense third
parties to perform such activities. The grants set forth in this Section 3 shall
be effective as of the date first above written. Licensor will deliver to
Licensee a copy of the source code for the Retained Business Software as soon as
administratively possible following the later of Closing or the termination of
application support under the Transition Services Agreement.

SECTION 4. Ownership. If Licensee makes modifications or improvements to any
Retained Licensed Intellectual Property, Licensee will have sole and exclusive
ownership of such modifications and improvements. Subject to the terms of the
Transition Services

 

2



--------------------------------------------------------------------------------

Agreement, dated as of [—], 2008, between Licensor and Licensee, if Licensor
makes modifications or improvements to any Retained Licensed Intellectual
Property, Licensor will have sole and exclusive ownership of such modifications
and improvements.

SECTION 5. Term and Termination. The Licenses granted by Sections 2 and 3 of
this Agreement shall extend (a) for the period during which the Retained
Licensed Patents and any renewals thereof are in force with respect to each such
Retained Licensed Patent, (b) for the period during which the Retained Licensed
Copyrights are in force with respect to each such Retained Licensed Copyright
and (c) indefinitely and without time limit with respect to the Retained
Licensed Technology and Retained Business Software; provided that, in each of
clauses (a), (b) and (c) of this Section 5, (x) this Agreement may be terminated
by Licensor in the event Licensee makes or attempts to make an assignment of
this Agreement in violation of Section 23 below and fails to rescind such
assignment within 90 days after being notified of such assignment by Licensor
and (y) the Licenses granted by Sections 2 and 3 with respect to any Retained
Licensed Intellectual Property may be terminated by Licensor only with respect
to such Retained Licensed Intellectual Property in the event that Licensee
(i) grants a sublicense to such Retained Licensed Intellectual Property in
violation of Section 23 below and fails to terminate such grant within 90 days
after Licensor requests in writing that Licensee terminate such grant or
(ii) challenges or attempts to challenge the validity of such Retained Licensed
Intellectual Property.

SECTION 6. Representations, Warranties and Covenants. Each party represents and
warrants to the other party that such party has the legal right, power and
authority to enter into and perform its obligations under this Agreement.
Licensor represents, warrants and covenants that it (a) is the owner of the
Retained Licensed Intellectual Property and (b) has not granted, and will not
grant, any license to use any of the Retained Licensed Intellectual Property
that would conflict with the rights granted hereunder.

SECTION 7. No Other Representations and Warranties. EXCEPT AS MAY EXPRESSLY BE
SET FORTH IN THIS AGREEMENT, THE PURCHASE AGREEMENT OR ANY ANCILLARY AGREEMENT,
(A) LICENSOR MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND WHATSOEVER, EXPRESS
OR IMPLIED, WITH RESPECT TO THE LICENSE OF ANY RETAINED LICENSED INTELLECTUAL
PROPERTY, (B) ALL OF THE RETAINED LICENSED INTELLECTUAL PROPERTY TO BE LICENSED
IN ACCORDANCE WITH THIS AGREEMENT, THE PURCHASE AGREEMENT OR ANY ANCILLARY
AGREEMENT SHALL BE LICENSED ON AN “AS IS, WHERE IS” BASIS, AND ALL IMPLIED
WARRANTIES AS TO THE VALIDITY OR NON-INFRINGEMENT OF THE RETAINED LICENSED
INTELLECTUAL PROPERTY AND AS TO THE ADEQUACY OF THE RETAINED LICENSED
INTELLECTUAL PROPERTY FOR THEIR PURPOSE ARE HEREBY EXPRESSLY DISCLAIMED, AND
(C) NONE OF THE PARTIES HERETO OR ANY OTHER PERSON MAKES ANY REPRESENTATION OR
WARRANTY WITH RESPECT TO ANY INFORMATION, DOCUMENTS OR MATERIAL MADE AVAILABLE
IN CONNECTION WITH THE ENTERING INTO OF THIS AGREEMENT, THE PURCHASE AGREEMENT,
ANY ANCILLARY AGREEMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

3



--------------------------------------------------------------------------------

SECTION 8. Registration and Maintenance. Licensor and Licensee will use
commercially reasonable efforts to protect the Retained Licensed Technology as
trade secrets. Licensor will use commercially reasonable efforts to maintain the
Retained Licensed Patents and all registrations thereof and/or applications
therefor. Licensee will execute all documents as are reasonably necessary or
expedient to aid in, and will otherwise cooperate at Licensor’s expense with,
Licensor’s efforts to prepare, obtain, file, record and maintain all such
registrations and applications.

SECTION 9. Infringement Actions.

(a) Licensor will from time to time take commercially reasonable steps that it
considers (in its sole discretion) necessary to protect Licensor’s and
Licensee’s rights in and to the Retained Licensed Intellectual Property, and
Licensee agrees forthwith to communicate to Licensor any infringements or
misappropriations or threatened infringements or misappropriations of any such
rights of Licensor which may come to its notice and, at Licensor’s expense, to
do all and any such acts as Licensor may reasonably require for preventing such
infringements or misappropriations or threatened infringements or
misappropriations. In the event Licensor takes affirmative action against an
infringement or misappropriation, Licensee agrees to assist Licensor in whatever
manner Licensor reasonably requests, at the expense of Licensor. Recovery of
damages resulting from any such action shall be solely for the account of
Licensor. Licensee will provide information reasonably requested by Licensor in
any infringement or misappropriation action, including in connection with the
calculation of damages. Licensee may participate, at its expense, in any action
taken by or proceeding instituted by or brought against Licensor through
separate counsel of Licensee’s own choosing; provided that Licensor will at all
times retain full control over such action.

(b) Licensor will use reasonable efforts to enforce Licensor’s contractual or
other confidentiality rights against an individual former employee to the extent
that such rights relate to an unauthorized disclosure or use of Retained
Licensed Technology after such individual has left the employment of Licensor.
If, in the case of such an unauthorized disclosure or use of any Retained
Licensed Technology by an individual who becomes a former employee of Licensor,
Licensee (i) determines to take action against such individual, whether by
commencing a proceeding or otherwise, and (ii) requests that Licensor join such
action by enforcing Licensor’s rights against such individual, Licensor will
enforce such rights and otherwise provide reasonable cooperation to Licensee.

(c) Notwithstanding any limitations on Licensee’s rights to use any of the
Retained Licensed Intellectual Property pursuant to Sections 2 and 3, if (i) a
third party is, in the reasonable opinion of Licensee, infringing or
misappropriating any of such Retained Licensed Intellectual Property in a manner
that is material to the Business and (ii) Licensee notifies Licensor of such
third party activities in accordance with Section 13, then Licensor shall take
affirmative action to prevent such infringement or misappropriation, unless
Licensor determines in good faith that there is a compelling business reason not
to take such action; provided that if Licensor fails to take such action,
Licensee’s ability to use such Retained Licensed Intellectual Property in the
containerboard, packaging and recycling business shall no longer be subject to
the restrictions set forth in Sections 2 and 3 on the use of such Retained
Licensed Intellectual Property.

 

4



--------------------------------------------------------------------------------

SECTION 10. Indemnification.

(a) Each party (the “Indemnifying Party”) shall indemnify and hold harmless and,
at the other party’s sole option, defend, the other party and its affiliates and
its and their respective officers, directors, employees, agents, advisers and
representatives (the “Indemnified Parties”) from and against any and all claims,
demands, liabilities, obligations, taxes, losses, fines, costs, expenses,
royalties, litigation, deficiencies or damages (whether absolute, accrued,
conditional or otherwise resulting from third-party claims), including interest
and penalties with respect thereto and out-of-pocket expenses and reasonable
attorneys’ and accountants’ fees and expenses incurred in the investigation or
defense of any of the same or in asserting, preserving or enforcing any of their
respective rights hereunder (collectively, “Losses”), resulting from or arising
out of any claims or actions of third parties based on or arising out of any
breach of any representation, warranty, covenant or obligation under this
Agreement.

(b) In the event that any Indemnified Party elects to have the Indemnifying
Party defend any claim or action of third parties referred to in Section 10(a),
(i) such Indemnified Party will so notify the Indemnifying Party in writing,
(ii) such Indemnified Party shall have the right to approve the Indemnifying
Party’s counsel, which approval shall not unreasonably be withheld, and to
obtain its own counsel at such Indemnified Party’s own expense and (iii) the
Indemnifying Party shall obtain the approval of such Indemnified Party before
entering into any compromise regarding such actions that would impose any
liability or obligation on such Indemnified Party, which approval will not be
unreasonably withheld. In the event that such Indemnified Party elects to defend
any claim or action of third parties referred to in Section 10(a), the
Indemnifying Party shall pay all reasonable attorney’s fees and expenses in
connection with such defense. If any claim, demand, assessment or liability, or
cost incidental thereto, is asserted against an Indemnified Party in respect of
which the Indemnified Party proposes to demand indemnification from the
Indemnifying Party pursuant to this Section 10, such Indemnified Party will
promptly notify the Indemnifying Party in writing. No failure of an Indemnified
Party to promptly notify the Indemnifying Party shall relieve the Indemnifying
Party from the obligation to indemnify the Indemnified Party unless and to the
extent the Indemnifying Party is actually prejudiced by such failure.

SECTION 11. Confidentiality. Each party agrees to keep any information regarding
the Retained Licensed Intellectual Property or otherwise received under this
Agreement confidential and will refrain from disclosing such information to any
third party, except to the extent (a) such party is compelled to disclose such
information by judicial or administrative process or, in the opinion of such
party’s counsel, by the requirements of applicable law or regulations (including
Securities and Exchange Commission rules and regulations), in which case the
party seeking to disclose such information will give the other party reasonable
advance notice of such disclosure in order to permit the other party to seek an
appropriate protective order or to attempt to reach mutual agreement regarding
the portions of such information that should be subject to a request for
confidential treatment, or (b) such information (i) is required to be disclosed
by such party in order to carry out its rights or obligations hereunder, (ii) is
in the public domain through no fault of such party, including through prior
public disclosure made in accordance with this Section 10, (iii) is
independently developed by such party without use of, reference to, or reliance
upon, the furnishing party’s information, as evidenced by written documentation,
or (iv) is later lawfully acquired from other sources (without obligations of
confidentiality) by such party.

 

5



--------------------------------------------------------------------------------

SECTION 12. No Third-Party Beneficiaries. This Agreement is for the sole benefit
of the parties hereto and their permitted assigns and nothing herein expressed
or implied shall give or be construed to give to any person, other than the
parties hereto and such assigns, any legal or equitable rights hereunder.

SECTION 13. Notices. All notices, requests, permissions, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (a) five business days following sending by registered or certified
mail, postage prepaid, (b) when sent, if sent by facsimile; provided that the
facsimile transmission is promptly confirmed by telephone, (c) when delivered,
if delivered personally to the intended recipient and (d) one business day
following sending by overnight delivery via a national courier service and, in
each case, addressed to a party at the following address for such party:

if to Licensor:

Weyerhaeuser Company

33663 Weyerhaeuser Way South

Federal Way, WA 98003

Attention: Chief Intellectual Property Counsel

Facsimile No.: 253-924-3253

with a copy to:

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, NY 10019

Attention: Richard Hall

Facsimile: 1-212-474-3700

if to Licensee:

6285 Tri-Ridge Blvd.

Loveland, Ohio 45140

Attention: Chief Counsel—Intellectual Property

Facsimile No.: [—]

with a copy to:

Debevoise & Plimpton LLP

919 Third Avenue

New York, NY 10022

Attention: Jeffrey J. Rosen

                  Jonathan E. Levitsky

Facsimile: 1-212-909-6836

 

6



--------------------------------------------------------------------------------

or to such other address(es) as shall be furnished in writing by any such party
to the other party to this Agreement in accordance with the provisions of this
Section 13.

SECTION 14. Amendments. This Agreement may be amended, modified, superseded or
canceled and any of the terms, covenants or conditions hereof may be waived only
by an instrument in writing signed by each of the parties hereto or, in the case
of a waiver, by or on behalf of the party waiving compliance.

SECTION 15. Independent Contractors. The parties to this Agreement intend by
this Agreement to enter into only a license agreement and this Agreement shall
not in any way be deemed to establish any other relation between them. Neither
Licensee, on the one hand, nor Licensor, on the other hand, shall be considered
a partner, joint venturer, agent or other representative of the other for any
purpose whatsoever and neither shall hold itself out as such. Neither Licensee,
on the one hand, nor Licensor, on the other hand, nor any employee, officer,
director or agent of either shall hold themselves out as an agent of the other
party. Nothing in this Agreement shall be construed to grant either party any
right or authority to assume or create any obligation on behalf or in the name
of the other; to accept summons or legal process for the other; or to bind the
other in any manner whatsoever.

SECTION 16. Severability; Enforcement. The invalidity of any portion of this
Agreement shall not affect the validity, force or effect of the remaining
portions hereof. If it is ever held that any restriction hereunder is too broad
to permit enforcement of such restriction to its fullest extent, each party
agrees that a court of competent jurisdiction may enforce such restriction to
the maximum extent permitted by law, and each party hereby consents and agrees
that such scope may be judicially modified accordingly in any proceeding brought
to enforce such restriction.

SECTION 17. Integrated Contract; Schedules. This Agreement, including the
Schedules hereto, any written amendments to the foregoing satisfying the
requirements of Section 14 hereof, the Purchase Agreement, the Ancillary
Agreements and the Confidentiality Agreement, including the schedules, exhibits
and annexes thereto, constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede any previous
agreements and understandings between the parties with respect to such matters.
The Schedules annexed to this Agreement are hereby incorporated in and made a
part of this Agreement as if set forth in full herein. Any terms used in the
Schedules but not otherwise defined therein shall be defined as set forth in
this Agreement or the Purchase Agreement, as the case may be. There are no
restrictions, promises, representations, warranties, agreements or undertakings
of any party to this Agreement with respect to the transactions contemplated by
this Agreement, the Purchase Agreement, the Ancillary Agreements or the
Confidentiality Agreement other than those set forth herein or therein or in any
other document required to be executed and delivered hereunder or thereunder. In
the event of any conflict between the provisions of this Agreement (including
the Schedules hereto), on the one hand, and the provisions of the Purchase
Agreement (including the schedules and exhibits thereto), on the other hand, the
provisions of the Purchase Agreement shall control.

 

7



--------------------------------------------------------------------------------

SECTION 18. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the parties hereto and delivered, in person, by facsimile or by electronic image
scan, receipt acknowledged in each case, to the other party hereto.

SECTION 19. Governing Law. This Agreement and any disputes arising under or
related hereto (whether for breach of contract, tortious conduct or otherwise)
shall be governed and construed in accordance with the laws of the State of
Delaware, without reference to its conflicts of law principles.

SECTION 20. Jurisdiction. Each party irrevocably agrees that any legal action,
suit or proceeding against them arising out of or in connection with this
Agreement or the transactions contemplated by this Agreement or disputes
relating hereto (whether for breach of contract, tortious conduct or otherwise)
shall be brought in any Federal court, located in the State of Delaware, or, if
such federal courts do not have subject matter jurisdiction, in any Delaware
state court and hereby irrevocably accepts and submits to the exclusive
jurisdiction and venue of the aforesaid courts in personam, with respect to any
such action, suit or proceeding.

SECTION 21. Service of Process. Each party agrees that service of any process,
summons, notice or document by U.S. registered mail to such party’s respective
address set forth above shall be effective service of process for any action,
suit or proceeding in Delaware with respect to any matters for which it has
submitted to jurisdiction pursuant to Section 20.

SECTION 22. Waiver of Jury Trial. Each party hereby waives to the fullest extent
permitted by the laws of the State of Delaware, any right it may have to a trial
by jury in respect of any litigation directly or indirectly arising out of,
under or in connection with this Agreement or the transactions contemplated by
this Agreement or disputes relating hereto. Each party (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other party
hereto have been induced to enter into this Agreement by, among other things,
the mutual waivers and certifications in this Section 22.

SECTION 23. Assignment; Sublicense. This Agreement and all rights and
obligations of Licensee hereunder may not be assigned by Licensee or subject to
a sublicense without the prior written consent of Licensor or as otherwise
expressly permitted by Section 2 or 3; provided, however, that Licensee may,
without such consent, (a) grant sublicenses of any of the rights granted
pursuant to Sections 2 and 3, in each case to any current or future affiliate of
Licensee but only so long as such affiliate remains an affiliate (in which case
Licensee shall continue to be bound by the terms of this Agreement), or
(b) (i) assign this Agreement to a purchaser or transferee of all or
substantially all of the Business or (ii) grant sublicenses of any of the rights
granted pursuant to Sections 2 and 3 for any facility or business that is part
of the Business to any purchaser or transferee of all or substantially all of
such facility or business; provided that in each case the assignee or
sublicensee agrees to be bound by the terms and conditions of this Agreement by
executing an acknowledgement in the form and substance acceptable to Licensor.
Any transfer or other disposition by Licensor of any Retained Licensed

 

8



--------------------------------------------------------------------------------

Intellectual Property will be made subject to the terms of this Agreement and
the person or entity acquiring such Retained Licensed Intellectual Property from
Licensor shall agree to be bound by the terms and conditions of this Agreement
by executing an acknowledgement in form and substance acceptable to Licensee.
The term “affiliate” used in this Agreement shall have the meaning given to such
term in the Purchase Agreement.

SECTION 24. Effectiveness. Notwithstanding anything to the contrary in this
Agreement, this Agreement shall only become effective as of the Closing and
shall not become effective if the Closing does not occur.

SECTION 25. Headings. The descriptive headings of the several Sections of this
Agreement and the Schedules hereto are inserted for convenience only, do not
constitute a part of this Agreement and shall not affect in any way the meaning
or interpretation of this Agreement. All references in this Agreement to
“Sections” or “Schedules” shall be deemed to be references to Sections of this
Agreement or the Schedules hereto unless otherwise indicated.

[SIGNATURE PAGE IS THE NEXT PAGE]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives effective as of the date first set forth
above.

 

LICENSOR, By  

 

Name:   Title:   LICENSEE, By  

 

Name:   Title:  

 

10



--------------------------------------------------------------------------------

SCHEDULE A

Retained Licensed Patents

 

11



--------------------------------------------------------------------------------

SCHEDULE B

Excluded Patents

 

12



--------------------------------------------------------------------------------

SCHEDULE C

Retained Business Software

 

13



--------------------------------------------------------------------------------

SCHEDULE D

Excluded Software

 

14



--------------------------------------------------------------------------------

Exhibit B

Purchaser Knowledge List

Cato Ealy

Errol Harris

 



--------------------------------------------------------------------------------

Exhibit C

Seller Knowledge List

Don Atkinson

Nancy Ball

Carl Bohm

Ed Carter

Ron Corneil

Ted Cozine

Charlie Douthwaite

Sheri Dunn

Tom Gideon

Claire Grace

Steve Hill

Mike Lackey

Sandy McDade

Jim Myers

Don Waddell

John Yerke

 



--------------------------------------------------------------------------------

Exhibit D

SITE SERVICES AGREEMENT

FOR

[SITE]

This Site Services Agreement, dated as of [•], 2008 (this “Agreement”), is made
by and between [SELLER] Company, a Washington corporation (“Seller”), and
[PURCHASER], a New York corporation (“Purchaser”).

R E C I T A L S

 

A. Pursuant to a Purchase Agreement between Seller and Purchaser dated as of
[—], 2008 (the “Purchase Agreement”), Purchaser or Purchaser Sub will be
conveyed, inter alia, certain assets located at [SITE] (“Purchaser’s [SITE]
Complex”). Purchaser’s [SITE] Complex is located adjacent to Seller’s [SITE]
Facility. Capitalized terms used but not defined in this Agreement shall have
the meanings given such terms in the Purchase Agreement.

 

B. Subject to the terms and conditions set forth in this Agreement, Seller
desires to obtain and Purchaser desires to provide certain site services to
Seller’s [SITE] Facility.

 

C. Similarly and conversely, subject to the terms and conditions set forth in
this Agreement, Purchaser desires to obtain and Seller desires to provide
certain site services to Purchaser’s [SITE] Complex.

A G R E E M E N T

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE 1. AGREEMENT TO PROVIDE SITE SERVICES.

 

  (A) SITE SERVICES PROVIDED BY PURCHASER. Upon the terms and subject to the
conditions set forth in this Agreement, Purchaser agrees to provide to Seller
the services set forth on Exhibit A hereto (the “Purchaser Site Services”), and
Seller agrees to obtain from and to pay Purchaser for such Purchaser Site
Services.

 

  (B) SITE SERVICES PROVIDED BY SELLER. Upon the terms and subject to the
conditions set forth in this Agreement, Seller agrees to provide to Purchaser
the services set forth on Exhibit B hereto (the “Seller Site Services”), and
Purchaser agrees to obtain from and to pay Seller for such Seller Site Services.
The Seller Site Services and the Purchaser Site Services shall be collectively
referred to as the “Site Services”.

 



--------------------------------------------------------------------------------

ARTICLE 2. TERM. The term of this Agreement as to each Site Service is set forth
on Exhibits A and B hereto.

ARTICLE 3. PRICE. The cost for Site Services provided pursuant to this Agreement
shall be priced as set forth on Exhibits A and B.

ARTICLE 4. BILLING AND PAYMENT. Within twenty-one (21) days of the last day of
each calendar month, each party shall provide to the other an invoice for the
preceding month’s Site Services, which shall include (i) the Site Services
provided by one party to the other for such month, (ii) the charges for such
Site Services, (iii) a list of the costs and expenses incurred by the billing
party for such month that are subject to reimbursement in accordance with the
Schedules attached hereto, and [(iv) reasonable documentation verifying any
costs and expenses that are subject to reimbursement in accordance with the
Schedules attached hereto.] Undisputed amounts stated in such invoices shall be
paid by the party receiving such Site Services (the “Service Recipient”) in full
within forty-five (45) days of the invoices being issued to an account
designated by the party who provided the Site Services (the “Service Provider”).
If the Service Recipient has a good faith dispute over any of the charges or
Site Services referenced in the invoice, it must pay the amount of the
undisputed portion of the invoice and provide written notice to the Service
Provider of the dispute on or before the applicable due date. Any such disputes
will be resolved in accordance with Article 9.

ARTICLE 5. TERMINATION. This Agreement and the parties’ obligations hereunder
shall terminate as set forth in this Article 5:

 

  (A) TERMINATION BY COMPLETION OF TERM. This Agreement shall terminate as to
each Site Service upon the expiration of the commitment term for such Site
Service set forth on Exhibit A or B hereto.

 

  (B) TERMINATION FOR BREACH, FINANCIAL CONDITION. Without prejudice to its
other lawful rights and remedies, either party shall have the right to terminate
this Agreement at any time upon the occurrence of any of the following events:

 

  1. The other party breaches or is in default of any material term, condition
or obligation under this Agreement, which breach or default is (a) not waived in
writing by the non-breaching party or (b) not cured to the non-breaching party’s
reasonable satisfaction within 30 days after the breaching party’s receipt of
written notice thereof (or, if not reasonably capable of being cured within such
30-day period, the breaching party fails to commence such cure within such
30-day period and thereafter diligently pursue such cure). Failure of either
party to make payment for the Site Services when due shall be a material breach
of this Agreement.

 

  2. Any proceeding in bankruptcy, reorganization or for the appointment of a
receiver or trustee, or any other proceeding under any law for the relief of
debtors, shall be instituted by the other party, or brought involuntarily
against the other party and not dismissed within a period of 60 days from the
date filed, or if the other party shall make an assignment for the benefit of
creditors.

 

SITE SERVICES AGREEMENT    PAGE 2



--------------------------------------------------------------------------------

  (C) TERMINATION DUE TO CHANGED CIRCUMSTANCES. This Agreement may be terminated
by either party if either party’s site closes or ceases to operate in accordance
with Article 10(A)(3) hereof.

 

  (D) TERMINATION BY MUTUAL AGREEMENT. This Agreement may be terminated in whole
or in part at any time by the mutual written agreement of the parties hereto.

ARTICLE 6 COMPLIANCE WITH LAW AND POLICIES.

 

  (A) COMPLIANCE WITH LAW. Each party shall, in the performance of this
Agreement, comply with each statute, law, ordinance, code, regulation, order,
license, permit, judgment, decree or legally-binding rule or directive of any
federal, state, county, municipal or local government (including any subdivision
or agency thereof) applicable to the carrying on of its business and the
performance of its obligations hereunder, including applicable Environmental
Laws.

 

  (B) COMPLIANCE WITH POLICIES; ACCESS TO PREMISES. When a party’s employees,
contractors or representatives are on the premises of the other party, such
party shall cause such persons to observe the working hours, working rules and
safety and security policies and procedures established by the other party. The
parties shall have such access to each other’s premises as reasonably necessary
to perform their obligations under this Agreement, including monitoring,
maintenance, and repair related to the Site Services.

ARTICLE 7 WARRANTY; LIMITATION OF LIABILITY.

 

  (A) WARRANTY.

 

  1. Purchaser represents and warrants to Seller that it shall use commercially
reasonable efforts to provide the Purchaser Site Services in accordance with the
terms of this Agreement. PURCHASER MAKES NO OTHER WARRANTIES, EXPRESS OR
IMPLIED, AND SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTIES, WHETHER OF
MERCHANTABILITY, SUITABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR OTHERWISE,
FOR SAID PURCHASER SITE SERVICES.

 

  2. Seller represents and warrants to Purchaser that it shall use commercially
reasonable efforts to provide the Seller Site Services in accordance with the
terms of this Agreement. SELLER MAKES NO OTHER WARRANTIES, EXPRESS OR IMPLIED,
AND SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTIES, WHETHER OF MERCHANTABILITY,
SUITABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR OTHERWISE, FOR SAID SELLER
SITE SERVICES.

 

SITE SERVICES AGREEMENT    PAGE 3



--------------------------------------------------------------------------------

  (B) LIMITATION OF LIABILITY. Notwithstanding anything in this Agreement to the
contrary, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR ANY PUNITIVE
DAMAGES OR LOSS OF PROFITS FOR ANY BREACH OF OR FAILURE TO PERFORM THIS
AGREEMENT, REGARDLESS OF WHETHER ANY SUCH DAMAGES WERE FORESEEABLE AND
REGARDLESS OF WHETHER THE CLAIM SOUNDS IN CONTRACT, TORT OR ANY OTHER THEORY.

ARTICLE 8 COVENANTS.

 

  (A) SELLER COVENANTS. In regard to Purchaser Site Services provided by
Purchaser to Seller, Seller shall:

 

  1. Maintain in good repair all property, fixtures, equipment, materials, and
systems located at Seller’s [SITE] Facility used in connection with the
Purchaser Site Services, and shall promptly repair any damage or loss thereto.
All maintenance, repairs, and modifications thereto shall be performed in
compliance with applicable laws, codes and standards using first quality
materials fit for their intended purpose.

 

  2. Promptly notify Purchaser if it becomes aware of any impairment to any
property, fixture, equipment, material, or system related to the Purchaser Site
Services, or if it becomes aware of any required maintenance or repair thereto,
or if it makes any modifications thereto. Any work on Purchaser’s property,
fixtures, equipment, materials, or systems shall require the prior approval of
Purchaser.

 

  3. Notify Purchaser, reasonably in advance of its transfer, of any change to
the substance or quantity of materials or substances sent to Purchaser’s
facility or property for treatment or processing, including any unsanitary,
hazardous, or toxic materials or substances. Seller agrees that Purchaser shall
not be responsible for or have any liability for dangerous, unsanitary,
hazardous or toxic materials or substances on or from Seller’s [SITE] Facility.
Seller shall not cause Purchaser to violate any legal requirement or permit.

 

  4. Designate a responsible individual at Seller’s [SITE] Facility whose duty
shall be to coordinate the Site Services and the performance of this Agreement
with Purchaser.

 

  5. To the fullest extent permitted by law, indemnify and hold harmless
Purchaser from all claims, demands, liabilities, losses, damages, expenses
(including penalties and interest, reasonable fees and disbursements of counsel,
and court costs), proceedings, judgments, settlements, actions or causes of
action or government inquiries of any kind (including emotional distress,
sickness, personal or bodily injury or death to any person (including employees
or contractors of Seller), or damage or destruction to, or loss of use of,
tangible property) arising out of or relating to Seller’s breach or failure to
perform the covenants in this Article 8.

 

SITE SERVICES AGREEMENT    PAGE 4



--------------------------------------------------------------------------------

  (B) PURCHASER COVENANTS. In regard to Seller Site Services provided by Seller
to Purchaser, Purchaser shall:

 

  1. Maintain in good repair all property, fixtures, equipment, materials, and
systems located at Purchaser’s [SITE] Complex used in connection with the Seller
Site Services, and shall promptly repair any damage or loss thereto. All
maintenance, repairs and modifications thereto shall be performed in compliance
with applicable laws, codes and standards using first quality materials fit for
their intended purpose.

 

  2. Promptly notify Seller if it becomes aware of any impairment to any
property, fixture, equipment, material, or system related to the Seller Site
Services, or if it becomes aware of any required maintenance or repair thereto,
or if it makes any modifications thereto. Any work on Seller’s property,
fixtures, equipment, materials, or systems shall require the prior approval of
Seller.

 

  3. Designate a responsible individual at Purchaser’s [SITE] Complex whose duty
shall be to coordinate the Site Services and the performance of this Agreement
with Seller.

 

  4. To the fullest extent permitted by law, indemnify and hold harmless Seller
from all claims, demands, liabilities, losses, damages, expenses (including
penalties and interest, reasonable fees and disbursements of counsel, and court
costs), proceedings, judgments, settlements, actions or causes of action or
government inquiries of any kind (including emotional distress, sickness,
personal or bodily injury or death to any person (including employees or
contractors of Purchaser), or damage or destruction to, or loss of use of,
tangible property) arising out of or relating to Purchaser’s breach or failure
to perform the covenants in this Article 8.

ARTICLE 9 DISPUTE RESOLUTION. The parties agree to use good faith efforts to
resolve any controversy or claim arising out of this Agreement, the
interpretation of any of the provisions hereof, or the actions of the parties
hereunder. In the event of a breach of this Agreement, or a dispute as to the
meaning of this Agreement, or any of its terms which the parties cannot resolve
by themselves amicably, the parties agree to expeditiously submit such dispute
to resolution in the following manner:

 

  1.

If within thirty (30) days after one party notifies the other in writing of the
existence of a dispute, either party may, at its option, provide written notice
of the intent to arbitrate. Arbitration shall be according to the rules of the
American Arbitration Association, except as herein modified by the parties or
otherwise as agreed to by the parties. Within ten (10) days of receipt of such
notice of intent to arbitrate, each party will select an arbitrator, and notify
the other party of its selection. Within fifteen (15) days after such notice,
the respective arbitrators will select a third arbitrator. All such arbitrators
shall have experience in the Business, as defined in the Purchase

 

SITE SERVICES AGREEMENT    PAGE 5



--------------------------------------------------------------------------------

 

Agreement. A hearing by the arbitration panel must be held within thirty
(30) days after the selection of the Chairman and a majority decision of the
panel and resolution must be reached within thirty (30) days of such hearing.
Decisions of the panel must be in writing and will be final and binding upon the
parties, and judgment may be entered thereon by any court having jurisdiction.

 

  2. The arbitration proceedings will be held in the State of [SITE’s State],
unless the parties agree to a different location. All negotiation and
arbitration proceedings will be confidential and will be treated as compromise
and settlement negotiations for purpose of all rules of evidence. Each party
shall bear its own cost of presenting its case, and one-half of the cost
incurred by the arbitration panel, or any mediation or alternative dispute
resolution procedure, as the case may be.

 

  3. Nothing in this Article 9 shall supersede the notice/cure and termination
rights of the parties otherwise set forth in this Agreement.

ARTICLE 10. GENERAL MATTERS.

 

  (A) SITE SERVICE LIMITATIONS AND CONDITIONS.

 

  1. All Site Services provided under this Agreement are conditioned upon the
parties’ right to lawfully provide and receive such Site Services, including the
parties’ obtaining and maintaining in effect all material required permits,
licenses, approvals, orders, registrations and authorizations of applicable
Governmental Entities (including those required under applicable Environmental
Laws). If a party may not lawfully provide any Site Services, such party shall
not be obligated to provide and shall not be liable for failure to supply such
Site Services; provided, however, that, in such event, the parties shall
cooperate as reasonably necessary to provide such Site Services in an alternate
manner or in arranging to procure substitute services from another source.

 

  2. The parties acknowledge that the Site Services are procured by each party
primarily for the operations of such party’s own facilities and such party may
operate its facilities as it sees fit in its sole discretion, notwithstanding
that such operation may affect the availability of any one or more of the Site
Services being furnished (e.g., in the case of facility downtime or
maintenance); provided, however, that in the event a party does not have
available sufficient quantity of one or more Site Services to satisfy its own
needs and to provide the quantity to the other party contemplated hereunder,
such party will treat the other party no less favorably than its own operations
when allocating available quantity which shall be done on a pro-rata basis. In
such event, such party will notify the other party as far in advance as
possible. So long as such party treats the other party accordingly, such party
shall not be liable for failure to supply any such Site Services.

 

SITE SERVICES AGREEMENT    PAGE 6



--------------------------------------------------------------------------------

  3. If either party closes or otherwise ceases to operate its site, other than
as a result of the sale of such facility (or all or substantially all of the
assets of such facility), and the continuation of one or more services is not
feasible (the “Affected Services”) such party will notify the other as far in
advance as reasonably possible and will cooperate in arranging to procure
substitute services from another source for the Affected Services, and Seller
shall have the right to purchase the facilities or equipment being used to
provide the Affected Services. Upon the occurrence of such event, such party’s
obligations to provide the Affected Services under this Agreement shall be
suspended for such period of closure.

 

  4. The parties acknowledge that each Site Service provided under this
Agreement is an accommodation resulting from Purchaser’s purchase of the
Transferred Assets located at Purchaser’s [SITE] Complex pursuant to the
Purchase Agreement and that, absent such transaction, the Site Services would
not be provided. The parties acknowledge that the prices for the Site Services
set forth on Exhibit A hereto are based on such quantities and, should the
actual quantity of a Site Service provided hereunder be substantially different,
the parties will negotiate a mutually agreeable adjustment to the price to
equitably reflect such different quantity.

 

  (B) CONFIDENTIAL INFORMATION.

 

  1. Seller shall keep confidential, and shall cause its affiliates and instruct
its and their officers, directors, employees and advisors to keep confidential,
all information disclosed by Purchaser or Purchaser’s representatives to Seller
or Seller’s representatives pursuant to this Agreement, except as required by
applicable Law or administrative process and except for information which is
available to the public other than as a result of a breach of this Article
10(B)(1). This provision shall remain in effect until the fourth anniversary of
the termination of this Agreement.

 

  2. Purchaser shall keep confidential, and shall cause its affiliates and
instruct its and their officers, directors, employees and advisors to keep
confidential, all information disclosed by Seller or Seller’s representatives to
Purchaser or Purchaser’s representatives pursuant to this Agreement, except as
required by applicable Law or administrative process and except for information
which is available to the public other than as a result of a breach of this
Article 10(B)(2). This provision shall remain in effect until the fourth
anniversary of the termination of this Agreement.

 

  (C)

COOPERATION. The parties shall cooperate fully with each other to effectuate the
purposes of this Agreement, including, but not limited to, execution and
delivery of such consents, notices, filings, applications and other documents
and instruments as may be required to perform their respective obligations
hereunder or as reasonably requested by the other party. The parties acknowledge
that Purchaser’s [SITE] Complex and Seller’s [SITE] Facility have heretofore
been under common ownership. While Purchaser’s [SITE]

 

SITE SERVICES AGREEMENT    PAGE 7



--------------------------------------------------------------------------------

 

Complex and Seller’s [SITE] Facility remain interdependent, each party will to
the extent possible reasonably cooperate and consult with the other on matters
which affect the operations and facilities of the other party (e.g.,
coordinating maintenance or downtime).

 

  (D) NOTICES. All notices, requests, claims, demands, waivers and other
communications under this Agreement shall be in writing and shall be deemed
given (a) five (5) Business Days following sending by registered or certified
mail, postage prepaid, (b) when sent, if sent by facsimile, provided that the
facsimile transmission is promptly confirmed by telephone, (c) when delivered,
if delivered personally to the intended recipient and (d) one Business Day
following sending by overnight delivery via a courier service that is nationally
recognized in the United States and, in each case, addressed to a party at the
following address for such party:

if to Seller, to

[SELLER] Company

33663 [SELLER] Way South

Federal Way, WA 98003

Attention: [•]

Facsimile: [•]

with a copy to:

[SELLER] Company

33663 [SELLER] Way South

Federal Way, WA 98003

Attention: General Counsel

                  Legal Department M/S CH 2J28

Facsimile: [•]

if to Purchaser, to

[PURCHASER] Company

6400 [PURCHASER] Avenue

Memphis, TN 38197

Attention: [•]

Facsimile: [•]

with a copy to:

[•]

[•]

 

SITE SERVICES AGREEMENT    PAGE 8



--------------------------------------------------------------------------------

[•]

Attention: [•]

Facsimile: [•]

or to such other address(es) as shall be furnished in writing by any such party
to the other party hereto in accordance with the provisions of this Article 10,
Section (D).

 

  (E) ASSIGNMENT. This Agreement and all of the provisions hereof shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns. Neither this Agreement nor any of
the rights, interests or obligations hereunder shall be assigned or delegated,
directly or indirectly, in whole or in part, including, without limitation, by
operation of law, by any party hereto without the prior written consent of the
other parties hereto; provided, however, that (i) Seller may assign or delegate
this Agreement, in whole or in part, to any of its affiliates but in no event
shall such assignment release Seller from its obligations hereunder, (ii) Seller
may assign this Agreement to an entity which has succeeded to Seller’s [SITE]
Facility or all or substantially all of its assets located at [SITE], so long as
such party assumes all of Seller’s obligations in writing, (iii) Purchaser may
collaterally assign its rights without consent to any Person providing financing
related to the transactions contemplated by the Purchase Agreement,
(iv) Purchaser may assign or delegate this Agreement, in whole or in part, to
any of its affiliates but in no event shall such assignment release Purchaser
from its obligations hereunder, (v) Purchaser may assign this Agreement to an
entity which has succeeded to Purchaser’s [SITE] complex or substantially all of
its assets located at [SITE], so long as such party assumes all of Purchaser’s
obligations in writing.

 

  (F) FORCE MAJEURE. Each party’s performance of this Agreement shall be excused
without liability to the extent and for the period of time necessitated by the
occurrence of an event outside of a party’s reasonable control (a “force majeure
event”), including, without limitation, an Act of God, war, terrorism, sabotage,
civil unrest, riot, strike, labor dispute, explosion, accident, fire, flood,
earthquake, storm or other natural disaster, regulation, rule, act or
intervention of any Governmental Entity, or other similar event beyond the
reasonable control of a party, provided that such Party shall have, promptly
after knowledge of the beginning of any excusable delay, notified the other
party of such delay, the reason therefor, and the probable duration and
consequence thereof. The party so excused shall use commercially reasonable
efforts to resume performance of its obligations hereunder with the least
possible delay.

 

  (G)

INSURANCE. Each party shall, throughout the term of this Agreement, carry
appropriate insurance with a reputable insurance company covering property
damage, business interruptions and general liability insurance (including
contractual liability) to protect its own business and property interests. For
so long as Seller’s [SITE] Facility is controlled by Seller or Purchaser’s
[SITE] Complex is controlled by

 

SITE SERVICES AGREEMENT    PAGE 9



--------------------------------------------------------------------------------

 

Purchaser, as the case may be, to the extent such party insures, in whole or in
part, through a plan of self-insurance, the parties acknowledge that such
self-insurance will be acceptable for purposes of this Agreement.

 

  (H) WAIVER. No delay or failure to exercise any right or remedy under this
Agreement by a party shall impair such right or remedy or be construed as a
waiver thereof. A party’s consent to or approval of any act or failure to act by
the other party requiring approval or consent hereunder shall not be deemed to
waive or render unnecessary the requirement of approval or consent of any
subsequent act by the other party. A party’s waiver of any breach or failure to
enforce any term or condition of this Agreement at any time shall not in any way
affect, limit or waive such party’s right thereafter to enforce and compel
strict compliance with every term and condition hereof.

 

  (I) GOVERNING LAW. This Agreement shall be governed by, and construed in
accordance with, the Laws of the State of New York, regardless of the Laws that
might otherwise govern under applicable principles of conflicts of Laws thereof.

 

  (J) ATTORNEYS’ FEES. Should any legal action or proceeding be commenced by
either party in order to enforce this Agreement or any provision hereof, or in
connection with any alleged dispute, breach or default related hereto, the
prevailing party (the party entitled to recover costs at such time as all
appeals have been exhausted or expired) shall be entitled to recover reasonable
attorneys’ fees and costs incurred by it in connection with such action or
proceeding, in addition to such other relief as may be granted.

 

  (K) INTEGRATED AGREEMENT; MODIFICATION. This Agreement constitutes the entire
agreement and understanding of the parties with respect to the subject matter
hereof and supersedes all prior discussions, negotiations, understandings and
agreements. It is intended by the parties as a complete and exclusive statement
of the terms of their agreement with respect to the subject matter hereof. This
is a fully integrated agreement. Each party acknowledges that the other has made
no representation or warranty, and that it has relied on no representation or
warranty, other than those specifically set forth in this Agreement. This
Agreement may not be modified except in a writing signed by the parties. This
Agreement is not intended to confer upon any person other than the parties any
rights or remedies.

 

  (L) INTERPRETATION. Each party acknowledges that it and its legal counsel have
reviewed this Agreement. The parties agree that the terms and conditions of this
Agreement shall not be construed against any party on the basis of such party’s
drafting of such terms and conditions. The words “herein”, “hereto” and other
similar words shall mean this Agreement as a whole, including the exhibits
hereto, as the same may be amended, modified or supplemented from time to time.

 

  (M) NO AGENCY. The parties agree that no agency, partnership or joint venture
of any kind shall be or is intended to be created by or under this Agreement.

 

SITE SERVICES AGREEMENT    PAGE 10



--------------------------------------------------------------------------------

  (N) EXHIBITS. All exhibits referred to herein are deemed to be incorporated in
this Agreement in their entirety.

 

  (O) HEADINGS. The headings in this Agreement are for convenience only and are
not intended and will not be construed to affect the scope or meaning of any
provisions hereof.

 

  (P) COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which shall be considered
one and the same agreement, and shall become effective when one or more
counterparts have been signed by each of the parties hereto and delivered to the
other parties.

[Signatures on the following page.]

 

SITE SERVICES AGREEMENT    PAGE 11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

[SELLER] COMPANY

   

PURCHASER

By:

 

 

    By:  

 

Name:

 

 

    Name:  

 

Title:

 

 

    Title:  

 

 

SITE SERVICES AGREEMENT    PAGE 12



--------------------------------------------------------------------------------

SPRINGFIELD EXHIBITS

EXHIBIT A

SPRINGFIELD

Provided by Purchaser

 

 

   13   



--------------------------------------------------------------------------------

SPRINGFIELD EXHIBITS

EXHIBIT B

SPRINGFIELD

Provided by Weyerhaeuser

 

 

   14   



--------------------------------------------------------------------------------

ALBANY EXHIBITS

EXHIBIT A

ALBANY

Provided by Purchaser

 

 

   15   



--------------------------------------------------------------------------------

ALBANY EXHIBITS

EXHIBIT B

ALBANY

Provided by Weyerhaeuser

 

 

   16   



--------------------------------------------------------------------------------

PINEHILL EXHIBITS

EXHIBIT A

PINE HILL

Provided by Purchaser

 

 

   17   



--------------------------------------------------------------------------------

PINEHILL EXHIBITS

EXHIBIT B

PINE HILL

Provided by Seller

 

 

   18   



--------------------------------------------------------------------------------

VALLIANT EXHIBITS

EXHIBIT A

VALLIANT

Provided by Purchaser

 

 

   19   



--------------------------------------------------------------------------------

VALLIANT EXHIBITS

EXHIBIT B

VALLIANT

Provided by Seller



--------------------------------------------------------------------------------

Exhibit E-1

ASSIGNMENT AND ASSUMPTION AGREEMENT

(Taxable)

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made as of
[Closing Date], 2008, by and between [SELLER], a Washington corporation, as
assignor (the “Assignor”) and [PURCHASER], a New York corporation, as assignee
(the “Assignee”).

W I T N E S S E T H:

WHEREAS, [ISSUER] (the “Issuer”) issued its [TAXABLE BONDS CAPTION] (the
“Bonds”) for the purpose of financing the costs of certain equipment and/or
improvements at the Assignor’s [DESCRIBE FACILITY], including the installation
of certain equipment and/or improvements as more specifically described in the
Lease Agreement (defined below) (the “Project”);

WHEREAS, pursuant to the Lease Agreement dated as of [DATE] (the “Lease
Agreement”) between the Issuer and the Assignor, the Issuer leased or otherwise
made the Project available to the Assignor upon the terms and conditions set
forth in the Lease Agreement in connection with the issuance of the Bonds;1

WHEREAS, pursuant to a Purchase Agreement between the Assignor, as Seller, and
the Assignee, as Purchaser, dated as of March     , 2008 (the “Purchase
Agreement”), the Assignor has agreed to sell and assign to the Assignee, and the
Assignee has agreed to purchase and assume from the Assignor, among other assets
and properties, the Assignor’s interest in the Bonds and the assets financed by
the Bonds that are subject to the Lease Agreement;

WHEREAS, the Bonds remain outstanding in the principal amount of
$[            ], and the Assignor has transferred the Bonds to the Assignee
pursuant to the Purchase Agreement, effective as of the date hereof; and

WHEREAS, the Assignor and Assignee desire to enter into this Agreement for the
purpose of, among other things, assigning all of the rights and delegating
certain obligations of the Assignor in and to the Lease Agreement to the
Assignee, and the Assignee desires to assume all of the Assignor’s obligations
under the Lease Agreement.

 

1 If the lease has been recorded in the land records, this assignment will refer
to the recording information and will attach a legal description of the
property.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto do hereby agree
as follows:

Section 1. Defined Terms. Capitalized terms used herein shall have meanings
assigned to such terms in the Lease Agreement unless otherwise defined herein or
in the Purchase Agreement.

Section 2. Assignment; Assumption. Pursuant to authority granted in the Lease
Agreement and subject to the consent of Issuer and/or Trustee if the same is
required under the Lease Agreement and receipt of any other required consents or
approvals (written evidence of which has been provided to the Assignee), the
Assignor hereby transfers and assigns unto the Assignee and its successors and
assigns all of its right, title and interest in and to, and all remedies under,
the Bonds and the Lease Agreement (including, without limitation, all rights to
purchase and/or repurchase the Project or the property described therein on the
terms contained therein), and the Assignee hereby assumes all of the Assignor’s
obligations under the Lease Agreement, all upon the terms and subject to the
conditions set forth herein and in the Purchase Agreement.

Section 3. Representations, Warranties and Covenants of Assignor. The Assignor
hereby covenants, represents and warrants the following.

(a) The Assignor is not in default in any material respect (and no circumstances
exist or fail to exist that, with the giving of notice or passage of time or
both would constitute such a default) under the Lease Agreement.

(b) The Assignor has the power and authority to enter into and execute this
Agreement and any other documents or instruments necessary or desirable in
connection herewith.

(c) [As required by the Lease Agreement, the Assignor shall cause a copy of this
Agreement to be delivered to the Issuer [and the Trustee] within [thirty (30)]
days from the date hereof under notice in the form substantially similar to that
which is attached hereto as Exhibit A.]

(d) To Assignor’s knowledge, the Assignor has received no notice from the Issuer
or any taxing authority regarding any challenge to any tax benefits arising by
reason of the issuance of the Bonds or the existence of the Lease Agreement, and
the Assignor shall use commercially reasonable efforts to assist the Assignee in
securing any such benefit to which the Assignor is entitled by reason of the
existence of the Bonds and/or the Lease Agreement.

 

2



--------------------------------------------------------------------------------

(e) Upon expiration or termination of the Lease Agreement and upon the written
request of the Assignee, the Assignor will cooperate with the Assignee to cause
title to the Project to be transferred from the Issuer to the Assignee or its
assigns, which transfer of title will be in accordance with the procedures set
forth in the Lease Agreement; provided, however, that nothing herein shall
preclude the Assignee from approaching the Issuer directly to obtain title to
the Project upon the expiration or termination of the Lease Agreement.

Section 4. Representations and Warranties of Assignee. The Assignee hereby
represents and warrants that the Assignee has the power and authority to enter
into and execute this Agreement and any other documents or instruments necessary
or desirable in connection herewith, and to incur and perform the obligations
provided for herein.

Section 5. Inconsistencies. Nothing contained in this Agreement shall be deemed
to supersede or change in any manner any of the agreements, representations,
warranties, covenants, indemnifications or other agreements of the parties to
the Purchase Agreement. To the extent that any provision of this Agreement is
inconsistent or conflicts with the Purchase Agreement, the provisions of the
Purchase Agreement shall control.

Section 6. Notices. All notices or other communications hereunder shall be given
in accordance with Section 11.02 of the Purchase Agreement, with all notices to
the Assignor to be delivered to Seller as set forth under Section 11.02 of the
Purchase Agreement, and all notices to the Assignee to be delivered to Purchaser
as set forth under Section 11.02 of the Purchase Agreement.

Section 7. Amendment. This Agreement may not be amended, altered or terminated
except by a written instrument signed by the parties hereto.

Section 8. Further Assurances. If requested by either party after the date
hereof, each party shall use its commercially reasonable efforts to execute and
deliver, or cause to be executed and delivered, all such documents and
instruments (including the Bonds) and shall take, or cause to be taken, all such
further or other actions (subject to the Purchase Agreement), as such other
party may reasonably deem necessary or desirable to consummate the transactions
contemplated by this Agreement.

 

3



--------------------------------------------------------------------------------

Section 9. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the country, state or other political subdivision
in which the Project is located.

Section 10. Binding Effect. This Agreement shall inure to the benefit of and
shall be binding upon the parties hereto and their respective successors and
assigns.

Section 11. Counterparts. This Agreement may be executed in several
counterparts, each of which shall constitute one and the same instrument.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Assignor and the Assignee have each executed this
Agreement as of the day and year first above written.

 

[ASSIGNOR] By:  

 

Name:   Title:   [ASSIGNEE] By:  

 

Name:   Title:  

 

5



--------------------------------------------------------------------------------

ACKNOWLEDGMENT OF ASSIGNOR2

 

STATE OF   )   ) COUNTY OF   )

PERSONALLY appeared before the undersigned authority in and for the jurisdiction
aforesaid, the within named                                         , who
acknowledged to me that he/she is the                                         
of [ASSIGNOR], authorized to execute the within instrument, and that for and on
behalf of said corporation and as its act and deed, they signed, sealed and
delivered the foregoing instrument on the day and in the year mentioned, being
duly authorized to do so by said corporation.

WITNESS MY HAND AND OFFICIAL SEAL, this              day of
                    , 2008.

 

 

Notary Public

My Commission Expires:

 

2 IP wishes that all Alabama, Arkansas, Georgia and Mississippi lease
assignments be recorded in the land records. If permitted by the terms of the
Lease Agreement and in the jurisdiction despite original lease not having been
recorded, jurisdiction specific acknowledgments will be required.

 

6



--------------------------------------------------------------------------------

ACKNOWLEDGMENT OF ASSIGNEE

 

STATE OF   )   ) COUNTY OF   )

PERSONALLY appeared before the undersigned authority in and for the jurisdiction
aforesaid, the within named                                         , who
acknowledged to me that he/she is the                                         
of [ASSIGNEE] and authorized to execute the within instrument, and that for and
on behalf of said corporation and as its act and deed, he/she signed, sealed and
delivered the foregoing instrument on the day and in the year mentioned, being
duly authorized to do so by said corporation.

WITNESS MY HAND AND OFFICIAL SEAL, this              day of
                    , 2007.

 

 

Notary Public

My Commission Expires:

 

7



--------------------------------------------------------------------------------

EXHIBIT A



--------------------------------------------------------------------------------

Exhibit E-2

ASSIGNMENT AND ASSUMPTION AGREEMENT

(Tax-Exempt)

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made as of
[Closing Date], 2008, by and between [SELLER], a Washington corporation, as
assignor (the “Assignor”) and [PURCHASER], a New York corporation, as assignee
(the “Assignee”).

W I T N E S S E T H:

WHEREAS, [ISSUER] (the “Issuer”) issued its [TAX-EXEMPT BONDS CAPTION] (the
“Bonds”) for the purpose of financing the costs of certain equipment and/or
improvements at the Assignor’s [DESCRIBE FACILITY], including the installation
of certain equipment and/or improvements as more specifically described in the
Lease Agreement (defined below) (the “Project”);

WHEREAS, pursuant to the Lease Agreement dated as of [DATE] (the “Lease
Agreement”) between the Issuer and Assignor, the Issuer leased or otherwise made
the Project available to the Assignor upon the terms and conditions set forth in
the Lease Agreement in connection with the issuance of the Bonds;1

WHEREAS, the Bonds remain outstanding in the principal amount of
$[                    ];

WHEREAS, pursuant to a Purchase Agreement between Assignor, as Seller, and
Assignee, as purchaser, dated as of                     , 2008 (the “Purchase
Agreement”), the Assignor (a) has caused the Bonds to be defeased in accordance
with Section          of the Indenture of Trust dated as of [DATE] (the
“Indenture”) by (1) irrevocably depositing with the [Trustee] in trust
[non-callable Government Obligations], (2) providing for the delivery of an
opinion of [Bond Counsel] and (3) delivery of any required verification report
of a firm of independent accountants as to the adequacy and mathematic accuracy
of the [defeasance securities] and (b) has agreed to sell and assign to the
Assignee its interest in the assets financed by the Bonds that are subject to
the Lease Agreement; and

WHEREAS, the Assignor and Assignee desire to enter into this Agreement for the
purpose of, among other things, assigning all of the rights and delegating
certain obligations of the Assignor in and to the Lease Agreement to the
Assignee, and the Assignee desires to assume all of the Assignor’s obligations
under the Lease Agreement, in each case except for obligations which (i) arise
as a result of an affirmative act or

 

1 If the lease has been recorded in the land records, this assignment will refer
to the recording information and will attach a legal description of the
property.



--------------------------------------------------------------------------------

omission by the Assignor prior to the date hereof which, as a direct result, is
alleged to cause or have caused the interest on the Bonds not to be excludable
from the gross income of the holders thereof for purposes of Federal income
taxation or (ii) to indemnify the Issuer, the Trustee or the holders of the
Bonds in any manner as a result of such alleged affirmative act or omission
described in clause (i) ( collectively, the “Retained Obligations”).

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto do hereby agree
as follows:

Section 1. Defined Terms. Capitalized terms used herein shall have meanings
assigned to such terms in the Lease Agreement unless otherwise defined herein or
in the Purchase Agreement.

Section 2. Assignment; Assumption. Pursuant to authority granted in the Lease
Agreement and subject to the consent of Issuer and/or Trustee if the same is
required under the Lease Agreement and receipt of any other required consents or
approvals (written evidence of which has been provided to the Assignee), the
Assignor hereby transfers and assigns unto the Assignee and its successors and
assigns all of its right, title and interest in and to, and all remedies under,
the Lease Agreement (including, without limitation, all rights to purchase
and/or repurchase the Project or the property described therein on the terms
contained therein), and the Assignee hereby assumes all of the Assignor’s
obligations under the Lease Agreement, other than the Retained Obligations, all
upon the terms and subject to the conditions set forth herein and in the
Purchase Agreement. The foregoing assignment and assumption shall not affect the
obligation of the Assignor to pay, perform and discharge when due the Retained
Obligations.

Section 3. Representations, Warranties and Covenants of Assignor. The Assignor
hereby covenants, represents and warrants the following:

(a) The Assignor has caused the defeasance of the Bonds on or prior to the date
hereof, and there are no further obligations with respect to the Bonds or under
the Indenture.

(b) The Assignor is not in default in any material respect (and no circumstances
exist or fail to exist that, with the giving of notice or passage of time or
both would constitute such a default) under the Lease Agreement.

 

2



--------------------------------------------------------------------------------

(c) Interest on the Bonds is excludable from gross income of the holders thereof
and Assignor is in compliance in all material respects with all representations
and covenants in connection with the Bonds relating to tax exemption of interest
on the Bonds.

(d) The Assignor has the power and authority to enter into and execute this
Agreement and any other documents or instruments necessary or desirable in
connection herewith.

(e) Upon expiration or termination of the Lease Agreement and upon the written
request of the Assignee, the Assignor will cooperate with the Assignee to cause
title to the Project to be transferred from the Issuer to the Assignee or its
assigns, which transfer of title will be in accordance with the procedures set
forth in the Lease Agreement; provided, however, that nothing herein shall
preclude the Assignee from approaching the Issuer directly to obtain title to
the Project upon the expiration or termination of the Lease Agreement.

(f) [As required by the Lease Agreement, the Assignor shall cause a copy of this
Agreement to be delivered to the Issuer [and the Trustee] within [thirty (30)]
days from the date hereof under notice in the form substantially similar to that
which is attached hereto as Exhibit A.]

(g) To the Assignor’s knowledge, the Assignor has received no notice from the
Issuer or any taxing authority regarding any challenge to any tax benefits
arising by reason of the issuance of the Bonds or the existence of the Lease
Agreement, and the Assignor shall use commercially reasonable efforts to assist
the Assignee in securing any such benefit to which the Assignor is entitled by
reason of the existence of the Bonds or the Lease Agreement.

Section 4. Representations, Warranties and Covenants of Assignee. The Assignee
hereby covenants, represents and warrants the following:

(a) The Assignee hereby represents and warrants that the Assignee has the power
and authority to enter into and execute this Agreement and any other documents
or instruments necessary or desirable in connection herewith, and to incur and
perform the obligations provided for herein.

(b) Notwithstanding anything contained herein, the Assignee will notify the
Assignor within 30 days of any change in use of the Project, including, but not
limited to, any shut down, demolition or sale of the Project.

 

3



--------------------------------------------------------------------------------

(c) The Assignee agrees to indemnify, defend and hold harmless the Assignor and
each of the Seller Indemnities from and against any and all Losses arising from
the failure of Assignee to purchase the Project and cause the transfer of title
of the Project upon a defeasance of the Bonds as required by the Lease
Agreement.

Section 5. Inconsistencies. Nothing contained in this Agreement shall be deemed
to supersede or change in any manner any of the agreements, representations,
warranties, covenants, indemnifications or other agreements of the parties to
the Purchase Agreement. To the extent that any provision of this Agreement is
inconsistent or conflicts with the Purchase Agreement, the provisions of the
Purchase Agreement shall control.

Section 6. Notices. All notices or other communications hereunder shall be given
in accordance with Section 11.02 of the Purchase Agreement, with all notices to
the Assignor to be delivered to Seller as set forth under Section 11.02 of the
Purchase Agreement, and all notices to the Assignee to be delivered to Purchaser
as set forth under Section 11.02 of the Purchase Agreement.

Section 7. Amendment. This Agreement may not be amended, altered or terminated
except by a written instrument signed by the parties hereto.

Section 8. Further Assurances. If requested by either party after the date
hereof, each party shall use its commercially reasonable efforts to execute and
deliver, or cause to be executed and delivered, all such documents and
instruments and shall take, or cause to be taken, all such further or other
actions (subject to the Purchase Agreement), as such other party may reasonably
deem necessary or desirable to consummate the transactions contemplated by this
Agreement.

Section 9. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the country, state or other political subdivision
in which the Project is located.

Section 10. Binding Effect. This Agreement shall inure to the benefit of and
shall be binding upon the parties hereto and their respective successors and
assigns.

Section 11. Counterparts. This Agreement may be executed in several
counterparts, each of which shall constitute one and the same instrument.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Assignor and the Assignee have each executed this
Agreement as of the day and year first above written.

 

[ASSIGNOR] By:  

 

Name:   Title:   [ASSIGNEE] By:  

 

Name:   Title:  

 

5



--------------------------------------------------------------------------------

ACKNOWLEDGMENT OF ASSIGNOR2

 

STATE OF   )   ) COUNTY OF   )

PERSONALLY appeared before the undersigned authority in and for the jurisdiction
aforesaid, the within named                                         , who
acknowledged to me that he/she is the                                         
of [ASSIGNOR], authorized to execute the within instrument, and that for and on
behalf of said corporation and as its act and deed, they signed, sealed and
delivered the foregoing instrument on the day and in the year mentioned, being
duly authorized to do so by said corporation.

WITNESS MY HAND AND OFFICIAL SEAL, this              day of
                    , 2008.

 

 

Notary Public

My Commission Expires:

 

2 IP wishes that all tax-exempt lease assignments be recorded in the land
records. If permitted by the terms of the Lease Agreement and in the
jurisdiction despite original lease not having been recorded, jurisdiction
specific acknowledgments will be required.

 

6



--------------------------------------------------------------------------------

ACKNOWLEDGMENT OF ASSIGNEE

 

STATE OF   )   ) COUNTY OF   )

PERSONALLY appeared before the undersigned authority in and for the jurisdiction
aforesaid, the within named                                         , who
acknowledged to me that he/she is the                                         
of [ASSIGNEE] and authorized to execute the within instrument, and that for and
on behalf of said corporation and as its act and deed, he/she signed, sealed and
delivered the foregoing instrument on the day and in the year mentioned, being
duly authorized to do so by said corporation.

WITNESS MY HAND AND OFFICIAL SEAL, this              day of
                    , 2007.

 

 

Notary Public

My Commission Expires:

 

7



--------------------------------------------------------------------------------

EXHIBIT A



--------------------------------------------------------------------------------

EXHIBIT F

TRANSITION SERVICES AGREEMENT

THIS AGREEMENT (this “Agreement”) is made as of [—], 2008, between [SELLER]
Company, a Washington corporation (“Seller”), and [PURCHASER], a New York
corporation (“Purchaser”). Capitalized terms used but not defined herein shall
have the meanings given to them in Section 1.1 of this Agreement.

WHEREAS, pursuant to a Purchase Agreement between Seller and Purchaser dated as
of [—], 2008 (the “Purchase Agreement”), Seller will sell to Purchaser the
Transferred Assets and the Transferred Equity Interests for the Purchase Price
and the assumption of the Assumed Liabilities;

WHEREAS, the Business uses certain services provided by Seller or by
third-parties under contract to Seller, and Purchaser desires to obtain the use
of these services for the purpose of enabling them to manage an orderly
transition in their operation of the Business;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 

1. INTERPRETATION

 

  1.1. The following terms shall have the respective meanings set out below and
grammatical variations of such terms shall have corresponding meanings:

“Acquisition” has the meaning given to such term in the Purchase Agreement;

“Affiliate” has the meaning given to such term in the Purchase Agreement;

“Agents” has the meaning set forth in Section 11.2;

“Agreement” has the meaning set forth in the preamble;

“Assumed Liabilities” has the meaning given to such term in the Purchase
Agreement;

“Business” has the meaning given to such term in the Purchase Agreement;

“Business Day” has the meaning given to such term in the Purchase Agreement;

“Closing” has the meaning given to such term in the Purchase Agreement;

“Confidential Information” has the meaning set forth in Section 11.1.

“Indemnified Party” has the meaning set forth in Section 6.1;

“Indemnifying Party” has the meaning set forth in Section 6.1;

 



--------------------------------------------------------------------------------

“Intellectual Property Rights” has the meaning given to such term in the
Purchase Agreement;

“Lead Representative”, in respect of each Party, is the individual identified in
Section 15.1;

“Mandatory Services” has the meaning set forth in Section 2.7;

“Materials” has the meaning set forth in Section 21.1;

“Monthly Estimated Charge” has the meaning set forth in Section 3.2;

“One Time Cost” has the meaning set forth in Section 3.4;

“Party” means either Seller or Purchaser, as the context requires, and “Parties”
means both of them, as the context requires;

“Person” has the meaning given to such term in the Purchase Agreement;

“PII” has the meaning set forth in Section 11.1;

“Project Manager” has the meaning set forth in Article 15;

“Purchase Agreement” has the meaning set forth in the recitals;

“Purchase Price” has the meaning given to such term in the Purchase Agreement;

“Purchaser” has the meaning set forth in the preamble;

“Purchaser Disclosure Letter” has the meaning given to such term in the Purchase
Agreement;

“Quarterly Actual Charges” has the meaning set forth in Section 3.2;

“Receiving Party” has the meaning set forth in Section 11.1.

“Reference Quarter” has the meaning set forth in Section 3.2;

“Seller” has the meaning set forth in the preamble;

“Seller Business” has the meaning given to such term in the Purchase Agreement;

“Seller Disclosure Letter” has the meaning given to such term in the Purchase
Agreement;

“Seller Fiscal Month” means a month during Seller’s fiscal year, as determined
by Seller for accounting purposes;

“Services” means the services specified in the Schedules hereto;

 

2



--------------------------------------------------------------------------------

“Service Provider” means Seller;

“Service Recipient” means Purchaser;

“Service Recipient Data” means all the data provided by the Service Recipient or
created by the Service Provider solely on behalf of the Service Recipient that
is used by the Service Provider solely in relation to the provision of the
Services including, without limitation, employee information, customer
information, product details and pricing information;

“Specialized Transition-out Services” has the meaning set forth in Section 2.6;

“Transaction Documents” has the meaning given to such term in the Purchase
Agreement;

“Transferred Equity Interests” has the meaning given to such term in the
Purchase Agreement;

“Transition-out” means the transition or migration from the provision of a
particular Service by the Service Provider to the Service Recipient under this
Agreement to performance of such Service by the Service Recipient or a
third-party designated by the Service Recipient;

“Transition Period” means the period from the Closing until all of the terms for
the Services (or renewal terms thereof) have expired or otherwise terminated in
accordance with Article 12, and no further Services are being provided in
connection with the Transition-out.

 

  1.2. When a reference is made in this Agreement to a Section or Article, such
reference shall be to a Section or Article of this Agreement unless otherwise
indicated. The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”.

 

2. TERM AND PROVISION OF SERVICES

 

  2.1. Subject to Article 12, the term of this Agreement shall be for the
Transition Period. Subject to Article 12, the term for each Service specified on
Schedule A hereto is 18 months from the Closing and the term for each Service
specified on Schedule B or C hereto is 12 months from the Closing. The term for
each Additional Service or Specialized Transition-out Service shall be as
specified in the written agreement setting forth the terms of such Additional
Service or Specialized Transition-Out Service; provided that in no event shall
such terms exceed a term of 12 months (or, with respect to Additional Services
and Specialized Transition-Out Services relating to Information Technology, 18
months) from the Closing.

 

3



--------------------------------------------------------------------------------

  2.2. During the Transition Period, but subject to Article 12 and the
provisions set forth in this Agreement, the Service Provider shall provide the
Services to the Service Recipient.

 

  2.3. (a) The Service Provider shall provide, or cause to be provided, to the
Service Recipient Services that are of substantially the same nature and quality
that Seller provided for the Business during the twelve-month period prior to
the Closing (and which shall be of substantially the same nature and quality
that Seller provides to itself), at substantially the same priority levels that
such Services have been accorded during such twelve-month period; provided that
for the purposes of determining the quality and quantity of service during
twelve-month period prior to Closing, service levels provided by Hewlett-Packard
and Verizon shall be disregarded, and provided further appropriate modifications
in manner of delivery may be made for security, confidentiality and data
integrity so long as such modifications do not adversely affect the quality or
quantity of the Services delivered hereunder.

(b) During the term of this Agreement, the Service Recipient agrees to abide by
the reasonable IT security safeguards and policies that the Service Provider has
in place and may implement to reasonably protect the Service Provider’s systems
and data. The Parties will reasonably cooperate regarding the delivery of
Services in order to facilitate an efficient delivery of Services and shall
consult regularly to confirm that the Parties are satisfied with the Services
under this Agreement. Each Party agrees to make their respective Lead
Representative or designee available for such consultation. Notwithstanding the
foregoing, the Parties acknowledge that manner, means, and resources to provide
the Services are in the discretion of the Service Provider.

 

  2.4. The Service Provider shall not be obligated to perform services other
than the Services described in the Schedules hereto.

 

  2.5.

The Service Recipient may, from time to time, request that the Service Provider
provide reasonable additional services not included in the Schedules hereto
related to the Business during the Transition Period, including services (other
than Specialized Transition-out Services provided pursuant to Section 2.6)
relating to the Service Recipient’s transition to non-Service Provider systems,
including but not limited to migration of historical data, migration-specific
enhancements and cooperation with and assistance to third-party consultants or
outsourced service providers engaged by the Service Recipient in connection with
the foregoing and other Transition-out Services, legislated change by a
Governmental Entity, customer requirements, shipping/custom changes, functional
enhancements interface development or changes or converting to another platform
or application (“Additional Services”). The Service Provider shall consider each
request for Additional Services in good faith, and if the Service Provider
determines that it is prepared to provide the Service Recipient with all or a
portion of the Additional Services identified in the request, it shall submit to
the Service Recipient a written proposal to provide such Additional Services
itself or through a third-party setting forth each Additional Service to be
performed, the time period for performance of such Additional Service, the
quality and nature and service level of such Additional Service and the amounts
to be charged for performance of

 

4



--------------------------------------------------------------------------------

 

such Additional Service, which amounts shall be based on the Service Provider’s
fully allocated cost including the fees of any third-party provider at the same
rates as the other Services.

 

  2.6. (a) The Service Recipient may, from time to time, request that the
Service Provider provide reasonable additional Transition-out services not
included in the Schedules hereto, including services relating to the Service
Recipient’s transition to non-Service Provider systems, including but not
limited to migration of historical data, migration-specific enhancements and
cooperation with and assistance to third-party consultants or outsourced service
providers engaged by the Service Recipient in connection with the foregoing. The
Service Provider shall consider each request for such additional Transition-out
services in good faith. For those additional Transition-out services (i) that
the Service Provider determines it is capable of providing without negatively
impacting the Seller Business or other services the Service Provider is
providing for third parties or (ii) for which the Service Provider is uniquely
situated to provide, the Service Provider shall submit to the Service Recipient
a written proposal to provide such additional Transition-out services (the
“Specialized Transition-out Services”) itself or through a third-party setting
forth each Specialized Transition-out Service to be performed, the time period
for performance of such Specialized Transition-out Service, the quality and
nature and service level of such Specialized Transition-out Service, and the
amounts to be charged for performance of such Specialized Transition-out
Service, which amounts shall be the same as that charged for the other Services
provided under this Agreement. If there is no competent third-party provider
capable of providing a Specialized Transition-out Service to the Service
Recipient at a reasonable market price, the Service Provider must, subject to
the conditions and limitations set forth in Section 2.6(b) below, provide such
Specialized Transition-out Service on the terms set forth in the written
proposal and herein.

(b) The Specialized Transition-out Services that must be provided under
Section 2.6(a) are subject to the following conditions and limitations: (i) the
Service Recipient must provide written notice at least 60 days prior to the date
it desires the Specialized Transition-out Services to commence, which notice
must define the scope of the Specialized Transition-out Services and identify
the desired commencement date; and (ii) the Service Provider is only required to
provide five (5) full-time equivalents in connection with the provision of such
Specialized Transition-out Services at any time unless otherwise agreed. In
addition, the enhanced rates in Section 5.3 for Services extended beyond 12
months do not apply to Specialized Transition-out Services that must be provided
under Section 2.6(a) if such Specialized Transition-out Services were requested
prior to the first anniversary of the Closing.

 

  2.7. At the request of the Service Recipient, Seller shall provide or cause to
be provided additional services (the “Mandatory Services”), if necessary, to
enable Seller to cure any non-compliance by Seller with Section 4.14 of the
Purchase Agreement arising out of the omission from Section 4.14(a) of the
Seller Disclosure Letter of a corporate level service that was being provided by
Seller to the Business on the date of the Purchase Agreement. Such services
shall be provided at Seller’s cost until such time as they are no longer
required or, if earlier, the first anniversary of the Closing.

 

5



--------------------------------------------------------------------------------

Purchaser and Seller shall act in good faith in a manner reasonably expected to
enable the Mandatory Services to be provided as efficiently as possible.

 

  2.8. The Service Provider may use third-parties to provide some or all of the
Services. The Service Provider agrees that to the extent such third-party
Services are provided to the Service Recipient pursuant to contracts between the
Service Provider and the third-party service provider, the Service Provider will
enforce rights, including obligations of the third-party service provider to
comply with specified service levels, against any such third-parties relating to
the Services to the extent it would otherwise enforce such rights on behalf of
itself under similar circumstances relating to similar matters. Unless
specifically agreed in writing by the parties, the Service Recipient will not be
responsible for any incremental costs associated with third-party contracts
initiated during the Transition Period by the Service Provider. The Service
Provider will consult with and obtain the consent of (such consent to be
provided within five (5) Business Days and not to be unreasonably withheld) the
Service Recipient prior to retaining any third-party to provide Services where
such third-party is not also providing similar services to Service Provider for
the Seller Business.

 

  2.9. In the event of any breach of this Article 2 by the Service Provider with
respect to any Service and provided that the Service Recipient is not in breach
of its obligations under Articles 3 and 4, the Service Provider shall, at the
Service Recipient’s request, without the payment of any further fees by the
Service Recipient, correct or cause to be corrected such error or defect or
reperform or cause to be reperformed such Service, as promptly as practicable,
and cause such Service to be provided thereafter in conformity with the standard
set forth in Section 2.2.

 

3. PRICING, BILLING AND PAYMENT

 

  3.1. The Services will be charged to and payable by the Service Recipient in
accordance with the Schedules hereto, as applicable, or as otherwise specified
in this Agreement, which amounts shall be based on the Service Provider’s fully
allocated cost including the fees of any third-party provider, in each case for
services requiring a similar skill set used in Seller’s 2007 fiscal year. The
Service Provider represents that the aggregate fully allocated costs for the
Services specified on the Schedules hereto do not exceed the aggregate fully
allocated costs for the same services provided to the Business in Seller’s 2007
fiscal year.

 

  3.2.

On or prior to the twenty-first (21st) day of each calendar month (or if such
day is not a Business Day, the next succeeding Business Day), the Service
Provider shall provide the Service Recipient with an invoice representing the
estimated total charges for Services for such calendar month (the “Monthly
Estimated Charge”), which invoice shall be payable on the first day of the
next-following calendar month (or if such day is not a Business Day, the next
succeeding Business Day). No later than twenty-one (21) days after the last day
of each Seller fiscal quarter (a “Reference Quarter”), the Service Provider
shall provide to the Service Recipient an invoice for the Reference Quarter’s
Services (the “Quarterly Actual Charges”), which shall include (i) the Services
provided by the Service Provider to the Service Receivers for such Reference

 

6



--------------------------------------------------------------------------------

 

Quarter, (ii) the charges for such Services and (iii) a list of the costs and
expenses incurred by the Service Provider for such Reference Quarter that are
subject to reimbursement in accordance with the Schedules attached hereto. If
the amount stated in such invoice less the Monthly Estimated Charges for the
relevant Reference Quarter are greater than zero, such amount shall be paid by
the Service Recipient in full within forty-five (45) days of the invoices being
issued to an account designated by the Service Provider and if less than zero,
the Monthly Estimated Charge issued in the next succeeding Seller fiscal month
shall be reduced by such amount, or if the Agreement has terminated and no
further payments are due, Service Recipient shall promptly pay to Service
Provider such amount.

 

  3.3. The cost of each Service is a monthly cost, and the full monthly cost of
each Service (applying the volume level, if applicable, of such Service at the
beginning of a Seller fiscal month) shall apply in respect of such Service until
such Service is terminated in its entirety.

 

  3.4. One time set up charges consistent with the principles set forth on Annex
A hereto (“One Time Costs”) incurred by the Service Provider in connection with
the set-up services identified on the Schedules hereto shall be shared by the
Parties on a 50/50 basis. Additional One Time Costs incurred by the Service
Provider or incurred by the Service Recipient, in each case which are mutually
agreed to by the Parties, shall also be shared by the Parties on a 50/50 basis
regardless of which Party incurred the cost. Each Party shall periodically
deliver to the other notice of One Time Costs incurred to date. At the time of
delivery of the first Monthly Estimated Charge invoice, as specified in
Section 3.2, the end of each Reference Quarter and on termination of the
Agreement, each Party will deliver an invoice to the other. To the extent one
Party’s actual incurred One Time Costs exceed 50% of the aggregate One Time
Costs, the other Party shall reimburse such Party so that each Party bears 50%
of the aggregate.

 

4. ACCESS

The Service Provider and the Service Recipient shall, and shall cause their
respective affiliates to, provide to each other and their respective agents and
vendors reasonable access (during normal business hours, upon reasonable notice
and supervised by the appropriate personnel of the Parties or as otherwise
agreed by the Parties) to the information, personnel, and systems necessary for
the efficient and accurate administration of each of the Services and to avoid
the duplication of any expenses or benefits thereunder; provided, that all such
information shall be shared subject to the confidentiality obligations set forth
in Article 10, and any Party or third-party vendor receiving such information
shall agree to be bound by such obligations prior to the provision of any such
information.

 

5. TRANSITION

 

  5.1.

The Parties agree to use commercially reasonable efforts to cooperate with and
assist each other in order to permit the Transition-out to occur as soon as
reasonably practicable, but in any event prior to the end of the obligation of
the Service Provider

 

7



--------------------------------------------------------------------------------

 

to provide such Services hereunder, taking into account the need to minimize
both the cost of the Transition-out and the disruption to the ongoing business
activities of the Parties.

 

  5.2. It is the intent of the Parties that the Service Recipient will be able
to perform for itself the Services following the discontinuance of such Services
by the Service Provider. In furtherance of the foregoing, the Service Provider
agrees to cooperate with and assist the Service Recipient with training of its
personnel, including making its personnel and facilities available to train an
agreed number of the Service Recipient’s personnel in connection with the
Transition-out to permit the Service Recipient to provide the Services for
itself after the Transition Period.

 

  5.3. As an incentive for the Service Recipient to complete the Transition-out
as soon as reasonably practicable, for each Service identified on Schedule A
hereto that has not been terminated by the first anniversary of the Closing, the
Service Recipient shall pay the Service Provider a one-time payment equal to 10%
of the aggregate set-up costs relating to such Service (including the unbilled
portions thereof), which amount shall be payable by the Service Recipient within
five (5) Business Days of receipt of the invoice for such one-time payment to an
account designated by the Service Provider. In addition, the charges for each
such Service provided after the first anniversary of the Closing shall be
invoiced at 150% of the costs specified on Schedule A hereto.

 

6. INDEMNITY

 

  6.1. Subject to the provisions of Section 6.2, Seller (the “Indemnifying
Party”) agrees to indemnify and hold Purchaser and its affiliates and its and
their respective officers, directors, shareholders, employees and agents (each,
an “Indemnified Party”) harmless from any damages, loss, cost or liability
(including reasonable legal fees and expenses and the cost of enforcing this
indemnity) arising out of or resulting from the negligence or wilful misconduct
of the Indemnifying Party or any of its affiliates in the performance of the
Services, or any breach of any representation, warranty, covenant or obligation
under this Agreement by the Indemnifying Party or any of its affiliates.

 

  6.2. The amount of any damages, losses, costs or liabilities for which
indemnification is provided under this Article 6 shall be net of any amounts
actually recovered by the Indemnified Party in respect of such damages, losses,
costs or liabilities under its insurance policies.

 

  6.3. Notwithstanding anything to the contrary contained herein, the liability
of the Service Provider with respect to any Service provided pursuant to this
Agreement or anything done in connection therewith, whether in contract, tort or
otherwise, shall not exceed the fees previously paid by the Service Recipient to
the Service Provider pursuant to this Agreement in respect of such category of
Service.

 

7. LIMITED WARRANTY

NOTWITHSTANDING ANY PROVISION TO THE CONTRARY, UNLESS EXPRESSLY SET FORTH
HEREIN, THE SERVICE PROVIDER REPRESENTS

 

8



--------------------------------------------------------------------------------

AND WARRANTS ONLY THAT THE SERVICES SHALL BE IN CONFORMITY WITH THIS AGREEMENT.
THE ABOVE-STATED LIMITED WARRANTY IS THE SERVICE PROVIDER’S SOLE AND EXCLUSIVE
WARRANTY WITH RESPECT TO THE SERVICES. THE SERVICE PROVIDER DOES NOT MAKE ANY
OTHER WARRANTIES, WHETHER EXPRESS OR IMPLIED, AND SPECIFICALLY DISCLAIMS ANY
IMPLIED WARRANTIES, WHETHER OF MERCHANTABILITY, SUITABILITY, FITNESS FOR A
PARTICULAR PURPOSE, OR OTHERWISE FOR SAID SERVICES OR ANY WARRANTIES AT ALL WITH
RESPECT TO ADDITIONAL SERVICES OR SPECIALIZED TRANSITION-OUT SERVICES. ANY
REPRESENTATION OR WARRANTY IN RESPECT OF ANY ADDITIONAL SERVICE OR SPECIALIZED
TRANSITION-OUT SERVICE SHALL BE INCLUDED IN THE WRITTEN AGREEMENT SETTING FORTH
THE TERMS OF SUCH ADDITIONAL SERVICE OR SPECIALIZED TRANSITION-OUT SERVICE.

 

8. INCIDENTAL & CONSEQUENTIAL DAMAGES

NOTWITHSTANDING ANY PROVISION OR REPRESENTATION TO THE CONTRARY, EACH OF THE
SERVICE PROVIDER AND THE SERVICE RECIPIENT SHALL ONLY BE LIABLE FOR DIRECT
DAMAGES, WHICH FOR THE AVOIDANCE OF DOUBT SHALL EXCLUDE ANY INCIDENTAL,
CONSEQUENTIAL, PUNITIVE, OR INDIRECT DAMAGES, INCLUDING, WITHOUT LIMITATION, ANY
LOSS OF PROFITS, LOSS OF USE, DOWNTIME, OR LOSS OF SALES FOR ANY BREACH OF THIS
AGREEMENT.

 

9. FORCE MAJEURE

 

  9.1. The Service Provider shall not be responsible for failure or delay in
delivery of any Service that it has responsibility for providing hereunder, nor
shall the Service Recipient be responsible for failure or delay in receiving
such Service, if caused by an act of God or public enemy, war, government acts,
regulations or orders, fire, flood, embargo, quarantine, epidemic, labor
stoppages or other disruptions, accident, unusually severe weather, or other
similar cause beyond the control of the defaulting Party, provided that such
Party shall have, promptly after knowledge of the beginning of any excusable
delay, notified the other Parties of such delay, the reason therefor, and the
probable duration and consequence thereof. The Party so excused shall use
commercially reasonable efforts to resume performance of its obligations
hereunder with the least possible delay.

 

  9.2. In the event that the Service Provider is excused from supplying a
Service pursuant to Section 9.1, the Service Recipient shall be free to acquire
replacement services from a third-party at the Service Recipient’s expense, and
without liability to Seller, for the period and to the extent reasonably
necessitated by such non-performance, or until notice is provided by the Service
Recipient that it no longer desires to purchase such Service from the Service
Provider, whereupon such Service shall be terminated.

 

9



--------------------------------------------------------------------------------

10. INSURANCE

 

  10.1. Each Party shall, throughout the term of this Agreement, carry
appropriate insurance with a reputable insurance company covering property
damage, business interruptions and general liability insurance (including
contractual liability) to protect its own business and property interests. To
the extent either Party insures, in whole or in part, through a plan of
self-insurance, the Parties acknowledge that such self-insurance will be
acceptable for purposes of this Agreement.

 

11. CONFIDENTIALITY OF INFORMATION

 

  11.1. Except as provided below, all data and information disclosed between the
Service Provider and the Service Recipient pursuant to this Agreement, including
information relating to or received from third-parties and any Service Recipient
Data and all Personally Identifiable Information (“PII”) (e.g., employee social
security numbers, dates of birth, etc.) are deemed confidential (“Confidential
Information”). A Party receiving Confidential Information (the “Receiving
Party”) will not use such information for any purpose other than for which it
was disclosed and, except as otherwise permitted by this Agreement, shall not
disclose to third-parties any Confidential Information for a period of five
(5) years from the termination or expiration of this Agreement, except for PII
which will remain confidential. Except for PII, the Receiving Party’s obligation
hereunder shall not apply to information that:

(a) is already in the Receiving Party’s possession at the time of disclosure
thereof;

(b) is or subsequently becomes part of the public domain through no action of
the Receiving Party;

(c) is subsequently received by the Receiving Party from a third-party which has
no obligation of confidentiality to the Party disclosing the Confidential
Information; or

(d) information developed or provided by the Service Provider to be used by the
Service Receiver in the ordinary course of business.

 

  11.2. Notwithstanding Section 11.3, Confidential Information may be disclosed
by the Receiving Party:

(a) to the Receiving Party’s affiliates, directors, officers, employees, agents
(including, in the case of the Service Provider, any third-parties engaged to
provide the Services), auditors, consultants and financial advisers
(collectively, “Agents”), provided that the Receiving Party ensures that such
Agents comply with this Section 11.2; and

(b) as required by applicable law, provided that, if permitted by law, written
notice of such requirement shall be given promptly to the other Party so that it
may take reasonable actions to avoid and minimize the extent of such disclosure,
and the Receiving Party shall cooperate with the other party as reasonably
requested by the other Party in connection with such actions.

 

10



--------------------------------------------------------------------------------

  11.3. If, at any time, either Party determines that the other Party has
disclosed, or sought to disclose, Confidential Information in violation of this
Agreement, that any unauthorized personnel of the other Party has accessed
Confidential Information, or that the other Party or any of its personnel has
engaged in activities that may lead to the unauthorized access to, use of, or
disclosure of such Party’s Confidential Information, such Party shall
immediately terminate any such personnel’s access to the Confidential
Information and immediately notify the other Party. In addition, either Party
shall have the right to deny personnel of the other Party access to such Party’s
Confidential Information upon notice to the other Party in the event that such
Party reasonably believes that such personnel pose a security concern. Each
Party will cooperate with the other Party in investigating any apparent
unauthorized access to or use of such Party’s Confidential Information. No
interruption of the provision of Services hereunder as a result of any denial or
termination of access by the Service Recipient pursuant to this Section 11.3
(other than in the case of a breach by the Service Provider of Section 11.1 (as
finally determined after resolution of all disputes)) shall be deemed a breach
of Service Provider’s obligations under this Agreement.

 

12. TERMINATION

 

  12.1. This is a master agreement and shall be construed as a separate and
independent agreement for each and every Service provided under this Agreement.
Any termination of this Agreement with respect to any Service shall not
terminate this Agreement with respect to any other Service then being provided
pursuant to this Agreement.

 

  12.2. Upon thirty (30) days’ written notice, the Service Provider may
terminate this Agreement with respect to any Service that it provides hereunder
or, at its option, suspend performance of its obligations with respect thereto,
in either case in the event of the failure of the Service Recipient to pay any
invoice within forty-five (45) days of the receipt of such invoice or upon any
other material breach by the Service Recipient of this Agreement with respect to
such Service, unless the Service Recipient is disputing the invoice in good
faith or the Service Recipient shall have paid the invoice or cured such breach
within the 30-day notice period.

 

  12.3. Any one or more of the Services may be terminated (a) upon mutual
agreement of the Parties or (b) at the Service Recipient’s option (i) at the end
of a Seller fiscal month upon thirty (30) days’ written notice to the Service
Provider prior to the end of such Seller fiscal month, provided that the
terminated Services are not required to be performed by the Service Provider in
order to perform other Services under this Agreement, and (ii) pursuant to
Section 9.2. All accrued and unpaid charges for Services shall be due and
payable upon termination of this Agreement with respect to such Services.

 

  12.4.

Following and prior to the termination of any Service, each Party shall
cooperate in good faith with the other to transfer to Purchaser all records and
take all other actions necessary to provide Purchaser and its successors and
assigns with sufficient information in the form reasonably requested by
Purchaser, or its successors and

 

11



--------------------------------------------------------------------------------

 

assigns, as the case may be, to make alternative service arrangements (including
internal arrangements) substantially consistent with those contemplated by this
Agreement.

 

13. EMPLOYEES

Seller will use commercially reasonable efforts to ensure that qualified
personnel will be assigned to perform the Services.

 

14. RELATIONSHIP OF PARTIES

In providing the Services, Seller is acting as and shall be considered an
independent contractor. Except as expressly set forth herein, no Party has the
authority to, and each Party agrees that it shall not, directly or indirectly
contract any obligations of any kind in the name of or chargeable against any of
the other Parties without such Party’s prior written consent.

 

15. PROJECT MANAGERS; ESCALATION

 

  15.1. The Service Provider and the Service Recipient will each assign one
person to act as that Party’s project manager (the “Project Manager”) for each
of Human Resources, Information Technology and Finance (and other categories, as
may be agreed by the Parties). The Project Manager will (i) represent and act
for their respective Party for matters related to the applicable Service, and
(ii) meet and/or confer on a regular basis (at mutually agreed times and
locations) to review the activities under this Agreement and to discuss the
status and progress of such activities. All disputes or issues arising hereunder
will be referred to the applicable Project Managers for resolution. In the event
any such dispute or issue is not resolved in a timely manner, such matter will
be referred to senior management representatives, with appropriate decision
making authority for prompt resolution of the matter. If still not resolved, the
issue will be escalated to the Service Recipient’s Lead Representative and the
Service Provider’s Lead Representative for resolution. The Service Recipient’s
Lead Representative will initially be Dennis Colley and the Service Provider’s
Lead Representative will initially be Patrick Lane. Either Party may designate a
different individual as its Lead Representative at any time by delivering
written notice to the other Party. The foregoing shall not in any way limit the
rights of the Parties to pursue any other legal and equitable remedies available
to them hereunder in the event of a breach of this Agreement.

 

  15.2. The Service Provider will promptly notify the Service Recipient of any
reassignments or change in contact information of the Project Manager or other
key personnel identified in the Schedules.

 

  15.3. The Parties agree to use good faith efforts to resolve any controversy
or claim arising out of this Agreement, the interpretation of any of the
provisions hereof, or the actions of the Parties hereunder. Other than in the
case of a dispute relating to Section 2.6 hereto, in the event of a breach of
this Agreement, or a dispute as to the meaning of this Agreement, or any of its
terms which the Parties cannot resolve by themselves amicably, the Parties agree
to expeditiously submit such dispute to resolution in the following manner.

 

12



--------------------------------------------------------------------------------

(i) The Parties shall endeavor to resolve the dispute as contemplated in
Section 15.1.

(ii) If within thirty (30) days after one Party notifies the other in writing of
the existence of a dispute, either Party may, at its option, provide written
notice of the intent to arbitrate. Arbitration shall be according to the rules
of the American Arbitration Association, except as herein modified by the
Parties or otherwise as agreed to by the Parties. Within ten (10) days of
receipt of such notice of intent to arbitrate, each Party will select an
arbitrator, and notify the other Party of its selection. Within fifteen
(15) days after such notice, the respective arbitrators will select a third
arbitrator. All such arbitrators shall have experience in the Business, as
defined in the Purchase Agreement. A hearing by the arbitration panel must be
held within thirty (30) days after the selection of the Chairman and a majority
decision of the panel and resolution must be reached within thirty (30) days of
such hearing. Decisions of the panel must be in writing and will be final and
binding upon the Parties, and judgment may be entered thereon by any court
having jurisdiction.

(iii) The arbitration proceedings will be held in Portland, Oregon, unless the
Parties agree to a different location. All negotiation and arbitration
proceedings will be confidential and will be treated as compromise and
settlement negotiations for purpose of all rules of evidence. Each Party shall
bear its own cost of presenting its case, and one-half of the cost incurred by
the arbitration panel, or any mediation or alternative dispute resolution
procedure, as the case may be.

(iv) Nothing in this Section 15 shall supersede the notice/cure and termination
rights of the Parties otherwise set forth in this Agreement.

 

16. ASSIGNMENT AND DELEGATION

 

  16.1.

This Agreement and all of the provisions hereof shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective successors and
permitted assigns. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned or delegated, directly or indirectly, in
whole or in part, including, without limitation, by operation of law, by any
party hereto without the prior written consent of the other Parties hereto;
provided, however, that (i) the Service Provider may assign or delegate this
Agreement, in whole or in part, to any of its affiliates but in no event shall
such assignment release the Service Provider from its obligations hereunder,
(ii) the Service Provider may assign this Agreement to an entity which has
succeeded to all or substantially all of its assets, so long as such Party
assumes all of the Service Provider’s obligations in writing, (iii) the Service
Recipient may collaterally assign its rights without consent to any Person
providing financing related to the transactions contemplated by the Purchase
Agreement, (iv) the Service Recipient may assign or delegate this Agreement, in
whole or in part, to any of its affiliates but in no event shall such assignment
release the Service Recipient from its

 

13



--------------------------------------------------------------------------------

 

obligations hereunder, and (v) the Service Recipient may assign this Agreement
to an entity which has succeeded to all or substantially all of the Business, so
long as such Party assumes all of the Service Recipient’s obligations in
writing.

 

  16.2. In the event the Service Recipient transfers a portion of the
Transferred Assets to a third-party, nothing in this Agreement shall prohibit
the Service Recipient from passing through that portion, if any, of the Services
relating to such Transferred Assets to such third-party that may be reasonably
feasibly passed through without violation of law or any agreement between either
Party and a third-party, including any third-party outsourcer so long as (i) no
change to the then-current Services, including the volume or manner of delivery,
is required of the Service Provider, (ii) the Service Provider is not required
to incur any additional costs to provide the Services and (iii) the Service
Recipient agrees to indemnify the Service Provider and its affiliates and its
and their respective officers, directors, shareholders, employees and agents
harmless from any damages, loss, cost or liability (including reasonable legal
fees and expenses and the cost of enforcing such indemnity) arising out of or
resulting from such pass-through of Services. In no event shall any such
pass-through extend the term of this Agreement.

 

17. NOTICES

All notices, requests, claims, demands, waivers and other communications under
this Agreement shall be in writing and shall be deemed given (a) five
(5) Business Days following sending by registered or certified mail, postage
prepaid, (b) when sent, if sent by facsimile or other electronic transmission,
provided that the facsimile or other electronic transmission is promptly
confirmed by telephone, (c) when delivered, if delivered personally to the
intended recipient and (d) one Business Day following sending by overnight
delivery via a courier service that is nationally recognized in the United
States and, in each case, addressed to a Party at (x) in the case of invoices,
requests for consents under Section 2.8 and other operating notices, to the
following address for such Party:

if to Seller, to

[SELLER] Company

33663 West Way South

Federal Way, WA 98003

  Attention:    Patrick Lane   Facsimile:    [—]

with a copy to:

[SELLER] Company

33663 West Way South

Federal Way, WA 98003

  Attention:   General Counsel     Legal Department M/S CH 2J28   Facsimile:  
[—]

 

14



--------------------------------------------------------------------------------

if to Purchaser, to

 

  [—]      [—]      [—]      Attention:    Dennis Colley   Facsimile:    [—]

with a copy to:

 

  [—]      [—]      [—]      Attention:    [—]   Facsimile:    [—]

and (y) in all other cases, to the following address for such Party:

if to Seller, to

[SELLER] Company

33663 West Way South

Federal Way, WA 98003

  Attention:    [—]   Facsimile:    [—]

with a copy to:

[SELLER] Company

33663 West Way South

Federal Way, WA 98003

  Attention:    General Counsel      Legal Department M/S CH 2J28   Facsimile:
   [—]

if to Purchaser, to

[—]

[—]

[—]

 

15



--------------------------------------------------------------------------------

  Attention:    [—]   Facsimile:    [—]

with a copy to:

[—]

[—]

[—]

 

  Attention:    [—]   Facsimile:    [—]

or to such other address(es) as shall be furnished in writing by any such Party
to the other Party hereto in accordance with the provisions of this Section 17.

 

18. INTEGRATED AGREEMENT; MODIFICATION; NO THIRD-PARTY BENEFICIARIES

This Agreement constitutes the entire agreement and understanding of the Parties
with respect to the subject matter hereof and supersedes all prior discussions,
negotiations, understandings and agreements. It is intended by the Parties as a
complete and exclusive statement of the terms of their agreement with respect to
the subject matter hereof. This is a fully integrated agreement. Each Party
acknowledges that the other has made no representation or warranty, and that it
has relied on no representation or warranty, other than those specifically set
forth in this Agreement. This Agreement may not be modified except in a writing
signed by the Parties. This Agreement is not intended to confer upon any Person
other than the Parties any rights or remedies.

 

19. GOVERNING LAW, ETC.

This Agreement shall be governed by, and construed in accordance with, the Laws
of the State of New York, regardless of the Laws that might otherwise govern
under applicable principles of conflicts of laws thereof.

 

20. AMENDMENT

This Agreement may not be amended except by an instrument in writing signed on
behalf of each of the Parties.

 

21. RECORDS INSPECTION

 

  21.1. Without limiting the obligations of the Parties under Section 6.02 of
the Purchase Agreement:

(a) during the term of this Agreement and for a period of six (6) months
thereafter, the Service Provider shall maintain true and accurate books and
records of account

 

16



--------------------------------------------------------------------------------

containing full, true and correct entries of the charges for, and all costs and
expenses incurred by it in connection with, providing the Services for which it
is responsible hereunder; and

(b) the Service Recipient shall have the right upon request to inspect or cause
to be inspected, and to make copies of, the books and records of the Service
Provider relating to the Services provided by the Service Provider, including
without limitation the calculation of the invoices relating thereto. The Service
Provider shall keep and maintain such records relating to the Services that it
keeps for itself (to the extent they relate to the Services) with respect to the
Business prior to the Closing.

 

  21.2. Upon the termination of a Service with respect to which the Service
Provider holds books, records, files, databases or computer software or hardware
(including, but not limited to, current and archived copies of computer files)
owned by the Service Recipient, and used in connection with the provision of a
Service (the “Materials”), the Service Provider will return all such Materials
promptly upon termination, but not later than thirty (30) days after such
termination.

 

  21.3. The Service Recipient Data shall be and shall remain the property of the
Service Recipient and, to the extent reasonably practicable shall be promptly
provided by the Service Provider upon the Service Recipient’s request. The
Service Provider shall only use the Service Recipient Data to provide the
Services to the Service Recipient as set forth herein and for no other purpose
whatsoever.

 

  21.4. Notwithstanding anything herein to the contrary, the Service Provider
may retain copies of the Materials and the Service Recipient Data in accordance
with policies and procedures implemented by the Service Provider in order to
comply with applicable law, regulation, professional standards or reasonable
business practice, including document retention policies.

 

22. SOFTWARE AND APPLICATIONS USED IN CONNECTION WITH SERVICES

 

  22.1.

With respect to software or applications that may be required, if at all, to
provide Services under this Agreement, Service Provider shall use commercially
reasonable efforts to expediently seek any consent from third-party licensors if
and to the extent required for Service Provider to provide, or for Service
Recipient to receive and use, the Services provided under this Agreement. In the
event Service Provider is unable to obtain any such consent, Service Provider
and Service Recipient shall work together in good faith as they deem appropriate
to make reasonable alternative arrangements. To the extent prohibited by its
agreements with third-party licensors, Service Provider will not be required
hereunder to act as a “software service bureau” or provide “software as a
service” for the Service Recipient. The internally-allocated costs incurred by
each Party under this Section 22.1 shall be for the account of such Party.
Except as contemplated by the Purchase Agreement, any out-of-pocket expenses
(including attorneys’ fees) and fees paid to third parties by either Party in
connection with obtaining the required consents pursuant to this Section 22.1
shall be deemed to be One Time Costs to be shared by the Parties on a 50/50
basis; provided, however, that

 

17



--------------------------------------------------------------------------------

 

such fees shall be for the account of Service Recipient to the extent they
relate to consents permitting Service Recipient to use such software or
application on a going-forward basis after the Services to which such software
or application relates are terminated under this Agreement. Costs described in
the proviso to the preceding sentence that are incurred by Seller shall be
included in (i) the first Monthly Estimated Charge invoice, if incurred prior to
the date of such invoice, or (ii) the Actual Quarterly Charges invoice relating
to the Reference Quarter in which such costs are incurred.

 

  22.2. Any modifications or configurations made to software (including, but not
limited to, scripts, applications and source code) by the Service Provider in
connection with the Services during the Transition Period shall be owned by
Service Provider and licensed to Service Recipient on a perpetual, fully
paid-up, royalty free, worldwide, non-exclusive basis. Any modifications or
configurations made to software (including, but not limited to, scripts,
applications and source code) by the Service Recipient in connection with the
Services during the Transition Period shall be owned by Service Recipient and,
to the extent such modifications or configurations are incorporated into the
systems of Service Provider during the Transition Period, licensed to Service
Provider on a perpetual, fully paid-up, royalty-free, worldwide, non-exclusive
basis.

 

23. INTERPRETATION

Each Party acknowledges that it and its legal counsel have reviewed this
Agreement. The Parties agree that the terms and conditions of this Agreement
shall not be construed against any Party on the basis of such Party’s drafting
of such terms and conditions. The words “herein”, “hereto” and other similar
words shall mean this Agreement as a whole, including the exhibits hereto, as
the same may be amended, modified or supplemented from time to time.

 

24. NO AGENCY

The Parties agree that no agency, partnership or joint venture of any kind shall
be or is intended to be created by or under this Agreement.

 

25. HEADINGS

The headings in this Agreement are for convenience only and are not intended and
will not be construed to affect the scope or meaning of any provisions hereof.

 

26. COUNTERPARTS

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which shall be considered one and the same
agreement, and shall become effective when one or more counterparts have been
signed by each of the Parties hereto and delivered to the other Parties.

 

18



--------------------------------------------------------------------------------

27. SURVIVAL

The Parties’ rights and obligations under Articles 6, 7, 8, 11, Section 12.4,
Articles 15 through 21, Section 22.2 and this Article 27 shall survive
expiration or termination of this Agreement.

[Signatures on the following page.]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.

 

SELLER

By:

 

 

Name:

 

Title:

  PURCHASER

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

Annex A

Principles for One Time Costs under the Transition Services Agreement



--------------------------------------------------------------------------------

Annex B

[To come]



--------------------------------------------------------------------------------

Schedule A to the Transition Services Agreement

Information Technology



--------------------------------------------------------------------------------

Schedule B to the Transition Services Agreement—HR / Payroll

 



--------------------------------------------------------------------------------

Schedule C to the Transition Services Agreement

Finance and Administration



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF PULPWOOD SUPPLY AGREEMENT

BY AND BETWEEN

[BUYER] (“BUYER”)

AND

[SELLER] COMPANY (“SELLER”)



--------------------------------------------------------------------------------

INDEX

 

PARAGRAPH

   PAGE 1.   Definitions    1 2.   Term    3 3.   Volumes    3 4.  
Specifications    4 5.   Price    4 6.   Delivery, Scaling and Weighing    5 7.
  Default; Limitation of Damages    7 8.   Payment    7 9.   Termination/Partial
Termination    7 10.   Assignment    8 11.   Independent Contractor Status    9
12.   Indemnity    9 13.   Attorneys’ Fees and Costs    10 14.   Management
Obligation    10 15.   Insurance    10 16.   Warranty and Taxes    11 17.  
Compliance with Laws, Rules and Regulations    11 18.   Force Majeure    11 19.
  Succession    12 20.   Notices    12 21.   Dispute Resolution    13 22.  
Confidentiality    14 23.   Sale of Timberlands    15 24.   Complete Contract   
15 25.   Governing Law    15 26.   Recordation    15 27.   Right to Access and
Audit    15 28.   Further Assurances    15 29.   Electronic Transaction    16
30.   Severability    16 31.   Counterparts    16 32.   Captions    16

 

SCHEDULES    Schedule 1    Committed Volume Schedule 2    Specifications
Schedule 3    F2M Data Schedule 4    Freight Adjustment Table EXHIBITS   
Exhibit A    The Arkansas/Oklahoma Timberlands Block Exhibit B    The North
Louisiana Timberlands Block Exhibit C    The Pine Hill Timberlands Block



--------------------------------------------------------------------------------

Pulpwood Supply Agreement

INTERNATIONAL PAPER COMPANY, a New York corporation (“BUYER”) with an address at
6400 Poplar Ave., Memphis, Tennessee 38197, and [SELLER] Company, a Washington
company (“SELLER”) with an address at 33663 [SELLER] Way South, Federal Way, WA
98003, do enter into and execute this Pulpwood Supply Agreement (this
“Contract”) as of this          day of                                 , 2008.

RECITALS

WHEREAS: Pursuant to a Purchase Agreement dated as of [—], 2008 (the “Purchase
Agreement”) between SELLER and BUYER, Seller will sell to Buyer certain assets
and equity interests and assume certain liabilities in exchange for the purchase
price;

WHEREAS: SELLER owns or leases certain timberlands more particularly described
in Exhibits A, B and C (“the Timberlands”);

WHEREAS: BUYER is desirous of acquiring, and SELLER is desirous of providing,
Pulpwood (as defined herein) from the Timberlands, for use for a period of years
in the Transferred Mills (as defined herein), the Alternative Buyer Mills (as
defined herein) and such other alternative facilities, locations or end-users in
accordance with this Contract;

NOW, THEREFORE, in consideration of the foregoing and the terms and conditions
set forth herein and other good and valuable consideration, the parties hereto
agree as follows:

 

1. Definitions:

When used in this Contract, the words and phrases set forth below shall have the
following meanings:

 

a. “Affiliate” of any Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first Person. As used herein, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such entity, whether through
ownership of voting securities or other interests, by contract or otherwise.

 

b. “Alternative Buyer Mills” means the following of BUYER’s Mills: Mansfield,
LA; Texarkana, TX; Selma, AL; Cantonement, FL; Bastrop, LA; Prattville, AL; and
Pineville, LA.

 

c. “Alternative Other Mills” means any Delivery Point other than Transferred
Mills and Alternative Buyer Mills.

 

d. “Annual Harvest Volume” means the volume of each Product Seller harvests
during a Harvest Year with respect to each Timberlands Block.

 

1



--------------------------------------------------------------------------------

e. “Annual Pulpwood Harvest Plan” means the annual harvest plan for Pulpwood
established from year to year for each Timberlands Block, as described in
paragraph 3(b).

 

f. “Business Day” means any day on which commercial banks are generally open for
business in the states in which the Transferred Mills are located, other than a
Saturday, a Sunday or a day observed as a holiday in such states.

 

g. “Committed Volume” means the volume of Pulpwood from the Timberlands that
SELLER is required to deliver to BUYER and BUYER is required to purchase
pursuant to paragraph 3(a), which volume is equal to the lesser of the Maximum
Committed Volume and the Annual Harvest Volume, as set forth in Schedule 1.

 

h. “Delivery Plan” means the annual and quarterly delivery schedules as
described in paragraph 6.

 

i. “Delivery Point” means the location at which the Wood is delivered by SELLER,
as shall be designated by BUYER in accordance with paragraph 6.

 

j. “Effective Date” means     , 2008.

 

k. “Ending Date” means March     , 2023.

 

l. “Excess Volume” means, with respect to a given Timberlands Block, the Annual
Harvest Volume in excess of the Maximum Committed Volume to be delivered to the
corresponding Transferred Mill.

 

m. “Harvest Year” means a calendar year beginning on January 1 and ending on
December 31. The first full “Harvest Year” of this Contract shall begin on
January 1, 2009 and end on December 31, 2009. The periods from the Effective
Date to December 31, 2008 and from January 1, 2023 to the Ending Date shall be
deemed partial “Harvest Years.”

 

n. “Long Term Leases” means those long term leases pursuant to which SELLER has
interest in certain timberlands as described on Exhibits A, B and C.

 

o. “Maximum Committed Volume” means the maximum volume SELLER is required to
deliver to BUYER and BUYER is required to purchase from SELLER, as set forth in
Schedule 1.

 

p. “Person” means an individual, a general or limited partnership, a
corporation, a trust, a joint venture, an unincorporated organization, a limited
liability entity, any other entity and any governmental entity.

 

q. “Product” means the products set out in Schedule 1.

 

r. “Pulpwood” means logs or segments of logs (other than saw logs, veneer logs
or similar or higher grade log products) that can be chipped, shredded, flaked,
ground, or otherwise converted to make pulp, paper, or composite panel products.

 

s. “Term” means the period of time from and including the Effective Date through
and including the Ending Date as described in paragraph 2.

 

t. “Termination Date” means the date of termination of this Contract in
accordance with its terms by BUYER or SELLER at any time other than the Ending
Date.

 

2



--------------------------------------------------------------------------------

u. “Timberlands” means those lands that SELLER owns in fee or has leasehold
interest in Long Term Leases, as more particularly described on Exhibits A, B
and C. It is understood and agreed that Exhibits A, B and C represent SELLER’S
current ownership of the Timberlands, and such Exhibits may be modified by
mutual agreement of the parties or as otherwise provided in this Contract.

 

v. “Timberlands Block” means the portion of the Timberlands set forth in Exhibit
A (the “Arkansas/Oklahoma Timberlands Block”), Exhibit B (the “North Louisiana
Timberlands Block”) and Exhibit C (the “Pine Hill Timberlands Block”). Each
Timberlands Block is associated with a corresponding Transferred Mill. The
Arkansas/Oklahoma Timberlands Block is associated with the Valliant Transferred
Mill. The North Louisiana Timberlands Block is associated with the Red River
Transferred Mill and the Pine Hill Timberlands Block is associated with the Pine
Hill Transferred Mill.

 

w. “Transfer” means with respect to the Timberlands, any direct or indirect
transfer, sale, assignment, pledge, hypothecation or other disposition of
ownership or control thereof.

 

x. “Transferred Mills” means the mills located in Oklahoma (the “Valliant
Transferred Mill”), North Louisiana (the “Red River Transferred Mill”) and
Alabama (the “Pine Hill Transferred Mill”).

 

y. “Wood” means Committed Volume and Contracted Option Volume.

 

z. “Yard Transactions” means mill deliveries from a woodyard system.

 

2. Term:

Unless sooner terminated as hereinafter provided, the Term of this Contract
shall commence on the Effective Date and extend for fifteen (15) years, ending
on the Ending Date.

 

3. Volumes:

(a) During the Term, BUYER covenants and agrees to purchase and accept from
SELLER and SELLER covenants and agrees to sell and deliver to BUYER, as
specified in the Delivery Plan for the prices set out herein and at the times
hereinafter provided, the Committed Volume of Product for each Harvest Year as
set out in Schedule 1.

(b) SELLER shall provide to BUYER no later than October 1 of the year preceding
the Harvest Year a written Annual Pulpwood Harvest Plan for such Harvest Year
detailing, for each Product, the planned harvest volume and such other
information as may be reasonably required by BUYER for the purpose of creating
the Delivery Plan, including general locations of Pulpwood to be harvested for
the planned harvest volume. BUYER and SELLER shall mutually agree upon the
Delivery Plan for each Harvest Year in accordance with the provisions of
paragraph 6, provided that the parties shall use their best efforts to reach
agreement within forty-five (45) days. In the event the Annual Harvest Volume
for any Product for any Timberlands Block during any Harvest Year is less than
the Maximum Committed Volume, as set forth in Schedule 1, for the corresponding
Transferred Mill, SELLER shall provide BUYER with (i) documentation that is
reasonably acceptable to BUYER for the basis of such shortfall and (ii) such
reasonable assurances as BUYER shall request that SELLER is not selling such
Products to third parties from the applicable Timberlands Block during such
Harvest Year.

(c) BUYER shall have a right of first offer to purchase all or part of the
Excess Volume for any

 

3



--------------------------------------------------------------------------------

Product for the upcoming Harvest Year during the Term by notifying SELLER in
writing of such offer no later than November 15 of the year preceding such
Harvest Year. Such notice shall specify the desired volume of each Product and
the price offered by BUYER for such volume. Upon receipt of such notice, SELLER
shall have fifteen (15) days to inform BUYER in writing of its acceptance or
rejection of BUYER’S offer for such volume (the “Contracted Excess Volume”).

(d) SELLER agrees to deliver the Annual Harvest Volume for 2008, pro rated for
the period of time remaining in the calendar year following the Effective Time.

(e) The parties will work together to effectuate a smooth and orderly transition
and continual and even wood flow to BUYER.

 

4. Specifications:

All Wood must conform to the current specifications that apply for the
Transferred Mills (the “Wood Specifications”) as described in Schedule 2, which
current specifications shall not materially differ from the specifications in
place for the Transferred Mills during the 2007 calendar year. BUYER may propose
to modify the Wood Specifications upon sixty (60) days’ advance written notice
to SELLER. SELLER will make a good faith effort to implement any proposed change
to the Wood Specifications that does not require a capital expenditure. In the
event the parties are unable to agree on such a change, BUYER may continue to
accept Wood in accordance with the then current Wood Specifications or the
parties may mutually agree to terminate this Contract. BUYER has the right in
its reasonable discretion to reject any or all Wood not meeting the Wood
Specifications at the time of delivery, provided that BUYER shall not reject a
load of Wood after it has been unloaded. Wood rejected for failure to meet the
Wood Specifications shall not be included in calculating whether SELLER has met
its Committed Volume requirement.

 

5. Price:

Pricing for all Products shall be on a delivered basis as set forth herein.

(a) From the Effective Date until the first anniversary of the Effective Date,
pricing for Pulpwood from the Committed Volume delivered to any of the
Transferred Mills shall be calculated as follows:

 

  (i) Pricing for Products delivered to each Transferred Mill shall be equal to
the previous calendar quarter’s weighted average delivered cost from
Forest2Market (“F2M”) for Products purchased from the counties comprising the
F2M market area identified for such Transferred Mill as set forth on Schedule 3.

 

  (ii) Secondary freight from Yard Transactions and administrative costs such as
procurement expenses shall be excluded from F2M’s weighted average delivered
cost for the Products. This calculation, which shall establish the price to be
paid to SELLER for Products for the upcoming quarter, shall be effective on the
Tuesday of the week following publication of the quarterly F2M data.

(b) From the first anniversary of the Effective Date until the Ending Date,
pricing for Pulpwood from the Committed Volume delivered to any of the
Transferred Mills shall be calculated as follows:

(i) The parties shall meet no later than thirty (30) days prior to the start of
each calendar quarter to negotiate delivered prices for each Product to be
delivered during the quarter to

 

4



--------------------------------------------------------------------------------

meet the Delivery Plan. The parties shall negotiate in good faith to mutually
agree upon fair market pricing. In the event an agreement on pricing has not
been reached within fifteen (15) days, pricing shall be determined in accordance
with the dispute resolution process set out in paragraph 21(c) below. SELLER
shall be obligated to continue to deliver, and BUYER shall be obligated to
accept, Products pending the resolution of quarterly pricing. During such period
as pricing is undetermined, BUYER shall pay SELLER for such delivered Products
at the previous quarterly price. Upon completion of the arbitration process set
out in paragraph 21(c), BUYER shall add or deduct from the next scheduled
payment to SELLER such amounts of over or under payment that may be applicable.

(ii) For the purposes of the initial fair market pricing negotiation between the
parties, the parties shall meet no later than thirty (30) days prior to the
first anniversary of the Effective Date, and shall negotiate to reach a fair
market price for the remainder of the calendar quarter in which the first
anniversary falls in accordance with the principles and procedures set forth in
subparagraph (i) above. If mutually agreed upon by the parties, such negotiated
price may be extended to apply to the subsequent calendar quarter.

(c) Pricing for Contracted Excess Volume shall be established as set forth in
paragraph 3(c).

(d) BUYER and SELLER shall agree on standardized information and documentation
to support the calculations described in this paragraph 5, and BUYER shall
provide such information and documentation to SELLER on a quarterly basis.

(e) In accordance with paragraph 6, BUYER may designate an Alternative Buyer
Mill or an Alternative Other Mill for Products from a given Timberlands Block,
provided that pricing for any Product delivered to any alternative Delivery
Point shall be equal to the price that would have applied to such Product if it
had been delivered to the corresponding Transferred Mill, plus or minus any
freight differential associated with delivery of the Product to such Alternative
Buyer Mill or Alternative Other Mill as shown on the Freight Adjustment Table
set forth on Schedule 4 (such table to be reviewed and adjusted annually by the
parties).

 

6. Delivery, Weighing and Unloading:

(a) The parties recognize a mutual benefit to produce and accept Wood, other
than hardwood, on an even flow basis, with appropriate consideration given to
weather limitations on harvesting and trucking, and mill inventory constraints.
BUYER and SELLER shall work together to develop annual quarterly delivery
schedules for each upcoming Harvest Year (the “Delivery Plan”) based on the
parameters set out herein, which Delivery Plan shall be mutually agreed upon no
later than forty-five (45) days prior to the beginning of such Harvest Year. The
Delivery Plan shall set forth the Delivery Points and the Committed Volume to be
delivered to each Transferred Mill, Alternative Buyer Mill and Alternative Other
Mill. BUYER shall have the right to modify the Delivery Plan by redirecting any
Committed Volume from the Delivery Points set forth in the Delivery Plan to any
other Delivery Point, including any Transferred Mill, Alternative Buyer Mill or
Alternative Other Mill, provided that prior to such modification, BUYER must
obtain SELLER’s consent, such consent not to be unreasonably withheld. BUYER
shall have reasonable rights of ingress and egress to the Timberlands as
necessary during the annual planning process between BUYER and SELLER with
respect to the Delivery Plan.

(b) SELLER shall use commercially reasonable efforts to proportion deliveries by
season for the various products as mutually agreed to by the parties. Deliveries
shall be dispatched on a relatively even flow basis

 

5



--------------------------------------------------------------------------------

within each quarter. It is understood and agreed that material deviations to the
Delivery Plan may occur due to weather conditions or other unforeseen events. In
such event, quarterly deliveries by SELLER, or quarterly acceptances of delivery
by BUYER, may vary from the Delivery Plan by up to twenty percent (20%) of the
quarterly plan, provided, however, that the annual variance does not exceed five
percent (5%) of the annual Delivery Plan. If BUYER fails to accept five percent
(5%) of the annual Delivery Plan or less at the end of any Harvest Year (“Buyer
Variance”), BUYER shall not be in default hereunder, but SELLER shall be
released from all future obligations hereunder with respect to the Buyer
Variance for that Harvest Year. If SELLER fails to deliver five percent (5%) of
the annual Delivery Plan or less at the end of any Harvest Year (“Seller
Variance”) for any reason other than BUYER’S failure to accept such delivered
volume, SELLER shall not be in default hereunder but shall be required, if
requested by BUYER, to deliver such Seller Variance (the “Carryover Volume”) in
the first quarter of the following Harvest Year, at a price equal to the average
of the quarterly price for all quarters during the previous Harvest Year. Any
deliveries in the following Harvest Year will first be counted towards meeting
the Carryover Volume requirement. The parties shall work together to adjust
delivery schedules to accommodate temporary or unforeseen hardships for either
party. Each party shall notify the other party of any anticipated delays as soon
as such delay is anticipated.

(c) All Wood delivered hereunder by SELLER shall be weighed by BUYER, or its
designee, upon delivery at the respective Delivery Points, which data shall be
recorded by the weigher on weight tickets and such copies as may be required by
SELLER. Additional information reasonably required by the parties from time to
time or by state law, including but not limited to origin by tract location of
delivered Wood, shall also be included on the weight ticket or provided in such
other format as may be reasonably requested by BUYER or SELLER.

(d) Notwithstanding anything herein to the contrary, it is understood and agreed
that SELLER’s ability to supply Pulpwood under this Contract would be materially
impaired in the event of an abnormal market curtailment causing a material
reduction in the demand for grade logs (a “Seller Change Event”, and the amount
of reduction in Pulpwood supply resulting from a Seller Change Event, a “Supply
Reduction”). If a Seller Change Event occurs, SELLER shall not be in default and
shall be released from all future obligations hereunder for such portion of the
Supply Reduction.

(e) It is mutually understood and agreed that in the event of a Seller Change
Event, SELLER shall treat BUYER as a preferred customer, such that SELLER shall
not reduce its supply of Products to BUYER by more, on a percentage basis, than
it reduces its supply of Products to other sources, and SELLER will use its best
efforts to reduce its supply of Products to BUYER by less, on a percentage
basis, than it reduces its supply of Products to other sources.

(f) If a federal or state entity provides written notice to BUYER of a
deficiency with respect to BUYER’S weighing process, BUYER shall provide SELLER
with written notice of such deficiency within seven (7) days of receipt of the
notice from such federal or state entity.

(g) BUYER shall use commercially reasonable efforts to unload the Products from
such trucks within a time period mutually agreed upon with SELLER for each
Delivery Point, taking into account SELLER’s past practices.

(h) BUYER shall use commercially reasonable efforts to provide a safe weighing
and unloading environment, and SELLER and its designees agree to adhere to
BUYER’s yard safety requirements while on BUYER’s property.

 

6



--------------------------------------------------------------------------------

7. Default; Limitation of Damages:

(a) A party shall be in default under this Contract if such party fails to
comply with its obligations under this Contract in any material respect after
written notice thereof (i) within a period of fifteen (15) days after such
notice if compliance is commercially practicable within fifteen (15) days, or
(ii) within a reasonable period after such written notice if compliance is not
commercially practicable within fifteen (15) days and such party begins to
comply within fifteen (15) days.

(b) In the event of a default in payment for delivered Pulpwood, SELLER’s remedy
shall be limited to the unpaid contract price, together with such incidental
damages, if any, as allowed by section 2-710 of the Uniform Commercial Code;
provided, however, that (i) in the event BUYER fails to make any weekly payment
when due hereunder and shall not have cured such failure within one (1) week of
notice of such failure, SELLER may, during the continuation of any such failure,
suspend deliveries of Pulpwood hereunder and (ii) if BUYER continues not to cure
such failure within two (2) weeks of SELLER’s suspension of deliveries pursuant
to subsection (i) herein, SELLER may terminate this Contract by written notice
to BUYER. SELLER shall have no obligation to deliver at any later time any
volume of Pulpwood related to suspended deliveries.

(c) Except as otherwise set forth herein, in the event of any default other than
as set out in paragraph 7(b) above, the non-defaulting party’s damages shall be
limited to the difference between the market or cover price and the unpaid
contract price for the Wood as to which the other party is in default.

(d) SELLER acknowledges and agrees that BUYER would be damaged irreparably in
the event SELLER failed to perform in particular under paragraphs 3 (Volumes),
paragraph 14 (Management Obligations) and paragraph 23 (Sale of SELLER’S Rights
in Timberlands) of this Contract and such nonperformance remained uncured after
the time period set forth in paragraph 7(a). Accordingly, SELLER agrees that
BUYER shall be entitled to enforce specifically such provisions of this Contract
that provide for continued delivery of Products under the terms of the Contract
in any action instituted in any court of the United States or any state thereof
having jurisdiction over the parties and the matter, in addition to any other
remedy to which BUYER may be entitled at law or in equity, including incidental
and consequential damages.

 

8. Payment:

Payments by BUYER to SELLER for Products shall be made in U.S. funds weekly no
later than ten (10) days after delivery by SELLER and receipt and acceptance by
BUYER (“Due Date”). Each calendar week shall begin on Tuesday at the opening for
business at the Delivery Point (or whenever thereafter first opened for
business) and shall end at the close of business of the Delivery Point on Monday
of each week (or whenever previously closed for business for that week). All
payments shall be made on or before the Due Date by initiating a wire or
electronic transfer to an account designated by SELLER in time for the payment
to be received by SELLER’S bank on or before the close of business of SELLER’S
bank on the Due Date. Should the Due Date fall on a day in which SELLER’S bank
is closed, the Due Date shall be extended until the next business day SELLER’S
bank is open for business. SELLER shall have access to detailed delivery and
payment information similar to such information provided to other suppliers of
BUYER. SELLER shall have the right to change its payment account by giving ten
(10) days notice to BUYER.

 

9. Termination/Partial Termination:

(a) The parties may terminate this Contract by mutual consent.

(b) Notwithstanding anything herein to the contrary, it is understood and agreed
that BUYER’S Pulpwood usage requirements would be greatly diminished in the
event of (i) a closing of a Transferred Mill

 

7



--------------------------------------------------------------------------------

or an operating line within a Transferred Mill, (ii) a change in the species of
Pulpwood used by BUYER at a Transferred Mill, (iii) the sale of a Transferred
Mill, or (iv) a material decrease in BUYER’S requirements for Pulpwood as a
result of a material change of manufacturing process (each of the foregoing, a
“Buyer Change Event”, and the amount of reduction in Pulpwood usage resulting
from a Buyer Change Event, a “Wood Reduction”). If a Buyer Change Event occurs
and BUYER has not redirected the Wood Reduction amount to another Delivery Point
within thirty (30) days of such Buyer Change Event, BUYER or SELLER may, at its
option and upon at least sixty (60) days prior written notice to the other
party, terminate its rights and obligations under this Contract as it relates to
all or a portion of the Wood Reduction, and BUYER and SELLER shall be released
from all future obligations hereunder for such portion of the Wood Reduction,
provided, however, that SELLER shall have no termination right with respect to a
Wood Reduction that SELLER refused to allow to be redirected under this
paragraph. In the event of a Buyer Change Event, BUYER may redirect the Wood
Reduction amount to another Delivery Point with the prior written consent of
SELLER, which consent shall not be unreasonably withheld.

(c) It is mutually understood and agreed that in the event of a Buyer Change
Event, BUYER shall treat SELLER as a preferred supplier, such that BUYER shall
not reduce its demand for Products from SELLER by more, on a percentage basis,
than it reduces its demand for Products from other sources, and BUYER will use
its best efforts to reduce its demand for Products from SELLER by less, on a
percentage basis, than it reduces its demand for Products from other sources.

 

10. Assignment:

(a) Except as otherwise provided herein, neither party may assign this Contract
without the prior written consent of the other party. Upon any assignment
permitted hereunder (i) all of the terms and provisions of this Contract binding
upon, or inuring to the benefit of, the assigning party shall be binding upon,
and inure to the benefit of, its successor or assign, provided, however, the
assignee shall assume in writing the obligations of the assigning party, and
(ii) the assigning party shall be released from all further obligations
hereunder, and the other party shall thereafter look only to such assignee for
performance under this Contract.

(b) Notwithstanding the foregoing, the following assignments are permitted:

 

  (i) SELLER may assign this Contract in the event SELLER Transfers all or
substantially all of the Timberlands then owned by SELLER in a single
transaction to a single transferee who shall as part of such transaction
(1) assume all of SELLER’S obligations under this Contract and (2) have the
financial and operational resources and capacity to meet the obligations of
SELLER under this Contract.

 

  (ii) SELLER may assign this Contract in the event SELLER designates an
Affiliate of SELLER to serve as Manager/Operator of the Timberlands provided
(1) such Affiliate assumes and agrees to become jointly and severally liable,
with SELLER, for all of SELLER’s obligations under this Contract or (2) such
Affiliate and SELLER enter into such separate agreements reasonably satisfactory
to BUYER as shall be necessary to provide that (x) such Affiliate serving as
Manager/Operator agrees to supply Pulpwood to BUYER and (y) SELLER agrees to
provide such Affiliate with stumpage sufficient to permit such Affiliate to meet
its obligations to supply Pulpwood with the result that BUYER shall be able to
continue to purchase Product in the volumes, from the Timberlands and at the
prices contemplated by this Contract.

 

  (iii)

For so long as the aggregate cumulative Transfers from the Timberlands measured
from the date hereof does not exceed 50,000 acres (the “Transfer Threshold”),
SELLER may Transfer a portion of the Timberlands below such amount in accordance
with the provisions of this

 

8



--------------------------------------------------------------------------------

 

Contract. If the aggregate cumulative amount of Transfers from the Timberlands
measured from the date hereof exceeds the Transfer Threshold or SELLER proposes
to transfer in excess of 50,000 acres in a single transaction to a single
purchaser, SELLER may Transfer such additional portions of the Timberlands only
if SELLER either (1) certifies to BUYER in a manner reasonably acceptable to
BUYER that such Transfer does not impair its ability to perform its obligations
under this Contract, or (2) SELLER assigns a portion of this Contract in
connection with such Transfer to a transferee with the financial and operational
resources and capacity to meet the obligations of SELLER under this Contract and
assumes in writing all of SELLER’s duties and obligations hereunder arising
after such Transfer.

 

  (iv) SELLER may Transfer (1) any portion of the Timberlands clear-cut of
harvestable Pulpwood and unable to regenerate harvestable Pulpwood for the
remaining term of the Contract and (2) any Long Term Lease that expires by its
terms before the date it is included in the Annual Harvest Plan.

 

  (v) In the event of a Buyer Change Event resulting from the sale of a
Transferred Mill, BUYER may transfer all or substantially all of its rights and
obligations under this Contract relative to the related Wood Reduction, together
with the ownership of a Transferred Mill, provided such transferee (“New Buyer”)
(x) has the financial and operational resources and capacity to operate the
Transferred Mill and to meet the obligations of BUYER hereunder and (y) assumes
in writing all of BUYER’S duties and obligations hereunder arising after such
Transfer. Upon such assumption in writing by such New Buyer of BUYER’S duties
and obligations hereunder relative to the Wood Reduction applicable to the
Transferred Mill being sold, BUYER shall be released from all such future
obligations hereunder, and SELLER shall thereafter look only to such New Buyer
for such future performance under this Contract. BUYER shall provide SELLER with
written notice of any such proposed transfer not less than sixty (60) days prior
to the transfer, which notice shall include reasonably detailed information
concerning the financial capacity and experience of the New Buyer, and shall
provide such other information as SELLER may reasonably request. SELLER shall
make any objection that such transfer does not comply herewith not later than
twenty (20) days after SELLER’S receipt request of such notice.

 

11. Independent Contractor Status:

No relationship of employer-employee or master and servant is intended, nor
shall it be construed, to exist between BUYER and any other party, or between
BUYER and any servant, agent, employee or supplier of any other party, by reason
of this Contract. SELLER shall select and pay its own servants, agents,
employees, and suppliers and neither SELLER, its servants, agents, employees nor
its suppliers, shall be subject to any orders, supervision or control of BUYER.

 

12. Indemnity:

(a) BUYER shall indemnify, defend and hold harmless SELLER and its assignees,
subcontractors, members, shareholders, directors, officers, managers, partners,
employees, agents and consultants (collectively, “Seller Indemnitee”), from and
against all claims and causes of action, pending or threatened, of any kind, by
third parties, related to or arising out of any bodily injury to, or death of,
any person, or any physical damage to tangible property, to the extent that such
injury or damage results, directly or indirectly, from BUYER’S or its agents or
subcontractors’ operations, performance or nonperformance under this Contract.

(b) SELLER shall indemnify, defend and hold harmless BUYER and its assignees,
subcontractors, members, shareholders, directors, officers, managers, partners,
employees, agents and consultants

 

9



--------------------------------------------------------------------------------

(collectively, “Buyer Indemnitee”), from and against all claims and causes of
action, pending or threatened, of any kind, by third parties, related to or
arising out of any bodily injury to, or death of, any person, or any physical
damage to tangible property, to the extent that such injury or damage results,
directly or indirectly, from SELLER’S or its agents or subcontractors’
operations, performance or nonperformance under this Contract

(c) In the event either party is entitled to be indemnified by the other, at the
indemnitee’s request, the indemnitor shall afford a complete defense of any such
claim, demand, cause of action or suit and shall bear all attorneys’ fees, costs
of preparation and maintenance of the defense, all court costs and expert,
discovery and investigative fees, and any associated appeal costs, to the end
that the indemnitee shall incur no cost whatsoever as a result of such claim,
demand, cause of action or suit, or ensuring compliance with this indemnity
provision. The indemnitee expressly reserves the right to be represented by
counsel of its own selection, at indemnitor’s expense. The exercise of
indemnitee’s right to select its own attorneys will in no way detract from or
release indemnitor from its obligation to indemnify and hold seller harmless
hereunder.

 

13. Attorneys’ Fees and Costs:

In the event that any suit, action or other proceeding is instituted, pursuant
to paragraph 21, by any of the parties hereto to enforce or interpret any of the
terms or provisions of this Contract, the prevailing party, as determined by a
court of competent jurisdiction, shall be entitled to reimbursement from the
other party for its reasonable attorneys’ fees, court costs and litigation
expenses therein.

 

14. Management Obligation:

SELLER shall conduct harvesting activities for the Timberlands in accordance
with applicable state best management practices for water quality protection in
forestry (“BMP’s”) in a manner that meets the minimum requirements of the
Sustainable Forestry Initiative Standard (“SFI”), or such other third-party
certification program as is mutually approved in writing from time to time by
BUYER and SELLER. SELLER shall use logging professionals trained in accordance
with the applicable SFI SIC standards. Compliance with this paragraph shall be
evidenced in all respects by a certificate verifying compliance with the
agreed-upon certification system, including its wood sourcing provisions.

 

15. Insurance:

(a) Each party shall, throughout the term of this Contract, carry appropriate
insurance with a reputable insurance company covering property damage, business
interruptions, worker’s compensation, employer’s liability and general liability
insurance (including contractual liability) to protect its own business and
property interests, provided that each party may self-insure in accordance with
applicable industry standards.

(b) SELLER shall provide to BUYER acceptable evidence of all insurance required
hereunder, and evidence of all renewals or replacements shall be provided at
least fifteen (15) days prior to the expiration. SELLER shall require its
insurance agent or broker to provide written notice to BUYER immediately upon
receipt of any notice of cancellation or non-renewal of any required coverages
by the insurers.

(c) If SELLER assigns this Contract, in whole or in part, in accordance with
paragraph 10, BUYER may, at its option, amend the terms of this paragraph 15,
only to the extent such amendment applies solely to such assignee and not to
SELLER, provided, however that such amended terms are substantially similar to
the coverage requirements imposed generally in BUYER’S then current pulpwood
supply agreements. For purposes of this sub-paragraph 15(c) only, the term
“SELLER” shall refer solely to [SELLER] Company and not its successors or
assigns.

 

10



--------------------------------------------------------------------------------

16. Warranty and Taxes:

SELLER warrants to BUYER, as of each delivery of Wood hereunder, that (a) it
owns and is delivering good and marketable title to the Wood; and (b) it is
legally entitled to sell the Wood delivered and that all Wood is free from all
liens and encumbrances. Unless otherwise required by applicable state law, BUYER
shall pay, or cause to be paid, all severance taxes upon or incident to the
production and delivery of Wood hereunder which will or may constitute a lien
thereon or on any products manufactured therefrom. SELLER will indemnify and
save harmless BUYER from any and all claims and actions covering loss costs,
expenses (including attorney and legal fees), and damages of every kind and
description which may be brought or made against BUYER on account of or in any
manner arising out of any title to the Timberlands.

 

17. Compliance with Laws, Rules and Regulations:

Each party covenants and agrees that it will secure and keep in effect all
necessary licenses and permits incident to its operations in the performance of
this Contract, and that all Wood sold and delivered hereunder will be purchased,
produced, delivered and unloaded in compliance with all applicable state and
federal laws, rules and regulations. Either party will, upon the reasonable
request of the other party and solely to the extent practicable, provide the
other party with evidence, reasonably satisfactory to the requesting party, of
such compliance with such state or federal laws, rules and regulations.

 

18. Force Majeure:

(a) In the event that either BUYER or SELLER shall be prevented from performing
its respective obligations hereunder by reason of fire, flood, riots, civil
commotion, war, labor strikes or work stoppages, contingencies of
transportation, embargoes or any cause or causes (whether or not of a similar
nature) beyond the reasonable control of such party, or an act of God (each of
the foregoing a “Force Majeure Event”), such party shall not be held in breach
hereof, but shall be excused for such nonperformance to the extent and during
such time that such Force Majeure Event exists. Each party shall use its
commercially reasonable efforts to minimize the duration and consequences of any
failure or delay in delivery or acceptance of delivery resulting from a Force
Majeure Event and shall give notice of the occurrence of a Force Majeure Event
as soon as commercially practicable after the occurrence thereof, which notice
shall include the time when the party affected by such Force Majeure Event is no
longer anticipated to be affected thereby.

(b) Notwithstanding anything herein to the contrary, if, as a result of a Force
Majeure Event pursuant to which a delay in SELLER’S performance is excused
hereunder, or for any other reason deliveries from SELLER are reduced to the
extent the BUYER cannot maintain its scheduled Wood inventory at any of the
Transferred Mills, BUYER shall, upon notice to SELLER, have the right to obtain
Wood, or substitutes therefor (in either case “Substitute Products”), from
sources other than SELLER until such time as SELLER is again able to commence
the delivery of Wood to BUYER. After SELLER gives notice to BUYER that it is
again able to commence delivery of Wood to BUYER pursuant to the terms of this
Contract, BUYER shall notify SELLER of any commitments for Substitute Products
that BUYER has entered into. BUYER shall not be required to accept delivery from
SELLER of the amount by which the delivery was reduced until such time as BUYER
has accepted delivery of all Substitute Products contracted by BUYER, provided
that no such contract for Substitute Products shall be for a term longer than
two (2) months without consent of SELLER, which consent shall not be
unreasonably withheld, conditioned or delayed. BUYER’S obligation to accept Wood
hereunder (and SELLER’S obligation to deliver such Wood) shall be reduced, at
BUYER’S election, by the quantity of all such Substitute Products.

 

11



--------------------------------------------------------------------------------

(c) Notwithstanding anything herein to the contrary, if, as a result of a Force
Majeure Event pursuant to which BUYER cannot accept the quantity of Wood
provided for herein, BUYER shall promptly so notify SELLER, and SELLER shall
thereafter have the right to contract for the sale of any such Wood BUYER is
unable to accept. Upon notice from BUYER to SELLER that BUYER is again able to
accept delivery of such Wood, SELLER will notify BUYER of any commitments for
the sale of Wood that SELLER has entered into and SELLER shall not be required
to again deliver such Wood to BUYER until SELLER has delivered all Wood
contracted by SELLER, provided that no such Contract shall be entered into for a
term longer than two (2) months without the written consent of BUYER, which
consent shall not be unreasonably withheld, conditioned or delayed. SELLER’S
obligation to deliver Wood hereunder (and BUYER’S obligation to accept such
Wood) shall be reduced, at SELLER’S election, by the quantity of all such Wood
contracted by SELLER to alternate buyers.

(d) If a Force Majeure Event prevents operation of a Transferred Mill or any
portion thereof, BUYER will use its best efforts, within sixty (60) days of such
event or as soon thereafter as reasonably practicable, to notify SELLER of
whether BUYER intends to continue operations of the Tranferred Mill and the
anticipated date such operations will begin. In the event BUYER has not
reassigned some or all of the Wood Reduction, as defined in paragraph 9(b),
applicable to a Transferred Mill to another location, then, within six
(6) months after the shutdown of such Transferred Mill or portion thereof,
either BUYER or SELLER may terminate this Contract with respect to the portion
of the Wood Reduction that has not been reassigned upon thirty (30) days written
notice.

(e) Notwithstanding anything herein to the contrary, a “Force Majeure Event”
shall not include (i) adverse financial or market conditions, (ii) a party’s
financial inability to perform, or (iii) an act, omission or circumstance
arising from the negligence or willful misconduct of the party claiming that a
Force Majeure Event has occurred.

 

19. Succession:

Wherever the word SELLER or BUYER occurs in this Contract, it shall be deemed to
refer to its successors and, when assignable, to the permitted assigns of such
party, as the case may be.

 

20. Notices:

All notices, requests, claims, demands, waivers and other communications under
this Contract shall be in writing and shall be deemed given (a) five
(5) Business Days following sending by registered or certified mail, postage
prepaid, (b) when sent, if sent by facsimile, provided that the facsimile
transmission is promptly confirmed by telephone, (c) when delivered, if
delivered personally to the intended recipient and (d) one (1) Business Day
following sending by overnight delivery via a courier service that is nationally
recognized in the United States and, in each case, addressed to a party at the
following address for such party:

if to SELLER, to

 

[SELLER] Company

33663 West Way South

Federal Way, WA 98003

  

Attention:   [—] Facsimile:   [—]

 

12



--------------------------------------------------------------------------------

with a copy to:

 

[SELLER] Company

33663 West Way South

Federal Way, WA 98003

  

Attention:   General Counsel   Legal Department M/S CH 2J28 Facsimile:   [—]

if to BUYER, to

 

International Paper Company International Place Towers, 6400 Poplar    Memphis,
TN 38197   

Attention:   Vice President Facsimile:   [—]

with a copy to:

 

International Paper International Place Towers    6400 Poplar    Memphis, TN
38197   

Attention:   Legal Department Facsimile:   [—]

or to such other address(es) as shall be furnished in writing by any such party
to the other party hereto in accordance with the provisions of this paragraph
20.

 

21. Dispute Resolution:

(a) Any issue, dispute or controversy arising pursuant to this Contract (a
“Dispute”) shall be settled in the following manner. Upon written request of
either party, the representatives of BUYER and of SELLER shall promptly confer
and exert their commercially reasonable efforts without the necessity of any
formal proceeding related thereto to reach a reasonable and equitable resolution
of such Dispute. If such representatives are unable to resolve such Dispute
within ten (10) Business Days, the Dispute shall be referred to the responsible
senior management of each party for resolution. Neither party shall seek any
other means of resolving any Dispute arising in connection with this Contract
until both parties’ responsible senior management have had at least five
(5) Business Days to resolve the Dispute following its referral to them.

(b) If the Dispute cannot be resolved by senior management, either party may, at
its option, provide written notice of its intent to arbitrate. Arbitration shall
be according to the rules of the American Arbitration Association (the “AAA”),
except as herein modified by the parties or otherwise as agreed to by the
parties. Within ten (10) days of receipt of such notice of intent to arbitrate,
each party will select an arbitrator, and notify the other party of its
selection. Within fifteen (15) days after such notice, the respective
arbitrators shall select a third arbitrator as the Chairman of the panel. All
such arbitrators shall have experience in the business of producing, procuring
and selling forest products, preferably in the state in which the Wood was or is
to be delivered. A hearing by the arbitration panel must be held within thirty
(30) days after the selection of the Chairman and a majority decision of the
panel and resolution must be reached within thirty (30) days of such hearing.
Decisions of the panel must be in writing and will be final and binding upon the
parties, and judgment may be entered thereon by any court having jurisdiction.

 

13



--------------------------------------------------------------------------------

(c) Notwithstanding the above, in the event arbitration is a result of the
parties’ inability to agree upon quarterly pricing pursuant to paragraph 5, the
following process will be followed:

(i) Within fifteen (15) days following the appointment of the panel, each party
will submit to the panel the price that such party desires to apply to the
Products involved and any materials such party wishes to submit supporting the
use of the proposed fair market price. This documentation shall be kept
confidential by the panel with respect to any third party.

(ii) Within fifteen (15) days following the submission of the prices by each
party, the panel will choose between the two submitted prices based upon the
panel’s determination of the price that better reflects the fair market price
for the subject Products. If only one proposed price is submitted, the panel
will choose such price.

(iii) The panel will deliver the decision in writing to each of the parties
within three (3) days following the date of its determination and shall assess
the costs of the arbitration and reasonable attorney fees against the party
whose prices was not chosen or who did not submit a price.

(d) Other than as set forth in paragraph 21(c), each party shall bear its own
cost of presenting its case, and each party shall bear one-half of the cost
incurred by the panel, the mediation, or an alternative dispute resolution
procedure, as the case may be.

(e) Except as otherwise described in paragraph 7 or actions brought to enforce
an arbitral award or the provisions of this paragraph 21, the dispute resolution
process set out herein shall be the sole mechanism for dispute resolution.

 

22. Confidentiality:

(a) It is recognized that neither party may disclose to any other party the
terms of this Contract or any other confidential or proprietary information with
which the parties come into contact by virtue of entering into this Contract,
provided, however, that the (i) the existence of this Contract and such other
agreements as are disclosed herein, (ii) identification of the parties to this
Contract, (iii) identification of the real property subject to this Contract,
and (iv) identification of the time period of this Contract, shall not be
considered confidential information for purposes of this paragraph 22. The
parties agree to maintain the confidentiality of such confidential and
proprietary information and to use such information solely for the use, sale and
pricing of Wood under this Contract, and to use their diligent efforts to
prevent the disclosure of such information (other than information which is a
matter of public knowledge or which has been filed as public information with
any government authority) to third parties without prior written consent of the
affected party, unless disclosure is required by law.

(b) Notwithstanding anything to the contrary herein, any party may make any such
disclosure necessary in connection with a legal action to enforce its rights
hereunder, to the extent permitted by this Contract. Any party may make any such
disclosure necessary to a prospective purchaser of the Transferred Mills or all
or any portion of the Timberlands provided such prospective purchaser enters
into a confidentiality agreement requiring it to use its diligent efforts to
prevent the disclosure of such information (other than information which is a
matter of public knowledge or which has been filed as public information with
any government authority) to third parties without prior written consent of
BUYER unless disclosure is required by law.

(c) No party shall, without prior notice to and consultation with the other
party, issue any press release or otherwise make any public announcements
pertaining to this Contract and the transactions contemplated hereby, subject to
any applicable disclosure requirements mandated by law or by any regulatory
agency under which any party is subject.

 

14



--------------------------------------------------------------------------------

23. Sale of SELLER’S Rights in Timberlands:

It is mutually understood and agreed that the Wood contemplated to be delivered
by SELLER to BUYER will be supplied from the Timberlands. In the event of any
Transfer of the Timberlands beyond an aggregate cumulative amount of 50,000
acres from the date hereof, the parties shall cooperate and work in good faith
to facilitate the partial assignment and assumption of this Contract or the
entry into a new pulpwood supply agreement substantially identical hereto or
such other assurances by SELLER acceptable to BUYER that SELLER shall be able to
continue to meet its obligations under this Contract, including such
arrangements contemplated by paragraph 10. In the event SELLER wishes to supply
wood hereunder from a source other than the Timberlands, SELLER must obtain the
prior consent of BUYER.

 

24. Complete Contract:

This Contract, including any exhibits, schedules, attachments, purchase orders
or addendums hereto constitute the entire contractual relationship between the
parties relating to the purchase of Wood by BUYER from SELLER, all previous
negotiations, contracts and representations having been merged herein. This
Contract may be amended only by a written instrument signed by both parties
hereto.

 

25. Governing Law:

This Contract shall be construed and enforced in accordance with the laws of New
York without regard to the principles of conflict of laws thereof.

 

26. Recordation

Neither party shall file or record a copy of this Contract, or a memorandum or
notice thereof, in the land records of any county or parish in which any portion
of the Timberlands is situated, or in any other county or parish in which SELLER
owns or will own property. SELLER shall have the right to sell, convey or
encumber any of SELLER’s property, including the Timberlands, in accordance with
the terms of this Contract.

 

27. Right to Access and Audit

Each party shall have the right to audit the other party’s compliance with the
terms of this Contract, including but not limited to the terms of paragraphs 3,
4, 5, 6 and 15, by notifying the other party of its exercise of such right
within six (6) months after the end of the Harvest Year for which the requesting
party intends to exercise such right. Each party will provide the other
reasonable access during normal business hours to all records and other
information necessary to complete such audit as are commercially reasonable.

 

28. Further Assurances

SELLER and BUYER covenant to cooperate with one another in all reasonable
respects necessary to consummate and give effect to the transactions
contemplated by this Contract (including executing and delivering such
instruments or other writings, and sharing of payment, delivery and other
information, in each case as may reasonably requested by the other party), and
each will take all reasonable actions within its authority to secure cooperation
of any necessary third parties.

 

15



--------------------------------------------------------------------------------

29. Electronic Transaction

BUYER and SELLER agree that, at their option, they may facilitate the
transactions contemplated by this Contract by electronically transmitting and
receiving data. For the mutual benefit of the parties, it is agreed that all
such electronically transmitted data shall be legally valid and enforceable.

 

30. Severability

If any term or provision of this Contract shall be held to be invalid or
unenforceable, the remainder of this Contract shall not be affected thereby and
each term of this Contract shall be valid and enforceable to the fullest extent
permitted by law and said invalid or unenforceable term or provision shall be
substituted by a term or provision as near in substance as may be valid and
enforceable.

 

31. Counterparts

This Contract may be executed in any number of counterparts, each of which shall
be an original, but all of which together shall constitute one and the same
instrument. This Contract may be executed by facsimile transmission, with the
intention that such facsimile signature and delivery shall have the same effect
as an original signature and actual delivery.

 

32. Captions

The captions and headings in this Contract are for convenience only and shall
not be construed as a part of this Contract.

(The remainder of this page is left blank intentionally)

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed or caused this Contract to be
executed by persons authorized to sign on their respective behalf, all as of the
day and date first above set out.

 

“BUYER”

INTERNATIONAL PAPER COMPANY,

a New York corporation

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

“SELLER”

[SELLER] COMPANY,

a Washington company

 

By:  

 

Name:  

 



--------------------------------------------------------------------------------

Schedule 1

Pulpwood Volume



--------------------------------------------------------------------------------

Schedule 2

Pulpwood Specifications



--------------------------------------------------------------------------------

Pulpwood Supply Agreement

Schedule 3

F2M Data



--------------------------------------------------------------------------------

Pulpwood Supply Agreement

Schedule 4

Freight Adjustment Table



--------------------------------------------------------------------------------

Pulpwood Supply Agreement

Exhibit A

The Arkansas/Oklahoma Timberlands Block



--------------------------------------------------------------------------------

Pulpwood Supply Agreement

Exhibit B

The North Louisiana Timberlands Block



--------------------------------------------------------------------------------

Pulpwood Supply Agreement

Exhibit C

The Pine Hill Timberlands Block



--------------------------------------------------------------------------------

EXHIBIT G-2

                     SAWMILL

FORM OF RESIDUAL CHIP PURCHASE AGREEMENT

International Paper Company, a New York Corporation (“Buyer”), and
                                        , a Washington company, (“Seller”) enter
into and execute this                      Sawmill Residual Chip Purchase
Agreement (“Agreement”) effective as of             ,     , 2008 (the “Effective
Date”) and extending until                 , 2023 (the “Ending Date”).

Pursuant to a Purchase Agreement dated as of [—], 2008 (the “Purchase
Agreement”), Seller will sell to Buyer certain assets and certain equity
interests for the purchase price and the assumption of certain liabilities;

Seller produces residual chips at the                      sawmill and plywood
mill complex owned by Seller (“Sawmill”).

Buyer utilizes Chips (hereinafter defined) and Fiber Fuel (hereinafter defined)
in the manufacturing of pulp and paper products at the pulp and paper mill (the
“Paper Mill”) set forth on Annex A hereto.

Seller undertakes and agrees to produce, sell, and deliver to Buyer, and Buyer
undertakes and agrees to purchase and/or accept from Seller, those certain
quantities of residual softwood chips (herein called “Chips”) and those certain
quantities of bark/wood fuel or hog fuel (hereinafter “Fiber Fuel”) as are more
particularly set forth below. Capitalized terms used but not defined in this
Agreement shall have the meanings given such terms in the Purchase Agreement.

The parties therefore agree as follows:

1. TERM: Unless sooner terminated as provided in paragraph 17, the Term of this
Agreement shall commence on the Effective Date and extend for fifteen
(15) years, ending on the Ending Date.

2. SCOPE OF WORK- CHIPS: The Chips shall be of such species and quality as are
set forth below.

(a) Acceptable Species. The acceptable species will be set forth in the
specifications described in EXHIBIT A. All other species shall be considered as
non-acceptable.

(b) Chip Production. Seller, recognizing that Buyer seeks the highest level of
Chip quality possible, agrees that:

(i) Seller’s chipping and screening equipment will be maintained and operated in
a good and workmanlike manner, and that



--------------------------------------------------------------------------------

(ii) Seller will use reasonable commercial efforts to ensure that Chips will be
free from contamination such as char, rocks, tramp metal, plastic or other
extraneous matter.

 

  (c) Moisture Content. Seller agrees that all Chips, except plywood Chips or
Chips produced from wood that has been stored at a wet yard, sold hereunder
shall be produced from green wood that has not been previously kiln or air-dried
and such Chips will be delivered to Buyer containing only their natural moisture
content.

 

  (d) Chip Specifications. Chips must conform to the current specifications that
apply for the Paper Mill (the “Chip Specifications”) as described in EXHIBIT A.
The Chip Specifications will identify a range of acceptable size and thickness
for individual Chips, and shall not materially differ from the specifications in
place for the Paper Mill during the 2007 calendar year. In addition, the Chip
Specifications will specify the requirements to determine whether a load meets
minimum requirements of acceptability.

 

  (e) Change in Chip Specifications. Buyer may propose to modify Chip
Specifications upon sixty (60) days advance written notice to Seller. Buyer
shall not modify the specifications to set higher standards for Seller than for
any other suppliers of comparable products to the applicable delivery points.
Seller will make a good faith effort to implement any proposed Chip
Specification change that does not require a capital expenditure. In the event
the parties are unable to agree on a Chip Specification change, Buyer may
continue to accept Chips in accordance with the then current Specifications or
the parties may mutually agree to terminate this Agreement.

 

  (f) Quality Testing. Buyer’s acceptance shall be conditioned upon testing a
representative sample from various loads of delivered chips using a chip
classifier and a chip sample collection process meeting generally accepted
industry standards.

 

  (g) Test Results. If the results of such tests do not conform with the Buyer’s
quality requirements described herein, including the Chip Specifications, Buyer
reserves the right, at its sole option:

(i) To reject all of a shipment which does not conform to such quality
requirements and to defer acceptance of all further deliveries by Seller until
such time as Buyer is adequately assured of Seller’s compliance with Buyer’s
quality standards; or

 

2



--------------------------------------------------------------------------------

(ii) To accept, with Seller’s consent, such non-conforming chips as “fuel
chips”, and compensate Seller at the then current market price Buyer pays for
such fuel chips.

Buyer’s rejection of non-conforming Chips may be either (i) by refusing to allow
the Chips to be unloaded at Buyer’s Paper Mill; or (ii) if the non-conformity
was not apparent to Buyer until after unloading, by Buyer’s subsequent notice
and claim against Seller, provided that Buyer shall only reject Chips within a
reasonable time after the Chips are unloaded at Buyer’s delivery point (not to
exceed twenty-four (24) hours after delivery) and only if such Chips are
non-conforming due to contamination. In the event Buyer rejects any or all Chips
not meeting Buyer’s specifications, Buyer may reload, or cause to be reloaded
the rejected Chips onto trucks or rail cars, and the Chips shall be returned to
Seller’s Sawmill or to such other place as reasonably instructed by Seller,
provided, however, that the disposition of any rejected Chips shall be at
Seller’s sole cost, risk and expense. In any case, Seller shall be responsible
for all shipments rejected in accordance with the terms of this Agreement.
Buyer’s test records for all rejected shipments shall be furnished to Seller
within forty-eight (48) hours after delivery. Chips rejected by Buyer for
failure to meet Chip specifications shall not be included in calculating whether
Seller has met its Committed Volume requirement.

3. SCOPE OF WORK- FIBER FUEL: The Fiber Fuel shall be of such species and
quality as are set forth below.

(a) Acceptable Fiber Fuel. Fiber Fuel shall consist of dried wood material,
including wood shavings, bark and trim waste, but shall not include cross ties,
telephone poles, pressure treated or painted wood.

(b) The Fiber Fuel will be free from bricks plastics, nails, chemicals, rock,
soil, cinders, fly ash, metal, cutoffs and other debris.

4. CHIP AND FIBER FUEL VOLUMES:

(a) Buyer covenants and agrees to purchase and accept from Seller and Seller
covenants and agrees to sell to Buyer, other than Chips committed to other third
parties under Seller’s other existing chip supply agreements in effect as of
March 14, 2008 (the “Existing Contracts”), the Committed Volume as set forth on
Schedule 1. The “Committed Volume” shall be equal to, with respect to each
Sawmill, the lesser of (i) the total actual annual volume of Chips produced at
such Sawmill (other than Chips committed to other third parties under the
Existing Contracts) and (ii) the Maximum Committed Volume, as set forth in
Schedule 1. The Chips will be purchased on a weekly basis pursuant to a standard
purchase order (a “Purchase Order”) issued by Buyer at the price and on the
payment terms hereinafter provided. Seller will notify Buyer in writing prior to
October 1 of each year of the Chip volume that it anticipates producing in the
next calendar year. In the event that Seller’s Chip production in any given year
is less

 

3



--------------------------------------------------------------------------------

than the Maximum Committed Volume, Seller agrees not to, to the extent permitted
under the Existing Contracts, reduce the amount of Chips sold to Buyer on a
greater percentage basis than it reduces the amount of Chips sold to third
parties.

(b) Buyer shall have a right of first offer to purchase (i) all or part of the
volume of Chips above the Maximum Committed Volume (the “Excess Chip Volume”)
for any year set forth in Schedule 1 and (ii) any Fiber Fuel produced at the
Sawmill during the term of this Agreement (the “Fiber Volume”). Seller agrees to
provide Buyer with prompt written notice of any Excess Chip Volume or Fiber
Volume from time to time as such amounts become available or it becomes readily
apparent that such amounts will become available. Upon receipt of such notice,
Buyer shall have fifteen (15) days to inform Seller in writing of the volume of
the Excess Chip Volume or Fiber Volume desired and the price offered by Buyer
for such volume. Upon receipt of Buyer’s offer, Seller shall have fifteen
(15) days to inform Buyer of its acceptance or rejection of Buyer’s offer.

5. DEFAULT; LIMITATION OF DAMAGES:

(a) A party shall be in default under this Agreement if such party fails to
comply with its obligations under this Agreement in any material respect after
written notice thereof (i) within a period of fifteen (15) days after such
notice if compliance is commercially practicable within fifteen (15) days, or
(ii) within a reasonable period after such written notice if compliance is not
commercially practicable within fifteen (15) days and such party begins to
comply within fifteen (15) days.

(b) In the event of a default in payment for delivered Chips or Fiber Fuel,
Seller’s remedy shall be limited to the unpaid contract price, together with
such incidental damages, if any, as allowed by section 2-710 of the Uniform
Commercial Code; provided, however, that (i) in the event Buyer fails to make
any weekly payment when due hereunder and shall not have cured such failure
within one (1) week of notice of such failure, Seller may, during the
continuation of any such failure, suspend deliveries of Chips or Fiber Fuel
hereunder and (ii) if Buyer continues not to cure such failure within two
(2) weeks of Seller’s suspension of deliveries, pursuant to subsection
(i) herein, Seller may terminate this Contract by written notice to Buyer.
Seller shall have no obligation to deliver at any later time any volume of Chips
or Fiber Fuel related to suspended deliveries.

(c) Except as otherwise set forth herein, in the event of any default other than
as set out in paragraph 5(b) above, the non-defaulting party’s damages shall be
limited to the difference between the market or cover price and the unpaid
contract price for the Chips or Fiber Fuel as to which the other party is in
default.

(d) Seller acknowledges and agrees that Buyer would be damaged irreparably in
the event Seller failed to perform in particular under paragraphs 4 (Volumes)
and paragraph 10 (Certification) of this Contract and such nonperformance
remained uncured after the

 

4



--------------------------------------------------------------------------------

time period set forth in paragraph 5(a). Accordingly, Seller agrees that Buyer
shall be entitled to enforce specifically such provisions of this Contract that
provide for continued delivery of Chips under the terms of the Contract in any
action instituted in any court of the United States or any state thereof having
jurisdiction over the parties and the matter, in addition to any other remedy to
which Buyer may be entitled at law or in equity, including incidental and
consequential damages.

6. PRICE: Except as otherwise provided in paragraph 4(b), the price for the
Chips (the “Price”) shall be determined as set forth on Schedule 2.

7. PAYMENT:

Payments by Buyer to Seller for Chips or Fiber Fuel shall be made in U.S. funds
weekly no later than ten (10) days after delivery by Seller and receipt and
acceptance by Buyer (“Due Date”). Each calendar week shall begin on Tuesday at
the opening for business at the Delivery Point (or whenever thereafter first
opened for business) and shall end at the close of business of the Delivery
Point on Monday of each week (or whenever previously closed for business for
that week). All payments shall be made on or before the Due Date by initiating a
wire or electronic transfer to an account designated by Seller in time for the
payment to be received by Seller’s bank on or before the close of business of
Seller’s bank on the Due Date. Should the Due Date fall on a day in which
Seller’s bank is closed, the Due Date shall be extended until the next business
day Seller’s bank is open for business. Seller shall have access to detailed
delivery and payment information similar to such information provided to other
suppliers of Buyer. Seller shall have the right to change its payment account by
giving ten (10) days notice to Buyer.

8. DELIVERY AND UNLOADING:

Form of Paragraph 8 for Southern Mills (Valliant, Pine Hill, and Red River):

[Seller shall deliver the Chips to Buyer’s carrier at the Sawmill. Seller agrees
to make Chips available for loading at such times during normal business hours
as designated by Buyer and communicated to Seller. Seller is responsible for
loading the Chips and shall bear all costs and risks associated therewith. Title
to and risk of loss of the Chips shall pass from Seller to Buyer upon the Chips
being loaded onto Buyer’s carrier at the Sawmill, except that title to and risk
of loss of any non-conforming chips that are rejected shall revert to the Seller
immediately upon rejection. When Seller is loading the Chips pursuant to this
Agreement, Seller agrees to furnish, to the extent necessary for loading, a
sufficient number of capable personnel and safe and operationally sound loading
equipment, provided that Buyer’s carrier shall use commercially reasonable
efforts to comply with Seller’s customary loading practice. Buyer shall use its
commercially reasonable efforts to ensure that Buyer’s carrier is available at
the Sawmill to accept deliveries of Chips at those times designated by Buyer and
communicated to Seller and at such other times communicated by Seller to Buyer
as

 

5



--------------------------------------------------------------------------------

may be necessary, in Seller’s reasonable judgment, to avoid the excessive
accumulation of Chips based on the storage capacity of the Chip handling
equipment, the Chip bins and available ground storage at the Sawmill. The Buyer
shall not be responsible for chip handling, loading or storage costs for chips
stockpiled for any reason in normal storage locations near the Sawmill,
including chip bins and available ground storage, on pads or otherwise. Buyer
shall be responsible for and shall bear all costs associated with making Chip
transportation arrangements, ensuring that Buyer’s carrier is available at the
Sawmill to accept deliveries of Chips and transport Chips from the Sawmill. If,
through no fault of Seller, Buyer’s carrier is not available at the designated
times to accept deliveries of Chips, and in Seller’s reasonable determination,
such unavailability of transportation has the potential to adversely impact
Seller’s operations, Seller shall provide Buyer with not less than twenty-four
(24) hours written notice of such potential adverse impact. If after such notice
to Buyer, Seller reasonably determines that it is still exposed to a potential
adverse impact because of the unavailability of Buyer’s transportation carrier
and that it must arrange for transportation of Chips to Buyer’s Paper Mill in
order to avoid or mitigate the potential adverse impact, it shall be entitled to
do so. In such case, Buyer will be responsible to Seller for the commercially
reasonable transportation expenses incurred by Seller. If the non availability
of Buyer’s transportation carrier results in a reduction of production, or the
incurrence of extraordinary costs, at the Sawmill, Buyer shall be responsible
for commercially reasonable expenses incurred by Seller to make up for the
reduced production or such costs. Buyer and Seller shall mutually agree upon the
terms for delivery, transportation and unloading of any Fiber Fuel purchased
pursuant to this Agreement. ]

Form of Paragraph 8 for Western Mills (Albany and Springfield):

[Seller agrees to deliver the Chips during normal business hours, or at such
other times as mutually agreed to between Buyer and Seller. Transportation of
the Chips from Seller’s Sawmill to Buyer’s Paper Mill may be by truck or rail,
as determined by the operational capability and demands of Seller’s Sawmill and
Buyer’s Paper Mill, and as mutually agreed to between Buyer and Seller. Seller
shall be responsible for the cost of truck transportation and is responsible for
loading the Chips and/or Fiber Fuel, whether on to trucks or rail, and shall
bear all costs and risks associated therewith. Buyer is responsible for
provision of sufficient railcars and the cost of rail transportation. If
shipment of the Chips is by rail, Seller shall use its commercially reasonable
efforts to properly load the railcars to maximize the total allowable carload
weight prescribed by the railroad(s) participating in the movement of Chips to
Buyer’s Paper Mill. Notwithstanding the foregoing, for truck delivered Chips,
title to and risk of loss of the Chips shall pass from Seller to Buyer upon the
Chips being unloaded at Buyer’s Paper Mill. Title to and risk of loss of any
non-conforming chips that are rejected shall revert to the Seller immediately
upon rejection. Buyer may request that Seller deliver Chips to mills other than
the Paper Mill (“Other Paper Mills”). Seller will deliver Chips to Other Paper
Mills and Buyer agrees to provide supplemental truck transportation, if needed.
In

 

6



--------------------------------------------------------------------------------

addition, the delivered price for Chips will be adjusted according to the
freight matrix in Schedule 3 to account for differences in freight cost between
Buyer’s Paper Mill and Other Paper Mills. Buyer and Seller shall mutually agree
upon the term for delivery, transportation and unloading of any Fiber Fuel
purchased pursuant to this Agreement]

9. WEIGHING: All Chips and Fiber Fuel delivered by truck shall be weighed by
Buyer, or its designee, which data shall be recorded by the weigher on scale or
weight tickets and a copy of each ticket shall be given or transmitted to Seller
or Seller’s designated representative. Each load of Chips or Fiber Fuel must be
identified by giving the weigher at the specified delivery point the
authorization card which includes the Purchase Order information. Additional
information required by the parties or by state laws shall also be included on
the scale ticket. Manual scale tickets may be used according to the procedures
agreed to by the parties. If scales for weighing railcars are not operational at
Buyer’s Paper Mill, Buyer and Seller shall mutually agree upon an acceptable
method for estimating railcar weights. If a federal or state entity provides
written notice to Buyer of a deficiency with respect to Buyer’s weighing
process, Buyer shall provide Seller with written notice of such deficiency
within seven (7) days of receipt of the notice from such federal or state
entity. At the Paper Mills located in Oregon, green ton weight shall be
converted to bone dry ton weight using an agreed upon process for sampling
frequency and conversion calculation.

10. CERTIFICATION: Seller shall conduct harvesting activities for its
wholly-owned wood fiber in accordance with applicable state best management
practices (“BMPs”) for water quality protection in forestry in a manner that
meets the minimum requirement of SFI, or such other third-party certification
program as is mutually approved in writing from time to time by Buyer and
Seller. Seller shall use logging professionals trained in accordance with the
applicable SFI SIC standards, and shall endeavor to work with its third-party
wood suppliers to seek independent certification of their woodlands to an
appropriate program such as the American Tree Farm system. Compliance with this
paragraph shall be evidenced in all respects by a certificate verifying
compliance with the agreed-upon certification system, including its wood
sourcing provisions.

11. INSURANCE: Each party shall, throughout the term of this Agreement, carry
appropriate insurance with a reputable insurance company covering property
damage, business interruptions, worker’s compensation, employer’s liability and
general liability insurance (including contractual liability) to protect its own
business and property interests, provided that each party may self-insure in
accordance with applicable industry standards.

12. INDEMNITY: Buyer shall indemnify, defend and hold harmless the Seller and
its assignees, subcontractors, members, shareholders, directors, officers,
managers, partners, employees, agents and consultants (collectively, “Seller
Indemnitee”), from and against all claims and causes of action, pending or
threatened, of any kind, by third

 

7



--------------------------------------------------------------------------------

parties, related to or arising out of any bodily injury to, or death of, any
person, or any physical damage to tangible property, to the extent that such
injury or damage results from the negligent or intentionally wrongful act or
omission of Buyer; except to the extent such injury or damage also results in
part from the negligent or intentionally wrongful act or omission of any Seller
Indemnitee.

Seller shall indemnify, defend and hold harmless the Buyer and its assignees,
subcontractors, members, shareholders, directors, officers, managers, partners,
employees, agents and consultants (collectively, “Buyer Indemnitee”), from and
against all claims and causes of action, pending or threatened, of any kind, by
third parties, related to or arising out of any bodily injury to, or death of,
any person, or any physical damage to tangible property, to the extent that such
injury or damage results from the negligent or intentionally wrongful act or
omission of Seller; except to the extent such injury or damage also results in
part from the negligent or intentionally wrongful act or omission of any Buyer
Indemnitee.

In the event either party is entitled to be indemnified by the other, at the
indemnitee’s request, the indemnitor shall afford a complete defense of any such
claim, demand, cause of action or suit and shall bear all attorneys’ fees, costs
of preparation and maintenance of the defense, all court costs and expert,
discovery and investigative fees, and any associated appeal costs, to the end
that the indemnitee shall incur no cost whatsoever as a result of such claim,
demand, cause of action or suit, or ensuring compliance with this indemnity
provision. The indemnitee expressly reserves the right to be represented by
counsel of its own selection, at indemnitor’s expense. The exercise of
indemnitee’s right to select its own attorneys will in no way detract from or
release indemnitor from its obligation to indemnify and hold seller harmless
hereunder.

13. ASSIGNMENTS/TRANSFER OF INTEREST; CHIP REDUCTIONS:

(a) Except as otherwise provided in subparagraphs 13(b) and 13(c), no party may
assign this Agreement without the written consent of the other party hereto and
upon any such approved assignment, all of the terms and provisions of this
Agreement binding upon, or inuring to the benefit of, the assigning party shall
be binding upon, and inure to the benefit of its successor or assign, whether so
expressed in the Assignment or not; provided, however, in any case the assignee
shall assume in writing the obligations of the assigning party, and such
assignment and assumption shall constitute a novation of the Agreement, and the
assigning party shall be released from all further obligations hereunder to the
extent assigned, and the other party shall thereafter look only to such assignee
for performance under this Agreement.

(b) Seller understands and agrees that Buyer is entering into this Agreement in
reliance on Seller selling the specified volume of Chips in paragraph 4 to Buyer
in accordance with this Agreement, and that if Seller transfers its ownership of
                     or its ownership interest in any entity that directly or
indirectly

 

8



--------------------------------------------------------------------------------

owns                      (collectively “Ownership Interest”), it may cause the
Buyer irreparable harm if this Agreement is not assigned to or assumed by the
transferee as part of such sale or other transfer. Accordingly, in the event
Seller desires to sell                      or transfer its Ownership Interest
with respect to                     , Seller shall give Buyer thirty (30) days
written notice of the proposed transfer and offer to assign this Agreement to
the buyer of                      or the Ownership Interest therein, and Buyer
may, at its discretion and upon fifteen (15) days written notice, require such
assignment by Seller of this Agreement to such transferee and the assumption by
such transferee of the obligations hereunder relating to                     .

(c) Buyer understands and agrees that Seller is entering into this Agreement in
reliance on Buyer buying the specified volume of Chips in paragraph 4 from
Seller in accordance with this Agreement, and that if Buyer transfers ownership
of the Paper Mill, or its ownership interest in any entity that directly or
indirectly owns the Paper Mill (collectively “Ownership Interest”), it may cause
the Seller irreparable harm if this Agreement is not assigned to or assumed by
the transferee as part of such sale or other transfer. Accordingly, in the event
Buyer desires to sell the Paper Mill or transfer its Ownership Interest with
respect to the Paper Mill, Buyer shall give Seller thirty (30) days written
notice of the proposed transfer and offer to assign this Agreement to the buyer
of the Paper Mill or the Ownership Interest therein, and Seller may, at its
discretion and upon fifteen (15) days written notice, require such assignment by
Buyer of this Agreement to such transferee and the assumption by such transferee
of the obligations hereunder relating to this Agreement.

(d) Notwithstanding anything herein to the contrary, it is understood and agreed
that Buyer’s Chip usage requirements would be greatly diminished and/or affected
(a “Chip Requirement Reduction”) in the event of (i) a closing of the Paper
Mill, (ii) a change in the type of product produced by Buyer at the Paper Mill,
or (iii) a material decrease in Buyer’s requirements for Chips as a result of a
change in manufacturing process or any temporary or permanent reduction or
cessation of some or all operations at the Paper Mill, (which events are
individually and collectively referred to herein as a “Paper Mill Change
Event”). Buyer must notify Seller of a Paper Mill Change Event as early as is
reasonably practicable given business, legal, and other applicable constraints.
Upon Seller’s receipt of such notice, Buyer or Seller may, upon sixty (60) days
prior written notice to the other party, (x) terminate all of its rights and
obligations under this Agreement with respect to a permanent closure of the
Paper Mill, or (y) reduce its obligations to purchase Chips under this Agreement
as a result of, and in proportion to, such Chip Requirement Reduction resulting
from a change of manufacturing process or any temporary or permanent reduction
or cessation of some or all operations or change in the type of product produced
at the Paper Mill. In the event Buyer or Seller elects to terminate all of its
rights and obligations under this Agreement as a result of a permanent closure
of the Paper Mill, Buyer and Seller shall be released from all future
obligations hereunder.

 

9



--------------------------------------------------------------------------------

(e) Notwithstanding anything herein to the contrary, it is understood and agreed
that Seller’s Chip production would be greatly diminished and/or affected (a
“Chip Production Reduction”) in the event of (i) a closing of
                    , (ii) a change in the type of product produced by Seller at
                    , or (iii) a material decrease in Seller’s production of
Chips as a result of a change of manufacturing process or any temporary or
permanent reduction or cessation of some or all operations at
                     (which events are individually and collectively referred to
herein as a “Sawmill Change Event”). Seller must notify Buyer of a Sawmill
Change Event as early as is reasonably practicable given business, legal, and
other applicable constraints. Upon Buyer’s receipt of notice, Buyer or Seller
may, upon sixty (60) days prior written notice to the other party, (x) terminate
its rights and obligations under this Agreement with respect to a permanent
closure of                     , or (y) reduce its obligations to produce Chips
under this Agreement as a result of, and in proportion to, such Chip Production
Reduction resulting from a change in manufacturing process or any temporary or
permanent reduction or cessation of some or all operations or change in the type
of product produced at                     . In the event Buyer or Seller elects
to terminate all of its rights and obligations under this Agreement as a result
of a permanent closure of                     , Buyer and Seller shall be
released from all future obligations hereunder.

(f) It is mutually understood and agreed that in the event of any reduction in
Buyer’s Chip demand, Buyer shall treat Seller as a preferred supplier, such that
Buyer shall not reduce its demand for Chips from Seller by more, on a percentage
basis, than it reduces its demand for Chips from other sources, and Buyer will
use its best efforts to reduce its demand for Chips from Seller by less, on a
percentage basis, than it reduces its demand for Chips from other sources. In
the event of reduction in Seller’s Chip supply, to the extent permitted under
the Existing Contracts, Seller shall not reduce its supply of Chips to Buyer by
more, on a percentage basis, than it reduces its supply of Chips to other
sources and Seller will use its best efforts to reduce its supply of Chips to
Buyer by less, on a percentage basis, than it reduces its supply of Chips to
other sources.

14. INDEPENDENT CONTRACTOR STATUS: No relationship of employer-employee or
master and servant is intended, nor shall it be construed, to exist between
Seller and Buyer, or between Buyer and any servant, agent, employee and/or
supplier of Seller. Seller shall select and pay its own servants, agents,
employees and/or suppliers and neither Seller nor its servants, agents,
employees, or suppliers shall be subject to any orders, supervision or control
of Buyer.

15. ATTORNEYS’ FEES AND COSTS: In the event that any suit, action or other
proceeding is instituted by either of the parties hereto to enforce or interpret
any of the terms or provisions of this Agreement, the prevailing party shall be
entitled to reimbursement from the other party for its reasonable attorneys’
fees, court costs and litigation expenses therein, as well as in connection with
any appeal from such suit, action or other proceedings.

 

10



--------------------------------------------------------------------------------

16. WARRANTY AND TAXES: Seller fully warrants title and merchantability of all
Chips to be sold under this Agreement. Seller further agrees to pay, or cause to
be paid, all severance taxes or other levies upon or incident to the production
and delivery of Chips hereunder which will or may constitute a lien thereon or
on any products manufactured therefrom.

17. TERMINATION:

(a) Termination with cause: Either party may terminate this agreement based on a
material violation or breach by the other party of any of the terms, conditions
or covenants hereof that is not cured within thirty (30) days after written
notice specifying such violation or breach is given to the defaulting party,
including the failure of Seller or Buyer to offer to assign this Agreement to
any proposed buyer or other transferee according to the process described in
subparagraph 13(b) or 13(c).

(b) Either party may terminate in the event of a Force Majeure event in
accordance with paragraph 22.

18. COMPLIANCE WITH LAWS, RULES AND REGULATIONS: Each party covenants and agrees
that it will secure and keep in effect all necessary licenses and permits
incident to its operations in the performance of this Agreement, and that all
Chips sold and delivered hereunder will be purchased, produced, delivered and
unloaded in compliance with all applicable state and federal laws, rules and
regulations. Either party will, upon the reasonable request of the other party
and solely to the extent practicable, provide the other party with evidence,
reasonably satisfactory to the requesting party, of such compliance with such
state or federal laws, rules and regulations.

19. ELECTRONIC TRANSACTIONS: Buyer and Seller agree that, at their option, they
may facilitate the transactions contemplated by this Agreement by electronically
transmitting and receiving data. For the mutual benefit of the parties, it is
agreed that all such electronically transmitted data shall be legally valid and
enforceable.

20. FURTHER ASSURANCES: Seller and Buyer covenant to cooperate with one another
in all reasonable respects necessary to consummate and give effect to the
transactions contemplated by this Agreement (including executing and delivering
such instruments or other writings and sharing of payment, delivery and other
information, in each case as the other party may reasonably request), and each
will take all reasonable actions within its authority to secure cooperation of
any necessary third parties.

 

11



--------------------------------------------------------------------------------

21. NOTICES:

All notices, requests, claims, demands, waivers and other communications under
this Agreement shall be in writing and shall be deemed given (a) five
(5) Business Days following sending by registered or certified mail, postage
prepaid, (b) when sent, if sent by facsimile, provided that the facsimile
transmission is promptly confirmed by telephone, (c) when delivered, if
delivered personally to the intended recipient and (d) one (1) Business Day
following sending by overnight delivery via a courier service that is nationally
recognized in the United States and, in each case, addressed to a party at the
following address for such party:

 

if to Seller, to [SELLER] Company 33663 West Way South Federal Way, WA 98003
Attention:    [—] Facsimile:    [—] with a copy to: [SELLER] Company 33663 West
Way South Federal Way, WA 98003 Attention:    General Counsel    Legal
Department M/S CH 2J28 Facsimile:    [—] if to Purchaser, to [—]    [—]    [—]
   Attention:    [—] Facsimile:    [—] with a copy to: [—]    [—]    [—]   
Attention:    [—] Facsimile:    [—]

or to such other address(es) as shall be furnished in writing by any such party
to the other party hereto in accordance with the provisions of this paragraph
21.

 

12



--------------------------------------------------------------------------------

22. FORCE MAJEURE: In the event that either Buyer or Seller shall be prevented
from performing its respective obligations hereunder by reason of fire, flood,
riots, civil commotion, war, labor strikes or work stoppages, contingencies of
transportation, embargoes or any cause or causes (whether or not of a similar
nature) beyond the reasonable control of such party, or an act of God (each of
the foregoing a “Force Majeure Event”), such party shall not be held in breach
hereof, but shall be excused for such nonperformance to the extent and during
such time that such Force Majeure Event exists. Each party shall use its
commercially reasonable efforts to minimize the duration and consequences of any
failure or delay in delivery or acceptance of delivery resulting from a Force
Majeure Event and shall give notice of the occurrence of a Force Majeure Event
as soon as commercially practicable after the occurrence thereof, which notice
shall include the time when the party affected by such Force Majeure Event is no
longer anticipated to be affected thereby. The party unable to obtain
performance by reason of force majeure shall be free to deal with third parties,
provided it acts in a manner not inconsistent with its obligations under this
Agreement and only for as long as the affected party is unable to perform.

23. SUCCESSION: Wherever the word Seller or Buyer occurs in this Agreement, it
shall be held to bind and inure to the benefit of the heirs, legal
representatives, successors and, when assignable pursuant to paragraph 13, to
the assigns of Seller or the successors and assigns of Buyer, as the case may
be.

24. CONFIDENTIALITY:

(a) It is recognized that neither party may disclose to any other party the
terms of this Agreement or any other confidential or proprietary information
with which the parties come into contact by virtue of entering into this
Agreement. The parties agree to maintain the confidentiality of such
confidential and proprietary information and to use such information solely for
the use, sale and pricing of Chips and Fiber Fuel under this Agreement, and to
use their diligent efforts to prevent the disclosure of such information (other
than information which is a matter of public knowledge or which has been filed
as public information with any government authority) to third parties without
prior written consent of the affected party, unless disclosure is required by
law.

(b) Notwithstanding anything to the contrary herein, any party may make any such
disclosure necessary in connection with a legal action to enforce its rights
hereunder, to the extent permitted by this Agreement. Any party may make any
such disclosure necessary to a prospective purchaser of the mills provided such
prospective purchaser enters into a confidentiality agreement requiring it to
use its diligent efforts to prevent the disclosure of such information (other
than information which is a matter of public knowledge or which has been filed
as public information with any government authority) to third parties without
prior written consent of Buyer unless disclosure is required by law.

 

13



--------------------------------------------------------------------------------

(c) No party shall, without prior notice to and consultation with the other
party, issue any press release or otherwise make any public announcements
pertaining to this Agreement and the transactions contemplated hereby, subject
to any applicable disclosure requirements mandated by law or by any regulatory
agency under which any party is subject.

25. SEVERABILITY: If any term or provision of this Agreement shall be held to be
invalid or unenforceable, the remainder of this Agreement shall not be affected
thereby and each term of this Agreement shall be valid and enforceable to the
fullest extent permitted by law and said invalid or unenforceable term or
provision shall be substituted by a term or provision as near in substance as
may be valid and enforceable.

26. COUNTERPARTS: This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same instrument. This Agreement may be executed by facsimile
transmission, with the intention that such facsimile signature and delivery
shall have the same effect as an original signature and actual delivery.

27. CAPTIONS: The captions and headings in this Agreement are for convenience
only and shall not be construed as a part of this Agreement.

28. GOVERNING LAW: This Agreement shall be construed and enforced in accordance
with the laws of New York without regard to the principles of conflict of laws
thereof.

29. COMPLETE AGREEMENT: This Agreement, all Purchase Orders and/or addenda,
including any schedules or exhibits thereto, shall constitute the entire
contractual relationship between the parties relating to the purchase, cutting,
converting or transporting of Chips from Seller. This Agreement shall supercede
all previous negotiations, agreements and representations between Seller and
Buyer. This Agreement may be amended only by a written instrument signed by both
Seller and Buyer.

30. DISPUTE RESOLUTION:

(a) Any issue, dispute or controversy arising pursuant to this Agreement (a
“Dispute”) shall be settled in the following manner. Upon written request of
either party, the representatives of Buyer and of Seller shall promptly confer
and exert their commercially reasonable efforts without the necessity of any
formal proceeding related thereto to reach a reasonable and equitable resolution
of such Dispute. If such representatives are unable to resolve such Dispute
within ten (10) business days, the Dispute shall be referred to the responsible
senior management of each party for resolution. Neither party shall seek any
other means of resolving any Dispute arising in connection with this Agreement
until both parties’ responsible senior management have had at least five
(5) business days to resolve the Dispute following its referral to them.

 

14



--------------------------------------------------------------------------------

(b) If the Dispute cannot be resolved by senior management, either party may, at
its option, provide written notice of its intent to arbitrate. Arbitration shall
be according to the rules of the American Arbitration Association (the “AAA”),
except as herein modified by the parties or otherwise as agreed to by the
parties. Within ten (10) days of receipt of such notice of intent to arbitrate,
each party will select an arbitrator, and notify the other party of its
selection. Within fifteen (15) days after such notice, the respective
arbitrators shall select a third arbitrator as the Chairman of the panel. All
such arbitrators shall have experience in the business of producing, procuring
and selling forest products, preferably in the state in which the Chips or Fiber
Fuel was or is to be delivered. A hearing by the arbitration panel must be held
within thirty (30) days after the selection of the Chairman and a majority
decision of the panel and resolution must be reached within thirty (30) days of
such hearing. Decisions of the panel must be in writing and will be final and
binding upon the parties, and judgment may be entered thereon by any court
having jurisdiction.

(c) Notwithstanding the above, in the event arbitration is a result of the
parties’ inability to agree upon quarterly pricing pursuant to paragraph 5, the
following process will be followed:

(i) Within fifteen (15) days following the appointment of the panel, each party
will submit to the panel the price that such party desires to apply to the
Products involved and any materials such party wishes to submit supporting the
use of the proposed fair market price. This documentation shall be kept
confidential by the panel with respect to any third party.

(ii) Within fifteen (15) days following the submission of the prices by each
party, the panel will choose between the two submitted prices based upon the
panel’s determination of the price that better reflects the actual fair market
price for the subject Products. If only one proposed price is submitted, the
panel will choose such price.

(iii) The panel will deliver the decision in writing to each of the parties
within three (3) days following the date of its determination and shall assess
the costs of the arbitration and reasonable attorney fees against the party
whose prices was not chosen or who did not submit a price.

(d) Other than as set forth in paragraph 30(c), each party shall bear its own
cost of presenting its case, and each party shall bear one-half of the cost
incurred by the panel, the mediation, or an alternative dispute resolution
procedure, as the case may be.

(e) Except as otherwise described in paragraph 5 or actions brought to enforce
an arbitral award or the provisions of this paragraph 30, the dispute resolution
process set out herein shall be the sole mechanism for dispute resolution.

 

15



--------------------------------------------------------------------------------

[The Remainder of This Page Intentionally Left Blank.]

 

16



--------------------------------------------------------------------------------

The parties have executed this Agreement on the date first stated above.

 

[SELLER]

    INTERNATIONAL PAPER

 

   

 

(Signature)     (Signature)

 

   

 

(Name – typed or printed)     (Name – typed or printed)

 

   

 

(Title)     (Title)

 

   

 

(Date)     (Date)

SIGNATURE PAGE

RESIDUAL CHIP PURCHASE AGREEMENT



--------------------------------------------------------------------------------

CHIP PURCHASE AGREEMENT

ANNEX A

PAPER MILLS

 

 



--------------------------------------------------------------------------------

RESIDUAL CHIP PURCHASE AGREEMENT

EXHIBIT A

CHIP SPECIFICATIONS



--------------------------------------------------------------------------------

RESIDUAL CHIP PURCHASE AGREEMENT

SCHEDULE 1- CHIP VOLUMES



--------------------------------------------------------------------------------

SCHEDULE 2 (Southern Mills)

PRICE



--------------------------------------------------------------------------------

RESIDUAL CHIP PURCHASE AGREEMENT

SCHEDULE 2 (Western Mills)

PRICE

 

 



--------------------------------------------------------------------------------

Schedule 3 — Freight Adjustment Table — U.S. West Chips



--------------------------------------------------------------------------------

Schedule 4 — Standard Freight Table — U.S. West Chips